Case 6:17-cv-00424-MC   Document 44-17   Filed 11/13/18   Page 1 of 178




OREGON STATE
   POLICE
  REPORTS

       15-095758


                                                                   Exhibit 16
                                                                Page 1 of 178
                                                                      COE 000583
            Case 6:17-cv-00424-MC                 Document 44-17             Filed 11/13/18          Page 2 of 178



                                     Oregon State Police
                                           Incident: SP15095758

Incident details:

 Incident Type:                Officer Involved Shooting

 Incident time:                03/30/2015 17:00-03/31/2015 12:00

 Reported time:                03/30/201518:27

 Incident location:            (SPO) (Beat: SPO, Region: SWR)

 Incident status :             Cleared Exceptional - Death of Offender

 Summary:                      On March 30, 2015, Eugene Police officers were dispatched to an armed , suicidal man at
                               2248 Devos Street, in Eugene. The man was identified as Brian Babb, DOB : 5/12/1965. It
                               was reported that Babb had access to numerous weapons, he had already fired one round
                               inside the residence and there was a roommate in the home with him . Upon arrival , officers
                               determined it was too dangerous to approach the residence on foot. Eugene Police SWAT
                               team members responded with an armored vehicle . A Eugene Police Crisis Negotiator made
                               contact with Babb but all attempts to reason with him were unsuccessful. Ultimately, Babb
                               opened the front door of the residence, shouldered a scoped rifle and pointed it at officers .
                               Officer Will Stutesman fired one round, from a tactical rifle, at Babb, striking him in the head.
                               Babb was pronounced dead at the scene. Members of the Interagency Deadly Force
                               Investigative Team (IDFIT) were called out to investigate the incident.


Involved Persons:

 Name:               BABB , BRIAN AVON [DECEASED]                                  Gender:        Male

 Classification:     Deceased; Suspect                                             DOB:           05/12/1965

DL:
Address:             2248 DEVOS ST, EUGENE, LANE OR USA

Name:                HIGGINS, BECKY                                                Gender:         Female

Classification:      Witness                                                       DOB:

DL:
Address:             3225 WILLAMETTE ST, EUGENE, LANE OR USA
                     97405 (Beat: SPO , Region : SWR) 97405

Telephone:           (Landline) (541) 357-5636

Name:                STUTESMAN, WILL                                               Gender:         Male

Classification:      Police Officer - outside agency                               DOB:

DL:
Address:

Name:                                                                              Gender:

Classification:      Complainant                                                   DOB:

                                                                                                                  Exhibit 16
                                                                                                               Page 2 of 178
Printed : 04/22/2015 11 :03 by 34104                                                                                    COE 000584
                                                                                                                   Page: 1 of 25
             Case 6:17-cv-00424-MC         Document 44-17       Filed 11/13/18     Page 3 of 178


  DL:

 Address:


 Involved Property:

    •   Personal: Belt I Evidence I [EUGENE POLICE PLATE CARRIER)
    •   Ammunition: Other I Evidence I MAGAZINE AND 29 ROUNDS
    •   Rifle : Semiautomatic action (autoloading) I Evidence I HECKLER & KOCH 416D H & K RIFLE I 88005215
    •   P15007467 I Ammunition : Other I Evidence I EMPTY SHELL CASING
    •   P15007468 I Ammunition : Other I Evidence I UNFIRED 9MM ROUND
    •   P15007 469 I Firearm accessories I Evidence I TRIGGER LOCK
    •   P15007470 I Computer items: Laptop I Evidence I HP 15R015DX [LAPTOP) I CND4207587
    •   P15007471 I Identification : Dog tag (military id) I Evidence I MILITARY ID
    •   P15007472 I Personal: Cell phone I Evidence I HTC [CELL PHONE]
    •   P15007474 I Ammunition : Other I Evidence I RIFLE ROUNDS
    •   P15007476 I Computer items: Laptop I Evidence I DELL [DELL LAPTOP] I JPNF491
    •   P15007478 I Ammunition : Other I Evidence I SHELL CASING
    •   P15007577 I Pistol : Semiautomatic action (autoloading) I Evidence I RUGER P85 RUGER PISTOL I
        30134933
    •   P15007581 I Ammunition: Other I Evidence I AMMO FROM DWS-10
    •   P15007586 I Rifle : Bolt action I Evidence I REMINGTON ARMS CO., INC. 700 REMINGTON RIFLE I
        G7109823
    •   P15007587 I Photograph I Evidence I PHOTO CD
    •   P15008421 I Police recording I Evidence I AUDIO CD
    •   P15008422 I Photograph I Evidence I PHOTO CD
    •   P15008423 I Police recording I Evidence I AUDIO CD
    •   P15009317 I Photograph I Evidence I PHOTO CD
    •   P15009319 I Photograph I Evidence I PHOTO CD
    •   P15009324 I Ammunition : Other I Evidence I Fl RED BULLET


Involved Officers:

    • Detective I SPRAGUE , DUSTIN I #39520 I OSP I Officer I SPRINGFIELD DETECTIVES
    • Reporting Officer/Case Lead I KENYON , ANDY I #34104 I OSP I Officer I SW REGION CRIMINAL
      COMMAND
    • Dispatcher/TC2 I HENSCHEL, RAYMOND I #50065 I OSP I Officer I DISPATCH


Reports:

  General report:

   Author:          #39520 SPRAGUE, DUSTIN                      Report time:     04/09/201516:21

   Entered by:      #39520 SPRAGUE , DUSTIN                     Entered time:    04/09/201516:21

   Narrative:




    On March 30, 2015, Eugene Police officers were dispatched to an armed, suicidal man
   at 2248 Devos Street, in Eugene. The man was identified as Brian Babb, DOB :
   5/12/1965. It was reported that Babb had access to numerous weapons, he had
   already fired one round inside the residence and there was a roommate in the home
   with him . Upon arrival, officers determined it was too dangerous to approach the

                                                                                              Exhibit 16
                                                                                           Page 3 of 178
                                                                                              Page: 2 of 25
Printed : 04/22/201511:03 by 34104
                                                                                                   COE 000585
            Case 6:17-cv-00424-MC      Document 44-17      Filed 11/13/18    Page 4 of 178


    residence on foot. Eugene Police SWAT team members responded with an armored
    vehicle. A Eugene Police Crisis Negotiator made contact with Babb but all attempts to
    reason with him were unsuccessful.

     Ultimately, Babb opened the front door of the residence, shouldered a scoped rifle and
    pointed it at officers. Officer Will Stutesman fired one round, from a tactical rifle , at
    Babb , striking him in the head . Babb was pronounced dead at the scene.

     Members of the Interagency Deadly Force Investigative Team (IDFIT) were called out
    to investigate the incident. I was assigned as the lead investigating detective. I received
    the call on March 30 , 2015 , at about 6:30 PM. I was directed to respond to 2248 Devos
    Street, in Eugene.

     I arrived on scene at 7:32 PM. There were already a number of officers on scene and
    there was a triple perimeter marked off with crime scene tape. I was briefed by Oregon
    State Police Detective Sergeant Andy Kenyon and Eugene Police Lieutenant Jennifer
    Bills. I learned that the Bearcat Armored vehicle was still parked at its final resting
    place. The house had been cleared of further threats . The rifle that Brian Babb pointed
    at officers had been moved , slightly, for safety but still remained near the front door of
    the residence . All other evidence remained undisturbed , including the body of Brian
    Babb. Members of the IDFIT team were being assigned tasks. I was assigned as the
    lead investigator. I was directed to process the scene and collect evidence.

     At about 8:18 PM I entered the inner scene perimeter and began processing the
    scene. I was assisted by Detective Dave Silano. I observed the body of Brian Babb
    lying in the front doorway to the residence . There was an obvious bullet wound on his
    left cheek. There was no obvious exit wound.

     Lying a short distance from Babb's body, there was a black Remington 700 rifle , with a
    scope, chambered for .300 Win Mag .

     In the living room , there was a hole in the ceiling that appeared to be where a bullet
    came through from the room upstairs.

    There was a large gun safe that was open and contained numerous rifles , amounts of
    ammunition and prescription medications.

    Laid out on the kitchen table, there was paperwork for Babb's boat, truck and
    mortgage. Next to the paperwork, there was a cell phone and three unfired .300 Win
    Mag rounds of ammunition.

     On the kitchen bar, there were photocopies of Babb's social security card , driver's
    license and military identification.

     On a stool, next to the kitchen table, there was a DELL laptop computer. On top of the
    computer, there was an American flag that was folded into a triangular shape, similar to
    a military funeral fold .

    In the upstairs bedroom , in the northeast corner of the house, there were numerous
                                                                                       Exhibit 16
                                                                                    Page 4 of 178
                                                                                       Page: 3 of 25
Printed: 04/22/2015 11 :03 by 34104                                                        COE 000586
            Case 6:17-cv-00424-MC          Document 44-17     Filed 11/13/18   Page 5 of 178


    empty conta iners of various alcoholic beverages .

     On a low table , there was an empty (fired) 9mm shell casing .

     In the bedroom closet, there was a trigger safety lock on the floor, with the key still in it
    that looked as if it had been hastily removed from a firearm.

     There was a massive amount of prescription medications that were scattered about the
    room , in various containers .

    In the driveway, there was an empty (fired) .223 caliber shell casing near where the
    Bearcat was parked when Officer Stutesman shot at Babb .

     In Babb's pickup truck, parked in the driveway, there was a loaded Ruger 9mm pistol.

     All items of interest were seized . They were marked as exhibits DWS-1 through DWS-
    12 and were logged into evidence at the Springfield Patrol Office. Each item is listed
    and described on Oregon State Police Evidence form 65s. I took digital photographs of
    the scene and transferred the images to CD . The disk was marked as exhibit DWS-13
    and was logged into evidence at the Springfield Patrol Office . Refer to attached forms
    for details.

    At about 10:00 PM, Deputy Medical examiner, Ann Penny, arrived and examined the
    body of Brian Babb. She arranged for the body to be transported to the morgue at
    Riverbend.

     At about 11 :25 PM , Mortuary Services of Lane County arrived and removed Babb's
    body. Detective Cale Day followed as the body was transported to the morgue at
    Riverbend . Refer to the supplemental report by Oregon State Police Detective Day for
    complete details.

    At about 11 :53 PM           left the scene. I returned to the Springfield Patrol Office for
    evidence processing .

     On March 31 , 2015 , at about 8:00AM Detective Cale Day gave me the rifle and
    equipment that was seized from Officer Stutesman . Detective Day explained how the
    equipment was collected from Stutesman by Detective Matt Herbert. Refer to the
    supplemental report by Detective Cale Day for complete details .

     I photographed the rifle and equipment. They were marked with exhibit numbers DWS-
    14 through DWS-16 and they were logged into evidence at the Springfield Patrol Office.
    The photos of the items were transferred to CD . The disk was marked as exhibit DWS-
    17 and was also logged into evidence. The rifle was later test fired , for functionality, by          ·I
    Forensic Scientist Shawn Malikowski . The rifle functioned properly. Refer to the
    supplemental report by Forensic Scientist Malikowski for details. Three fired bullets
    were retained for future evidentiary value if needed. The bullets were marked as exh ibit
                                                                                                          .,
                                                                                                           I


    DWS-27 and they were logged into evidence at the Springfield Patrol Office .

    On March 31 , 2015 , at about 3:30PM , Sergeant Kenyon received a phone call from
                                                                                         Exhibit 16
                                                                                      Page 5 of 178
                                                                                         Page: 4 of 25
Printed: 04/22/201 5 11 :03 by 34104
                                                                                             COE 000587
            Case 6:17-cv-00424-MC       Document 44-17        Filed 11/13/18    Page 6 of 178


     Babb's sister, Rhonda McGowan , who was cleaning house at Babb's residence.
     Rhonda advised that, while she was cleaning up, she found what appeared to be a
     bullet hole in the wall in the living room . Sergeant Kenyon made arrangements to
     respond to the residence and inspect what she had found .

     At about 4:00 PM Sergeant Kenyon and I returned to Babb's residence , at 2248 Devos
    Street. Rhonda showed us where a wire mail basket was attached to the west wall , in
    the living room . It appeared as though a bullet had struck the basket, passed through
    the mail that was contained in it and penetrated the sheetrock wall. Closer examination
    discovered what appeared to be a .223 caliber bullet imbedded in the wall .

     I noticed that, by the type of bullet, the location of the bullet and the likely trajectory, it
    appeared to be the bullet that struck Brian Babb. I photographed the scene and I
    collected the bullet from the wall. The bullet was marked as exhibit DWS-19 and it was
    logged into evidence at the Springfield Patrol Office. The digital photos were transferred
    to CD . The disk was marked as exhibit DWS-18 and it was also logged into evidence.

     On April 1, 2015 , Oregon State Deputy Medical Examiner, (DME) Doctor Dan Davis
    performed an autopsy on the body of Brian Babb at the morgue at Riverbend . I
    watched the autopsy. Doctor Davis discovered a bu llet entrance wound on the left side
    of Babb's face and an exit wound on the back of his neck, just to the right of the spine.
    Refer to the report by DME Doctor Davis' report for complete details.

     At the conclusion of the Autopsy, Doctor Davis provided me with the clothes that were
    removed from Babb's body and a CD containing photos of the exam. The clothes were
    marked as exhibits DWS-20 through DWS-25 and they were logged into evidence at
    the Springfield Patrol Office . The disk was marked as exhibit DWS-26 and it was also
    logged into evidence.

     Officer Will Stutesman was represented by the Eugene Police Employees Association
    (union) and by Attorney Becky Gallagher. Arrangements were made for him to be
    interviewed on April 2, 2015 .

     On April 2, 2015 at about 10:00 AM I interviewed Eugene Police Officer Will Stutesman
    at the Eugene Police Union Office . The interview was conducted in the meeting room .
    Present in the room was myself, (Detective Dusty Sprague) Eugene Police Officer
    Will Stutesman , Oregon State Police Detective Ed lmholt, Eugene Police Detective
    Mel Thompson , Eugene Police Detective Jed McGuire (Eugene Police Union
    Representative) and Attorney Becky Gallagher.

     At the onset of the interview, I introduced myself to all in attendance. I explained that
    the interview was voluntary and I confirmed that Officer Stutesman was not being
    coerced or ordered to provide a statement. Further, I explained that Officer Stutesman
    or one of his representatives could stop the interview or take a break from the interview
    at any point and that either he or one of his representatives could interrupt the interview
    to ask clarifying questions if needed . I then obtained Officer Stutesman's statement.

    Officer Will Stutesman provided the following relevant information:


                                                                                           Exhibit 16
                                                                                        Page 6 of 178
                                                                                           Page : 5 of 25
Printed : 04/22/2015 11 :03 by 34104                                                           COE 000588
            Case 6:17-cv-00424-MC       Document 44-17    Filed 11/13/18    Page 7 of 178


      Officer Stutesman was hired by the Lane County Sheriffs Office in 2006 and was
     assigned as a Corrections Deputy until he was laid off in 2008 . He was hired by the
     Eugene Police Department in August, 2009 and was assigned to the patrol division.
     Officer Stutesman attended , and graduated from, the Oregon DPSST Basic Police
     Recruit Academy , followed by approximately 16 weeks of training with a Field Training
     Officer. He currently holds a Basic Police Officer certificate.

     Officer Stutesman attends regular in-service training within his department and he is
    up to date with all use of force training . He has also attended an additional 40 hours of
    training regarding persons with disabilities and mental or emotional challenges.

     Officer Stutesman became a member of the Eugene Police SWAT team in March ,
    2014. He receives additional training as a SWAT team member.

     Officer Stutesman did not have any law enforcement or military training or experience
    prior to 2006 .

     Officer Stutesman is right handed. He is not required to wear corrective lenses of any
    kind. Prior to this incident, he did not consume alcohol , narcotics, intoxicants, or
    prescription drugs that would impair his judgment. There is nothing out of the ordinary
    in Officer Stutesman 's life right now that is causing him undue stress.

     Officer Stutesman is currently assigned to Team 31 , Beat 5. Team 31 works Sunday
    through Wednesday, from 11AM until 9PM , with Thursday, Friday, Saturday off. Beat 5
    works , primarily, in the northwest Eugene area and is trad itionally an area of high call
    volume. This incident occurred on what could be considered Stutesman 's Tuesday.

     On a typical work week, Officer Stutesman will wake up at about 6:00 AM , eat
    breakfast and get the kids off to school. He then goes to the Police Department to work
    out before dressing in his uniform and starting his shift at 11:00 AM. Daily Briefing
    starts at 11AM and usually lasts until about 11 :30 AM. After briefing Stutesman travels
    to the Eugene Police SWAT office and retrieves his issued SWAT equipment and then
    begins responding to calls for service.

     Officer Stutesman told me the day of th is incident began as , "Just another day." His
    uniform that day was the regulation Eugene Police Department patrol uniform . It
    consisted of patrol pants , uniform shirt with badge , patch and nametag identifying
    himself and the department, duty belt, and later he donned his external armored plate
    carrier which also has markings identifying him as a police officer. Officer Stutesman
    described the tools on his duty belt. There is a double handcuff case, flashlight, radio ,
    TASER with spare cartridge, additional flashlight ring , microphone for the in-car-video ,
    two spare magazines for his issued duty pistol , OC spray, Issued handgun and pouch
    containing a tourniquet. In his vehicle he carried a H&K 416 model .223 caliber patrol
    rifle and a 40mm "less lethal" launcher.

     Officer Stutesman explained how he carries his duty pistol fully loaded with 18 rounds
    of 9mm ammunition . He carries two extra magazines, loaded to full capacity (17 rounds
    each). His issued patrol rifle is carried in the patrol car, completely empty (empty
    chamber and magazine out). When he deploys the rifle , it is loaded with a full magazine

                                                                                      Exhibit 16
                                                                                   Page 7 of 178
Printed : 04/22/20 15 11 :03 by 34104                                                 Page: 6 of 25
                                                                                         COE 000589
           Case 6:17-cv-00424-MC      Document 44-17      Filed 11/13/18   Page 8 of 178


    (total of 30 rounds) . He carries two 30 round magazine, that are loaded to full capacity,
    on his external plate carrier.

     Officer Stutesman told me Team 31 , Beat 5 is a relatively active assignment. This
    particular day was average call volume. He responded to a number of unremarkable
    calls for service . He made one custody arrest for Disorderly Conduct near the 900 block
    of Highway 99. After clearing the jail from that arrest, he returned to the Eugene Police
    Evidence Control Unit (ECU) to complete the arrest report. He was still at ECU when
    another officer was dispatched to 2248 Devos Street for an "Armed and Suicidal
    Subject. "

     Dispatch requested an additional officer to respond with the primary officer. Officer
    Stutesman cleared from ECU and responded toward Devos Street. Dispatch provided
    further detail by police radio. Officer Stutesman learned that a counsellor called 9-1-1 .
    The counsellor was on the phone with a man named Brian who was reported to be at
    2248 Devos Street. The man was a military combat veteran and was suffering from
    PTSD . He had already shot one round inside his house and he was still currently
    armed .

     Officer Stutesman told me, prior to this incident, he had never been to the residence
    before. He had never met Brian Babb before and he did not know who he was. Officer
    Stutesman responded , in his patrol car, with police lights and siren activated .

     The updated information prompted a larger response. Several other officers began
    responding to the area. Responding officers communicated by police radio and
    coordinated a perimeter around the area . Officer Stutesman parked on Cody Street,
    just southeast of the reported residence and exited his patrol car. Because of the
    information that the suspect was currently armed and suicidal and he had already shot
    his weapon at least once, Officer Stutesman donned his external armored plate carrier
    and retrieved his patrol rifle. He inserted a full magazine in the rifle and loaded one
    round into the chamber (29 and 1 rounds) . Officer Derek Dewitt arrived and parked
    behind Officer Stutesman . Remembering he was qualified with it, Officer Stutesman
    gave the 40mm "less lethal" launcher to Officer Dewitt. They both left their vehicles and
    responded toward 2248 Devos Street on foot.

     Officer Joe Kidd Arrived on scene and attempted to get a view of the house and beg in
    to provide more information .

     Officers Stutesman and Dewitt staged 1n an area of cover near a residence to the
    south of the suspect's house.

    Sergeant McAlpine arrived and took command of the scene .

     Officer Kidd found a vantage point where he could see the residence and he started
    providing information over the police radio. Officer Kidd advised it was tactically very
    dangerous to approach the residence on foot. The suspect was in a two story residence
    on a "panhandle" lot. There were a lot of tall fences and vehicles surrounding the
    residence and , if someone was in one of the upstairs windows , they would have a clear
    view (and shot) of anybody who approached the residence by foot. Based on that

                                                                                     Exhibit 16
                                                                                  Page 8 of 178
                                                                                      Page: 7 of 25
Printed: 04/22/2015 11 :03 by 34104
                                                                                         COE 000590
            Case 6:17-cv-00424-MC       Document 44-17    Filed 11/13/18    Page 9 of 178


     information, Sergeant McAlpine requested the Bearcat Armored Vehicle to respond .
     Officer Pieske responded with the Bearcat.

     While waiting for the Bearcat to arrive, dispatch provided more information from
    conversations with the counsellor. Officer Stutesman learned there may be a
    roommate, and possibly others , in the residence with the suspect.

     When Office Pieske arrived with the Bearcat Armored vehicle, Sergeant McAlpine
    requested the vehicle to be positioned in the neighbor's driveway, just to the southeast
    of the suspect's residence . He also requested Office Stutesman to position himself in
    the turret so that he would have a view over the tall fences to the front door of the
    residence (up until that point they had been unable to see the front door).

     Officer Stutesman recalls that he was in the turret, Officer Pieske was driving , Officer
    Grose was in the front passenger seat and Officer Dewitt and Sergeant McAlpine were
    also in the vehicle. Officer Grose was trained as a Crisis Negotiator. Officer Kidd broke
    away from the group and attempted to gain a view of the suspect's residence from a
    nearby rooftop .

     Officer Stutesman explained to me, the lid of the turret is armored and it can rotate and
    be pinned in place to offer some ballistic protection. He recalls adjusting the lid where
    he wanted it, setting his patrol rifle in position and taking aim at the residence.

     Officer Stutesman explained his rifle is equipped with a 1X (non-magnifying) red dot
    optic. He estimated the distance from his position to the front of the residence to be
    about 25 to 30 yards. He told me he often trains at that distance with his rifle and he
    was very confident in his marksmanship from the position he was in . However, he was
    also aware of the risk he was in at that distance, as his head remained exposed to any
    potential shooter within the residence .

     Officer Stutesman recalled from his position , he could see all of the upper story
    windows. He saw one of the windows was opened . One window had the curtains pulled
    back and the room within was dark. He recalled thinking somebody could easily sit
    back in the darkened room and shoot at responding officers without being seen . Officer
    Stutesman could see the windows of the bottom floor and the top half of the front door.
    The bottom half of the door and the area below the windows was obstructed by a fence
    that was between his position and the residence .

     Officer Kidd advised by police radio that he had a view of the residence from the
    rooftop of a nearby house.

     When all officers were in place, Officer Grose addressed the residence by loud
    speaker. He addressed the suspect by first name, "Brian ." Officer Grose clearly
    identified himself and the Eugene Police Department. He told Brian they wanted
    to "Help you out" and "Keep you safe. " He instructed the occupants of the house
    to "Come out" and "Keep your hands up."

    There was no response from the residence for a few minutes. Dispatch advised they
    had an open phone line with the counsellor but she was on the other phone line with
                                                                                      Exhibit 16
                                                                                   Page 9 of 178
                                                                                      Page : 8 of 25
Pri nted : 04/22/2015 11 :03 by 34104                                                     COE 000591
            Case 6:17-cv-00424-MC        Document 44-17    Filed 11/13/18   Page 10 of 178


     the suspect and dispatch was unable to communicate with her at that time .

    One officer (Stutesman couldn 't recall who) advised over the radio that he saw the
    window blinds move.

     Suddenly, a man (Stutesman later identified as Brian Babb) opened the door and
    yelled loudly at officers . Brian was clearly angry and he yelled profanity, "Fuck You"
    and "Go away. " He then slammed the door and went back inside.

     Officer Grose continued to hail the residence in an effort to negotiate with Brian .
    Sometimes there would be no response . Other times Brian would yell at officers out an
    open window. Still other times he would throw the front door open and yell out profanity
    at the officers before going back inside and slamming the door again . Each time Brian
    came to a window or doorway, Officer Stutesman never saw any weapons in his hands.

     Finally, at some point, Brian's roommate , Jim Antonini , came to the front door (Officer
    Stutesman identified him as Jim throughout the interview). Officer Grose called for Jim
    to come out of the residence . Officer Stutesman told me it looked as though Jim was
    reluctant to come outside and approach officers. He explained that Jim was looking
    back into the residence and appeared to be trying to talk with Brian . Jim stepped away
    from the front door and walked toward the Bearcat. As he walked toward the Bearcat
    he kept turning back to look at the front door. Officer Stutesman surmised Jim was both
    concerned for his friend and also scared to turn his back to him at that time. As soon as
    Jim reached officers he yelled , several times , "He's going for his guns. He's going for
    his guns."

     The decision was made to keep Jim behind the Bearcat so that he could be
    interviewed behind the safety of cover and the interviewing officer could still remain
    close to the scene. Sergeant McAlpine Interviewed Jim. From his position atop the
    turret of the Bearcat, Officer Stutesman could overhear some of the conversation
    Sergeant McAlpine had with Jim. Sergeant McAlpine asked Jim what was happening
    inside the residence , what was going on with Brian , does Brian have access to guns,
    was there anybody else inside the residence , etc. Officer Stutesman said Jim repeated
    several times that police needed to be careful and that Brian was going for his guns.
    Jim said he didn't have access to the whole house and/so he did not know for sure if
    anybody else was inside with Brian .

     Jim explained that Brian had a lot of guns in the residence but they were mostly
    hunting rifles and he specifically said there were no "assault rifles ." Officer Stutesman
    recalled thinking that "Hunting Rifles" are generally larger cal iber and very powerful and
    accurate . He grew concerned they could be very dangerous at the distance they were
    at, especially in the hands of somebody with military training or combat experience .

     Sergeant McAlpine told Jim that they might just back away and give Brian a chance to
    calm down. He asked Jim if he would feel comfortable going back home if the police
    were not there. Jim said no, he would not go back into the house with the way Brian
    was acting.

     Officer Stutesman explained to me that, at the same time Sergeant McAlpine was
                                                                                       Exhibit 16
                                                                                   Page 10 of 178
                                                                                       Page: 9 of 25
Pri nted : 04/22/201 5 11 :03 by 34104                                                     COE 000592
           Case 6:17-cv-00424-MC       Document 44-17       Filed 11/13/18    Page 11 of 178


    interviewing Jim , other officers continued communication. Officer Stutesman learned
    that he was the only officer with a substantial view of the front door of the residence.
    Officer Kidd advised he did not have a good clear view of the front door, and he was
    partially exposed to the upper windows , from his position on the neighbor's rooftop .

     Officer Grose continued to try to negotiate with Brian by loud speaker. Brian continued
    to come to the windows and the front door and scream profanity at the police.

     Dispatch arranged to have the counsellor get off the phone with Brian . Once the phone
    line was clear, Officer Grose called Brian and attempted to negotiate with him. Officer
    Stutesman heard Officer Grose talking to Brian. He heard Officer Grose explain who he
    was and why he was there. Brian seemed to become even more agitated.

     The front door of the residence flew open again and Officer Stutesman saw Brian
    standing in the doorway. Officer Stutesman told me it took a few seconds to realize
    what he was seeing . He saw Brian with a rifle to his shoulder, in a firing position, and it
    appeared the rifle was pointed directly at him. I asked Officer Stutesman to describe
    everything he saw and felt at that time.

      Officer Stutesman told me he saw Brian pointing a black rifle directly at him . He knew
    the rifle was pointed at him because he could see the hole in the end of the barrel. He
    recalls thinking that his head was exposed from behind the lid of the turret. He recalls
    thinking about Officer Kidd being potentially exposed on the roof of the neighbor's
    house. He recalls thinking he might be the only officer in a position to see what Brian
    was doing. He recalls thinking that Brian was going to shoot him and then he would
    have free reign to shoot the other officers and civilians who did not have the armored
    cover that he had. He recalled that Brian was reported to have already shot from inside
    his residence once that day. Officer Stutesman told me he felt he had to stop Brian
    before someone was hurt or killed and he was concerned that he was too late because
    it took him a few seconds to recognize what he was seeing.

     Officer Stutesman recalled from his training that the quickest way to stop a threat is to
    target the central nervous system. He placed his sights on Brian's head and squeezed
    his trigger. Officer Stutesman told me that, as he squeezed the trigger he tried to yell
    out, "Drop the gun" but he is unsure if he said the words out loud . He told me , "My shot
    went off and Brian dropped out of sight. "

    Officer Stutesman explained to me that Brian dropped out of sight behind the fence
   that was blocking his view of the bottom half of the doorway. He said he got the
   impression his bullet hit Brian but he was not sure. He called out that he was the one
   who fired the shot but he can 't recall if he called out on the police radio or just out loud.
   Officer Stutesman told me there seemed to be some confusion , among the other
   officers , who fired the shot and he was having a hard time getting people to understand
   that it was him. It wasn 't until he broke cover on the house, stuck his head back inside
   the turret and yelled into the Bearcat that the information was received .

    Officer Kidd advised he could see Brian lying on the ground, in the doorway. He was
    not moving and there was a rifle in his right hand . There was some discussion if there
    was anybody else in the residence and it was clear there was no way to safely

                                                                                         Exhibit 16
                                                                                     Page 11 of 178
                                                                                        Page : 10 of 25
Printed: 04/22/2015 11:03 by 341 04
                                                                                              COE 000593
            Case 6:17-cv-00424-MC       Document 44-17      Filed 11/13/18   Page 12 of 178


    approach the house on foot. The decision was made to approach the house with the
    Bearcat.

     As they made arrangements to approach the residence , Officer Stutesman overheard
    Jim saying , "Be careful. He has military training ." Stutesman became concerned that
    Brian might just be playing dead and waiting to ambush officers as they approached .

     Officer Stutesman climbed down from the Bearcat turret and seated himself inside so
    that he would not get hurt as they drove to the front door. Officer Pieske drove the
    Bearcat across the driveway and through the fences until they were parked at the front
    door of the residence. A small entry team of officers was assembled to go into the
    residence . Officer Stutesman climbed back into the turret and took up position to cover
    the team as it made entry into the house. He told me that, from the turret, he could see
    Brian lying in the doorway, not moving.

     There was some communication among the team if Brian still posed a threat to officers
    and if he needed to be secured before clearing the residence. It became clear they
    needed more officers to safely secure the scene and clear the house. Officer
    Stutesman climbed back down from the turret and joined the team to assist with
    clearing the house if needed. It was at that time that Sergeant McAlpine stopped him
    and explained that he was to stand down and not participate in any further action.
    Officer Stutesman understood that was standard procedure for an officer who was
    involved in a deadly use of force .

     Officer Stutesman went to the back of the bearcat and secured his patrol rifle. He
    removed the magazine and ejected the one round from the chamber, so that it was
    completely empty. He place the rifle , magazine and one live round in the back of the
    Bearcat. Officer Pieske agreed to stay with the weapon until he was relieved. Officer
    Grose escorted Officer Stutesman to the end of the driveway, away from the scene,
    where they met with Officer Warden . He remained with Officer Warden, at the end of
    the driveway, until they were recontacted by Sergeant McAlpine. Sergeant McAlpine
    had possession of Officer Stutesman's patrol rifle as he escorted Officer Stutesman
    back to his patrol car. The rifle was placed in the back of Sergeant McAlpine's patrol
    car and Sergeant McAlpine transported Officer Stutesman back to Eugene Police
    Headquarters. Officer Stutesman remained at Headquarters, with his duty gear and
    rifle , until Detective Matt Herbert arrived . Detective Matt Herbert took digital photos of
    Officer Stutesman and seized his rifle , plate carrier and tools .

     In conclusion , Officer Stutesman said that Brian Babb pointed a rifle at him and he was
    well with in the lethal range of a rifle . He feared that Brian was going to shoot him and
    then shoot other officers , and potentially civilians , in the area. Officer Stutesman
    reiterated he felt he had no other force option available to stop Brian from hurting or
    killing other people.

     That concluded my interview with Officer Stutesman.

    Other IDFIT team members were assigned numerous tasks that contributed to the
    investigation . Each investigator completed a detailed report regarding the ir
    participation . The following is a brief summary of each investigator's report. Refer to all

                                                                                        Exhibit 16
                                                                                    Page 12 of 178
                                                                                       Page: 11 of 25
Pri nted: 04/22/20 15 11 :03 by 34104                                                       COE 000594
            Case 6:17-cv-00424-MC        Document 44-17   Filed 11/13/18   Page 13 of 178


     supplemental reports for complete details.

      Detective Matt Herbert photographed Officer Will Stutesman after the shooting
     and he collected Officer Stutesman's rifle and equipment. Detective Herbert seized
     Officer Stutesman's rifle , ammunition and equipment. He gave the items to Detective
     Gale Day who then gave them to me. The items were marked as exhibits DWS-14
     through DWS-16 and they were entered into evidence at the Springfield Patrol Office.
     Detective Herbert also gave Detective Day a CD containing digital photos of Officer
     Stutesman . The disk was marked as exhibit DWS-17 and was also entered into
     evidence.

     Detective Cale Day interviewed Brian Babb's ex-wife, Stephanie Woodcook. Ms.
    Woodcook provided an interesting perspective and a lot of insight into the physical and
    emotional struggles that Babb was facing . She said Brian was diagnosed with Bipolar
    Disorder and Narcissistic Personality Disorder. He struggles with anger management
    issues and severe alcoholism that goes unchecked. Ms. Woodcook described two
    incidents when Babb threatened to kill their son and even pointed a loaded gun at him .
    She said she was not surprised Brian died in this way.

     Detective Cale Day interviewed Babb's counsellor, Becky Higgins. Ms. Higgins
    explained how she was on the phone with Brian and how she became so concerned for
    his safety that she called 9-1-1 to request officers conduct a welfare check.

     Detective Mel Thompson collected all 9-1-1 tapes and dispatch times regarding
    this incident. He provided me with printed a CD containing an Audio recording of the 9-
    1-1 call from the Counsellor. The disk was marked as exhibit DWS-101 and it was
    entered into evidence at the Springfield Patrol Office . He also provided me with printed
    copies of dispatch activity throughout the call. They are attached with his report.

     Detective Mel Thompson interviewed Babb's roommate, James Antonini. Antonini
    said he and Babb have been best friends most of their lives. They both served in
    different branches of the military. He said that, after Babb's last deployment to
    Afghanistan , he changed for the worse . Antonini described a severe downward spiral in
    Babb's life over the past few years and especially over the past few weeks. He
    described Babb's angry, violent behavior inside the residence in the moments before
    the shooting.

       Detective Mel Thompson interviewed Officer J. Warden. Officer Warden
    positioned himself in a perimeter position , behind the residence, throughout the
    incident. He described hearing loud and clear commands , directed at the residence,
    from Officer Grose and he described hearing the gunshot, fired from Stutesman 's rifle.
    After the shooting , Officer Warden accompanied Officer Stutesman away from the
    scene and back to Eugene Police Headquarters.

     Detective Mel Thompson interviewed Officer D. Clark. Officer Clark positioned
    himself on the perimeter, behind the residence, throughout the incident. He heard the
    commands from Officer Grose, he heard the angry responses from Babb and he heard
    the gunshot from Stutesman 's rifle.


                                                                                     Exhibit 16
                                                                                 Page 13 of 178
                                                                                   Page: 12 of 25
Prin ted : 04/22/20 15 11 :03 by 34104
                                                                                        COE 000595
            Case 6:17-cv-00424-MC        Document 44-17    Filed 11/13/18   Page 14 of 178


     Detective Greg Jones interviewed Officer Matthew Grose. Officer Grose was the
     Eugene Police Crisis Negotiator. He was seated in the Bearcat armored vehicle and he
     was the last person to speak with Babb before the shooting.

      Detective Greg Jones interviewed Officer Kirk Farley. Office Farley was positioned
     to the north of Babb's house. He heard the hails from Officer Gross and he heard the
     gunshot from Stutesman 's rifle . Officer Farley assisted with clearing the residence after
     the shooting and he remained with Babb's body after the house was secured .

     Detective Greg Jones interviewed Officer Derek DeWitt. Officer DeWitt was
    positioned in the back of the Bearcat armored vehicle throughout the incident. He
    clearly heard Officer Grose's commands that were directed to the occupants of the
    residence . He overheard some of the conversation between Sergeant McAlpine and
    Jim Antonini . He heard someone yell out, "He's got a gun!" just before he heard the
    gunshot from Stutesman's rifle. Officer DeWitt led medics to the body of Brian Babb
    and he started recording a crime scene log .

     Detective Dave Silano assisted Detective Sprague with photographing the scene
    and collecting evidence.

     Detective Steve Simons interviewed Community Service Officer Paul Bishop.
    Officer Bishop was assigned to traffic control near the incident. He heard the
    commands from the Bearcat armored vehicle , he heard angry yelling from the
    residence and he heard the gunshot from Officer Stutesman's rifle . He used crime
    scene tape to mark off a perimeter.

     Detective Steve Simons interviewed Babb's neighbor, Robert Russell. Mr. Russell
    indicated he knew who Babb was but did not socialize with him. He saw all of the police
    activity, he heard the police hailing the people out from Babb's house and he heard a
    loud bang .

     Detective Steve Simons interviewed Babb's neighbor, Cesar Rodriguez. Mr.
    Rodriguez said he did not know Babb . He gave a police officer permission to use his
    back yard because he was told there was a suicidal man next door. He heard two
    gunshots but he never heard any other activity.

     Detective Steve Simons interviewed Babb's neighbor, Twyla Paylor. Ms. Paylor
    said she did not know Babb . She heard the police attempting to call Babb out of his
    house. She heard someone yelling , "Drop the gun drop the gun drop the gun" and she
    heard a gunshot.

     Detective Steve Simons interviewed Babb's neighbor, Wilma Engleman. Ms.
    Engleman said she knew who Babb was but she didn 't socialize with him. She heard
    the police trying to call Babb out from his house. She heard Babb yell ing profanity at
    the police. She heard a gunshot and she saw the Bearcat crashing through the fences.

     Detective Steve Simons interviewed Babb's neighbor, Brian Elliott. Mr. Elliott said
    he knew Babb but he did not socialize with him . He explained that he had a minor
    dispute with Babb about where he parked his car. After a brief conversation with Babb ,
                                                                                       Exhibit 16
                                                                                   Page 14 of 178
                                                                                      Page: 13 of 25
Pri nted : 04/22/20 15 11 :03 by 34104                                                     COE 000596
           Case 6:17-cv-00424-MC      Document 44-17     Filed 11/13/18   Page 15 of 178


    Mr. Elliott decided he was a dangerous, and potentially violent, man . Mr. Elliott grew
    scared of Babb and tried to avoid further contact with him.

     Mr. Elliott was working in his front yard when he heard what sounded like a gunshot.
    He saw a lot of police activity at Babb's house and he decided to go inside to avoid
    trouble. He didn 't see or hear anything else.

     Detective Steve Simons interviewed Babb's neighbor, Richard Wobbe. Mr.
    Wobbe was not home when the incident happened . He did not see or hear anything ,
    firsthand .

     Detective Steve Simons interviewed Babb's neighbor, Linda Ryals. Ms. Ryals said
    she knows Babb because he lives next door and she has talked with him many times.
    She described him as a nice enough guy but, "A little off." She knows he is an alcoholic
    and he takes a lot of medications for mental disorders, related to his military service.
    Ms. Ryals heard the police trying to call Babb out of his house and she heard him
    yelling profanity back at the police. She saw Jim Antonini come out of the house with
    his hands in the air and she decided to get away from the windows , for her safety. It
    was only a few minutes after Antonini came out of the house that she heard a gunshot.

     Detective Steve Simons interviewed Babb's neighbor, Anita Bjerklund. Ms.
    Bjerklund said she heard the police trying to call Babb out of his house with his hands
    up and she heard him yelling profanity back at the police. She saw a man, who was not
    Babb, come out of the house. A short time after that man came out, she heard a
    loud "pop" and then saw the bearcat crashing through the fences. A few minutes later,
    the paramedics arrived .

     Detective Chad Rogers interviewed Sergeant Malcom McAlpine. Upon arrival ,
    Sergeant McAlpine assumed the role of incident command . He explained that, because
    Babb had already discharged a firearm inside the residence and he was reportedly still
    armed , and because of the physical layout of the property, he determined it was unsafe
    to approach the residence without armored cover. Sergeant McAlpine explained how
    Officer Stutesman was the only person with a view of the front door of the residence,
    from the turret of the Bearcat.

     Sergeant McAlpine described how Officer Grose attempted to call the occupants out of
    Babb's residence . He explained how Jim Antonini came out of the residence and how
    he talked with Antonini to gain more information about the situation. Sergeant McAlpine
    discussed the option of backing out and leaving Babb alone in the residence . Antonini
    argued that Babb was dangerous and that he would not be comfortable returning to the
    residence with the way Babb was acting .

     Sergeant McAlpine explained that his preference was to have Babb come out of the
    house, unarmed, while he was on the phone to his counsellor. He was still trying to
    arrange communication with Babb when he suddenly became aware Babb had stepped
    out the front door. Sergeant McAlpine heard a single gunshot. He described some
    confusion about who fired the shot for a moment before learning it was Officer
    Stutesman .


                                                                                    Exhibit 16
                                                                                Page 15 of 178
                                                                                   Page: 14 of 25
Printed: 04/22/2015 11 :03 by 34104                                                     COE 000597
            Case 6:17-cv-00424-MC       Document 44-17   Filed 11/13/18   Page 16 of 178


      Sergeant McAlpine explained how they drove the Bearcat through the fences to
     approach the front door of the residence and how he saw Babb's body lying in the
     doorway with a rifle lying next to him.

     Detective Chad Rogers interviewed Sergeant Scott Vinje. Sergeant Vinje arrived
    on scene and took up position in the Bearcat. He heard the commands given by Officer
    Grose for Babb to come out of his residence and he heard the angry responses from
    Babb . Sergeant Vinje overheard some of the conversation Sergeant McAlpine had with
    Antonin i. The information provided by Antonini caused Sergeant Vinje to be concerned
    for the safety of the officers and the civilians in the area .

    Sergeant Vinje heard the gunshot from Stutesman 's rifle but wasn 't immediately sure
    where it came from . He in itially thought Babb had shot at him .

     Detective Sergeant Carl Wilkerson Helped to coordinate the assignments of the
    IDFIT investigators.

     Detective George Crolly Interviewed Officer Nate Pieske. Officer Pieske drove the
    Bearcat armored vehicle to the scene and remained in the vehicle until after the
    shooting . Officer Pieske described the commands given from Officer Grose and the
    angry replies from Babb. He described watching as Babb came out the front door
    carrying a large rifle with a bipod , and bringing the rifle up to his shoulder. He
    expressed concern that Babb was going to shoot at him and that the large rifle might be
    capable of penetrating the armor of the bearcat. Officer Pieske heard Officer Stutesman
    yell commands at Babb and then he heard the gunshot.

     Detective George Crolly Interviewed Officer Joe Kidd. Officer Kidd positioned
    himself on a rooftop with a view of Babb's residence. He described Babb's angry
    responses to the commands that were given. He described seeing Babb come out the
    front door and he heard Officer Stutesman yell at Babb and he heard the word "Rifle. "
    Officer Kidd heard the shot from Stutesman's rifle and he saw Babb lying in the
    doorway, not moving . He maintained surveillance on Babb until officers approached
    him .

     Detective George Crolly Interviewed Officer Lori Barnes. Officer Barnes described
    hearing Officer Grose attempting to hail Bab out from his residence . She could hear
    Babb yelling from inside the house. She heard a single gunshot and she heard over the
    police rad io that the officers were approaching the house. She spoke briefly with "Jim"
    (Antonini) .

     Detective George Crolly interviewed Babb's neighbor, Jenifer Sherman. Ms.
    Sherman said she saw officers responding to Babb's house and she thought she heard
    a gunshot. A police Officer asked her to move back, for her safety and she didn't see or
    hear anyth ing else.

     Detective George Crolly Interviewed Babb's most recent girlfriend, Clarissa
    Ogden. Ms. Ogden has been dating Babb for about two weeks . They were spending
    nearly every day together until the last two days when 'he became really distant and
    weird . Babb had talked with her about his military service and she knew he suffered
                                                                                    Exhibit 16
                                                                                Page 16 of 178
                                                                                   Page: 15 of 25
Pri nted: 04/22/20 15 11 :03 by 34104                                                   COE 000598
           Case 6:17-cv-00424-MC        Document 44-17     Filed 11/13/18    Page 17 of 178


     some mental disorders, including PTSD , trouble sleeping, muscle spasms and
     headaches. Ms. Ogden described Babb as a kind and down to earth person . She said
     she guessed she didn 't realize the severity of his problems .

     Detective Kyle Potter interviewed Eugene Police Officer Keyser. Officer Keyser
    arrived near the scene just in time to see Officer Stutesman fire one round toward
    Babb's residence . From his position , Officer Keyser could not see what Officer
    Stutesman was shooting at. Officer Keyser followed the Bearcat as it approached the
    residence and he assisted as officers approached Babb , after he had been shot.

     Detective John Franklin interviewed Babb's Neighbor, Reina Elam. Ms. Elam said
    a police officer contacted her in her driveway and told her they were responding to an
    armed subject in her neighborhood . She left the scene and didn't return until after the
    incident was over. She heard from friends what had happened but knew nothing first-
    hand .

     Detective John Franklin interviewed Babb's Neighbor, Thomas Adair. Mr. Ada ir
    heard the police on the loud speaker and it sounded like they were pleading with
    someone to come out of their house. He heard a man yelling angry profanity back at
    the police . He heard a single gunshot. He remained inside his residence throughout the
    incident. He did not know Brian Babb .

     Detective John Franklin interviewed Babb's Neighbor, Joy Zuidmulder-Goss. Ms.
    Zuidmulder-Goss does not know Brian Babb . She was on her porch when she heard
    the police on the loudspeaker, pleading for a man to come out of his house. She heard
    a man yelling angry profanity back at the police. She heard what sounded like a
    gunshot and she heard what sounded like somebody crash ing into their garage.

    Detective John Franklin interviewed Babb's Neighbor, Marvin Karlsen. Mr. Karlsen said he was
    not at home during the incident. He was later told by other neighbors that the police had
    killed a man who was suicidal. He had talked, briefly, with Babb before and he
    described him as friendly but he did not socialize with him regularly .

     Detective Jason Malony interviewed Babb's neighbor, Crystal Karaklik. Ms.
    Karaklik heard police giving very clear commands, over a 'megaphone' for someone to
    come out of their house with their hands up. She heard a single gunshot and she heard
    the SWAT veh icle cash through the fence .

     Detective John Franklin interviewed Babb's Neighbors, Roger and Maureen
    Gilmore. The Gilmores were not home during the incident and they didn't see or hear
    anything. They have known Babb for about ten years . They described him as quiet
    neighbor who never causes any problems , despite a severe drinking problem .

     Detective John Franklin interviewed Babb's Neighbors, Andrea and Denny
    Castor, The Castors saw lots of police in the area and they heard a single gunshot.
    They didn't see or hear anything else. They did not know Brian Babb .

     Detective John Franklin interviewed Babb's Neighbors, Merle and Verla Spaid.
    The Spaids heard loud voices and saw the police crashing the SWAT vehicle through
                                                                                       Exhibit 16
                                                                                   Page 17 of 178
Pri nted : 04/22/2015 11 :03 by 34104                                                      COE 000599
                                                                                       Page: 16 of 25
          Case 6:17-cv-00424-MC        Document 44-17      Filed 11/13/18   Page 18 of 178


    the fence. They thought at one point they might have heard a gunshot.

     Detective John Franklin interviewed Babb's Neighbors Maurice and Eva Read.
    The Reads heard the police identifying themselves and giving clear commands over a
    loudspeaker. They saw the police crash the SWAT vehicle through the fences and then
    they heard a single gunshot.

     Detective Jason Malony interviewed Babb's neighbor, Alicia Boekhorst. Ms.
    Boekhorst saw police in the neighborhood. She heard a loud crashing noise and went
    outside to investigate. A police officer told her to go back inside and she complied . She
    didn't see or hear anything else.

     Detective Jason Malony interviewed Babb's neighbor, Sharon Rott. Ms. Rott did
    not know Brian Babb. She did not see or hear anything.

     Detective Jason Malony interviewed Babb's neighbor, Elizabeth Wobbe. Ms.
    Wobbe heard the police on a loudspeaker. She heard Babb yelling loudly and she
    heard a single bang . After the bang, she got scared and went inside. She didn't see or
    hear anything else.

     Detective Carlos Jones assisted other detectives with witness interviews. All of
    the interviews Detective Jones participated in have been previously documented .

     Evidence:

    As IDFIT investigators collected evidence in digital media form, COs and DVDs were
    transferred to me for review. Each disk was assigned an item number and was logged
    into evidence at the Springfield Patrol Office. Copies of each disk were created and are
    included in the original case books . The following is a list and brief summary of the
    evidence collected:

    DWS-101           CD audio recording of 9-1-1 call.

    DWS-102           CD audio dispatch radio traffic.

    DWS-103           CD digital photos of Officer Stutesman. and his rifle and equipment.

    DWS-1 04       DVD in-car-video from Officer Stutesman 's patrol car. Shows his travel
   to the scene and picks up audio of some radio traffic. Nothing else of value .

    DWS-105           DVD in-car-video from Officers Barnes, Keyser, Warden and
                   Magnuson . Shows nothing of value.

    DWS-106           DVD in-car-video from Officers Keyser, Grose and Warden . Also
                   contains in-car-video from the Bearcat armored vehicle (no audio in the
                   Bearcat) .

    DWS-107            DVD in-car-video from Officer Kidd. Contains audio of some radio
                   traffic. Nothing else of value .
                                                                                       Exhibit 16
                                                                                   Page 18 of 178
                                                                                      Page: 17 of 25
Printed: 04/22/2015 11:03 by 34104                                                           COE 000600
           Case 6:17-cv-00424-MC            Document 44-17       Filed 11/13/18   Page 19 of 178


     DWS-108             DVD in-car-video from Officer DeWitt. Contains some audio of police
                      discussing plans to safely detain Babb . Contains audio of police
                      attempting to give commands and call Babb out from his residence .
                      Contains some audio of Babb yelling back at police. Contains some audio
                      of police discussing plans to safely approach Babb after the shooting.

     DWS-109            DVD in-car-video from Officer Clark. Contains the sound of a single
                      gunshot at time mark, 01 :06:28 .

     DWS-110          CD audio interview of Sergeant McAlpine and Sergeant Vinje .


  Supplemental:

   Author:            #49713 DAY, CALE                            Report time:    04/08/201514:18

   Entered by:        #49713 DAY, CALE                            Entered time:   04/08/2015 14:18

   Narrative:

    Distribution:           Lane County District Attorney's Office



    Others Mentioned:

    Suspect's Ex-Wife -     Woodcock, Stephanie Marie, DOB : 01/27/1967
                           2525 Cubit St ., Eugene, OR 97402
                           (541) 515-2222

    Suspect's Son -         Babb, Connor Avon, DOB: 03/17/1999
                           2525 Cubit St. , Eugene, OR 97402

    Suspect' s Daughter - Babb, Caylee Marie, DOB: 12/13/1995
                        Portland State University

    Crisis Worker -         Stroo, Sara (#14959)- CAHOOTS
                           341 E. 12th Ave., Eugene, OR 97401
                           (541) 342-8255

    Crisis Worker -         Hubbard, Ashley (#14981)- CAHOOTS
                           341 E. 12th Ave ., Eugene, OR 97401
                           (541) 342-8255

    Detective -             Franklin, John- Lane County DA' s Office
                           125 E. 8th Ave . #400, Eugene, OR 97401
                           (541) 682-4261

    Witness -               McGuire, Chelsea Shea, DOB : 12/14/1990
                                                                                              Exhibit 16
                                                                                          Page 19 of 178
Printed : 04/22/20 15 11 :03 by 34104                                                         Page:COE
                                                                                                    18 of000601
                                                                                                         25
           Case 6:17-cv-00424-MC          Document 44-17       Filed 11/13/18   Page 20 of 178


                           2250 Devos St., Eugene, OR 97402
                           (541) 636-6124

     Witness-               Combs, Keenan lsiah, DOB: 06/12/1986
                           2250 Devos St., Eugene, OR 97402
                           (541) 636-6124

     Detective-             Herbert, Matt- Eugene Police Department
                           300 Country Club Rd., Eugene, OR 97401
                           (541) 682-5111

    Sergeant-               McAlpine, Malcom- Eugene Police Department
                           300 Country Club Rd ., Eugene, OR 97401
                           (541) 682-5111



    Witness-              · Higgins, Becky- License Clinical Social Worker
                           3225 Willamette St., Eugene, OR 97405
                           (541) 357-5636

    Attorney-              Veralrud, Greg- Attorney for Beck Higgins
                          625 Citizen Bldg., 975 Oak St., Eugene, OR 97401
                          (541) 345-3333

    Summary:

    On March 30, 2015 I responded to the scene of an officer involved shooting in Eugene, OR. The
    officer involved was with the Eugene Police Department (EPD). I was called to the scene as part
    of the Lane County Interagency Deadly Force Investigation Team (IDFIT). I assisted with the
    investigation by doing the following:
                 Interviewed the suspect's ex-wife,
                 Secured the shooting officer's equipment in OSP temporary evidence lockers,
                 Helped interview witnesses in the neighborhood,
                 Assisted in searching the residence where the incident occurred,
                 Followed the suspect's body from the scene to the county morgue and,
                 Interviewed the counselor who was on the phone with the suspect just prior to the
                incident and who call 911.

    Narrative:

    On March 30, 2015 I responded to the scene of an EPD officer involved shooting as part of the
    IDFIT team. The location of the shooting was at 2248 Devos St., in Eugene, OR. I arrived at
    approximately 7:00pm. I was given a brief overview of some of the events that had occurred
    up to that point.


                                                                                          Exhibit 16
                                                                                      Page 20 of 178
Printed : 04/22/2015 11 :03 by 34104                                                      Page:COE    000602
                                                                                                19 of 25
           Case 6:17-cv-00424-MC         Document 44-17        Filed 11/13/18    Page 21 of 178


    I was told the deceased suspect was Brian Avon Babb, DOB: 05/12/1965. His ex-wife had come
    to the scene after the incident. I was assigned to interview her. At 7:24pm I made contact with
    the suspect's ex-wife, identified as Stephanie Marie Woodcook, DOB: 01/27/1967. The
    interview was conducted while sitting in Stephanie's pickup at the scene. I conducted the
    interview. The following is a summary of the statements made by Stephanie. The summary
    does not contain all of the comments made during the interview, nor does it necessarily reflect
    the chronology of the discussion. For a verbatim account of the interview, refer to the attached
    CD containing an audio recording of the interview in its entirety (see CD marked as evidence
    CAD-1) . During the interview Stephanie stated the following in substance:

            Brian and Stephanie met in 1986 when they were 19 and 21 years old . They were
            married two years later in 1988. Together they had two children: their son Connor Babb
            is 16 years old (DOB: 12/13/1995); their daughter Caylee Babb is 19 years old (DOB:
            3/17 /1999). Brian and Stephanie had a rocky relationship and were divorced in 2008.

            Brian struggled with anger management issues and alcoholism for many years. This
            coupled with his military service and being deployed, led to an ugly divorce. Brian was
            active duty with the Army in 1988 and spent some time in Germany. When he came
            back he went to officer candidate school. He was in the reserves for a while and
            stopped attending annual training in 1994; however, he was never officially released .
            After 9/11 Brian became obsessed with war. He felt his life would not be complete
            without serving in a war. Stephanie and Brian argued a lot about his not being able to
            hold a job, about his alcoholism, and about his wanting to deploy. For Stephanie, the
            final straw for their marriage was when he volunteered to go to Afghanistan in 2006.

            In June of 2006 he deployed to Afghanistan . While there he called all the time and was
            paranoid Stephanie was going to leave him. He came home for two weeks in August of
            2006 on emergency leave. He drank a lot while he was home and Stephanie admitted to
            him she wanted a divorce. When he went back he did not go back to the front line. He
            bounced around several different assignments and came home early in September
            2006. Stephanie could not divorce Brian right away because she was not allowed to
            divorce someone while they were deployed.

            After he came back he took Stephanie's nice truck, emptied the bank accounts, and
            bounced around to different people's houses. He left her with the kids, a mortgage, and
            a car that was in bad shape. Stephanie described Brian as being a con artist and a
            pathological liar. During the fall of 2006 Brian showed up at one of Connor's basketball
            games drunk. At halftime he went out to the parking lot and smashed the front
            windshield of Stephanie's vehicle. Shortly thereafter she got a restraining order against
            him. When the two got divorced in 2008 the judge ordered Brian to attend anger
            management and alcohol treatment classes. He never followed through and did not
            attend the classes.

            Since the divorce Brian struggled to be a better parent. He became the, "Disneyland
            Dad" and recently did not have a lot of contact with his kids. Stephanie's contact with

                                                                                             Exhibit 16
                                                                                         Page 21 of 178
Printed : 04/22/2015 11 :03 by 34104                                                        Page:COE    000603
                                                                                                  20 of 25
           Case 6:17-cv-00424-MC        Document 44-17        Filed 11/13/18    Page 22 of 178


             Brian recently had only been by phone and it was brief. They last spoke March 22 to
             coordinate Stephanie getting a check delivered to her.

            In December of 2014 there was an incident where Brian pointed a loaded gun at
            Connor. Stephanie did not immediately learn about the incident. Stephanie learned of
            the incident about a month later when Brian told her he had caught Connor smoking
            marijuana. Stephanie confronted Connor about smoking marijuana and he disclosed
            Brian had pointed a hand gun at him . Stephanie said the gun was loaded and Brian
            never kept unloaded guns. Stephr,mie reported the incident to EPD and the Department
            of Human Services (DHS}- Child Welfare became involved . DHS recently closed the
            case . Connor had the option of visiting his dad if he wanted to but had chosen not to .

            Also, a month prior to the incident in December, Brian threatened to kill his roommate.
            After making the threat Brian picked up Connor after school. There was a loaded gun in
            the vehicle. Connor picked it up and unloaded it. Brian told Connor to give him the gun
            back. When Connor refused, Brian threatened, "If you don't give me the gun back, I'll
            kill you too." Brian was very familiar with guns between his military career and being a
            hunter all his life.

            Stephanie knew Brian to struggle with mental health issues. Brian was diagnosed with
            bipolar disorder and narcissistic personality disorder in 2006 or 2007. Stephanie said
            when things were good they were really good . And when they were bad, they were
            really bad. She could not recall a time when Brian had ever talked about suicide. She
            said she was not surprise he would die this way. She said that in his own way he
            probably thought he was a hero because he got shot by the police . Stephanie said Brian
            always thought he would die sooner than this. She said she was surprised he did not kill
            anyone else because he was always driving drunk. It was not unusual for Brian to drink
            an 18-24 pack a day. He lived really, "hard."



    After my interview with Stephanie Woodcock I spoke with the two Crisis Workers from
    Cahoots who had responded to the scene . They identified themselves as Sara Stoo (#14959}
    and Ashley Hubbard (#14981} . They said they had responded to the scene to speak with the
    family after the incident had occurred.

    At approximately 8:40pm Detective John Franklin and I started interviewing neighbors
    adjacent to the residence where the incident occurred . We spoke with the residents at 2250
    Devos. They were identified as Keenan lsiah Combs, DOB: 6/12/1986 and Chelsea Shea
    McGuire, DOB: 12/14/1990. The following is a summary of what Chelsea and Keenan told me.
    Chelsea was the only one home at the time of the incident. She was sick and in bed asleep. She
    said she woke up to a loud, "bam." She then heard another, "bang, bang, bang." She said she
    got up and got dressed. She looked out the front window toward the street and saw cops. An
    officer came to her door and escorted her away from the residence. Chelsea said she did not
    know Brian well and only had contact with him through casual conversations in passing.
    Keenan said he was not home at the time of the incident and had never spoken directly to

                                                                                           Exhibit 16
                                                                                       Page 22 of 178
Printed : 04/22/2015 11 :03 by 34104                                                            COE 000604
                                                                                           Page: 21 of 25
           Case 6:17-cv-00424-MC         Document 44-17       Filed 11/13/18     Page 23 of 178


     Brian . He said he knew about him through conversations with other neighbors that knew him
     well.

    At 9:28 pm I arrived at the Eugene Police Department headquarters at 300 Country Club Rd .,
     Eugene, OR 97401. I contacted Detective Herbert with EPD. He was in possession of Officer
    Stutesman's firearm and equipment used at the time of the incident. The equipment was laid
    out on the table . There was an AR-style rifle. The rifle was unloaded and safety on. Next to the
    rifle were two envelopes. One envelope contained a rifle magazine with ammunition in it. The
    other envelope contained one single round . Also, there was an external ballistic
    vest/equipment carrier. Detective Herbert explained the rifle had been unloaded and made
    safe prior to him taking possession of the equipment. The magazine had been removed from
    the rifle and the chambered round also removed . Detective Herbert said the magazine and
    single round in the envelopes were the magazine and single round from the rifle . Detective
    Herbert explained that Sgt. McAlpine with EPD had taken possession of rifle and equipment at
    the scene . Sgt. McAlpine had transferred the equipment to EPD headquarters where Detective
    Herbert took possession of it at approximately 6:45 pm. Detective Herbert said he also took
    photographs of Officer Stutesman before taking off his external ballistic vest/equipment
    carrier. Detective Herbert showed me the photographs on his digital camera . At 9:40pm I took
    possession of Officer Stutesman's rifle and equipment and secured them in my vehicle . At 9:50
    pm I arrived at the Springfield Office for the State Police and secured the rifle and equipment in
    temporary evidence lockers. I put the rifle in Locker #12 and the ammunition along with the
    external ballistic vest/equipment carrier in Locker #9 .

    At approximately 10:15 pm I arrived back at the scene of the incident on Devos St. I assisted
    with investigation by searching inside the residence . During the search I located a list of
    medications hand written on a small yellow piece of paper. The list was located under the
    bottom drawer in the bathroom located in the suspect' s bedroom. Detective Sprague took a
    digital photograph of the list.

    At approximately 11:30 pm I observed while two workers with Mortuary Services of Lane
    County (MSLC) prepared the suspect's body to be transported . They put the suspect's body in a
    large blue body bag and sealed it with an orange tag. I took two digital photographs of the tag
    and the serial number (4715457) that sealed the bag. I later transferred those photographs to
    CD and included it with this report (CAD-2) . At 11:45 pm I followed MSLC to the county morgue
    at Riverbend hospital in Springfield . When the MSLC workers arrived at the hosp ital they
    brought the suspect's body inside and secured it.

    On April 2, 2015 I spoke with Attorney Greg Veralrud for Becky Higgins. At the initial briefing at
    the scene of the incident, I learned Ms. Higgins was the counselor who was on the telephone
    with the suspect just prior to the incident. Additionally, she was the person who called 911 and
    provided the initial information about the suspect. Mr. Veralrud told me he represented Ms.
    Higgins and she would be cooperating fully with the investigation . He said she had retained him
    to help her navigate what information she could provide and what information was protected
    by the client-counselor privilege. Mr. Veralrud provided a memo explaining the kind of
    information Ms. Higgin would be able to provide in an interview. A copy of that memo is

                                                                                             Exhibit 16
                                                                                         Page 23 of 178
Printed : 04/22/20 15 11 :03 by 341 04                                                           COE 000605
                                                                                            Page: 22 of 25
          Case 6:17-cv-00424-MC         Document 44-17       Filed 11/13/18     Page 24 of 178


    included with this report. In summary, the memo explains that Ms. Higgins would be able to
    confirm she called 911 the day of the incident and she was simultaneously in contact with the
    suspect at the same time speaking with 911. Any further disclosure by Ms. Higgins would
    require a court order.

    On April 3, 2015 at approximately 1:30pm I spoke with Ms. Higgins at Attorney Greg Veralrud's
    office in downtown Eugene. I conducted the interview. Also present for the interview was Mr.
    Veralrud. The following is a summary of the statements made by Ms. Higgins during the
    interview. The summary does not contain all of the comments made during the interview, nor
    does it necessarily reflect the chronology of the discussion. For a verbatim account of the
    interview, refer to the attached CD containing an audio recording of the interview in its
    entirety (see CD marked as evidence CAD-3). During the interview Ms. Higgins stated the
    following in substance:

           Ms. Higgins talked about her professional background. She earned her master's in social
           work in 1991 and became a licensed clinical social worker in June of 1993. She started
           out primarily working with families and transitioned to working with veterans through
           Veterans Affairs (VA). Ms. Higgins currently has approximately 20 years of experience
           working with veterans. Approximately 70% of her clients are veterans referred through
           the VA.

           On March 30, 2015 the suspect called Ms. Higgins. She does not usually work on
           Monday but heard the suspect leaving a message on her phone. Ms. Higgins picked up
           the phone and spoke with the suspect. As a result of their conversation Ms. Higgins
           called 911. The time stamp on the original call was 4:58pm (this might have been when
           the call ended) . Ms. Higgins called 911 at 5:02 pm. She called a total of two times. She
           called twice due to poor cellphone reception and the call getting dropped. Ms. Higgins
           called regarding concern over a conversation she was having with a client. Ms. Higgins
           confirmed the client was the suspect. Her specific concern was that the suspect had
           told her he had a 9mm gun and had already shot-off a round. He also told her he had
           the gun loaded and one in the chamber. Ms. Higgins was additionally concerned
           because the suspect was under the influence of drugs or had been drinking.

           Speaking more generally, Ms. Higgins spoke about circumstances when a counselor
           might call 911. A counselor might call 911 when a client was struggling, had lost hope,
           had a recent loss, did not have much of a support system, be at a higher risk because of
           certain issues, be a part of a high risk group, and the counselor cannot think of any way
           they can reduce the clients despair in the moment. When I paraphrased what Ms.
           Higgins was describing, she confirmed she would call 911 for additional assistance when
           a client disclosed information that would put them at risk for harming themselves or
           others.



   Case Status:



                                                                                           Exhibit 16
                                                                                       Page 24 of 178
Printed: 04/22/2015 11:03 by 34104                                                             COE 000606
                                                                                           Page: 23 of 25
          Case 6:17-cv-00424-MC          Document 44-17      Filed 11/13/18    Page 25 of 178


    Report referred to the Lane County District Attorney's Office.


  15-095758.FORM65:

   Author:           #A70147 POLAND , JEANIE                   Report time:    04/02/2015 08 :08

   Entered by:       #A70147 POLAND , JEANIE                   Entered time:   04/02/2015 08:08

   Person:
   Address:
   Vehicle:
   Officer:


  15-095758.FORM49:

   Author:           #A70147 POLAND , JEANIE                   Report time:    04/02/2015 08:09

   Entered by:       #A70147 POLAND, JEANIE                    Entered time:   04/02/2015 08 :09

   Person:
   Address:
   Vehicle:
   Officer:


  15-095758.EV-RETURN:

   Author:           #A70147 POLAND , JEANIE                   Report time:    04/02/2015 08:09

   Entered by:       #A70147 POLAND , JEANIE                   Entered time:   04/02/2015 08 :09

   Person:
   Address:
   Vehicle:
   Officer:


  15-095758.ANALYT. REPORT:

   Author:           #A70147 POLAND, JEANIE                   Report time:     04/02/2015 08:09

   Entered by:       #A70147 POLAND , JEANIE                  Entered time:    04/02/2015 08:09

   Person:
   Address:
   Vehicle:
   Officer:


  15-0957 58 .A TF:
                                                                                            Exhibit 16
                                                                                        Page 25 of 178
                                                                                            Page: 24 of 25
Printed : 04/22/2015 11 :03 by 34104                                                               COE 000607
              Case 6:17-cv-00424-MC      Document 44-17   Filed 11/13/18    Page 26 of 178


    Author:          #A70147 POLAND , JEANIE               Report time:    04/02/2015 13:07

    Entered by:      #A70147 POLAND , JEANIE               Entered time:   04/02/2015 13:06

    Person:
   Address:
   Vehicle:
   Officer:


   15-095758.RELEASE:

   Author:           #A70147 POLAND, JEANIE                Report time:    04/08/2015 12:00

   Entered by:       #A70147 POLAND, JEANIE                Entered time:   04/08/2015 12:00

   Person:
   Address:
   Vehicle:
   Officer:


  MEMO FROM BECKY HIGGINS ATTNY:

   Author:           #49713 DAY, CALE                      Report time:    04/08/2015 14:23

   Entered by:       #49713 DAY, CALE                      Entered time:   04/08/2015 14:23

   Person:
   Address:
   Vehicle:
   Officer:


  15-095758.FORM65:

   Author:           #A70147 POLAND, JEANIE                Report time:    04/09/2015 09:38

   Entered by:       #A70147 POLAND, JEANIE                Entered time:   04/09/2015 09:38

   Person:
   Address:
   Vehicle:
   Officer:




                                                                                        Exhibit 16
                                                                                    Page 26 of 178
                                                                                       Page: 25 of 25
Printed : 04/22/2015 11 :03 by 34104
                                                                                              COE 000608
 Case 6:17-cv-00424-MC        Document 44-17      Filed 11/13/18    Page 27 of 178




                                  MEMORANDUM

TO: Oregon State Police Detective Gale Day
FROM: Greg Veralrud
DATE: April 2, 2015
MY CLIENT: Becky Higgins
RE: Matter of the Investigation into the Death of Brian Babb

Det. Day:

To follow-up on our telephone conversation of March 30, 2015, I represent Becky
Higgins. Ms. Higgins is an LCSW, licensed in the state of Oregon to engage in
the diagnosis or treatment of mental and emotional conditions.

Based upon Oregon and federal law, any communications made by a patient for
the purpose of diagnosis or treatment of that patient's mental or emotional condi-
tion is privileged under ORS §40.230. By the terms of that statute, the privilege
survives the death of the patient because it can be asserted by the personal rep-
resentative of the patient as well. The statute also provides that the privilege ap-
plies to any communication not intended to be disclosed to a third party. The
privilege extends to telephone conversations (see State v. Miller, 67 Or App 637
(1984) aff'd. 300 Or 203 (1985)). The privilege is analogous to that of the
attorney-client privilege (Groffv. S./.A.C., 246 Or 557 (1967)).

Under federal law, there are protections provided by the HIPAA statutory and
regulatory scheme. Generally, HIPAA's privacy's rules apply to a deceased per-
son's health information to the same extent as a living person's information. If
HIPAA would require a person's authorization for the release of the person's pro-
tected health information and the person is deceased, the medical provider/entity
must generally obtain authorization from the deceased person's personal repre-
sentative before releasing the information (45 C.F.R. §164.502(f),(g)).

Exceptions to the HIPAA privacy obligations are generally in connection with
judicial proceedings:

      1. In response to a court order and only to the extent allowed by the lan-
guage of the order; or

       2. In response to a subpoena or formal discovery request where there-
questing party assures the provider that either the patient was made aware of the
request and did not object, or the requesting party has made reasonable efforts
to secure a protective order.

I don't know the nature of the questions to be put to Ms. Higgins in an interview,
but if those questions in any way are directed at asking her to disclose the nature



                                                                              Exhibit 16
                                                                          Page 27 of 178
                                                                                   COE 000609
 Case 6:17-cv-00424-MC       Document 44-17       Filed 11/13/18   Page 28 of 178




of her communications to and from one of her patients, she has no choice but to
assert these privileges and protections, no matter how she might otherwise feel.

In my view, these protections probably extend even to the identification of a par-
ticular person as a patient of Ms. Higgins, but because of her concern and phone
call to 911, it's obvious that your office is already aware that she has provided
psychological treatment and counseling to the decedent, Brian Babb. She can,
however, confirm that it is her voice that is recorded on the 911 call, she can con-
firm the accuracy of that recording, and she can confirm that she was in confer-
ence with Mr. Babb at points while she was simultaneously in contact with 911.
Further disclosure regarding the nature of her communication with Mr. Babb can-
not be discussed without court order.

Media reports to the effect that Ms. Higgins' stated on the 911 call that there was
a "dispute" and that she "heard a gun shot" are inaccurate; and she believes that
review of the 911 call recording will bear her out.

Please let me know if you still wish to interview Ms. Higgins. She has asked that
I be present if that's the case, and I want to make sure that we can meet at a
time convenient for all. Because she's concerned that she's been misquoted in
the media, she requests that any questions put to her and answers that she gives
be recorded and that she be provided a copy of her interview immediately at the
end of the interview. Ms. Higgins requests and trusts that it will not be necessary
to disclose her identity to the media. She counsels a number of veterans and is
concerned that the publicity could negatively affect that work. Both Ms. Higgins
and myself appreciate the importance of your investigation, but I don't see that
she has any choice in the matter.

                                         Respectfully,

                                         Greg Veralrud




                                                                              Exhibit 16
                                                                          Page 28 of 178
                                                                                  COE 000610
         Case 6:17-cv-00424-MC    Document 44-17   Filed 11/13/18   Page 29 of 178




                   _,.       )(



                   0'1
                   0
                   -n
                   CD
                   CD
                   .......




- gr- - - -
~                                 ----------~-----
    )(




                                                                              Exhibit 16
                                                                          Page 29 of 178
                                                                                 COE 000611
Case 6:17-cv-00424-MC   Document 44-17   Filed 11/13/18   Page 30 of 178




            EUGENE
           · POLICE
           REPORTS

             15-5349


                                                                    Exhibit 16
                                                                Page 30 of 178
                                                                       COE 000612
                         Case 6:17-cv-00424-MC                           Document 44-17                    Filed 11/13/18                    Page 31 of 178
          Agency Name                                                            INCIDENT/INVESTIGATION                                          Case#
         Eugene Police Dep artment                                                                                                                                    15-05349
                                                                                                   REPORT                                        Date I Time Reported
    I    OR I                                                                                                                                               0313.0/20 I 5 I 7:06 Mon

                                                                                                                              I
    N                               OR0200200                                                                                                    Last Known Secure
    ~




         Locati on of In cident                                                      Premise Type                              Zoneffract                   03130120 I 5 I 7:06 Mon
     I                                                                                                                                          At Found
    D                  2248 Devos St, Eugene OR 97402-                                Single Family Residence                       EPOS                    03/30/20I5 I 7:06 Mon
    E
    N     #1
                Crime lncident(s)                                         (Com )     Weapon I Tools Rifle                                                                   I     ~CtlVIty

    T
                Menacing- Intim idatelthrt
                I 63. I 90                                                 M
                                                                                     Entry                          ' Exi t                          ISecurity
    D           Cri me Incident                                           (Com )     Weapon I Tools                                                                               Activity
    A    #2                                                                                            Rifle                                                                I
    T
    A
                Officer Involved Shooting
                0 /S
                                                                                     Entry                          ' Exit                           ISecurity
         #3
                Crime Incident                                            (      )   Weapon I Tools                                                                         I     AC!IVlty
                                                                                     Entry                          ' Exi t                          ISecurity
    MO

         #of Victims     I          I Type:   LA W EN FORCEMENT                                      Injury: None
               Victim/Busi ness Name (Last, Fi rst, Mi ddl e)                                     Victim of    DOB        Race Sex Relationship Resi dent Status   Mi litary
    v VI STUTESMAN,                   WILL M                                                      Cri me # 06/ I 4/ I98 I          To Offender                   Branch/Status
    I
    c Home Address
                                                                                                      I     Age 33                 w
                                                                                                                               M IR U            Resident
    T
                                                                                                                                            Home PhoneI
                  300 CO UNTRY CLUB RD , Eu_gene, OR 9 7401-
    I
    M     Employer Name/Address                                                                                                     Business Phone               IMobile Phone
          VYR          Make         JModel            j Style         IColor             I Lie/Lis                                 YIN

          CODES : V- Vi ctim (Denote V2, V3) 0 =Owner (if oth er than victim)                R =Reporting Person (if other than victim)
          Type: IN DI VID UAL! NOT LA W ENFORCEMENT                                                 Inj ury:
    0
    T    Code Name (Last, First, Middle)                                                        Victim t
                                                                                                Crime
                                                                                                                  DOB             Race Sex Relationship Res ident Status
                                                                                                                                           To Offender
                                                                                                                                                                            Mi litary
                                                                                                                                                                         Branch/Status
    H             BA BE, S TEPHANIE MA RIE                                                                     OI/27/ I 967
    E     ME                                                                                                    Age 48            w      F                       Resident
    1
    s
          Home Address                                                                                                                                IHome Phone 54 I-5 15-2222
           2525 Cubit St Euf!,ene, OR 97402870 I
          Employer Name/ Address                                                                                                   Business Phone            IMobile Phone
    I                                                                                                                                    54 I-484-I 877               54 1-515-2222
    N     Type : IN DI VIDUAL/ NOT LA W ENFORCEMENT                                                Inj ury:
    v    Code Name <JJast, Fi rst,    M iddl ~                                                  Victim of     DOB     Race Sex Relationshi p Resi dent Status    Military
    0            WOO COOK, WES EY GREE R                                                        Crime# 05/ I II I 967          To Offender                    Branch/Status
    L
    v
         ME                                                                                                 Age 47         M      w
    E    Home Address                                                                                                                    Home Phone   I
    D      2525 Cubit St Eugene, OR 97402                                                                                                                             54 I -913-5499
         Employer Name/ Address                                                                                                    Busi ness Phone               IMobi le Phone
          I - None2 = Burned 3 =Counterfei t I Forged 4 = Damaged I Vandali zed 5 - Recove red 6- Seized 7- Stolen 8- Unknown
                                  "OJ" =Recovered fo r Other Jurisdi cti on)
         ~I Code Status
                 Fnn!To    Value   OJ IOTY                  Property Description                        Make/Model                                                      Serial Number



    p
    R
    0
    p
    E
    R
    T
    y




         OfficerliD#          THOMPSON M (WP O EVCU) (EPD324)
0        Invest !D#           (0)
                                                                I Ooen
                                                                                                                    Supervisor
                                                                                                                    Case Dispos ition:
                                                                                                                                                             (0)
Status Complai nant Signature                                      Case Status
                                                                                                                                                           Exhibit I16 Page I
         Printed By: CEPDMET, CEPOL058                                                                                        Sys#: 488635             Page 31 of04/07/2015
                                                                                                                                                                  178 07 :56:20
                                                                                                                                                                    COE 000613
                  Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18 Page 32 of 178
                                     Incident Report Additional Name List
Eugene Police Department                                                                                      OCA:       15-05349




                                                                                                       Victim of
      NameCode/#      Name (Last, First, Middle)                                                        Crime#       DOB            Age RaceSex

 I)    WI     I       ANTONINI, JAMES ROBERT                                                                        0612111971     43   w    M
            Address   2248 Devos St, Eugene, OR 97402-                                                                   H:   503-449-3218
         Empi/Addr                                                                                                       B:
                                                                                                                   Mobile#:   503-449-3218

 2) ME        3       OGDEN, CLARISSA MARIE                                                                         0313011966 49       w    F
            Address   1645 H St , Springfield, OR 97477-                                                                 H:   54/-510-5455
         Empi/Addr                                                                                                       B:
                                                                                                                   Mobile#:




                                                                                                                           Exhibit 16
                                                                                                                       Page 32 of 178
R CS7NC                                            Printed By: CEPDMET, CEPOL058   04/07/20 15 07:56
                                                                                                                                  COE 000614
                        Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                                       Page 33 of 178
                                          INCIDENT/INVESTIGATION REPORT                                             By : CEPDMET, CEPOL058   0410712015
                                                                                     Page 3
   Eugene Police Department
                                                                                                                       ICase#    15-05349
Status     I= None    2 =Burned 3 =Counterfe it I Forged   4 =Damaged I Vandalized    5 = Recovered 6 =Seized 7 = Stolen 8 = Unknown
   ies

         IBR Status           Quantity     Type Meas ure               Suspected Type


  D
  R
  u
 G
 s




         Assisting Officers
          MAGNUSON, T (EPDI 22), ?JESKE, N. (EPD11 2), KIDD, J. (EPD1 43), VINJE, S. (EPD270), DEWITT, D. (EPD4 15),
          DEWITT, D. (EPD4 15), KEYSER, K. (EPD417), STUTESMAN, W. (EPD633), CLA RK, D. (EPD6 14), FA RLEY, K. (EPD612),

         Suspect Hate I Bias Motivated :

                                                                                                                                               Page 3
 NARRATIVE




                                                                                                                              Exhibit 16
                                                                                                                          Page 33 of 178
                                                                                                                                       COE 000615
                  Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                                                                                                         Page 34 of 178
                                      REPORTING OFFICER NARRATIVE                                                                                                                   OCA
Eugene Police Departm ent                                                                                                                                                                  15-05349
   Victim                                                            Offense                                                                                                        Date I Time Reported
      STUTESMAN, WILLM                                                               MENACING- INTIMIDATEITHRT                                                                        Man 03/30/2015 17: 06
        . ·. )   . .·   ~   _,   ..    ..                        .· ::·   : ;:':,·;~;-,:   ,,;   .!'::=   ..   ~ ~ ~"'-. ,: -~-   .
                                                                                                                                      ._,.,,,_. '.   _:.;;...   .'   ~-   '            .:.=;,:.,;_.:   :, .   ·.~' ~,, ..   :.   .....
                                                                                                                                                                                                                                 .
                        TilE INFORMATION BELOW IS CONFIDENTIAL- FOR USE, RYAUTHOiqZED PERSONNEL ONLY                                                                                  ., ,

   THIS REPORT PROVIDES AN OVERVIEW OF THIS INCIDENT.

   AO/ Lieutenant J. Bills EPD I Investigations
       Rachel Smith Eugene/Springfield Fire (M 11)
       Chad Smith Eugene/Springfield Fire (M 11)
       Paul Starkey Eugene/Springfield Fire (E7)
       Amy Kline Eugene/Springfield Fire (E7)
       Forrest Chambers Eugene/Springfield Fire (E7)

   C/ Becky Higgins, LCSW- Babb' s therapist

   S/ Babb, Brian Avon 05/12/ 1965 WM
      2248 Devos St, Eugene 97402
         DOD : 03 /30/2015

   I/ Antonini, James Robert 06/21/1971 WM- Babb' s roommate & childhood friend
      2248 Devos St, Eugene 97402
        C/ (503)449-3218

   II Woodcook, Stephanie Marie 01 /27/1967 WF- Babb's ex-wife
      2525 Cubit Street, Eugene 97402
        C/ (541 )515-2222

   DDI EPR# 193114, recordings of911 call and Radio Traffic, 2 CO' s.

   DO/ A copy ofthe CAD record is attached .

   DO/ A copy of the Patrol Lineup for March 30,2015, all watches, is attached.

   RC/ IDFIT Participating Agency Case numbers:
       OSP 15-095758
       LCSO 15-1925
       CGPD 15-716
       SPD non assigned as of 4/6/15

   RC/ EPD 14-22342, Menacing at 2248 Devos St, 12/24/14@0200
       All Babb is alleged to have menaced his 16 year old son and his son's 16 year old friend by
           pointing a handgun at them .

   VO/ ICY Recordings available from:
       Officer Stutesman - cepdwxs@ 1708
       Officer Grose (Bearcat)- cepdm sg@ 1740
       Officer Warden - cepdjaw@ 1722, 1822
                                                                                                                                                                                        Exhibit 16
  Reporting Officer:             THOMPSON, M                                                                                                                                        Page 34 of 178 Page 4
  Printed By: CE PDM ET, CEPOL058           04/07/20 15 07 :56
                                                                                                                                                                                                       COE 000616
                      Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18 Page 35 of 178
                                          REPORTING OFFICER NARRATIVE           O CA

Eugene Police Department                                                                                         15-05349
        Victim                                                Offense                                       Date I Time Reported
           STUTESMAN, WILL M                                      MENACING -INT!MIDATEITHRT                   Mon 03/3012015 17: 06
. ..             '.   '                                       "                                                  . ·'·             ....
                           Tiffi INFORMATION BELOW IS CONFIDENTIAL -FOR USE BY AUTHORIZED PERSONNEL ONLY

                 Officer   Keyser- cepdkvk@ 1724, 1745
                 Officer   Barnes - cepdlib@ 170 I
                 Officer   Magnuson - cepddtm@ 1805
                 Officer   Dewitt - cepddad@ I 706
                 Officer   Clark - cepddxc@ 1644




        On March 30, 2015, at 1703 hours, Becky Higgins called Eugene Police via 911 to request a welfare check be
        performed on a client she was currently speaking with on anther line. Higgins reported her client was Brian Babb,
        an Afghanistan war veteran who suffers from PTSD. She stated he sounded intoxicated and was on pain
        medications and claimed to currently have a 9mm pistol pointed at his head. Higgins also stated Babb had claimed
        he had already fired a round inside his residence. Higgins Maintained phone contact with Babb, monitoring an open
        line at times, until she was asked to terminate her call at approximately 174 7 hours when a crisis negotiator began
        attempts to speak with Babb.

        2248 Devos Street is a wood framed, two story, single family residence with an attached, single story, two car
        garage at its south side. It is situated on a panhandle lot accessed from Devos Street. 2248 Devos Street faces east,
        as does its front door which opens onto an elevated concrete porch and has decorative columns at both corners of the
        porch, adjacent to the front door. The door opens inward with hinges to the left, when facing it from outside. The
        residence is surrounded, except for driveway access, on four sides by a six foot tall wood constructed fence. 2250
        Devos Street is the street side property, situated in front of2248 Devos Street. A similarly arranged panhandle lot
        residence backs up to the 2248 Devos Street property from E Irwin Way. 2044 Devos Street is the residence directly
        to the south and its driveway runs parallel to 2248 Devos Street, separated by a fence.

        Officers were initially dispatched at 1706 hours and the first units arrived at 1713 hours. As more details became
        known, the police response increased for additional perimeter units and traffic control in the area, including having
        fire/EMT assets staged nearby at 1711 hours . At 1737 hours a perimeter had been established around 2248 Devos
        Street and the Eugene Police armored rescue vehicle (Bearcat) had been deployed in the driveway of2044 Devos
        Street. k oud Hailing commenced from the Bearcat and James Antonini, Babb's roommate, responded to directions
        and exited the residence with his empty hands raised in the air.

          ntonini reporte Babb was very agitated and was attempting to open his gun safe, giving him access to multiple
        weapons. Officers on the perimeter could hear Babb moving through the house using profanity while yelling at
        officers to leave him alone and to get off his property. At one point Babb opened the front door and yelled towards
        the Bearcat. At approximately 1752 hours Babb opened the front door and pointed a rifle at Officer Stutesman who
        was positioned in the top turret of the Bearcat. Officer Stutesman fired a single shot incapacitating Babb.

        The Bearcat was used to make a safe approach to the front door and Medics were summoned to once the scene was
        secure and safe for them to enter. Eugene-Springfield Firefighter/EMT Rachel Smith and Paul Starkey entered the
        scene and pronounced Babb deceased at 1802 hours .

        The Lane County Inter-Agency Deadly Force Investigation Team was activated and OSP assumed the role of
                                                                                                               Exhibit 16
       Reporting Officer:    THOMPSON, M.                                                                  Page 35 of 178 Page 5
       Printed By: CE PDM ET, CEPOL0 58   04/07/20 15 07:56
                                                                                                                         COE 000617
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18 Page 36 of 178
                                  REPORTING OFFICER NARRATIVE           OCA

Eugene Police Department                                                                   15-05349
   Victim                                              Offense                        Date I Time Reported
      STUTESMAN, WILL M                                   MENACING- INTIMIDATE/THRT     Man 03/30/201517:06



   primary investigating agency.

    [04/06/20 15 14:31, CEPDMET, 244, EPD]




                                                                                          Exhibit 16
  Reporting Officer:   THOMPSON, M                                                    Page 36 of 178         Page 6
  Printed By : CEPDMET, CEPOL058   04/07/2015 07 :56
                                                                                               COE 000618
                  Case 6:17-cv-00424-MC                          Document 44-17                  Filed 11/13/18                Page 37 of 178
                                                               Incident Report Suspect List
Eugene Police Department                                                                                                                 OCA:      15-05349


    Name (Last, First, Middle)                                        Also Known As                                  Home Address
1                                                                       BABE, BRIAN                                   2248 DEVOS ST
      BABE, BRIAN A VON !I
                                                                                                                      EUGENE, OR 97402
    Business Address                                                                                                  541-514-2 79 1


      DOS .            'Age        IRace ISex I Eth I Hgt             Wgt      'Hair      'Eye       ISkin           Driver's License I State.
      05/ 12/ 1965            49     W      M      U           509       160      BRO        HAZ                                         3516280 OR
     Scars, Marks, Tattoos, or other distinguishing features



    Reported Suspect Detail              Suspect Age             Race       I I
                                                                            Sex     Eth     I Height                 Weight                      I SSN
    Weapon, Type       I Feature           I Make                Model                       IColor              Caliber   I   Dir of Travel
                                                                                                             !                 Mode of Travel
    YehYr/Make/Model                         IDrs IStyle                 IColor            ILic/St                             1   YIN

    Notes                                                                                         Physical Char




                                                                                                                                              Exhibit 16
                                                                                                                                          Page 37 of 178
R CS8 I BR                    Printed By CEPDMET, CEPOL058           04/07/2015 07 :56                                                                   COE 000619
                                                                                                                                                              Page 7
                    Case 6:17-cv-00424-MC                      Document 44-17                 Filed 11/13/18             Page 38 of 178

 3131/2015                                                                      E\€ntReport
       '

     User: CEPDMET                            EUGENE POLICE DEPARTMENT                                                              03/31/2015 13:39:02

                                                                    Event Report
     Event ID: I 5-072576                         Call Ref# : 171                                            Date/Time Received: 03/30/2015 17:06:24

                                                        Prime CMD2                                               Service Involved
     Rept #: 15-05349        Call Source : W91 I
                                                        Unit : FELLMAN, SCOTT                                FIRE    I         I
      Location: 2248 DEVOS ST
                   CODY AVE                                                               Jur: CAD            Service: LAW             Agency : EPD
      X-ST:
                   JESSEN DR                                                          St/Beat: EP05          District : EPDW              RA:
      Business :                                  Phone:
     Nature: SUTCIDALSUBJECT                                          Alarm Lvl: I             Priority: I           Medical Priority:

     Caller: HIGGINS, BECKY                                                                           Alarm:             Call Taker: CEEYBJL
     Addr:                                         Phone: (541) 912-4931                        Alarm Type: ·             Console: CEPOL220
     Vehicle: D49416                           St: OR              Report Only : No                          Race:           Sex:         Age:
     Geo-Verified Addr: Yes                    Nature Summary Code:                     Disposition: REPT                 Close Comments:
                  {4EI3) OFRS CLEAR FROM SCENE ON DEVOS ST [03/31/15 02 :15:08 CEEYDMS] {5847} SCENE SECURE. MCI
                  STILL ON SCENE. [03/31/15 01:21 :13 CEEYADL] ADDTL C/ WAS TOLD TO CALL THE OFCR [03/30/15 22 :02:35
                  CEEYCNK] ADDTL C/ OGDEN, CLARISSA 54 I-5 I0-5455 IS EX GIRLFRIEND OF II [03/30/1 5 22:0 I :56 CEEYCNK]
                  CESAR HAS BEEN ADVISED HE CAN RETURN HOME (541-968-8667) [03/30/15 21 :13 :22 CEEYTLR] {3E59} C4
                  [03/30/15 20:45 :04 CEEYEJS] {CMD2} INCIDENT COMMAND [03/30/1 5 19:09:12 CEEYEJS] {4813} PW
                  SUPERVISOR WILL HAVE SPANGLER CALL4El3'S CELL [03/30/1 5 19:02:11 CE8YTLR] THERAPIST/
                  HJGGINS,BECKY WANTS A CALL BACK WI DISPO ... 541-912-4931 [03/30/15 19:01 :39 CEEYADL] HAVE BRIAN 'S
                  SISTER ON THE LINE, SHE'S DRIVING TO BUG FROM ROSEBURG . DIDN'T KNOW IF WE NEEDED FAMILY
                 CONTACT INFORMATION. SISTER/MCGOWAN, RONDA 541-905-9427 PARENTS LIVE IN ALPINE AND
                 EUGENE, BUT DAD IS IN PALM SPRINGS FOR VACATION. MOM/HOLLAWAY, WANDA 541-424-2486
                 [03/30/15 18:57:48 CEEYADL] {3W74} POLICE AUDITOR ON SCENE [03/30/1 5 18:56:45 CE8YEJS] {4X41} C9C
                 [03/30/15 18:28 :56 C8EYEJS] {4X4l} CONTACTING VCU [03/30/15 18:13:41 C8EYEJS] {2813} C4 [03/30/15 18:12:04
                 CEEYEJS] IM I J/4E63 TRANSPORTING VEHTCLES TO HQ [03/30/15 18:1129 CEEYADL] I!BABB,BRlAN
                 AVON .05121965 [03/30/15 I 8:07:31 CEEYEJS] {3E68} UPSTAIRS CLOSET HAS TRIGGER LOCK THAT HAS BEEN
                 REMOVED [03/30/15 18:03:46 CEEYEJS] {2X2 I} RESIDENCE CLEAR, DOING SECONDARY [03/30/15 18:02 :56
                 CEEYEJS] {3845} 1249 [03/30/15 18:02:40 CEEYEJS] [FIRE] UDTS: {E7} 12-49 [03/30/15 18:02:36 CEEYMAM]
                  {3X31} CLEARING HOUSE [03/30/15 18:01:37 CEEYEJS] [FIRE] FIRE MOVING TO FRONT OF HOUSE [03/30/ 15
                  18:00:55 CEEYMAM] {3X3l} STAND DOWN SWAT [03/30/15 18:00:50 CEEYEJS] {3X31} REQ MEDICS TO FRONT
                 OF HOUSE [03/30/15 17:59:22 CEEYEJS] {3X31} MOVING UP [03/30/15 17:58:43 CEEYEJS] RIFLE IN SUBJ R HAND
                 [03/30/15 17:58:38 CEEYEJS] {3X31} OFFICER INVOLVED SHOOTING, ALL OFFICERS C4 [03/30/1 5 17:58:20
                 CEEYEJS] SWAT/CNT PAGED [03/30/15 17:58:07 CEEYLMW] {3E68} NO MOVEMENT NOTED [03/30115 17:57:40
                 CEEYEJS] {2X21} PUSHING FORWARD WITH BEARCAT [03/30/15 17:57:30 CEEYEJS] {3868} 2250 DEVOS,
                 EVACUATING [03/30/15 17:56:47 CEEYEJS] {3X31} MOVING BEARCAT UP, [03/30/15 17:56:35 CEEYEJS] {3X31}
                'OilJ'UTirQ r (03730ID]7:3'()i)T€H&%ffltSUBJ HASN'T MOVED [03/30/15 17:55:30 CEEYEJS] {3X31} UNK IF SUHJ
                 IS DOWN, TN SIDE THRESHOLD OF DOOR [03/30/15 17:55 :21 CEEYEJS) {3W74} C4 [03/30/15 17:55 :10 CEEYEJS]
                 {3E95} C4 [03/30/15 17:55 :06 CEEYEJS) {3E88} C4 [03/30/15 17:55 :02 CEEYEJS) {3E68} C4 (03/30/15 17:54:56
                 CEEYEJS) {3E59} C4 [03/30/15 17:54:52 CEEYEJS) {3E56} C4 [03/30/15 17:54:47 CEEYEJS] {3849} C4 [03/30/ 15
                 17:54:38 CEEYEJS) {3845} C4 [03/30/15 17:54:34 CEEYEJS) {2X21} C4 [03/30/15 17:54:29 CEEYEJS) {2E13} C4
                 [03/30/15 17:54 :23 CEEYEJS] {1M 12} C4 [03/30/15 17:54 :18 CEEYEJS) {3X31} GROSE,PTESKE,V!NJE,DEWITT,KIDD
                 [03/30/15 17:53 :40 CEEYEJS] {3X31} ACTIVATE SWAT [03/30/15 17:53 :04 CEEYEJS) {2El3} SUBJ NOT MOVING,
                 IN THRESHOLD (03/30/15 17:52:59 CEEYEJS]"SflO IS FIRED, DOWN AT FRON I' DOOR [03/30/15 17.52.38
                 C8EYEJS) SUBJ ON GROUND FLOOR [03/30/15 17:52:25 CEEYEJS] {3X31} ON THE LINE WITH II [03/30ll5
                 17:51:48 CEEYEJS) {3E45} lfS BEDROOM ON NORTHSIDE, BLINDS CLOSED, WINDOWS OPEN [03/30/15 17:49:49
                 CEEYEJS) {3X31} SUBJ HAS ACCESS TO A LOT OF WEAPONS [03/30/!5 17:48:01 CEEYEJS] {3X31} REQ           Exhibit 16
ht1p:/lps)sr\Qpctr.psj.neVopcenter/CADIE\€ntReport.aspx?incl_ld=15072576&callrefno=
                                                                                                                                    Page 38 of 178 1115
                                                                                                                                            COE 000620
                    Case 6:17-cv-00424-MC                        Document 44-17                 Filed 11/13/18           Page 39 of 178

 3/31/2015                                                                         EwntReport
                   C/DISCONNECT WITH SUBJ [03/30/15 17:47:40 CEEYEJS] {2EI3} SUBJ SA YTNG HE IS NOT A CRIMINAL AND IS
                   NOT COMING OUT (03/30/15 17:46:51 CEEYEJS] SUBJ IN WINDOW (03/30/15 17:45:08 CEEYEJS] C/ HAS OPEN
                   LINE NOT HEARJNG ANYrHING [03/30/15 17:44:45 CEEYLNW] C/ ADV MALE SAW PO OR SOMEONE OUTSIDE
                   (03/30/15 17:44 :21 CEEYLNW] {3X31} WITH FRIEND NOW (03/30/15 17:44 :14 CEEYEJS] C/ ADVMALE IS NOT
                   RESPONDING TO HER ANYMORE ... C/ HEARD HIM YELLING "YOU ARE NOT GOING TO DO THIS TO ME" ..
                   AT ONE POINT, HE SAID HE TOOK ROUND OUT OF THE CHAMBER,, BUT HE TOLD HER HOW FAST HE
                  COULD RELOAD (03/30/15 17:44:0 I CEEYLNW] JIM COM lNG OUT TO DRJVEWA Y, FRONT DOOR STILL OPEN
     Notes:        (03/30/15 17:43:56 CEEYEJS] JIM COMING OUT WITH HANDS UP (03/30/15 17:43 :46 CEEYEJS] {2E13} SUBJ AT
                  DOOR WM . LSW/BLU SWEATSHIRT.BLU SHORTS [03/30/15 17:43 :37 CEEYEJS) {2E13} 1/I-IVY BUILD LSW/BLU
                  SWEATSHIRT.SHORTS [03/30/15 17 43 :05 CEEYEJS) NUMBER FOR ROOF 095HFG 503-449-3218 [03/30/15 17:41 :46
                  CEEYEJS] -- C/ IS TELLING THE SUBJ THAT SHE CALLED 911 BCAUSE SHE WAS CONCERNED ***** SHE IS
                  SAYING THAT SHE NEEDED TO HAVE SOMEONE DO A WELFARE CHECK ON HIM
                  ************************** [03/30/15 17:41:40 CEEYLNW] {3E68} VERTICLE BLIND OPENED, THEN SHUT
                  AGAIN [03/30/15 17:41 :19 CEEYFJS] {3X31} HAILING [03/30/15 17:40:30 CEEYEJS) IC/ STILL ON THE PH WITH
                  SUBJ .. SHE IS ASKING HIM IF HE TOOK THE CLIP OUT OF THE GUN ... NOT ABLE TOM AKE OUT WHAT HIS
                  RESPONSE IS ..... I********************* [03/30/15 17:39:10 CEEYLNW] {3W74} TRAFFIC SHUT DOWN AT
                 CODY/DEVOS (03/30/15 17 38 :21 CEEYEJS) {3X31} POSITIONED BEARCAT, STARTING HAILS [03/30/15 17:37:20
                 CEEYEJS) UTL IN RMS FOR PEOPLE ASSOC WITH 2440 E IRWIN [03/30/15 17:34 :53 CEEYADL) {2E13} UNABLE
                 TO GET VIEW FROM BACKYARD [03/30/15 17:31 :55 CEEYEJS) UNABLE TO REACH RES OF 2250 DEVOS
                  (03/30115 17:31 :20 CEEYADL]3W74 BLOCK TRAFFIC CODY/DEVOS [03/30/15 17:30 :50 CEEYEJS) {3E68} MAKING
                 CONTACT AT 2258 DEVOS NOW [03/30/15 17:29:41 CEEYEJS] {3E68} REQ CALL 2250 2258 DEVOS, BARRICADE
                 IN PLACE (03/30/15 17:29:18 CEEYEJS) NO DOORS EXITING GARAGE [03/30/15 17:27:09 CEEYEJS] {3E59}
                 KITCHEN WINDOW WITH SHADES UP .ON BACK [03/30/15 17:26:56 CEEYEJS] {3X31} REQ SUBJ COME TO
                 FRONT DOOR WITH NOTHING IN HIS HANDS (03/30/15 17:25:47 CEEYEJS]IC/TALKING TO SUBJ NOW ON PH
                  .. WILL ATT TO GET HIS PH NUMBER (03/30/15 17:23 :55 CEEYLNW] {3E59} OP ON BACK OF HOUSE, MINUS
                 LOWER DOORS (03/30/15 17:23:38 CEEYEJS] {3E68} GOING TO NORTH SIDE [03/30/15 17:23 :25 CEEYEJS] {3E68}
                 OP ON UPPER STAIRS (03/30/15 17:23 :09 CEEYEJS] {3X31} 3E95 3E68 TONE (03/30/15 17:22:57 CEEYEJS] C/ STILL
                 HAS MALE ON PH ISAYS HE HAS A ROUND LOADED IN CHAMBER & READY TO GO" I [03/30/15 17:22:42
                 CEEYLNW] {3E59} TO THE WEST WITH LONG GUN- NEEDS COVER (03/30/15 17:20:30 CEEYADL] {2E13}
                 LARGE GRY HOUSE W/WH! TRIM . 5 HOUSES NORTH OF CODY (03/30/ 15 17:18:39 CEEYADL) [FIRE) (M 1I)
                 STAGED GOLDEN GARDENS/CODY [03/30/15 17:18:26 CEEYMAMJ [FIRE] UDTS: {M II} STAGED NEARBY
                 [03/30/15 17:18:16 CEEYMAM] TWO STORY HOUSE, WINDOWS OPEN AND FACE STREET AND DRIVEWAY
                 [03/30/15 17:17:34 CEEYADL] TOYT TACOMA .WHl & D49416.FULL SIZE FORD TK .WHI [03/30/15 17:17:00
                 CEEYADL] APPROACH IS A PANDHANDLE LOT (03/30/15 17:14:57 CEEYADL] BABB' S DL PHOTO EM AILED
                 TO 3E56 [03/30/15 17:14:14 CEEYTLR] [FIRE] (E7) STAGED DEWEY/BARGER [03/30/IS 17:11:4i CEEYMAM]
                 [FIRE] UDTS: {E7} STAGED NEARBY [03/30/15 17:11 :27 CEEYMAM] [FIRE] C/DJDN'T HEAR SHOT, II TOLD
                 HER RESHOT THECELING I TIME. [03/30/15 17:11:11 CEEYBJL] [FIRE] 1/TS AN AFGHANISTAN VET. C/IS HIS
                 THERAPIST & SOCIAL WORKER. [03/30/15 17: I0:41 CEEYBJL] BABB HAS NW, VALID CONC HANDG LICENSE
                 [03/30/15 i7:10:32 CEEYTLR] [FIRE] CAN HEAR COMP TALKING ON THE OTHER LINE W/INV. [03/30/15
                 17:09:28 CEEYBJL] (FIRE] C/1-IAS LIMITED CELL SERVICE FROM HER OFFICE I MIGHT LOSE HER ON THE
                 PRO. [03/30/15 17:09:05 CEEYBJL) [FIRE) FIRE ENR TO STAGE [03/30/15 17:08:35 CEEYM AM] [FIRE) ON HOLD,
                 NFL [03/30/15 17:08 :02 CEEYBJLJ [FIRE] 1/ POSSIBLY HOME ALONE, C/BELIEVES HE HAS I MALE ROOM MATE.
                 (03/30/15 17:07:54 CEEYBJL) [FIRE) !/DOESN 'T KNOW 911 IS BEING CALLED. [03/30/15 17:07:42 CEEYBJL] [FIRE]
                 INSIDE Pl-IO 541-514-2791 [03/30/ 15 17:07:11 CEEYBJL] [FIRE] C/NOW HAS ME ON HOLD , IS AFRAID I/ WILL
                 HANG UP IF SHE DOESN 'T CONTINUE TO TALK TO HIM. [03/30/15 I 707 :01 CEEYBJL] (FIRE] CORR- I SHOT
                 INTO THE CEILING. (03/30/15 17:06:42 CEEYBJL] II STATING HE HAS A 9M M TO HIS HEAD & HAS ALREADY
                 SHOT 1 BULLET INTO A WINDOW OR SOMEWHERE INTO THE HOUSE. [03/30/1 5 17:06:15 CEEYBJL] I/BABB,
                 BRJAN A DOB/05. 12 .1965- IS A VET W/PTSD, SOUNDS INTO X & POSSIBLY ON PAIN MEDS [03/3011 5 I 7:05 :50
                 CEEYBJL] C/IS A THERAPIST NOT ON SCENE, ON THE OTHER PHONE LIN E WI A CLIENT [03/30115 17:03 :06
                 CEEYBJL]

                                                                              Times
             Call Received: 03/30/20 I5 I7:06:24        Time From Call Received
              Call Routed : 03/30/20 I5 I7:06:24         000:00:00                        Unit Reaction: 000:05:48 (1st Dispatch to 1st Arrive)
      Call Take Finished : 03/30/20 I5 17:06:24          000:00:00                              En-Route: 000:0 I: I9 (I st Dispatch to Ist En-Route)
              Ist Dispatch: 03/30/20 I5 17:07:40         000:0 I: 16 (Time Held) :              On-Scene: 010 :03 :27 (1.1'1Arrive to LastExhibit
                                                                                                                                          Clew~16
http://psjsrwpclr .psj .neVopcenter /CAD/EwntR eport.aspx?incl_ld= 15072576&callrefno=
                                                                                                                                   Page 39 of 178 2115
                                                                                                                                              COE 000621
                       Case 6:17-cv-00424-MC                                 Document 44-17                        Filed 11/13/18                    Page 40 of 178

 3/3112015                                                                                         E~.entReport



                 1st En-Route: 03/30/2015 17:08:59                  000:02:35
                     Ist Arrive: 03/30/20 IS I7: I3:28              000:07:04 (Reaction Time) :
                    Last Clear: 03/31/20 I5 03 : I6 55:             010:10:31

                                                                                         Radio Log
                                                                                                                                                                  Close
     Unit         Empl ID    Uru; Description              Time Stamp          Comments                       Code
     ........ ·--- ·---------- -·-----··---·--·-·-··-·-··- ----·-··-----·----- ------------- - ·-- ---------- =-·---r--·----
                                             0313012015
     3895    EPD386 D     D.1spatched           : :       Stat /B eat : EPE                                  CEEYADL
                                              17 07 40
     - ·- ·- - ·- - - - - -·- --·-·----- ·----------·-·- - - - - - - - - - - - - - - - - - - - - - ! - - - -f--------
                                             03/30/2015
     3856    EPD633   D   Dispatched                      Stat/Beat: EP05                                    CEEYADL
                                              17:07:49
     ---------· ---·------ ·--- ........... !--------·-- ·---- - - - - - · - - ·--·-- - - - - - - · - - - - --····-··-----··-                                    - - - - - · · ------·--·-
                                          03/30/20 I 5
     3868         EPD612             D          Dispatched    Stat/Beat : EP05                                                                                                   CEEYADL
                                          17:07:54       .
    ---- - - ··----- -·-- -------···· -- ------     - - - - - ---·· ···-·---··-·---· ·--- -····-·-                         ··--· ·· ····- - - --· -·---------- ··---------·- -   -·-- ·----
                                          03/30/20 I5
            3859
           EPD614    D    Dispatched                          Stat/Beat : EP05                                                                                                   CEEYADL
                                          17:08 :00
     -·-··----- -··-·-------· -----· - -- ----- - - ·-··------··· ·-------+---- - - -·--------·---·- -----·-- - - --- ----·---
                                                                03/30/20 I5
     3X31        EPD146              D          Dispatched                                  Out Srv: [OUT] at EPD HEADQUARTERS                                                   CEEYADL
                                                                I7:08 :03
    -~---        --··-·---- - - - -·- · - - - - - - - - - · - - -------·----·- - - - - - - - - - - - - + - - ----1·-
                                                                0313012015
    2El3     EPDI43  D     D.1spatched                            : :SI                     Stat /8 eat : EPO I                                                                  CEEYADL
                                                                17 08
    -----·-- ·---·--·· - - - - -                                                          1------·---------- · ----·--+----~----
                                                  03/30/201 5
     3E45        EPD4 I5             D          Dispatched            On Evt: [A] at 4932 MORELY LP                     Unit:3E45
                                                  17:08 :59
    - --- ·····- ---··----·-r--- - - ·--···- ·- - - - - · - - - - - · ___________ .._________ _________ --·--·- - r - - ---··-----
                                                  03/30/20 15
    3E45         EPD4 I 5 E      En-Route         I :0B:S             On Evt : [A] at 4932 MORELY LP                    Unit:3E45
                                                   7      9
    -·----- --··-----1---- --------.. - ···---·-- - --·---- -----·------ ·-----·-----·----· ______.. ____ ...__ ___ __. - - - - -
    3E45         EPD415    L     Location         03/30/2015          CODY                                              CEEYADL
                                 Change           I7:09:44
    ---···---1--·------r - - - - - · - - - --------··-·--·-:--·--··" ·------------------·--·-···------···· ---···-·-·- .....__ _
    JE59         EPD 614             L
                             03/30/2015         Location
                                          E IRWIN                                  CEEYADL
                             17:10:17           Change
    ---~-----+--+---=---- -------+---·-----·· -- - - - - - - - - - - - ·-··--·-··- ·--------
                             03/30/20 I 5
    3W74 EPD800 D Dispatched              Stat/Beat: EPCW                          CEEYADL
                             17:12:23
             ---1-----· - - -·------- 1------ - - - + - - - - - - - - - - - - - - ·- -----+----+-----l
                                                  03/30/201 5
     3E45      EPD415       A      Arrived                                                                                        CEEYADL
                                                  17:13:28
    - - · - --·---......... -·---· ····--·-·-- - + - - - · - - - · · · - - - - - - - - - - - - - - - - - - - - - - - f - - · - - - - - - -
                                                  03/30/201 5
    3856       EPD633       A      Arrived                                                                                        CEEYADL
                                                  17:13:33
    ....._ . _ 1--··--·--- -·-- --·· ·-·--·- --·-----------..··----t--·--------·· -----··- -··--- ·- ·--·-·-·- - - - - r--····--- -----·---
                                                  03/30/201 5
    2El3       EPD143       A      Arrived                                                                                        CEEYADL
                                                  17:13:37
   1- - - t - - - - · - - - - - - - - - - - - - - ----·----.. ----- ·---- ----·-··--------- - - - - - - - - ---- --··-·--- - - ..------ ·- ·-·-
                                                               03/30/20 I 5
    4E31         EPD616             D           Dispatched                                 Stat/Beat : EP03

                                                                                                                                                                                 CEEYADL
                                                                17:16:21
    ·- - - ------ -                 --·- - - - - - · - · ----------·- - ------------- - --·--·- - ·- -.. -                                                                       --·----
    3E9S         EPD386             L    Location
                                         Change
                                                               °
                                                          313012015
                                                         17:16:27
                                                                    NORTH                                                                                                        CEEYADL
    - --- - ·---                    - -----------------·------·----------------·
                                               03/30/20 IS
                                                                                 ..-------- ·-----· --·----
    3E9S         EPD386             A           Arrived                                                                                CEEYADL
                                                               17:16:30
         ---1----- --·-·------                                 - -------11---------·---- - - - - - -·-·-·--· - -- ---- ----··-- ..- - 1 - - - - - ·
    3E59           EPD614 L                          Location  03/30/2015 2439 E IWRIN                                                 CEEYADL
    ....... ·----- ----·--- ·- ··- --· - ~~~~e_ ___ ~~-----·--- ·---------------·-----·- -·-------- -------- - ---·--
                                                                               03/30/20 IS
    3E59           EPD614                 A         Arrived                                                2439 E TWRIN;3E59 A                                                    CEEYADL
                                                                               17:18:19
    ----- - - ~ · -------- r---- - -- - --·--·- .. -- .............. -------1--------------··----··------·· ·-····- ·· -- -----·-·-+------
                                                                               0313012015
    JX3 I EPDI46                          A         Arrived                                                          .                                                           CEEYADL
                                                                               17:19:39
    --·-~- ---    - ---·- ---- ~ - -- -- - -~       -·····----·---·---- ----·-----·--- ---- ---------------··· ------- ------- ---·- · ------ ------- - -
                                                                               03/30/201S
     IM 12 EPDII2                         E         En-Route                     : 0:l                     Out Srv: [REP] at EPD HEADQUARTERS                                    CEEYTLR
                                                                               17 2 3                                                                                      Exhibit
                   ....... ...... ....... .. .................... --·- --····· ----·· -----·-·------ ····-- -·----··-- ·-··---- - ---·------····-·-··------ --------·-·-···--···           16
                                                                                                                                                                                 ·---- ··-·-----
http:/lpsjsr\Qpctr.psj.nel/opcenter/CAD/E\entReport.aspXi'lncl_ld=15072576&callrefno=
                                                                                                                                                                  Page 40 of 178               3115

                                                                                                                                                                                 COE 000622
                            Case 6:17-cv-00424-MC                                                  Document 44-17                              Filed 11/13/18                        Page 41 of 178

3/31/2015                                                                                                                  E1.€n1Report
     IM 12            EPD112                D             Dispatched                03/30/2015                     Out Srv: [REP] at EPD HEADQUARTERS                                                                 CEEYfLR
                                                                                    17:20:13
    ------+---·-···--------·- ---··-· --·-·-····------ ·-··· ---------- -·····-·- -                                       --------·---- ---------- ·-···-· ------------- · - - - -·---- -
     1M 12            EPD I 12              L             Location                  03/30/20 15                    255 LfNCOLN                                                                                        CEEYfLR
     ··-----.....·-   --~---- ----- --· -
                                             .            Change
                                                                                    --~-_, _____ -·--------·----------------
                                                                                    17:20:18
                                                                                    03/30/20 15
    4E31              EPD616                A             Arrived                                                                                                                                                     CEEYADL
                                                                                     17:26:59
                                                                                    03/30/2015
    4E52              EPD621                D             Dispatched                                               Stat/Beat : EP05                                                                                   CEEYEJS
                                                                                    17:27:40
    -----·- -·--      -·--·----- ·--·- -·---------- ·--- - - -·---- ------------ ---·---··- ---·-·------- -·-·----···--- ·- ·-···--· ····---
    3E88              EPD279                D             Dispatched                ~~~~~~~ 15                     Out Evt: [A] at HQ W/1                                                                             CEEYEJS
    ------ --------1--·- -------------·-- ---------·-----···-- ----- - -·-·-----------·-······------                                                                                             - --- ·---· --·-------
                                                                                    03/30/2015
    4E52              EPD621            X                 Canceled                                                                                                                                                    CEEYEJS
                                                                                    17:27:59
    - - ---1------l- --·--·--·--                                                    ·· - --···-···--·- - I - - - - - - -·--- - - - - - - - - - - -
    3E8&              EPD 279
                          Location          L
                                      03/30/2015                                                                   WESTSIDE                                                                                           CEEYEJS
                         Change       17:28:07
    ·- ---1-------- ---- ------------
    3868              EPD612                A             Arrived                                                                                                                                                     CEEYADL
                                                                                                                                                                                                 - - - ----
    3W74            EPD800             A           Arrived                                                                                                     CEEYEJS
                                                                    17:30:05
    ·-·-···---·--·· --- -··--·-··-··-·. -·--··· ·· .. -----·----·-· -----·------·----··-; ·-------· --·· --- --·------·---- ·-------------·-·-·· ··----·--·--- -·------------
    3W74 EPD&OO                        L           Location         03/30/2015            CODY/DEVOS                                                           CEEYEJS
                                                   Change           17:31 :00
    - - - - -------·- ----- ··------- ···- · -·· - ··------. - ··- --·-··
                                                                    03130120                                                                                   CEEYEJS
    3W74 EPD800                        A           Arrived                    IS          CODY/DEVOS; 3W74 A
    - - --~           __ ,. _ _ _ _ _ _ -    •••• · - -
                                                                    17:31:0 I
                                                          - - - •·•·- ,,,_._,   ,, .,. r · - -·· - - · - - - - - - - - - - , _ _ _ _ , _ ___ .,.,..._, ___ ~._.., ,~••• • -·-----·---- ----· ·---- ····--·-·- - ·~·   -·------ · ·---


                                                                                    03/30/2015                                                                                                                        CEEYEJS
     IM 12            EPDII2            A                 Arrived
                                                                                    17:34 :02
    ------------ - - - -------··                                                                                                                                                   - - - l - - - ····-- ---- 1--·------·--····
     1M 12            EPD112                L             Location
                                                          Change
                                                                                    °313012015
                                                                                    17:34 :16
                                                                                                                   2248 DEVOS                                                                                         CEEYEJS
                       ------~--~--~--                                                  ·--------~---------------------------------1
                                                                                    03/30/2015                                                                                                                        CEEYEJS
     IM 12            EPD112                A             Arrived                     :3 :                         2248 DEVOS; IM 12 A
                                                                                    17 4 16
    ------ - - ·····- - - - - 1 - --- - - -· - -------------·-···- - ---- ·· --···-·                                                               - ---------·--·- - - 1 - - -- - - - - - - -
    3E88   EPD279     L     Location
                            Change
                                               313012015
                                              17:34:44
                                                                    2439 E IRWIN    °                                CEEYEJS
    ----------------- ·---- ·-----------···- --------·---- -------- -------·· ·----------··-- ··-·------ ---·-··-··- · ···-----
                                             03/30/2015                                                              CEEYEJS
    3E88    EPD279    A     Arrived                                 2439 E IRWIN ; 3E88 A
                                              17:34:44
    -- - - - - -- ---- - - ----··------------··---- ··--·-                                      ·--·---+-------------------------·-····------l· - - - - -                                                             -----
                                Local ion                                           03/30/20 IS                                                                                                                       CEEYEJS
    3ES9    EPD614         L                                                                                       2435 W IRWIN
                                Change                                              17:36:12
    -----·- ----~-- - ·· · ·--- - ··-··---~-------                                  ---~----- ·-·---               - - - - - - - - - - - ····--···-·-------··-- ··------
    3E88    EPD279         L    Location                                            03/30/20 IS                                                                                                                       CEEYEJS
                                                                                                                   2435 W IRWIN
                                Change                                              17:36:12
    · - ---- - -- - 1 ------ ----····
                                                                                    03/30/2015                                                                                                                        CEEYEJS
    3ES9 EPD614 A         Arrived                                                                                  243S W IRWIN; 3E59 3E88 A
                                                                                    17:36:13
    - - 1- ------ -~-----1--------                                                                                      - - - - - ··-··---- · - - - -
                                                                                    03/30/20 IS
    3E88              EPD279                A             Arrived                                                  243S W IRWIN; 3ES9 3E88 A                                                                          CEEYEJS
                                                                                    17:36:13
    ---------·- ··--------1-···· - ·-- - -------- ·- ·------------
                                                                                    03/30/201S                                                                                                                        CEEYEJS
    2X21              EPD270                A             Arrived
                                                                                    17:3R :29
    -~-· ·· ---- -    -·-· -·- ·- --·-···· -·-···- ·--~·--·-· ---~· --· ··- ·-· --·--·-·.......- - ~-~- - ----- ···--·- -----·····------·----·----··--.. -----~ -- -- ~---- ---- ... --.#--·--··· · ·-- - ----~-
                                                                 03/30/20 IS                                                                           CEEYADL
    3E49              EPD417                D             Dispatched                       Stat/Beat: EP04
                                                                  17:47:29
    --· - - - - - ···-----1-·- ··-·· - ----- - - - - -                ··--···-· ··-------- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                 03/30/2015
    3E49              EPD417         A     Arrived                  :4 :                   Stat/Beat : EP04                                            CEEYADL
                                                                  17 7 29
    -·· ··- ·-· -··· .... ···-·- --- ----- ---------- ···--·---· ----···---····-------- ··-----·-----·--· - ··----·----------- ··-·--·· --------·--·- -------·-
    3E49             EPD417          L     Location                313 0/20IS       °      BLOCKING TO THE NORTH                                       CEEYADL
      ·---- ----------- ------·                           ~~~-g~ - -· ---- .. ] .?~~~~~-?. ____ --····- -                ·---------------------------- ------·· - ·- -
                                                                                    03/30/2015                                                                                                                        CEEYADL
    3E49              EPD417                A             Arrived
                                                                                    17:47:38
                                                                                     --·-------------·--           ------- ---· --- ------ ---~----- -· - ,                          _____ .-
                                                                 03/30/20 IS
       CMDIO EPD338                  D       Dispatched
                                                                  18 :0 1:25
                                                                                                                                                                                                        Exhibit 16
                                                                                                                                                                                                           CEEYEJS

htt~': t/ps j sr\Qpctr .ps j .neVopcenter /CAD /E\efltR eport. asp)(? IncU d= 1507257(i&call refno"
                                                                                                                                                                                                    Page 41 of 178                  4/15

                                                                                                                                                                                                                      COE 000623
                               Case 6:17-cv-00424-MC                      Document 44-17                       Filed 11/13/18                      Page 42 of 178

 3/31/2015
     .__,_:.,   ___ .   -------~-
                                                                                               E~ent Report
                                                               - ---------- -·-------- --·-- - - ----- ·-···-··· --·-··· --·-..,----t
   . 4X41      EPD353     D     Dispatched                     Stat/Beat : EPCW                                                                                            Unit :4X41
                                             18:07:44
     -·------ - --------- -----·--- - -- ---- ------- -------- --·--------- ---·----·-                                ·- - ··   -- ··---------- ... --··-------   - - - -- - - -
                                             03/30/2015
     4X41      EPD353     E     En-Route                       Stat/Beat : EPCW                                                                                               Unit:4X41
                                             18:07:44
                                                                                                                                                ----·- ---·-- - - - -
                                                             03/30/2015                 Out Srv: [OUT) at 488 E liTH AVE OFF
     !Mil                            D    Dispatched                                                                                                                         CEEYADL
                                                             18:09:50                   AIR;2EI3
                                                             03/30/2015                 Out Srv: (OUT] at 488 E liTH AVE OFF
     1M II          EPDI22           A                                                                                                                                    CEEYADL
                                                             18:09:50                   AIR;2El3
        - -1------+---·· - - - - - -------                                                                                                                           -- - -- - --
     4E63           EPD367           D    D'     hd          0;3/30/20l 5               Stat/Beat: EP06                                                                      CEEYADL
                                           !Spate e          18:10:23
     ---·- -·---------------- - --- - -------------·                                   ----------------- ·------·-··- --- - -- -·---f---- ---·
                                                             03/30/2015
     4E63           EPD367           E    En-Route                                      Stat/Beat : EP06                                              CEEYADL
                                                                                                                  - - -·-- - - - - -------- - ·----··-f-- - -
                                     A    Arrived                                                                                                     CEEYEJS

     4X41           EPD353                Arrived                                                                                                                            CEEYEJS
                                                                                                                                   ·------- --··-·--···- -        ----- -·· ------  --
    4EI3            EPD403           D    Dispatched                                    Out Evt: [A) at 1000 VALLEY RJVER WAY                                                CEEYTLR
                                                              18:28:44
                                                             03/30/2015
    4EI3            EPD403           L                                                  FOR COMMAND BUS                                                                      CEEYTLR
                                                             18:28:59
                                                                                                                                                                      ---- ------
                                                             03/30/2015
    CMD2 EPD33S                      D    Dispatched                                                                                                                         CEEYEJS
                                                             18:35:08
                                                             03/30/2015
    3J79            CAH 14981 D           Dispatched                                   2EI3                                                                                  CEEYTLR
                                                             18:41:34
                                                                                    03/30/20 I5
    3J79             CAH 14981 E                        En-Route                                             2EI3                                                                CEEYTLR
                                                                                    18:4134
     -···-·--· -- -- --- -···-- - --· ---·----- ________ ______ .,. ___ ________ __ --------·····-------- -- ----------------------·----------- ------------ ---- ---.-.-------- -------
                                                        Location                    03/30/20 I5
     IMI2 EPDI12                                L                                                            450 COUNTRY CLUB                                                    CEEYADL
                                                        Change                      18:42 :14
    - --·-· --· --- - ··- ··-·- - ·---- ·- ---- --- - - - - - - ·- ··-- - -- -----·- - - --------·--------·--- - - - - - - -- - ----r-·- - · ---·
                                                             03/30/2015
     IM 12          EPDI12           A    Arrived                                      450 COUNTRY CLUB;1M 12 A                                                             CEEYADL
                                                             18:42:14
                                                                          ---t-----                                                                                         r----- -
                                                             03/30/2015
                                      A    Arrived                                                                                                                           CEEYEJS
                                                         18:45:06
                         ...   ___   -- -- - - - --- - - ---------------                                                                                      ·- ·- - - - -· ..--------·--·-
                                                  03/30/2015
    4X41                             c
                                    Cleared
                                                  18:48:39
                                                              AO                                                                                CEEYEJS
                      -----· ··- -- - - -- ---- - -----~-- ------- - --                                            -----------· ---+---------· .. --- - - - -
                                                  03/30/20 I5
    4E63            EPD367 C        Cleared
                                                  18:51 :50
                                                               ------
                                                             03/30/20 IS
    4EI3            EPD403           A    Arrived                                                                                                                            CEEYEJS

    !Mil            EPDI22           c    Cleared
                                                             19:02:08
                                                                                       AO                                                                     AO             CEEYEJS
                                                            - - - - - - - - - - - ---- --- -·- ·- ·- - - - - - - - --- -- -·-------1-·---i
                                               Local ion          03/30/2015
    4EI3            EPD403                                                            2248 DEVOS ST                                  CEEYEJS
                                               Change             19: 12:22
    ................... ___._..______ .... ... ____..____________ ____________ . ___, -------------· -·- ----- -·- -------- . - -·--r-------
                                                                  03/30/20 15
    4EI3             EPD403                                                           2248 DEVOS ST; 4EI3 A                          CEEYEJS
                                                                  19:12:22
                                                       03/30/2015
    3W75            EPD463                                                                                                           CEEYEJS
                                                       19:22:00
                                         - - - - - --- ----- -- ------------ -------- ----------- -- ------------------- ---------·- ··--- - .. - - ----
                                                       03/30/2015
    3J79           CAHI4981 A                                                                                                        CEEYTLR
                                                                                                                         -- - --·- - r------...



                                                                                                                                                                            CEEYEJS
    3ES9           EPD614            A   Arrived
                                                             19:4 I :35
                                                                                        - - - - - - - - - ---
                                                                                                                                                                      Exhibit 16
                                                                                                                                     - - - - ---- ·- ·- - - · - - - - - - - i
http://ps)sr'-<lpclr.ps) .neVopcenter/CAD/EwntReport.aspx?inci_ld= 15072576&catlrefno=
                                                                                                                                                                  Page 42 of 178 5115
                                                                                                                                                                              COE 000624
                                Case 6:17-cv-00424-MC                                                 Document 44-17                            Filed 11/13/18                           Page 43 of 178

3131/2015                                                                                                                        ElentReport

    SE56             EPDI25                              D        Dispatched          03/30/20 15                          Stat/Beat: EP05;2EJ3                                                                     CEEYEJS
                                                                                      19:44 :07
       ---- ----·· - - - ---- - - -                                                                            --·-- - --           ------ -- -- - --- -------- ----- -                            - ---            ----·--
                                                                                      03/30/2015                                                                                                                    CEEYADL
    5E4 7            EPD622                              D        Dispatched                                               Stat/Beat : EP04
                                                                                      19:48:06
            -- ----- !----- --                                         03/30/2015
    4E63           EPD367            D            Dispatched                                  Stat/Beat : EP06                                                CEEYADL
                                                                       19:48:06
       - --·----··------·- - - - --·-·-----·- - --------- ------------------- ---------------------------------- - --· -·---· -·--- ·-
                                                                       03/30/20 15                                                                            CEEYADL
    5E56           EPDI25           A             Arrive d
      -----···  . ...  __
                       .. ... --- . ~--- ·---·-··-·--·- - .....
                                                  ~-
                                                                       19:49:38
                                                                                   .. - ·---- --"-·-·-··--·---·-···--·-·-----
                                                                                    ~ ·~--- ·----- -....-- ·                  "----·--    ._.... ......... .- ---------··--
                                                                                                                                                           - -- --------- -..------~--           __
                                                  Locati on            03/30/2015                                                                             CEEYADL
    4E 31          EPD616           L                                                         450  COUNTRY     CLUB
                .                   +-
                     - -- - -----~--"
                                                  Change
                                                       -· · ··-·--··
                                                                   - - 19:55:38
                                                                       ------··------                                                          ,
                                                                                                                           --·- - --~·- ··--·-·- --- -·- --- -----·-- ·-----· -··- -            _____ __ _
                                                                       03/30/2015
    4E31           EPD616           A             Arrive d                                    450 COUNTRY CLUB;4E31 A
                                                                       19:S5 :39
        ··--·-·  p
                                    -- ..... ..--
                     ~--·-- - . . - - - . -   -    - -        ~   ----- - -~--


                                                                       03/30/2015
    5E4 7          EPD622           A             Arrive d
                                                                       19:55:48
            --     -···----- --·-···· l ---                    ·--+-
                                                                       03/30/20 15
    3E4 5          EPD415           c Cleared                          19:S6:39
                                                                                                                                       AO
                                                              1-------------·--·-------- -- - - - - - - - -·-                                                              ---·---+---
                                                                                      03/30/2015
    3E4 5            EPD415                              D        Dis pat ched                                                                                                                                      CEEYADL
                                                                                      19:S6:50
                     ------ - - ----                                                  03/30/20 IS
    3E4 5 EPD415           A      Arrived                                                                                                                                                                           CEEYADL
                                                                                      19 :56:50
       ·- ---- f---------- -------- - ·
                                                                                      03/30/2015
    4E6 3
        _____.        ,   ______1------
                     EPD367      A       Arrive d
                                        ---- -- - - -···
                                                         19:57:48
                                                            -------                                                        -------------- ~- -.---------- - ------
                                                                                                                                                                                                                    CEEYADL
                                                                                                                                                                                                -------· - -··-··-···--·
                                             Locati on             03/30/2015
    3E5 9            EPD614          L                                                                                     252S CUBIT                                                                               CEEYEJS
                                             Chan ge               20:18:24
            --       ---- --- - ---- ------ ·------ ----- ---·---- ·---·                   ·------~---- - - ·----·-· · -   --------- ···----- . .........--------- ------ - - - -----·-·· ------           -- - · - -
                                                                   03/30/2015
    3E5 6             EPD633         c Cleared                     20:20:56
                                                                                                                           AO                                                                   AO                  CEEYEJS
        --------- -1 - - -                                        ---                 03/30/2015
                                                                                                                                                                                     · - - - 1 - - - - - - --
    3E5 9            EPD614
                         Arrive d                        A                                                                                                                                                          CEEYEJS
                                                                                      20:23 :30
       ·- f-··--·--- --- -  --
                         Locati on                                                    03/30/2015
    317 9  CAHI4981 L                                                                                                                                                                                               CEEYEJS
                         Chan ge                                                      20:23 :40
            ·---
                                                   03/30/20 IS    Locat ion
    3E6 8            EPD612                              L
                                                   20:25 :17      Chan ge      400 COUNTRY CLUB RD                                CEEYEJS

         ---              ·-                      1----·-------- ···---·-----·-----·-- -·-·-- --· - - ··----1-------- - - -·-
                                   l ,ocati on     03/30/20 IS
    2EI 3     EPDI43         L                                                 400 COUNTRY CLUB                                   CREYRJS
                                   Change
       ·----- ---- ---·----- 1---- ----------- ---
                                                   20:25 :30
                                                         .,_____ .., _

                                                   03/30/2015
                                                                                     ___
                                                                     _________ ---------- -------------·------·--·- ---· -------- -------

    3E6 8     EPD612         A     Arrive d                                                                                       CEEYEJS
                                                   20:37:34
           -- ----·- - - f----- ----· --- --·------ ----·--- --·------·--- ---------------····-- - ·-·- ·- - - - - ----------
                                   Locati on       03/30/2015                                                                     CEEYEJS
    3E6 8     EPD612         L                                                 450 COUNTRY CLUB RD
                                   Change          20:37:45
        -        ·1--------1----                                             -----·--·· ------·- ------ --·- ------·--··----·---·-4----------·-- --- --- . ... ---··-
                                                                                     03/30/2015                                                                                                                     CEEYEJS
    3E6 8            EPD612                              A        Arrive d                                                 450 COUNTRY CLUB RD; 3E68 A
                                                                                     20:37:45
                                                                                     03/30/2015
    2EI 3            EPDI43                              A        Arrive d
                                                                                     20:38 :44
                                       ·--- --- - --·-----                                 -·- ---··---·                   ------------·---------·-----·-···..----..----                        ··- - · · -
                                                                                     03/30/2015
    3W75 EPD463               A       Arrive d
                                                                 20:39:10
       ------- --·----- -----·------ f---- -- · -······- ·- --- ·-- - ·--·--····-·· .. ----------- --· - ·-----·- - - - - - - - - - - - - - - - - - - -
                                                                                     03/30/2015
    3X3 I            EPDI46                              c        Cleared
                                                                                     20:43 :23
                                                                                                                           AO                                                                   AO
            - · ·- - - - - -                                      --~--                                                                              ---·------·- - - - + - - -
                                                               Locatio n     03/30120 I 5                                                CEEYEJS
    'E9 5            EPD386          L                                                        400 COUNTRY CLUB RD
                                                               Change        20:45:34
                     ------------- -                          1-·-- -------- - ------- ------ - --- - --- ·-- - - - - - - - - 1 - - - -· --------
                                                                             03/30/2015                                                  CEEYEJS
    3E9 5            EPD386                              A     Arrived                        400 COUNTRY CLUB RD; 3E95 A
         -----       -~-- -- - --- -· - -- - -           ··--- ---- ·-- -----
                                                                             20:45:34
                                                                                   -- - -----·----·· ··-·---·-····-··--                   ··· - --- ~ - - ----·-·-·---- -- -             ----   __ _.....Exhibit
                                                                                                                                                                                                      _.    -----·-··-
                                                                                                                                                                                                            ~- --
                                                                                                                                                                                                                 16
                                                                                     03/30/20 IS

http://psjsrwpctr.psj .neVopcenter/CAD/E-.entReport.aspx?lncl_ld= 15072576&caltrefno=
                                                                                                                                                                                                 Page 43 of 178               6115

                                                                                                                                                                                                                    COE 000625
                    Case 6:17-cv-00424-MC                                            Document 44-17                     Filed 11/13/18   Page 44 of 178

3/31/2015                                                                                                E..entReport
    2X21       8PD270        C      Cleared                          20:50:44                       AO                                        AO      CEEYEJS
    -- - -- - - - - - !---- - - - -           ---·- --------·-                                      - -- ----·
                                                  03/30/2015
    3179       CAH 14981 A          Arrived                                                                                                           CEEYEJS
                                                  21:00:21
                  - - ---------- --- ----                                                     --- r-- ---- - -- - -
                                                  03/30/2015
     ~831      8?0616 C    Cleared                                                                                                            AO      Unit :4E31
                                   ...,. ___ ____ 21 :09:50
                                                                 .   -------·--···-----·-- ·-- - - - ---·-···
                                                                     03/30/2015
    3179       CAH 14981 C          Cleared                                                         ASST                                      ASST    CEEYTLR
                                                                     21 :14:32
                                              ---                                               -   ------ --~--


                                                                     03/30/2015
    4863       8PD367        C      Cleared                                                         AO                                        AO      CEEYEJS
                                                                     21 :16:19
              ----- -- --·- --                                                                                          - - - -------------1-- -- ·---·----
    3859       EPD614        L      Location                         03/30/2015
                                                                                                    HQ                                                CEEYEJS
                                    Change                           21 :21 :18
    --- -----------·-···· -- -- ---------------
                                03/30/2015
                                                ------------
    3E59       EPD614        A      Arrived                                                         HQ ; 3E59 A
                                                                     21 :21 :19
                                              ---·- - - - -···---·-                                 ------------
    3859       8PD614LocationL                                       03/30/2015
                                                                                                    400 COUNTRY CLUB RD                               CEEYEJS
                     Change                                          21 :22 :59
    -·--· ---- - - - - --·-·---------                                                 ·- ---- ·-----·- -
                                                                     03/30/2015                                                                       CEEYEJS
    3859       EPD614        A      Arrived                                                         400COUNTRY CLUB RD; 3E59 A
                                                                     21:22 :59
                                                  ------             ----·----                      ---- -----
                                                                     03/30/20 I5                                                                      CEEYEJS
    I M 12     EPD 112       C      Cleared                                               AO                                                  AO
                                                                     21 :25 :37 .. _ ____
                                                                     f.---_______
    -------- ----------- --- ---1----·- --- -·                                                      -- ---------·
                                    Location                         03/30/20 I 5                                                                     CEEY/\DL
    3E68       EPD612        L                                                                      2/LINCOLN
                                    Change                           21 :42:18
                                    Location
                                              - - -03/30/2015
                                                       - ·------- - - - - -
    3E45      8PD415
              1--------
                        L
                                    Change
                                              ----- 03/30/20 I5      ____
                                                                     21     _______ --------
                                                                        :43,. :15
                                                                                    HQ/REPT                                                           CEEYADL


    3E45       EPD415        A      Arrived                                                         ;3E45 RW 120                                      CEEYADL
                                                                     21 :43:20
   1- - - l - - -- - - - - -                                                             --
                                    Location                         03/30/20 I 5                                                                     CEEYADL
    j£88      EPD279         L                                                                      450 COUNTRY CLUB
                                    Change                           21:45 :04
                                                        -- --·                                                          - - - - - - - - - - - -----+---
                                                  03/30/2015
    3E88      EPD279 A          Arrived                              450 COUNTRY CLUB;3E88 A                                                          CEEYADL
                                                  21 :45 :04
    - -----··- ---------- --------- -------       ---------  - - - -
                                                  03/30/2015
    3868      EPD612        A   Arrived                              ;3E68 RW 120
                                                  21:46:18
    -------· --- ----···- - -------- - -- -·
                                                  03/30/2015
                                                                     ---                                      -
    CMD2 EPD335             C   Cleared                                                                                                       REPT    CEEYADL
                                                  21 :52:08
                                         ------·- - -- -- - - -- - - - ----------
                                                  03/30/2015                                                                                  AO      CEEYADL
    3E59      EPD614 . C        Cleared                              AO
                                                  21 :54:32
                                                                              ------
                                Location          03/30/2015                                                                                          CEEYADL
                            L                                        HQ
                                Change            22 :03 :22
   1-----+-----+--~ ---                       ---·                   --~--------- ---- - ---        - -- -----
                                                                     03/30!20 15                                                                      CEEYADL
                             A      Arrived                                                         HQ ;3E68 A;3E6 8 RW 120
                                                                     22 :03 :22
               - - - - - -----                   ~- -- -                                          -----------
                                    Location                         03/30!2015
                             L                                                                      HQ
                                    Change                           22 :06 :00
    .... - ----- -·------- --- -·--·· -----·-----·--                 -- ----~---- ---               ----------
                                                      03/30!20 I 5
    3E49                     A      Arrived                              HQ;3E49 A
                                                      22 :06:00
                                                      --------- --
                                               -- -- -~ -- ---           --------------
                                                                                    ~ -----~---


                                                      03/30!20 15
    3E68      EPD612         C      Cleared                              AO
                                                      22:34:38                           ..
    ------- -----------      - ------ -- -   --.-·---              --- -
                                                                     --~----- --

                                                      03/30/20 I 5                                                                                    CEEYADL
    3E88       EPD279        C      Cleared                              AO                                                                   AO
                                                      22:43 :19
                                            ··---- - ·------·--- - -- ·- -- - --- ---------
                                                      03/30!20 15                                                                             AO      CEEYADL
    ,£95      EPD386         C      Cleared                              AO
                                                      22 :45:40
    - ---      ------------------- -- ------------ - -- --------
                                     03/30!2015
     3&19     EPD417 C   Cleared                AO                                                                                           AO       CEEYADL
                                     22:55:21
    ·-------- - ------------------·- ---- - - - - --------                                                                                         Exhibit 16
http://psjsrwpctr .psj .neVopcenter /CAD/E..entReport .aspx?inci_ld= 15072576&callrefno=
                                                                                                                                               Page 44 of 178 7/15
                                                                                                                                                       COE 000626
                         Case 6:17-cv-00424-MC                           Document 44-17                     Filed 11/13/18                 Page 45 of 178

3/31/2015                                                                                  E..entReport

    2El3         EPD143            C     Cleared                  03/30/2015                AO                                                AO       CEEYADL
                                                                 22:55:36
    ·-··-- ---- ···- -···· .. - - -- -- -·----·------- --···--·- -·- ---------------·-··--· ----- --- ----···-···-·-····--------------------- -------- ----------
                                                                 03/30/2015
    3E45         EPD415          c Cleared                       22:55:52
                                                                                            AO                                                AO       CEEYADL
                                                 - - --- - -- --- ·
                                               03/30/2015
    4El3         EPD403           c        .   23 :14:49
                                                                      AO                                                                  AO
    -----·- - · --·- ·· - - - - - -----·-·-· · ----· ·--- - - - ----· ···-·-------·-----------··-- -----------·----·--------··- ...
                                               03/30/2015
    4EI3    EPD403      D                                             Stat/Beat: EPO 1;5E4 7
                                   --------· 23:14:58                 -.... - . -... --. ... ....- ...·----------------- . ----·-- - ·-'" ·------·····--· ------
                                                               -------~---·                        .._

                                               03/30/2015
    4El3    EPD403                                                    Stat/Beat : EPO I ;5 E4 7
                                               23:14 :58
                                                               03/31/2015
    CMD10 EPD338                  c                            00:39:14
                                                                                     AO                                                               AO
    - ··---- - - -- - - - - -               ·--------···-·- - - --- - - --- ----       - - - - - - - - --       - - -- - ---          ·-----··- ·- ----··- I - - - -
    5E56         EPD 125           L     Location              03/31/2015                                                                                            CEEYADL
                                         Change                01 :19:03
    -·- --- ---------1--- -1------·--- -·------
                                         Location              03/31/2015                                                                       CEEYADL
    SE47         EPD622           L
                                         Change                0 I :20:20                                          - - - - - - - -----f--- -- - ---- -
     - - - - - - --- - - - l - - - 1 -
                                           03/31/2b 15
    3W75 EPD463 c          Cleared                                                                                                                    AO             CEEYADL
                                           01 :22 :44
    - - - -·1 - - - -- - - - · -·-·------· - -- --------                                ---------------···--·--··-------·---- -c------·- - ---
                                           03/31/2015                                                                                                 AO             CEEYADL
    3W74 EPD800 c          Cleared
                                           OJ :23 :16
    ---------- ·-·----··-·--- -         -1---
                                                               03/31/2015                                                                                            CEEYADL
    5E56         EPD 125           A     Arrived
                                                               01 :25 :57
                                               ----------------                      ---------------·------ ---- -- ---
                                                               03/31/20 J5                                                                                           CEEYADL
    5E47         EPD622            A     Arrived
                                                               01:26:11
    ·--· --- -    -----·-··- -·-··· ·-·- - ···--- ·-           - -- - - - - · · - - · ·------- ·----·----- --·--·- ·- - - - - - ------ - - - - - 1 - - -
                                         Location              03/31/2015
    5E47         EPD622            L     Change                01:37:19              2248 DEVOS ST                                                                   CEEYADL

                                         -------·· ---------·-·-·-· -------------------------+----t-----
                                         Location              03/31/2015                                                                                            CEEYADL
    5E56         EPD125                                                              2248 DEVOS ST
                                         Change                01:37 :19
                                         --- - - - - - - - -     ... -- - -- ----· ·--·---- --·- - - - --------··-··-----·- ------ ·- r ·--··· -----··
                                                               03/3J/2015                                                                                            CEEYADL
    5E47                                 Arrived
                                                               01 :41 :46
                                                                                      ~ --- - ------ ----- -· - ···-·- -- - ----------- -~------·-                   ---------·
                                                               03/31/2015                                                                                            CEEYADL
    5E56
                                                               01:41:46
                                         Location              03/31/2015                                                                                            CEEYCXA
    5E56
                                         Change                01:47:02
                                  ----------- - --------·-                           - - ----------------·-------··---·-- ------
                                         Location              03/31/2015                                                                                            CEEYADL
                                         Change .              01 :53 :27
                                                               ·-·--·····---·--- ·--· - -.. .    -- -· ---- -~---¥·----------- ·------------ --·-       --------- ------·--
                                                    03/31/20 15                                                                                                      CEEYADL
    5E56          EPDI25           Arrived
                                                    OJ :53 :27
    --- -~ ---- - - ---- -- ~-- -- ---------- --··· ---- -··---------· ··-           --·-··-   --- -----------·--- -------- --···· -----------·--     -----------    ----
    5E47          EPD622 L         Location         03/31/2015                       HQ                                                                              CEEYADL
    -·--- .. -· .... -.- ·-··- ~h.~~-· ··----· ~~:~-~ ~1_?.... ________ ----·------·--·--·---- -----·-·· .......------.----···--- --------·· ·----- --
                                                               0313       5
    5E47         EPD622            A     Arrived                    l/20l            HQ ;SE47 A                                                                      CEEYADL
                                                               02 :07:19
                                                               - - - - - - - ··--··· -·-- - - - ------.. - ----------· - - -······-----               - ---- - f -- --·-
                                                               03/31/2015                                                                        AO                   CEEYADL
    SE56         EPDI25             c Cleared                 02:16 :12
                                                                                   AO
    --------     _ ,.   ___________ -- ----·-···· .. - ·····- -------·----------·   ---·---·----·-··- ·-·-------· -- - - - ---~- --- -- - ------ -······- ·-·--·--·-· --------------
                                                              03/31/2015                                                                                              CEEYADL
    5E56        EPDI25             E    En-Route                                   Stat/Beat : EP05;5E4 7
                                                              02:18:36
    . --------- ---.----·· .... -- ·- - - -----······· --- .. ------- ·-------- -- --------- -- -------·------ ------------------------- ---------- --- - - ---
                                                              03/31/2015                                                                                              CEEYADL
       ES6      EPD125             D    Dispatched                                 Stat/Beat: EP05;5E47
                                                              02:18:36
                                                                                                         -------------------- - -                                         - · -·-
                                                               03/31/2015                                                                     AO        CEEYADL
    5E47                                                                       AO
                                                                02:21 :12 ---- - ----------------- -- ---··------ ---- ·· ----- ·····-------- - - - - - - - -- ----
                                                               ·-------                                                                             Exhibit 16
http://psjsr\Qpctr .psj .neVopcenter /CAD/E\efltR eport.aspX?Incl_ld= 15072576&callrefno=
                                                                                                                                                        Page 45 of 178             8/15

                                                                                                                                                                      COE 000627
                         Case 6:17-cv-00424-MC                          Document 44-17                         Filed 11/13/18                     Page 46 of 178

 3/31/2015                                                                                    E\efltR eport
        5E56        EPDI25Location L03/31120 15         HQ                                                  CEEYADL
                          Change    02:22: 12
        - ----t------f---1---------             --- - - - - - - - - - - - - - - - --- - ---- ------ ----- - - ------
                                    03/3112015
        5E56  EPDI25  A   Arrived                       HQ;5E56 A                                           CEEYADL
                                    02 :22:12
     ---- - ----- - - - - - - - t-----------r--------------------------------,-- ------ t------------
                                                           03/31120 15
        5E56        EPD 125       C       Cleared             :4 :                                                                                            AO              CEPDJZB
                                                           02 0 45

        4E 13       EPD 403       L       Location         03/3](2015
                                                                                       EPD HEADQUARTERS                                                                 CEPDJZB
                                          Change           02:58:31
     - ----------------- ------ ----------1----- -----1------------ -------- - - --                                                                           - - - - - t - - - -·-
                                                           03131120 5
        4EI3        EPD403        A       Arrived                    I                                                                                                        CEPDJZB
                                                           02:58 :33
    -------···· -------------f------ -------· ----- -------------· ---------- - - - --------------l-----r----
                                                   03/31120 15
    4E13        EPD403        c Cleared            03 :16:55
                                                                                                  AO    CEPDJZB


                                                                                    Event Log
        . Empl           T                . .             .                                                                                                  Close
    U
    -'l!1                .!..Yll..l' Descnptton         Ttme Stamp               Comments                                                                    Code           User
          10
    - --- ------- -----                              ··- ------------·------------ - - - --- -------------·-··-=--· -------------··
                         Ts        . Spawne d
                                 T tme                  03/30/20
                                                          : : I5                 Imtta
                                                                                   .. I ca 11 recetve
                                                                                                  . d at 03/3 012 015 17:02:31                                             CEEYBJL
                                                        17 06 24
    ---- -- ~-- -·--     ---- -1---------- -------------- ---· ---------------------------------- -- ----- --- ---- ---
                                                        03/3012015
                          ARM Added Remarks                                                                                                                                CEEYBJL
                                                        17:06 :42
     -------- ---··---- - - - - - - ---+------ - --                             ---- - - -                ------------ ------------- -                                                 -·--·
                                                        03/3012015
                         ARM Added Remarks                                                                                                                                 CEEYBJL
                                                        17:07:01
     - --- ----------------------- ---------·------------·--·--·---------------------------- -------- ----------
                                                        03/30/2015
                        ARM Added Remarks                                                                                                     CEEYBJL
                                                        17:07:11
    -···-·-· ------··· -·- - - - ---- ---------·---·-- -r------------·---···· · ------------·--------- ·-·------- - - ----------------------- ---------
                                                        03130120
                        ARM Added Remarks                         IS                                                                          CEEYAJL
                                                        17:07:42
    --- · -------- ------- - ---- --- ---------- ·----- - -------------------------                                                                         ---------------
                                                        03/30/20 I 5
                         ARM Added Remarks                : :                                                                                                              CEEYBJL
                                                        17 07 54
    - - ! - -··-         --      1------------ ---·-----~-------------- ----- --- --------- -----+------
                                                        03/30/2015
                         ARM Added Remarks                                                                                                                                 CEEYBJL
                                                        17:08 :02
    --------1---------l--------------------------- - - - - - - - ! - - - - - - -
                         ARM Added Remarks              03/30/2015                                                                                                         CEEYMAM
                                                        17:08:35
    ------------ - - - - - - --- - - - 1----- - - · - -· - - - -··· ------- -- --- -------- ---- - - - - - - - --- - - - - - - - - - --- - - -
                                                       03/30/2015
                         ARM Added Remarks                                                                                                                                 CEEYBJL
                                                       17:09:05
    -······   ----------------   ------- -··----~-------- --·                   ·----- --------- - - - - - - - ---------- ----------------- - -
                                       .    . 03/30/20 I5
                         CHG Changed PnmeUntt : :                               3E95 --> 3E56                                                                              CEEYADL
                                              17 09 23
    -----··1-------- ------ ---·--- --·-----·- ------· --------- --- ·-···· -----· ---------------------------------·------- --------- ·-· - --········ ---- ---------
                                                       03/30/2015
                         ARM Added Remarks                                                                                                                                 CEEYBJL
                                                       17:09:28
    -     - · ·-- - - - ---- 1----- ---------·· --··- ··------    ------------ --------------------------------- ·-- ---------- --------------------- ·---- --- --------
                                                       03/30/20 I5
                         ARM Added Remarks                                                                           CEEYTLR
                                                       17:10:32
    --- ----···          -------t-----------··-----1------------- --------·-------------- ----·--------1--·--·----- t-·-··--------
                                                   03/30120 I5
                         ARM Added Remarks                                                                           CEEYBJL
                                                   17:10:41
    ·--·-- ------- - - ----------+-------------------------------------- ---- - - ---
                                                       03/30/2015
                         ARM Added Remarks                                                                                                                                 CEEYBJL
                                                       17:11 :11
    ~-- -     ---·-·- ·-- - -------------·- ------- ------------ ---··----------------·--------If------ --------
                                                       03/30/2015
                         ARM Added Remarks                                                                                                                                 CEEYMAM
                                                       17:11 :27
    ---- ------ - --t-------------- ······· - f- ---- -          -----------·- ·· · ·······--- ··-·-· · --- -···· ·-- - - - - - - -- -- -- -- - - - - - - - - - -- - - -- - - - - - - - -----
                                      03130120 5
                    ARM Added Remarks             I                                                           CEEYM AM
                                       17:11:41
    -- ---- ------- ---- ------------ -·--··---- ------- --------··------ - - - - - - - -- --------- - - -·---1---
                                      03/3012015
                    ARM Added Remarks                                                                         CEEYTLR
                                       17:14 :14
    ----- ------- -----··        -----· ·· ··- ----- -- -------- -- - · - -- - --------------- - - ·---- --- - --- - -- --------·--- -1-------. --·---- -- -- -. - -
                                                       03/30120 I5
                         ARM Added Remarks                                                                                                                                 CEEYADL
    ------ - -----        ---- --------------·- -----·-- ----- ------------------ ------------ -- -·-- - - -Exhibit
                                                       17 :14 :57
                                                                                                             ------ 16
                                                                                                                                                               Page 46 of 178 9/15
http://psjsr\QI)Ctr.ps).neVopcenter/CAD/E-.entReport.aspx?lncljd= 15072576&callrefno=
                                                                                                                                                                              COE 000628
                                   Case 6:17-cv-00424-MC                                                               Document 44-17                                     Filed 11/13/18                                       Page 47 of 178

3/31/2015                                                                                                                                          E~entReport

                                    ARM Added Remarks                                             03/30/20 IS                                                                                                                                                           CEEYADL
                                                                                                  17:17 :00
                                                                                                  03/30/2015
                                    VHQ Vehicle Query                                                                             Tag:D49416 State: OR Type: PC                                                                                                         CEEYADL
                                                                                                  17:17:04
              - ---· - - - --                                   -- - ---- ·-- - - - -·- · - --------- ···------------- -~---·-·-· ·--                                                                                                                                            ---1
                                                      .                                           03/30120 IS
                                    ENT Entered VehJcleiD                                         I : :                           D494 I6                                                                                                                               CEEYADL
                                                                                                   7 17 04
                                        --w--w--•·-·-·-•-•                                          •---- · ~ - -                 --
                                        Entered                                                   03/30/20 IS
                                    ENT                                                                                           OR                                                                                                                                    CEEYADL
                                        VehicleS! ate                                             17:17 :04
                                    ENT Entered                                                   03/30/201S                                                                                                                                                            CEEYADL
                        __ --·- Lic~~_s_::~~~-~---·---- ~?_:_17:~~-------- ------ --------- ·- ------·- -------.. ---------------- .. -                                                                                                 ... - ·,-   - ......... .. .. ............ - ·---- ----·-
                                                                                                  03130120
                                    ARM Added Remarks                                                      IS                                                                                                                                                           CEEYADL
                                                                                                  17:17:34
                                                                                                              ----+-·- .,-------·-··------- -----------·----·- - -----··----- -------·4
                                                                                                  03/30/20 IS
                                    ARM Added Remarks                                                                                                                                                                                                                   CEEYMAM
                                                                                                  17:18:16
    ------ ·-·--- --·--- ·-----------------·-·-- ·-----·--------- ----·--·----- - ------·- - ....-..----··- ------- ----                                                                                                                                                 -----
                                                                                                  03/30/20 IS
                                    ARM Added Remarks                                                                                                                                                                                                                   CEEYMAM
                                                                                                                                                       -------------1--·--1!----1
                                                                                                  03/30/20 IS
                                    ARM Added Remarks                                                                                                                                                                                                                   CEEYADL
                                                                                                  17:18:39
                                                                                                  03/30/20 IS
                                    ARM Added Remarks                                             17 20:30                                                                                                                                                              CEEYADL
             ......   __...   .... . ....   ··-··· -·· .. ------ - --- - · --·-   ~ - . -~-- -·    ·- -· ... .. --- -·· - -· -·-· •· ·· . -·-· ---- ---- .. ---· --·
                                                                                                           ,..,        ~                                               ·-·- ......... ··-··--·······------ ......... . ·····-   - -.·    -- - -· .. '      . · · ··· - --~- ..... ". ·-··· -·--
                                                                                                  03/30/20 IS                                                                                                                                                           CEEYLNW
                                                                                                  17:22:42

                                                                                                  03/30/20 IS
                                                                                                                                                                                                                                                                        CEEYEJS
                                                                                                  17:22 :S7
                                                                                                  03/30/20 IS                                                                                                                                                           CEEYEJS
                                                                                                  17:2309
              ----- ---·-                          ·- ·· - - -- ----                                 - -·---- ------ ----- - - -·
                                                                        03/30/20 IS                                                                                     CEEYEJS
                                    ARM Added Remarks
                                                                         17:23 :25
              ----- -- --                                               ------------- -- ----- ·- - - ----- -- ----·----·- ---· - - ---- -------
                                                   - -- -- -- ----- --~----- - -


                                                                        03/30/20 IS                                                                                     CEEYEJS
                                 ARM Added Remarks
                                                                                    ., ............... ------ ----- ..--------·:...·---- -·-- ---------- ..... _ .. ___
                                                                                                                                                                      _____________
                                                                         I7:23:38 ___
    ...... -- .............................. .. _ _.... _______________________                                                                                                                                                                            ,


                                                                                                  03/30/20 IS                                                                                                                        CEEYLNW
                                    ARM Added Remarks
                                                                                                  I7:23 :SS
                                                                                                     -------------- ---·- ·-                         -·-·-·- ·- - --             -        -      ------· ---·..· - - - - - --·--·-·- ----·---- ----
                                                                                                  03/30/20 IS                                                                                                                        CEEYEJS
                                    ARM Added Remarks
    · - ··   --- - ---- -- - ---------------· --------- ·------ ____..........................- ..17:2S :47
                                                                                                                                                                                                                  .. .......   ____ _- -------                                 - - --
                               Viewed Call           03/30/20 IS            L     .     .,     .                                                                                                                                                                       CEEYLNW
                          VCHS History
                                                      17 :26 :4 6            ocat Jon 1n.ormatton
    --- -             - - - - __________. __________ -------·- -- --..--- -·- -- - -..--..- -- - --                                                                                                 - ·----- - - -- f-.----- -- - --- - - -
                                                     03/30/20 IS                                                                                                                                                                                                        CEEYEJS
                          ARM Added Remarks
                                                      17:26:S6
                                                                                                                                   ·----------------- ---------------- ------·
                                   ARM Added Remarks                                                                                                                                                                                                                   CEEYEJS




                                    ARM Added Remarks                                                                                                                                     CEEYEJS
                                                                                                        - -·- -···----- -              ·--- - -- ---- ----------------·----- ·- - - · - - ------ - --
                                                                                                  03/30/20 IS                                                                             CEEYEJS
                                   ARM Added Remarks
                                                                                                  I 7:30:SO
    - - - - - - ·----·                   ------------·- - - -- ----· _____________ _ _______ .,. . . ..._. __.. ______ ·------- -- -- - - -1
                                                        03/30/20 I 5                                                            CEEYADL
                                    ARM Added Remarks


                                                                                                                                                                                                                                                         Exhibit 16
                                                                                                                                                                                                                                                     Page 47 of 178 10115
http://psjsr\OI)Ctr .psj .neVopcenter/CAD/E~entReport.as px?inc l_ld= 15072576&cat trefno=
                                                                                                                                                                                                                                                                           COE 000629
                     Case 6:17-cv-00424-MC                                  Document 44-17                   Filed 11/13/18            Page 48 of 178

3131 /2015                                                                                    E..entReport

                      ARM Added Remarks                   03/30/2015                                                                                          CEEYADL
                                                          I7:34 :53
                                    ------------          ------- --- ~-----   ----···---- - --- -···------·---· ----------------- -- ----------------- - - - -- - - - ----
                                                          03/30/2015
                                                              ----------- ---· _ _
                                                          17:37:20               ___ _____ ....,     ________________________ ______                                 CEEYFJS
                                                                                                                                                              ,._.. .,....

                                                          03/30/2015                                                                                                 CEEYEJS

                                                                                                                                                              CEEYLNW
                                                                                                             - · ------·----·- --+--·--·-- --···                    · -- - 1
                                                                03/30/2015                                                                                    CEEYEJS
                                                                                   TagD49416 State: OR Type:PC
                                                                 17:39:23
    ···-----________,.___ ---·---- ____ ..,________________ ____------------------   - --- ---·---·----·- ------·-------
                                                                03/30/2015                                                                                    CEEYFJS
                                                                                   Tag:095HFG State: OR Type:PC
                                                                 17:39:28
                               -----···-------·--·- ·-·- ·---·---·-· ·---------------------------+-----J..------
                                                          03/30/2015                                                                                          CEEYEJS
                                                          17:40:30
    ··-··-· ···--·-··-_., ______ - -··-- ·---------·- --·--- - ---..-·' ---------------·------ - ------------.. ------ ---1--------- -·-·-------
                                                          03/30/20 15                                                                                         CEEYEJS

                                                          03/30/2015                                                                                          CEEYLNW
                      ARM Added Remarks
                                                          17:41 :40
    - --- - --- ---               ------------- --        ~-- .,._._.,.   _________ -------------------·- ··               --------~ -- ---


                                  0313012015                                         CEEYEJS
               ARM Added Remarks
                                  17:41:46
    --- ---·-- ----------------------- ------- -------- - - -- -·- ---:-·----1------ -- -------
                                  0313012015
               ARM Added Rem arks 17:43 :05                                          CEEYFJS
                       ·--+-------- - - ---·------- - -----------·----------·--------------- ·- - -                                                                    ---
                                           03/30/20 I5                                                                                   CEEYEJS
                 ARM Added Remarks
                                           17:43 :37
    - - - - ---- - - · - -- -- - - - - --- ---- ----------------·--- ----.. -----------------------------------------------1---------·-· ""--- .... --- ---
                                           03/30/20 I5                                                                                   CEEYEJS
                 ARM Added Remarks
                                           17:43:46
                                             03/30/20 I 5                                                  CEEYEJS
                      ARM Added Remarks
                                              17:43:56
                          - - - - - ----- ---------- -------------------------- - - - - - ---- -----·----- -------
                                             03/30/2015
                                              17:44:01
                                                                      ---~--------
                                                          03/30/20 15                                                                                         CEEYEJS
                                                          17:44:14
                                                 03/30/2015                                                                                                      CEEYLNW
                                                 17:44:21
                               ------- ·-------- - - --· - - - - - - - - - - - - -----------+- · - - - - - -
                                                 03/30(20 15                                                                                                     CEEYLNW
                                                 17:44:45                                                   ..·---. ------- ..·-· ----------- --------
                                                                                  ··· ------- ---- ~-- --------                                               ____     _.._ ..
                                                 03/30(20 15                                                                                                     CEEYFJS
                   ARM Added Remarks
                                                 17:45:08
    -- _________.. - - - -- ----------···-·-- ---------------------         --------- --- ----------------- - ------------ -- -----·----- ------ .. ------- ---- ----------
                                                 03/30(20 15                                                                                                     CEEYEJS
                   ARM Added Remarks
                         _______ .. ___..______ _17:46:51
                                                  ..... - -- -----·--------· ---·--------·- --- -- -- ·--·---------.. --------.. ---.. -------·--1--- - --
                                                      03/30/20 IS                                                                  CEEYEJS
                                                      17:47:40
                                                      ---·- -------· .--------- ------ ------ --------- - - - - - - - - - - - -
                                                      03/30(20 15                                                                  CEEYEJS
                                                      17:48:0 I
                                                                                                        - -------- - ------------- -
                                                      - -- ------~- --- -.- · ~-- ---- -·- ··-· .....- ~ ---··-- ...----- -----~--                             -- ---
                                                      03/30(20 15                                                                  CEEYEJS
                      ARM Added Remarks
                                                      17:49:49
             ------- ··-- --- ------------ - - -----· -------------- - - ------------------------------------------ ·-
                                                      03/30f20 I5                                                                  CEEYEJS
                      ARM Added Remarks
                                                      17:5 I :48
                                                                                      ______ __.._____________ __.. _________________ __ ..... _.____ _---------·-

     -r :~ : : :::::~--~~~~~----                                                 -------- - -··-·-------·--- - - -·-·-- - - - - - - - - - ·- - -


http:/fps)s r\QPCI r.ps) .neVopcenter/CAD/E\.efltR eport. as pX?I nci _I d= 15072576&call r efno=>
                                                                                                                                       Exhibit 16
                                                                                                                                          CEEYEJS
                                                                                                                                                              CEEYEJS



                                                                                                                                                  Page 48 of 178            11/15

                                                                                                                                                               COE 000630
                             Case 6:17-cv-00424-MC                                           Document 44-17                           Filed 11/13/18                     Page 49 of 178

3131/2015                                                                                                             E\entReport
                                                                          17:S2 :38
    -     - f-- - - 1·- - · -1- - --- - - - - - -- - - - - -- -                                                           - - ----··· -- ----------
                                  03/30/20 IS
                ARM Added Remarks
                                  17:S2:S9
        ---+---+- -+-·- ---- - ---------- --- - - - - - - - - -- -- --- - ----- - - - ---
                                  03/30/201S
                ARM Added Remarks
                                  17:S3 :04
    -- - ··f--·--1---                     -- - - - - - - -                  - - - -- -- - - - - -- ------ - - -
                                                                          03/30/20 1S
                                 ARM Added Remarks
    ---- -- -·---- -··--·-··-- -      -···--·- . ----· ---- ..•..        _________... ____
                                                                          17:S3:40
                                                                                                                                            ·- - - --- -------
                                                                          03130120
                                 ARM Added Remarks                                      IS
    -- --- -- --                 -- --~ ------ -·----                         - -- ·------- - - - -·----
                                                                          03/30/20 IS                                                                                                                        CEEYEJS
                                 ARM Added Remarks
                                                                          17:S4 :23
    - - ··- -·-·····- -!--- -- - - - -···- --------- ---- ·---- --                                                     - ---------·- -- - -- - --                         ·- -·
                                  031301201                                                                                                                                                                  CEEYEJS
             ARM Added Remarks                S
                                   17:S4 :29
    - - - - 1 - - - - - - --- - - - - - - -- -
                                  03/30/20 IS
             ARM Added Remarks-    17:S4 :3 4                                                                                                                                                                CEEYEJS

   1--+-- -·- - · - ---                          -      ----1
                                                                          03/30/201S                                                                                                                         CEEYEJS
                                 ARM Added Remarks
                                                                          17:S4 :38
             --------------- ------ ----------·- ----
                                         ------------- -------------------·------------------------ ---------··- -------- ---------- ---------- ---
                                       031301201                                                                                     CEEYEJS
                    ARM Added Remarks            S
                                       17:S4:47
    ----     ·--- -·- - - ------------ ·--------------· ··------ --------· ---------------- -- ------- --·· ---
                     .                 03/30/20 IS
                    ARM Added Remarks                                                                                                CEEYEJS
                                       17:S4 :S2
   1·- ! --·- -- - - --                   -- --- - ------- - -·- - - - - -- --- - - - --- - -- -- --                                     --- - -   - - -- - - - - - - -- - -- - - - -
                                           03130120                                                                                     CEEYF.JS
                      ARM Added Remarks              IS
                                           17:S4 :S6
    --- 1--- -- - ·-·--·- -·-------·------ ----------- - -·- --- -- ---·-
                                           03130120                                                                                     CEEYEJS
                      ARM Added Remarks              IS
                                           17:SS :02
    --- ------- ----- - -----1------ ·-··- ----------·- -·- - -- - - --- ·--·------ - - -------------- -----·-·· --·--·-... ··-------·· ····------·-·---
                                           03130120                                                                                     CEEYEJS
                      ARM Added Remarks              IS
                                           17:SS :06
    -        ------- --· i----~-------

                       ARM Added Remarks                                                                                                                                                                     CEEYEJS
                                                                          17:SS :10
    -          - - ·- -- - - - - ---------
                                                                          03/30/201 5                                                                                                                        CEEYEJS
                                 ARM Added Remarks
                                                                          17 SS :21
    - ·- - · -----         - -     - - -- -      -   --- - ----·-----·- · ----------- ·· · - - - 1 -
                                                                          03/30/20 1S
                                 ARM Added Remarks
                                                                          17:SS :30
    ···--- ........ -·--    -~   ---- -   ----- ··--·- ---- · ~-· · ·· · - ·· ·-· ·--· -- --~---- -~-   . -------· --~-- -------- ·- ·· - -··-- -- ------ -- ·-·-· -···-···-- -- -· --··· -------- -···-- ·-----·---
                                                                          03/30/20 1S
                                 ARM Added Remarks
                                                                          17:S6:07
                                                                          0313012015
                                 ARM Added Remarks
                                                                          17:S6:3S
    -- - ----+---- - ---                                  - - ---+-- - - -
                                                                          03/30/20 1S                                                                                                                        CEEYEJS
                                 ARM Added Remarks
                                                                          I7:S6:47
   1- ---                  -- 1--- -l--- -- - -- - -                        --- - - - ----- ----- ---- -- - - -- ------ - - - - - --                                                                                     - ---

                                 ARM Added Remarks                                                                                                                                                           CEEYEJS
    ·-1-----·--·f---- 1 - --                         - - - --
                                               ·- - - - -- --·--
                                                                 --- -·- --···--- -- . ,, ______________________ ,_
                                                                          17:S7:30                                                                                    --~---- - -··-    ···-- -·---·-···-·- -·· ··-· ........._ , _____
                                              03/30/20 15                                                                                                                                                    CEEYEJS
                         ARM Added Remarks
                                              17:S7:40
   - ·--- ---- - - -- - -·- ·---·-- -- - -- -- - - -- - ·----· - - ----- --------- ---·-                                                                                                - --- - - -·--- -
                                              03/3 0/20 1S                                                                                                                                                   CEEYLMW
                         ARM Added Remarks
                                              17:58:07
   .......... -------- ·1-   ~------·--- ·---

                                              03/30/20 15                                                                                                                                                    CEEYEJS
                         ARM Added Remarks
                                              17:58 :20
   - ---     --------··-· -----      - - -·----------------- ---·--- --                                  - - - - -- -- - - -- --- - - - - - -
                                                             03/30/2015                                                                                                                                      CEEYEJS
                                 ARM Added Remarks
                                                             17 :S8:38
    ....... - ---- ··-------1----------·-- - ---------- -··----- ----- --
                                                                          03/3 0/20 IS
                                                                                                                                                                                             Exhibit 16
http:/lpsjmopctr.psj .neVopcenter/CAD/E\eniReport.aspX71ncl_i d=15072576&callrefno=
                                                                                                                                                                                         Page 49 of 178                             12115

                                                                                                                                                                                                               COE 000631
                      Case 6:17-cv-00424-MC                                   Document 44-17                          Filed 11/13/18                     Page 50 of 178

3/3112015                                                                                           E~.entReport

                       ARM Added Remarks                      17:58:43                                                                                                             CEEYEJS
    ------ -----!------ -                                        ------+----'------·-·---·-------·---·--·-··· ------·-- -·----···--
                                                       03/30/2015
                  ARM Added Remarks                                                                                                                                    CEEYEJS
                                                        17:59:22
     ··-·- ·---~ ·----w-• ----------·~-----··- - -- ---- ----•·--··-•••-••-·--•-•••--- -- - - -- - ·· - -----•- -- --- ·--
                                                       03/30/20 15                                                                                                     CEEYEJS
                  ARM Added Remarks
                                                        18 :00:50
    ·--- ·· ··------· ··----·- ·-···· .... .... ··---- ···---·-·- ... --· ..... -··--·-- -- -·····-··-···-·-··-----·- - ·······-·-····----- ···--··- · -· ··-· ··~- ·- ·-······---·-·····-··
                                                       0313012015
                  ARM Added Remarks                                                                                                                                    CEEYMAM
                                                        18:00:55
                                                              03/30/2015
                       ARM Added Remarks                                                                                                                                           CEEYEJS
                                                              18 :01:37
    ---- ---·- ---+---·---··--- - ---------
                                                             0313012015
                       ARM Added Remarks
                                                             18 :02:36
    ---- ·------- ·---- --·----·······--· ----------~---
                                                              0313012015
                   ARM Added Remarks
                                                              18 :02:40
              ---t----- --- - ---··- -                       -------- --- --------·------ - - - -- -
                                                                          03/30/20 15                                                                                                   CEEYEJS
                                 ARM Added Remarks
                                                                          18 :02:56
    ·-· -----·· ----- --·-······ ·---·- ·-·- -· ·- -- ----------· -·- ---- - - - ---- ----- ---------------------------- ---------- --·- -- ---- --- - ·· -
                                                                          03/30/20 IS
                                 ARM Added Remarks                                                                                                                                      CEEYEJS
                 --------------- --------------- ---- ------------------· 18 :03 :46   ________________________                               ,.       ____________ _ ______-------- --- ----
                                                                          03/30/2015                                                                                                    CEEYEJS
                                 ARM Added Remarks
                                                                                  _
                                                                          18 :07:31
    ------- . .. , .............. -.~- - ~~ ----·- ·-·-·····---·- .. ·----~ · -"- ·· --·-···-· .. -·---·-·····----····-··-··--·- -· ---· ··- ······------...----·-····- ---~-...----· - -·--·---. ····
                                                                          03/30/20 J 5
                                 ARM Added Remarks                                                                                                                                      CEEYADL
                                                                          18 :11 :29
                                                                                                               ·- - --------·-------- - - -·-
                       ARM Added Remarks                                                                                                                                           CEEYEJS
    ···--     -·----- -·--- ---- ---·-·--                         ---------· ·------------·---------·---·-··---·- ---·                                              - ----·-·-··. ··- - -···----
                       RSW Reset Watchdog                    0313012015                Units : 2El3,3E45,3E49,3E59,3E68 »> 15M in.                                                 CEEYTLR
                           Timer                             18:12:38
                    - f - - -· - -·- - -- -·- - ·- -- -- - - --                        ---- ---~--------- ··--- - ·- -                                              ·-------·-- ------------
                                                             0313012015                                                                                                            CEEYEJS
                       ARM Added Remarks
                                                             18 :13:41
              ----f--+--------·--- ------··· -·-·- ·-- - - - - - - ---·- ·--·--------------
                                                             03/30/20 15                                                               CEEYEJS
            ARM Added Remarks
                                                              18 :28 :56
    ------1------ -·- -··-·-·-----·--··········              ·-····-···--- ···-- ·- ------------·· ------------ - - - - -- -·-· -·--·· --·- - - -
            RSW R~set Watchdog                               03/30/2015          Units : IM 11 , IM 12 >» 60M in.                      CEEYEJS
                  T1mer                                       18 :35 :17
    --·- -·   ··--·----- ------ --- ---···-        ----··· ---·- - --···-- ··-·--·-·-------·- - -
                   RSW Reset Watchdog     03/30/20 15         U . . 2E 13 »> 60 M .
                         Timer            18:35:19             nits .              ln .
    --- ·- ·-···-· --·--1--------·--·- - - -·----···- - - - -
                   RSW Reset Watchdog     03/30/2015          Units: 2X21 ,3E45,3E49 »> 60M in .
                         T1mer            18:35:25
    --        --- --1---·                                                -    ·-·--··· - - · · - - · -·- - - - - - - -- ------- --                 ------
                   RSW Reset Watchdog             03/30/20 J 5
                          Timer                      :3 :3              Units: 3E56,3E59,3E68 »> 60M in.
                                                  18 5 2
    ·- -·- ------- ·----- ·-·-·-··-- - - - -···-- ·---·- ·-----·-- ·--· - ·-·-·-----·--·-·---------- --·----··-- -··---- ·····- ·-·----··--                                         --·-·--·- ·--·----
                   RSW Reset Watchdog             0313012015            Units : 3E88,3E95,3W74,3X3 I >» 60M in .
                          Timer                    18:35:41
    ....... ·--·-- - - - f - . - - - - - - - ····- -·-·--                      ·- -· - - - - - -·--·--·- - - - - -·· · - -- - - -
                       RSW Reset Watchdog                    03/30/2015                Units : 4831 »> 60 Min.
                           Timer                             18 :35:44
    · --- -------+-··---· - - ---·---·--- --·----·-·- -                                ------·--·-·-·--·--·---··-·-·- - -·-··--·····----·-
                       RSW Reset Watchdog                    03/30/2015                Units 4X41,CMD10 >» 60Min.
                           Timer                             18 :35 :50
                                                             03/30/2015
                       RPT Requested Report#                   :3 :                    EPD Report #15-05349                                                                        CEEYTLR
                                                             18 9 18
    ·--··-- ------+-- ··-----···---··--·--------·----- -----····----                                         ·- · - - - -- -·--·--···--- - · - ·--·-···- ----·-··--·-
                                                     03/30/20 I5                                                                          CEEYEJS
                       ARM Added Remarks                  : :
                                                     18 56 45
    ·--··- - ___..____ ---- ·----·-····- ..----·-- --------- · -··-·-·-··- -- ---·---------------------------·-·-··· ·
                                                     03/30/20 15                                                                          CEEYADL
                       ARM Added Remarks
                                                     18 :57:48
             -·--- - -- --- - - - --·-                                                              · - - - - - - - · - - -- · --·--·-··-   -·-··- -
                                                     03/30/2015                                                                           CEEYADL
                       ARM Added Remarks
              - ·---· - --      ______            __ 19··---------
                                       , ____ , _ _
                                                          :0 1:39                                                                    Exhibit 16
                                                                                                                                                                      Page 50 of 178 13115
                                                                                         -------· --- ---- ---- -----·-·~ --- --·- - --- -




http://psj srwpctr .psJ.neUopcenter/CAD /E~.ent Report.as px?l ncl_i d= 1507257B&call refno=
                                                                                                                                                                                      COE 000632
                             Case 6:17-cv-00424-MC                                   Document 44-17                              Filed 11/13/18                         Page 51 of 178

3/31/2015                                                                                                      E\entReport

                             ARM Added Remarks                     03/30/2015                                                                                                                                       CEEYTLR
                                                                   19 :02:11
    -··· --- ·-- ---··· 8----- ------- - ----··- ------·--- -- --- ------ ---------- -- ·----------..---- ------------·----·--------------- ---------·--
                                                                   0313012015                                                                                                                                       CEEYEJS
                               ARM Added Remarks
                                                                   19:09:12
                 - - ---- -r---- ---···---- - ---+------ -- - - - ---------
                  . RSW R~set Watchdog                             03/30/201 5          Un its : CM 02 »> 60M in.                                                                                         CEEYEJS
                           Tuner                                    19 :14: 34
    -- -- --------- ------ --------- ------                        ------ --------- --- ·---·- - ----·----------------- -- ------- ·····- ------                                                ----·- -- --------
                    RSW Reset Watchdog
    -·~-         ----- ---   __ ------ --- _____ _ _____
                           Timer
                                      ..
                      RSW Reset Watchdog
                                                                    19:40: I0
                                                          03/30/201 5
                                                                                            .
                                                                                                 Units: IM 12 >>> 60M in.
                                                                                                  ------- -- - --- -- ------ --- ------------------~---


                                                                                             Units:
                                                                                                                                                                           .....   ----··
                                                                                                                                                                                                          CEEYEJS

                                                                                                                                                                                             -------,- ---- --·     CEEYEJS
                             Timer                        19:41 :13                          2E1 3,2X21 ,3E4S,3E49,3ES6,3 E68,3E88 ,3E95 ,3J7
    -··- .. --------------- 1-----------... ....... ____ __ _________________. ............. __, _________ _.__..,..- .... --.. - ------ ---·-·--·-- .....-...... ·---------·· .......      --- ~-------            ---- ..... ···- ----
                      RSW Reset Watchdog                  031301201 S                        Unit s: 3X3 1,4EI 3,4E3 1,CMD 10 >» 60M in.                                                                            CEEYEJS
                             Timer                        19:4 I :25
    -------· -- ---·- - -·-· ---- ----·---.... ------ ,_________ ____ .......... .. --- ....... ............................. ___________ ______ ............. ------·-·--
                                                                                       _.                                                                _.                                 ___   ...... ........   - ~- ---- --·-·-



                                                                    03/30/20 15                                                                                                                                     CEEYCXA
                             VHQ Vehicle Query                                                   TagD49416 State: OR Type: PC
                                                                    19:41 :38
    -··--·----- --- f------------------------ --- ----·--------·-                                -----·-- ------ ----~------ - ------
                             RSW Reset Watchdog                     03/30/20 I5                  U                 .   E                             .
                                 Timer                              19:S5:4 1                     mts :        3 I >>>4 I20M 1n.

                             RSW Reset Watchdog                     03/30/20 IS
                                 Timer                              19:56 :52
                   - - -1--          -+----
                             RSW Reset Watchdog                     03/30/20 IS                  Units :                                                                                                            CEEYADL
                                 Timer                              I9 58:43                     5E47,3ES9,4E1 3,2X2 1,4E63,4E3 1,5E56,3X31 ,3W7
    --·- ·-··------.. - ·- f--------··--- ____ _,________ ----------·----------- ------·------------··--
                             CHG Ch
                       d p . U . 03/30/201S                                                                                                                                                                         CEEYEJS
                   ange nme mt 20 :20:S4
    -----·-·---- ·- ------------ - - - - -·                                                     - -- - - - ------ - -------------- ------------                                                                     --------
                                 0313012015                                                                                                                                                                         CEEYEJS
            ARM Added Remarks

                        RSW Reset Watchdog                                                                                                                                                                          CEEYEJS
                              Timer                 20 :4S 07
     ........... -------f-.-- ....._,.__________ _ _ ----------
                                           .   . 03/30/201 5
                             CHG Changed PnmeUmt :4 :
                                                 20 7 56
    - -·-· - -----·                        -- -- ---------··       - -- -~~--- - ----

                      RSW Reset Watchdog 03/30/201 S
                          Timer          21 :00 :12
                 --------------- - -- - - - - ---- -
                      RSW R~set Watchdog 03/30/20 I 5                                                                                                                                                               CEEYEJS
                          T1mer          21 :07:17
                                                                                                                                    - ----- ---·-···----·- --
                                             03/30/2015                                                                    CEEYTLR
                         ARM Added Remarks
                                             21 :13:22      - - -  - - -  - - - - -----
                                                                                      ---- -----------· --·-  --------
                                                                                                                     -- -- ----
                                                                                                                              --
                      --1- -- ----- ----- --- ------ - - -
                         RSW Reset Watchdog  03/30/2015     Units: 3ES9 »> 120M in.                                        CEEYADL
                               Timer
                   - ----~---~---- -- -- - --   -------- --             ,                        ______ ______________________________
                                                                                                             ·-·---·- - ----·
                                 Reset Watchdog                     03/30/201 S                                                                                                                                     CEEYADL
                             Rsw                                                                 Units : 3E45 >» 120M in .
                                 Timer                              21 :43:20
    ·-----· ....... . _____ --------- ----      ----------------- ·-------- -·--·----------- ------- --------..-----·
                                           Reset W~tchdog           03/3 0/201 S                 U . 3ESS     I M.                                                                                                  CEEYADL
                             Rsw           Timer                    21 :45:06                     mts :   >>> 20 Jn .
                             RSW Reset Watchdog             03/3 0/20 IS       Units : 3E68 >» 120M in.
                   ---·-             Timer                  21:46 :19
                             - -- -- _________________, ____----·--·------------·-· ------- .. --------------------- ----                                              -------· ---·
                RSW Reset Watchdog          03/3 012015                Unit s: 2E13 »> I20 M in .                                                                       CEEYADL
                     Timer                  22 :00 :17
    ·------- - - - - - - - ---- -- - . --- --- -------- ·- ·------- - - --------- - --- ---------- ---- ------------- - ..........------ ----- - - -
                                            03/30/2015                                                                                                                  CEEYCNK
                ARM Added Remarks
    - ------ - -------···------------------ 22 :0. _1:56
                                            _____   ____________ _.......-~ - ----- --- - - ---------- -------~ --- - -- ------- - -- -- - -- ------ -- - - · --- - - - ---- - -- ---*~------·
                                                                    03/30/20 I5                                                                                     CEEYCNK
                             ARM Added Remarks
                                                                    22 :02:3S                         ----·-·--- --- -------- --- --- - - - - - - -- -* - -· ··---- --..--------·
                             RSW R~set Watchdog                     03/30/2015                                                                                      CEEYADL
                                                                                                 Units: 3E68 >» 120M in.
                                 T1mer                              22:03:22
                                 -· - ------·-·------- -- -·- --------------·- - ----- ----·--------·-------------- --
    - ........ .......______, ·-··
                                                                                   Units:
                                                                                                                                                                                            ___........
                                                                                                                                                                                                  -- -------   -
                             RSW R~set Watchdog              03/30/201 5
                                 T1mer                       22 :07:S4             5E4 7,4EI 3,5E56,3W74,3E95,3 E45 ,3W75 ,CM D I0,2E                                                           Exhibit  16
                                                                                                                                                                                                   CEEYADL
    -·~- --·-·   ----· - - - -· ·----- - ----···-·------·- --.--------------·--·-· -------------·---------------- -- ---------··                                                            Page 51 of 178 14/15
http://psjsrwpctr .psj .neVopcenter /CAD/E\entReport.aspJ(7Jnci_id= 15072576&callrefno=

                                                                                                                                                                                                                     COE 000633
                    Case 6:17-cv-00424-MC                            Document 44-17                     Filed 11/13/18                  Page 52 of 178

 3131/2015                                                                              Eo,entReport
         '
                   RSW Reset Watchdog                 03/30/2015        Units: 5E47,4EI3,5E56,3W74,3W75,CM D 10 >»              CEEYADL
                          Timer                       23 :08 :04        60M in.
     -       ··- - ----·- - -- ---------              !-------- ------- --------------- - ------ - - ------ -- ------- - -- - - ------ -----
                   RSW Reset Watchdog                 03/30/20 IS       Units: 4EI3 »> 120M in.                                 CEEYADL
                          Timer                       23 :15:01
     ----+---+-- --+---- --+- ---------+---------- - -- - - ---- --                                                                                  ---- - - - - - -
                 RSW Reset Watchdog            03/31 /20 15                 Units: 5E47,4E I3,5E56,3W74,3W75 ,CM D 10 >»                                             CEEYADL
                         Timer                 00:08 : II                   200M in.
     ---     ---- ------ ------------- - ----- --------------               - -------------------------------------------- ------------- - ------------
                 RSW Reset Watchdog            03/31 /2015                  Unit s: 3W74 ,3W75 >» 60M in.                                                            CEEYAD L
                         Timer                 00:46:53
     ---- - - -·- - -- ------------- - ------                           ------------- --·- - ------------ - -- -- I-- - - --
                                                      03131 12015
                        ARM Added Remarks                                                                                                                            CEEYADL
                                                      01:2 1: 13
     ----- ---- - ----- - -------------------·- --- --- ---------------:- - ------------------------------- - --1- --l- -- -t
                     RSW Reset Watchdog               03/31/2015
                                                                            Units: SE47,5E56 >» 120M in.                                                             CEEYADL
                         Timer                        01 :41 :51
     - -------------- - - -- ---- ------ - --- ---1- - - - - --- -- - - --------- - - - -
                     RSW Reset Wat chdog              03/3 1/20 15
                                                                            Units : 5E56 >» 120M in.                                                                CEEYADL
                         Timer                        0 I :53:30
     - - - - --     f - · - ·-   ---- - - - - - - ---       --   -------- -       -- - - - ---- ---      --- - - -- - - --- ---- - - - ---- -- - --- - ----- -
                     RSW     ~~~~rWatchdog            ~~~~~~~    15
                                                                            Un its: 5E47 »> 120M in.                                                                CEEYAOL
     ---- - ----- r - · -         ------ - - --                         ---r--- -      - ----------
                                                      03/3 1/2015
                     ARM Added Remarks                                                                                                                              CEEYDM S
                                                      02:15:08
    1- --+----      - - - 1---- ----------- ----- ------------------ ------------- -----------------                        - --- - - ------- - ------
                     RSW Reset Watchdog               03/31 /2015           Units: SE56 »> 120M in.                                                                 CEEYADL
                         Timer                        02 :22 :14
     - -- - -- -- ---- - - - ----- ---------- - - ---- ---- ------------------ - ------------
                     RSW RTeset Watchdog              03/31 /2015           Un its: 4E13 »> 60M in .                                                                CEPDJZB
                          uner                        03:15:22

                                                                           Related Names
    V.L=as=~=          t M::=I::::Su:::ff:::ix::____ 1 ::::T~yp:=e:______ ~~~- Sex _!-!.:!:__ WT Eyes ~~~-- ~ Home Ph
           - F:::i=:rs:::                                                                                                      __ ___ 1'~~
                                                                                                                                        -~ b"::':il"'::e,...._P_!.!h ___ _ ~o!~ Ph
     HIGGINS; BECKY                    CALLER                                 0              ·-' - - --'--    (541 ) 91 2-4931____ ____ ____ _
                                                                                                                                    _._                               ___,_



                                                                         Relate d Ve hicles
     ~                  ~      ~                                         ~         M..§!g; Millk! Color 1 QQlQj2.                                                           .Yin
                    -   - ---- - - -------- -- - - -- ------------ -- --                                                                                                   --- --
     095HFG             OR       __________________________
                         _ __...REGULAR PASSENGER VEHICLE                0 _ _____ - - --- ---------'-------'----
                                                                        ,__                                                                                                 - -




                                                                                                                                                           Exhibit 16
http://psjsr~.Qpetr .psj .neVopcenter /CAD/Eo,entR eport.aspx?inci_ld= 15072576&callrefno=
                                                                                                                                                       Page 52 of 178 15/15
                                                                                                                                                                       COE 000634
                    Case 6:17-cv-00424-MC                                                      Document 44-17                             Filed 11/13/18                         Page 53 of 178

      ~)

 ~
                                                                                                                                                                                            f'oo t notes:
              Patrol Assignments                                                           3/30/2015                                  All Watches                                           $ ~ Overtime
                                                                                                                                                                                            1     g Ti me Off Deni ed

     Desig      Name                                   Assignment Note                                             Roster Comment                          Start         End           Badge           Initials         Footnote

      .V1D 2 Fellman S                                                                                         LR
                                                  -· ......................................................... =-'-------                                  0700        1700 335   SRF
·-
     1X11 Dorman W
      - -      - - - --               - -·--·-         .........................................................
                                                                                                                   LR/LUBike
                                                                                                                   ~=:..;;;;~--
                                                                                                                                                           0630        1630  118 -WSD
                                                                                                                                                                                   --
     2X21      Vinje S                                 .........................................................   :::..SW'-"A'-!..!T_ _ __                0730        1730 _17Q_ SLV
     3X31      McAlpine M                              ........................................................       LR!Taser/SWAT/Bike                   1100        2100  146  MGM
     4X41      Berreth J                               .........................................................   =LR-"'/=LL!T~a-=se~r/-=-B=ike;o.,.__ _ 1700         0300  353  JXB
     5X51      Solesbee W                             .........................................................    =LU=L=RI.;;.,:B~Ik=e_. _ __             2030        0630 331   WMS
     6X61      San Miguel D                           .........................................................    =Sp=a"-"nl=sh/T..::....:..;:;a=se=r_ __ 2130        0730  362  DWS ................... ..
     1-M 10    M
               :.:.:a:..:..rs::..:.h:....S=----        lTD {cepdsgm 3/26/2015 ...                                                                          1530        1730 236   SG M_ ................... ..

                                                                                                                   Mc.ii'LRitVO'c/ccr!Hdisi
 1E43
-- - - Thrower R                                                                                                   ke                   0630 1630 _111_                                                RCT
 1E52 =C=al=ef~G=---                                                                                               CIRT/Bike            0630 . 1630 329                                                GOC
-1E54
  - - Williams K                                                                                                   LUTaser/Bik_e_ _ _ _ 0630 1630   100                                                KEW
 1E69 Dalton J.      ............. ......... ............. ................... Taser/CCT/Dalton                                                          0630 1630                     367             JDQ_ .................. ..

                               ____ ......................................................... e ______
                                                                                                                   Swat/LRILUGR IT/CCT/Bik
 2E13          Kidd J
               ~:..::.....::                                                                                       ;::__        0730                                  1730  143    JAK
 2E21          Barrong T       ......................................................... T.:...:a=s=er.:..:./H.:.::G=------- 0730                                     1730 379    TAW

-2E35
   --         B..QPer T        ......................................................... ::::LRIT...::...:..:Z=-----            0730                                  1730 341    TSR
 3E19         Stew=a~rt-=J_ __                                                            LR/T aser/Bike                        1100                                  2100 620     JTS
 3E26         Pope M            . {cepdjxb 3/29/2015 2..:.,_. SWAT/Taser/LRILUBike                                              1900                                  2100  151   MWP
 1E26         Pope M            . {cepdjxb 3/29/2015 2...                                 SWAT/Taser/LRILUBike                  1100                                  1700  151   MWP
 3E45         Dewitt D         .................................................. ....... T
                                                                                          "-'a=s=er.:....::/B:..:..:.ik=e_ _ __ 1100                                  2100 415    DA_Q__
 3E49         Keyser K         ........................................................ Taser/LRILL!Bike                        1100                                  2100 _11L _ KVK
-3E56
  --          Stutesman W      ......................................................... ""'TZ/=  LRI..:...:B=ik=e_ _ __                                                    633   wxs _
 3E59         Clark D          ......................................................... =-Bi=ke, __ _ __                       1100                                  2100  614   DXC
~6§__ farley K
             _ _____ ....................................................... SWAT/LULR!Bike                                                                           2100        1100
                                                                                                                                                                            612 - KPF-
 3E88           Warden J                                                                                                TZ/LLILRISWAT/Bike                            2100 279    1100
                                                                                                                                                                                  JAW
 3E95           Barnes L                                  ......................................................... :::.;
                                                                                                                        Bi=ke:..__ __ __                              2100        1100
                                                                                                                                                                            386 - LIB
                                                                                                                                                                                    --
 4E13           Meador R                                  . . ............... . . ................................. . MCI/GRIT/TZ/Bike
                                                                                                                   =~~.:.=..::.=--
                                                                                                                                                                      0300 403    1700
 4E31           Grose M                                   :Jcepdjxb 3/30/2015 2.. .                                     .=:.;CNc..:..T,__ _ _ __                      2100 _§1§_  1700
 4E43           Lindsay A                                                                                                Taser/LR/Bike                                0300 401    1700
                                                                                                                                                                                  AEL
 4E52          Solesbee R                                                                                               LR                                            0300 621    1700
                                                                                                                                                                                  RZS _ ................... ..
 4E63          :R.:..::i
                . . .: o..=.s.. .R.:....____
                                 :.                       ......................................................... :::;LR..!!..IS:::~Po::a!.!!ni:::.:.sh""'/B:.::.ik:.::.e _ __ 1700
                                                                                                                                                                      0300  346   RXR
 5E45          Ou S                                                                                                                                                   0630  124   sco
                                                                                                                                                                                  2030
 5E47           Hannem~.§_- ....... .................. .............................. LR/GRIT/TZR                                                                     0630 622    BAH
                                                                                                                                                                                  2030
 5E51          Morberg M                                  ......................................................... ..=L.:...:RI...:..::ta=se=r/'------ 2030          0630  365  MCM
 5E56          Rosales                   R
              .:....:..=-..:...:::.:...::..::.....;_;___ ................. ...................................... .. Spanish!LR/GRITIT aserf ...                      0630  125   2030
                                                                                                                                                                                  RAR
 5E58          Evans K
              ,;_:_;_:....;_;_:c....:.__ __              .................... . .............. . .................... . SWAT/LRILL!Taser/Bike                         0630  119   KBE
                                                                                                                                                                                  2030
 5E62          Inman B                                   Volunteered for Airpor.. .                                     LR/TZ/GRIT/Bike                               0630  120   2030
                                                                                                                                                                                  BBI
 )E65         Anderson Y                                 .................................................................................................................. 2030
                                                                                                                                                                      0630 293   YAC
 6E15         .:_P=al::...:k;_iT:...____ ......................................................... Taser/ LR! LL                                                                  2130 0730 637         TAP .....................
 6E19          Dressier A                                                                                               Bike                                                      2130 0730 631         APD _ ................... .
 6E26         Whipple A                                  ......................................................... ......................................................... 2130 0730 655              AJW Exhibit           16 ..
                                                                                                                                                                                                                   ...................
 6E28         goq)5__M______                                                                                                                                                   ·- 2130__Q?.30_ - 641_ Page
                                                                                                                                                                                                      _b'1_Qg_53
                                                                                                                                                                                                               __ .of 178

                                                                                                                                                                                                                   COE 000635
                                Case 6:17-cv-00424-MC                                                              Document 44-17                                         Filed 11/13/18                        Page 54 of 178


        6E35                Smith            J                              Requested on 3-10-15 {...                                   LR Taser/ LL                                              2130     0730      632          JRS               .....................
     ..................... ............................................. ......................................................... .........................................................                                  ................... .....................
        2C81                Carlson T                                      ......................................................... Lead Animal Welfare Of...                                    0730     1730      495      ................... ·····················
(        , .............. .............................................    ......................................................... ,........................................................                                ,.. ,........... ,... .....................

        1U62               LeRoy E                                                                                                                                                                0630     1630
                                                                                                                                                                                                                    U631'
                                                                           ......................................................... UO Recruit                                                                     ---"'-   ................... .....................
        3U26                WestJ                                        ........................................................       Recruit                                                   1100     2100      663     .. ................. ....................
        -                                                                                                                                                                                                                                                                  ,


       6U19
    - ---                   Phillips             c                       ........................................................ UO Recruit                                                      2130     0730      318     ................... .....................
    ............. ........ ............................................. ........................................................ .........................................................                                  ................... .. ...................
       1 M1 1 Magnuson T                                                 :Jg~sgm 3/19/2015 1.. . LR/LUHGfTaser                                                                                    0730     0900      122         DTM               .....................
    ·-.-         --
       1M11                 Magnuson T                                      . {cepdsgm 3/19/20151...                                    LR/LUHGfTaser                                             1500     1730      122         DTM               .....................
                                                                                                                                                                                                                             ---
       1 M12                Pieske              N                          ~dsgm 3/19/201~                                              LULRIEVOC                                                 0630     0900      112          NLP              .....................

    ---1 M12                Pieske              N                          . {cepdsgm 3/19/2015 1...                                    LULRIEVOC                                                 1500     1630      112          NLP              .....................
       1 M13                Ledbetter D                                    ~Jcepdsgm                 3/19/2015 1...                     LR/LUSWAT/EVOC                                            0730     0900      360          DSL              .....................
    -----
       1M13                 Ledbetter D                                    . {cepdsgm 3/19/2015 1...                                    LR/LUSWAT/EVOC                                            1500     1730      360          DSL              .....................
       1 M14                Rager B                                        . {cepdsgm 3/19/2015 1...                                    TZ/LRICIRT                                                1500     1800      361          BJR
    ---                                                                                                                                                                                                                                            .....................
       iM14                 Rager B                                        .:..~~ 3/19/2015                                 1...        TZ/LRICIRT                                                0800    0900       361          BJR              .....................
       1M15                 Dillon s                                       ~epdsgm                  3/19/2015 1...                      Taser/MCI                                                 1500    1730       211         SMD               .....................
       1 M15                Dillon s                                       . {cepdsgm 3/19/2015 1...                                    Taser/MCI                                                 0730    0900       211         SMD               .....................
       1 M17                Risko           J                              . {cepdsgm 3/19/2015 1...                                    CIT/LRICIRT/EVOC                                          1500     1730      113         JXR               .....................
       1 M17                Risko           J                              . {cepdsgll!~[19/2015 1...                                   CIT/LRICIRT/EVOC                                          0730    0900       113         JXR               .....................
    ..................... ............................................. ......................................................... .........................................................                                  ................... .....................
    - 1 D11 ·- - Inman B                                                Volunteered for Airpor ...                                kRfTZ/GRIT/Bike                                                0630     1100       120          BBI               $
        '.011               Martin M                                      ......................................................... EDU/LR                                                        1300    2300       297        MOM               .....................
    ..................... ............................................. ......................................................... ...................... ·········· ........................
                                                                                                                                                          ~                                                                  .. ................. .....................
        1F62              Terry D                                       ......................................................... LRfTZ/Bike                                                     0630     1630       399          DGT .....................
      ·1F64                 Ellis R                                       ......................................................... ......................................................... 0800 1600              207         JRE              .....................
    -.1"F66                 Bremer R                                                                                                                                                             0630     1630       395         RBB
                                                                          ............................................. .-...........   Spariish/Taser/LRIGRIT/ ...                                                                               .....................
    ..................... ............................................. ......................................................... .........................................................                                  ................... .....................
    -3W74   - - Bishop p                                                ......................................................... .........................................................                          800         PXB              . ...... ,............
      3W75                 Persi M                                                                                                                                                               JJ9_9_ -~_1_0_0_   _4~~ -




                                                                                                                                                                                                                               Exhibit 16
                                                                                                                                                                                                                           Page 54 of 178
                                                                                                                                                                                                                                              COE 000636
                       Case 6:17-cv-00424-MC                                              Document 44-17                     Filed 11/13/18       Page 55 of 178

                                                                   EUGENE POLICE DEPARTMENT                                                SEE REVERSE SIDE FOR INSTRUCTIONS.
                 193114                                       [~vtD~fi~tPJ(~~                                                                    Page ··-····          of _______ _

                                                                     (@told for Court                          o   Destroy
                                                                      o Fingerprint                            o Return to Owner
                                                                      o Test




9. Instructions for Processing (Ust Item #s).




10. Recovered Stolen                                  11 . Safekeeping Tow                               2. Towed By                                    13. Towed To
   Vehicle                                 o    Custody   o   Ar.cldenl   o   VIolation    o   Ha zard
             0                             o    Storage on SlroeVAbandoned




                                                                                                                                                                                      ID#




                           co




                                                 Waiver of Ownership Interest After 60 Days
My signature below WAIVES my ownership interest in the property listed above if the property remains in the police department 's possession
for more than 60 days. Upon the expiration of 60 days, by signing below I acknowledge that the City will dispose of the above-listed property
in accordance with Eugene City Code 2.835(4) . If the above-listed property was seized as evidence, I acknowledge that the 60 days beg ins
when the case is fully adjudicated . If the above-listed property was not seized as evidence, I acknowledge the 60 days begins from the date
on this document.




                                                                                                                                                                  Exhibit 16
                                                                                                                                                                                       ID#



                       White-Property Copy                        Canary-Records· Copy                     Pink-Vehicle or Property Copy
                                                                                                                                                            Page Copy
                                                                                                                                                  Goldenrod-Receipt 55 of 178
                                                                                                                                                                          COE 000637
                         Case 6:17-cv-00424-MC               Document 44-17 Filed 11/13/18                        Page 56 of 178
                                                                CRIME SCENE LOG
                                                           EUGENE POLICE DEPARTMENT                                        of . :S,.
                                                                                                           Page
             1. INCIDENT                                                                                    2. CASE NUMB.~7n
                ~1c•b1tL- '5vB          \ec..r                                                                    15"- 05"5'1-:J
             3. CRIME SCENE LOCATION .                                                                      4. DETECTIVE IN CHARGE
                ;).J'/8 \)£VOS                                                                             I                            .
0                                         -$r.

             A Police Officer assigned to Crime Scene Securjty shall ensure the following procedures are followed :
             1.     Ensure entry into the crime scene, by anyone, is approved by the detective in charge.
             2.     A crime scene log is initiated for each crime scene.
             3.     Establish a single point of ingress and egress through the crime scene perimeter.
             4.     Record th\l name and agency of all persons who enter and when they exit the crime scene.
             5.     Initial all crime scene log entries with your i.d. number.
             6. .   When the crime scene log .is completed, deliver entire log to detective in·.chilrge.

        ,.                                                                          ENTRY         EXIT
                          NAME/AGENCY                                   _DATE        TIME        TIME          INITIALS                 COMMENT




                                                                                                                             LOb




                                                                                                                                                    1A1




                                                                                                                                                    .•   . ._· ~- . .:




                                                                                                                              Exhibit 16
                                  -.                                                                                      Page 56 of 178
orm I 81 CSL ·. FM Ol                                                                                                                   . ·:   ..
                                                                                                                                       COE 000638
                                   Case 6:17-cv-00424-MC                                            Document 44-17                  Filed 11/13/18                   Page 57 of 178
                                                                                                      ·CRIME SCENE LOG
                                                                                                  EUGENE POLICE DEPARTMENT
                                                                                                                                                                 Page        J..
                                                                                                                                                                              of
                         1. INCIDENT                                                                                                                              2. CASE NUMBER

                         3. CRIME SCENE LOCATION
                                                                                                                                                                 I4. DETECTIVE IN CHARGE.
0                    A Police Officer assigned to Crime Scene Security shall ensure the following procedures are followed : ·
                     1. Ensure entry into the crime scene, by anyone, is approved by the detective in charge.
                     2. A crime scene log is initiated for each crime scene.
                     3. Establish a single point of ingre·ss and egress through the crime scene perimeter.
                     4. Record th~ name and agency of all persons Who enter and when they ex it the crime scene.
                     5. Initial all crime scene log entries witli your i.d. number.
                     6 . . When the crime scene log is completed, deliver entire log to detective in·.charge.


                (
                                                                                                                             ENTRY            EXIT
                                       NAME/AGENCY                                                                    DATE    TIME            TIME                INITIALS                                        COMMENT
                         :


            //1.                  T
                                 '-(
                                           :f?JL,LC
                                           ,)'
                                                                                              IFPD                           2m~(            2¢~~
                                                                                                                                               .,

            1./ 'I   I           D.              fllfJ/.AN                                       F.PD                        2()2>           Zr:;;~
       . ~T                      ;:;:      .· f)t~J<D                                            FiJD                        Z-02$ 2.ai23
                                -                                   "   '\

        ;                DAV6 · s                  JL-AtJc                                  LC:So                            2-<D38          jl, 53_

                 S' .. .V J l              I     .DN                                             E?Pn.  .,
                                                                                                                '
                                                                                                                             2~Y~ oiL5'
                                                                                                                                                     ,
                                 M-~IN'Tl£F .                                                     f7PfJ                      z~Ys .          Ill() ... . - · ····-- . - - · ..

                                                                                                                                                     /
                    JV\ ' K: t..£b.$'S'                                                           FfO                        29'>~ t-DI/'l
                                                                                                                                                         /
                    <R • ~· ·M E?A-iJ 'CS.. f-                                                   ,f?/)J)                     ?9S~ olP
                                                                                                                                                     /       '
                    H·A-AJ A..J lm A,_)                                                          Gil)                        .?o {.y_ . 0/'/ ')                                          fl._cuGF r::t£ tfM5- LG;
                                                                                     --                                                       't~~/)./
               e_ . /;.)I t-fCt/LS{fJJ                     .                                 LC~                             A-611
             · .) ·. iM-10 tU}ih u                                                         u l\ A                            .2   tJ-.9      2tt/tJ
               ~' ~ z (""<f.f-l .                                                           EUJl\                            ~    Pt5""'     ~b                                                                       .    .   ~   .. -


             4-NJ~.. pt.a. 1'\. "'                                                   LC     ntE                              :;.. 'l_(J'7-   ~;lt.{y

... ~;- r!.;Le_(J
                                           ' ~;v~_\ ·                                 ;__c_s:o                               22Z-~           ;;;J'R-                                          I




             41'\.li'A           R  fA ;L·IA lh1               .                      6-~                                    P~32.           z~~-z.                                                                                                    ..
                             T             . I

            (INr'l,f_ .           ))w             ' . '~                              t1¥f?                                  ~31..           1:?1! .
                                                                                                                     --
                                                                                                                             z;_;2- ~'2
                              I                                                                              ·· -

             ,)) . 14. l> '2.+0                                                           ~P'P                                                                   ?Jir
             .hAJt.               ) ; l'   AJ-.J~                                     tcS-o                                  2232-           Z''lf       t                                        ..                      ..

              f!__.t.t!.kc..-.rJ {~, LL                                      .   .
                                                                                           pe,                                   ~Js4        OJOO                            ..
                                                                                                                                                                                                                                                 · ..·          .·.



                                                                                                                                                                                                           -
       .,     tr~ .i d -1-LI.,...                                                          lf.r                . .            JJS'I          t>l bD
                                                                                                                                                                    .   .·
                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                             ... . .

                     t.          ~v l::~·,_j                                                 c.Pl)                            J.J~f e-'71~
                                                                                                                                                                                                                                                            "

                                                                                                                                                                                                      ..
               .. A- . 6-A--R...b tf)fll                           ·.                      Ul,4 .                                {)2~i/ j}rO .
                                                                                                                                                                                   • .


                                                                                                                                                                                         Exhibit
                                                                                                                                                                                          .··.
                                                                                                                                                                                                  •


                                                                                                                                                                                                    16
                                                                                                                                                                                                 .·· ..                               . ..
                                                                                                                                                                                                                                                            ..
                       ..                                                                                                                                                                                                                              .


                                                  -.                                                                                                                                 Page 57. of
                                                                                                                                                                                               . 178                                                        . .
            I 81 CSL · FM 01
                                                                                                                                                                                                 ·.        .    ...                             ..
·orm                                                                                                                                                                                                           . .: ._: .··
                                                                                                                                                                                                           COE 000639
                           Case 6:17-cv-00424-MC                    Document 44-17           Filed 11/13/18             Page 58 of 178
                                                                  CRIME SCENE LOG
                                                              EUGENE. POLICE DEPARTMENT                                  ~
                                                                                                                  Page         of
               1. INCIDENT                                                                                         2. CASE NUMBER

               3. CRIME SCENE LOCATION                                                                            4 . DETECTIVE IN CHARGE


               A Police Officer assigned to Crime Scene Security shall ensure the following procedures are followed :
               1. Ensure entry into the crime ·scene, by anyone, is approved by the detective in charge .
               2. A crime scene log is initiated for each crime scene.
               3. Establish a single point of ingress and egress through the cr ime scene perimeter.
               4. Record the name and agency of all persons who enter and when they exit .the crime scene.
               5. Initial all crime scene log ent~ies with your i.d. number.
               6. When the crime scene log is completed, del iver entire log to detective in•.charge,.

                                                                                     ENTRY         EXIT
                         NAME/AGENCY                                      DATE        TIME         TIME           INITIALS            COMMENT

            J 11 s~ Mo         Wt1 "'
                                     I
                                                     L&bA                            ;):;J 'Sf    ;)~"2-


        dc.t-bo        HrhtJ JLl 1/1..               t-C.../),4--                    f)J.6(        1.-? l> '1--

        · I'.~          ILA r.,G-~Z-. ~           LCSO                              ZZ'J~        "Z~(   0

    561W               ·ti-Aw            (_11Af _(      ('~J                        L~Z...7       2?.?~

LeorJM-b                 lli.A~~-r rALL- CA(L)                                      z.; Z.!>      t7~~


       '•




0




o·                                                                                                                                 Exhibit 16
                                                                                                                               Page 58 of 178
rm I        81 CSL FM 01                                                                                                               COE 000640
               Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                         Page 59 of 178
                                  CASE SUPPLEMENTAL REPORT                                           Printed: 04/07/2015 07 :56



Eugene Police Department                                                                         OCA:   1505349


Case Status: OPEN                           Case Mng Status: NA                                  Occurred: 03/ 30/2015
    Offense: MENACING -INTIMIDATEITHRT


Investigator: THOMPSON, M (EPD324)                                   Date I Time: 04/ 06/2015 11 :08:30, Monday
 Supervisor: MARTES, K. (EPD255)                  Supervisor Review Date I Time: 04/ 0612015 19:52 :22, Monday
    Contact:                                                          Reference: Witness Statement



THIS REPORT DOCUMENTS MY INTERVIEW OF JAMES ANTONINI.

AO/ Detective Kyle Potter SPD I Investigations

Tl Antonini, James Robert 06/21 / 1971 WM - Suspect's roommate
   2248 Devos St, Eugene 97402
     C/ (503)449-3218

S/ Babb, Brian Avon 05/12/1965 WM
   2248 Devos St, Eugene 97402
      DOD: 03 /30/2015

II Ogden, Clarissa Marie 03/30/1966 WF- Babb's girlfriend
   1645 H St, Springfield 97477
      C/ (54! )51 0-5455

E/ EPR# 192142, CD recording of Antonini's statement.

DDI a copy of the consent to search form signed by Antonini is attached.

RC/ EPD 14-22342, Menacing at 2248 Devos St, 12/24/14@0200
    AI/ Babb is alleged to have menaced his 16 year old son and his son's 16 year old friend by
        pointing a handgun at them .




On March 30, 2015, at approximately 2000 hours, Detective Potter and I, as members of the Lane County Inter-Agency
Deadly Force Investigation Team (IDFIT), were directed by Sergeant Kenyon to interview James Antonini in regard to
his knowledge and observations of this incident and to gain his consent to enter his residence in furtherance of the
investigation . Antonini had been home when the incident involving his roommate, Brian Babb, had begun and
self-evacuated the residence in response to directions given over a loudspeaker. Following his exit from the residence,
Antonini was placed in the Eugene Police armored rescue vehicle (Bearcat) for his safety and as a resource for
information as a crisis negotiator attempted to speak with Babb. Antonini had been inside the rear passenger
compartment of the Bearcat at the time Babb presented a threat at the front door and was shot by Eugene Police Officer


                                                                                                         Exhibit 16
       Investigator Signature                                     Supervisor Signature               Page 59 of 178
r _supp3                                                                                                      COE 000641
                                                                                                                   Page I
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                           Page 60 of 178
                                 CASE SUPPLEMENTAL REPORT                                             Printed: 04/07/2015 07 :56


Eugene Police Department                                                                         OCA:     ]505349
               ·.· THE lNF9RMATION BELOW IS CO'Nf'll)ENTIAL- FOR USE B)' AUrnOluZED PERSONNEL ONLY < .      '· · · ··

Case Status: OPEN                            Case Mng Status: NA                                  Occurred: 03130/2015

    Offense: MENACING -/NTIMIDATEITHRT


Investigator: THOMPSON, M (EPD324)                                    Date I Time: 0410612015 // :08:30, Monday
 Supervisor: MARTES, K (EPD255)                    Supervisor Review Date I Time: 04106/2015 19:52 :22, Monday
   Contact:                                                            Reference: Witness Statement



Stutesman. Antonini had voluntarily remained at the scene following the securing of the involved residence to speak
with investigators.

Detective Potter and I introduced ourselves to Antonini and he agreed to speak with us about the incident. We used an
unmarked police vehicle parked near the scene to hold our meeting. The thirty-three minute interview was recorded
using a handheld digital audio recorder. I later lodged that recording into evidence. The following is a detailed
summary of Antonini's statements, arranged in chronological order. The recording should be reviewed in its entirety
for a complete understanding of our conversation.

Detective Potter asked Antonini for permission to search his residence and Antonini stated it was not his house, the
house belongs to Babb and he just lives there. Detective Potter explained to Babb we would still need his permission
to go inside since he lived there . Antonini stated, "Absolutely, I have nothing to hide." He then signed the attached
consent form . Antonini advised he and Babb were the only persons currently living at 2248 Devos Street.

Antonini told me his bedroom is on the second floor at the southeast corner of the house. He said Babb' s bedroom was
at the northeast of the second floor.

Antonini told us he and Babb have been best friends nearly their entire lives, having grown up together in the Eugene
area. They both served in different branches of the military and maintained contact. He said Babb was an Infantry
Captain in the U.S. Army and served in Afghanistan where he was injured in an explosion and retired on a the
disability from that incident. Antonini said Babb came home from Afghanistan in 2006 and just was not the same
person. Antonini said Babb was not in his right frame of mind if he did not take his medications, becoming irrational,
very easily agitated and could become very angry. Since then Antonini feels like he has acted as Babb's caregiver in
addition to being friends.

Antonini said Babb was the nicest guy and was easy to be around when he was on his medications . He said Babb hated
the other side effects ofthe medications, - loss of memory etc. - and this is why he would stop taking his medications.

Antonini said he feels responsible for keeping Babb on his medication which he frequently neglects to take. He said he
can usually get Babb to start taking his medication once he has stopped. Antonini said it is not uncommon for him to
stop taking his medications for a period days, He said Babb would frequently lie to him about taking his medications.
He referred to one instance where Babb had told him he had received a shot from his doctor; so, he did not need to take
his pills for a few days. He said he filled Babb' s weekly pill dispenser box so he could better monitor Babb's level of
medication . Antonini said he has attended some ofBabb' s weekly counseling sessions with him so he can better


                                                                                                          Exhibit 16
                                                                                                      Page 60 of 178
     Investigator Signature                                        Supervisor Signature
                                                                                                                        COE 000642
                                                                                                                             Page 2
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                                                                                                      Page 61 of 178
                                 CASE SUPPLEMENTAL REPORT                                                                                                                              Printed : 04/07/2015 07 :56



Eugene Police Department                                                                                                                                                         OCA:            1505349
                 .cTBE INFORMATION BEWWIS CONFIDENTIAL· FOR
                 :   _,,.,   ·~:   .   .· .   i   ·,   ..   .   .,.   .   \::' '   .   .       . .'
                                                                                                      USE BY AUTHORIZED PERSONNEL ONLY,
                                                                                                      .·   < ;. . . '.'"   ·_;.   :· . . • . . ·:··   :.-'~---:.   _......   . ·:,_ .· ' . .
                                                                                                                                                                                               ,'<:;;,:>.
                                                                                                                                                                                               ~(.   ~ - !'-~;·!




                                                                      Case Mng Status: NA                                                                                         Occurred: 03/ 3012015

    Offense: MENACING -INT!MIDATEITHRT


Investigator: THOMPSON, M. (EPD324)                                                                              Date/Time: 04106/2015// :08: 30, Monday
 Supervisor: MARTES, K (EPD255)                                                        Supervisor Review Date I Time: 04106/20/5 /9:52 :22, Monday
   Contact:                                                                                                         Reference: Witness Statement



understand his problems and help him.

Antonini told us Babb had been self-medicating with Vicodin, which he had been prescribed for his severe headaches,
and alcohol while off his prescribed mental health medications in the past. Antonini said Babb' s substance abuse
situation came to a head in Late 2014 when he was off his meds and pointed his handgun at his son . Antonini said the
police were involved and a report was made.

I later checked Eugene Police records and located the related case, 14-22342. In this patrol investigation it is alleged
Babb pointed his handgun at his sixteen year old son and his son's friend after believing they had done something
wrong. Refer to that report for additional details .

Antonini said following the December 2014 incident Babb spent time in the Roseburg, Oregon, VA Hospital for a
detoxification program. Babb returned from treatment having his medications trimmed from more than twenty
_prescriptions to only eight or nine different prescriptions. This change resulted in Babb doing well for some time
before he started his up and down cycles again .

Antonini described Babb is an alcoholic who drinks, "All day, every day" . He said Babb consumes 20 or more beers a
day and stays home most of the time, sitting in his room drinking, even after his treatment at the VA Hospital.
Antonini said Babb has talked of suicide in the past year and recently. He said Babb had been off his meds and acting
poorly two months ago and Antonini had taken Babb' s handgun from him due to his, and Babb' s girlfriend at the time,
concern that he was going to hurt himself. Antonini said when Babb started to improve, getting on his medications, he
returned the firearm to him.

Antonini told us Babb has been mostly off his meds for the previous two weeks and his behavior had been worsening.

Antonini was not aware of any recent events which might have set him off. He said Babb did not have a steady
girlfriend, rather he dated a lot of girls. However, he told us Babb had been spending a lot of time in the past couple of
weeks with a new girlfriend and thought she might have some information about Babb. Antonini said he would
attempt to provide us contact information for her. We would later identify and speak with Clarissa Ogden .

On March 30, 2015 , Antonini said he arrived home from work- He works as a construction contractor- at
approximately 1600 hours. He said he and his dog went upstairs- his dog accompanies him to work each day- to
gather laundry and then went to the garage to kennel the dog and start his laundry. Antonini said he then went upstairs
to complete some work on his lap-top computer. Antonini said he did not see or talk to Babb when he arrived home


                                                                                                                                                                                            Exhibit 16
      Investigator Signature                                                                               Supervisor Signature
                                                                                                                                                                                        Page 61 of 178
                                                                                                                                                                                                                   COE 000643
                                                                                                                                                                                                                        Page 3
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                           Page 62 of 178
                                 CASE SUPPLEMENTAL REPORT                                              Printed : 04/07/2015 07 :56


Eugene Police Department                                                                          OCA:     ]505349


Case Status: OPEN                           Case Mng Status: NA                                   Occurred: 03/ 30/2 015

    Offense: MENACING -INTIMIDATEITHRT


Investigator: THOMPSON, M (EPD324)                                  Date I Time: 04/ 06/2015 11 :08: 30, Monday
 Supervisor: MARTES, K. (EPD255)                  Supervisor Review Date I Time: 04/06/2015 /9 :52: 22, Monday
   Contact:                                                           Reference: Witn ess Statem ent



and assumed he was in his room. Antonini said he did not hear any gunshots from the time he arrived home until he
left the house at the direction of police.

Antonini said he had dozed off while working on the computer and was awakened by the loud speaker on the Bearcat
giving directions to exit the house. H also heard Babb yelling downstairs and could tell he was very agitated, Yelling,
"Get the fuck off my property! Get the fuck out of here! Get the fuck off my property! Fuck This!"

Antonini said he went downstairs and found Babb spinning the dial on his gun safe, attempting to get it open. ·Antonini
said he thought this would give him some time because ofBabb's memory being so bad he would not get the safe open
for a few minutes. Antonini told us when he and Babb go hunting it sometimes takes Babb sixty tries to get the safe
open. Because of this he thought he could go outside and explain to the police what was going on and figure out the
situation. Re tried to speak to Babb and calm him down but Babb continued to attempt entry into the safe. Antonini
said Babb turned-to look at him and made deliberate eye contact while stating, ''I'm fucking pissed!" He said Babb told
him to, "Get them off my property. This is Bullshit."

Antonini said the Police continued to give him directions to come out and walk to them with his hands up; so, he
walked out and met them at the back ofthe Bearcat. Antonini said he offered to call Babb and try to calm him down
and get him to come outside so they could fix things. Antonini said when Babb gets really angry, he' s not mad at you
or me, he ' s angry in his head .

Antonini told us Babb was in a state of mind he had never seen before. He said Babb seemed determined to shoot
himself or make the-police shoot him.

Antonini said he was placed in the back on the Bearcat and was talking to the police when he heard a firearm
discharge. He said there was some discussion about the source of the shot and he himself had thought it had been Babb
shooting at them. Antonini said he asked the others in the Bearcat if they were safe sitting there because Babb had a
hi-powered rifle in his safe. He said he heard other officers talking on the radio about Babb being down and not
moving in the doorway. Antonini said it was about four minutes after the shot when the officer in the turret leaned
inside and told them he had been the one who shot and asked if they had not heard him say so. After this Antonini said
he was taken out of the Bearcat and it was driven up to the front door to check on Babb.

Antonini said he waited at the scene with officers until he could speak with us. While he waited near the scene,
Antonini's dog, his medication, cellular telephone and some articles of clothing were retrieved from the residence and
given to him. Antonini ' s pick-up truck was left at the scene where it had been parked in the driveway. Following our


                                                                                                           Exhibit 16
                                                                  Supervisor Signature
                                                                                                       Page 62 of 178
     Investigator Signature
                                                                                                                 COE 000644
                                                                                                                      Page 4
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                           Page 63 of 178
                                 CASE SUPPLEMENTAL REPORT                                             Printed: 04/07/2015 07 :56



Eugene Police Department                                                                         OCA:    1505349
                                                                                                                   . -~   ....              •,!;
                                                                                                                                 .... .. ·::: ·..


                                             Case Mng Status: NA                                 Occurred: 03130/2015

   Offense: MENACING -INTIMIDATEITHRT


Investigator: THOMPSON, M. (EPD324)                                  Date I Time: 04/ 06/2015 11 :08:30, Monday
Supervisor: MARTES, K. (EPD255)                   Supervisor Review Date I Time: 04106/20 15 /9:52:22, Monday
   Contact:                                                            Reference: Witness Statement



conversation with him he arranged for a ride and left the area.




                                                                                                          Exhibit 16
     Investigator Signature                                        Supervisor Signature               Page 63 of 178
                                                                                                                COE 000645
                                                                                                                     Page 5
  Case 6:17-cv-00424-MC                              Document 44-17                       Filed 11/13/18                  Page 64 of 178




                                                                                                LCSO Case No._ _ _ _ __




                      LANE COUNTYSHERIFF'.S OFFICE
                                               CONSENT TO SEARCH


 I, -~ -l ~t..A.-c
                 ~ :::::> "- '. ~DN--
                          ~     I 1
                                       \..,--
                                    J..Ny                 voluntarily give consent for
 investigators ofthe Lane County Sherifr.s Office to search .and or retrieve from my person or
 my property:· ·

---,--
         . Saliva Samples
                          -~'
_ _ Pubic Hair Samples
                                                ,,
_ _ Hair Samples
     "
_ _ Blood Samples

~-        Urine Samples

~         Property, Described As: _'Z-=Z:...~_._~-'=---j)-'---0_\J_o~>c:::-..:S-.·r:-'---'--._(;.,..---'""'"'L!ta"""'
                                                                                                                 -....~-"-'·
                                                                                                                          _fC---~~<---=D--'-?._




I give consent for any testing of the samples including DNA genetic testing. Uris signed
eonsent is given by me to the Lane County Sheriffs office .investigators without threats,
coercion or pro · es of any kind.


                                                                                                                Date


                     Printed Name


                                                                                                 5·~3D-· Is/z~ :6~
                    Witness                                                                                 Date/time




                                                                                                                                           Exhibit 16
                                                                                                                                       Page 64 of 178
                                                                                                                                                  COE 000646
                        Case 6:17-cv-00424-MC                                            Document 44-17                  Filed 11/13/18           Page 65 of 178

                                                                     EUGENE POLICE DEPARTMENT                                             SEE REVERSE SIDE FOR INSTRUCTIONS.
                 192142                                      YEVIDENC8JPROPERTY                                                                  Page                    of _ __ _
                                                              ~ --                           . __..J

                                                                       ~Hold for Co:rt                        o Destroy                        Number
                                                                        o Fingerprint                         o Return to Owner                15- 5'3'19




9. Instructions for Processing (Ust Item #s).




10. Recovered Stolen                                   11. Safekeeping Tow                             12. Towed By                                      t3 . Towed To
   Vehicle                                   o Custody    0 Accident     o   VIolation    0 Hazard
             0                               o   Storage on SlreeUAbendoned

16. VIN#

                                                                                                                                                                                          ID#




                                                Waiver of Ownership Interest After 60 Days
My signature below WAIVES my ownership interest in the property listed above if the property remains in the police department's possession
for more than 60 days . Upon the expiration of 60 days, by signing below I acknowledge that the City will dispose of the above-listed property
in accordance with Eugene City Code 2.835(4) . If the above-listed property was seized as evidence, I acknowledge that the 60 days begins
when the case Is fully adjudicated. If the above-listed property was not seized as evidence, I acknowledge the 60 days begins from the date
on this document.




                                                                                                                                                            Date              41 . Time


                                                                                                                                                                                           ID#
                                                                                                                                                                       Exhibit 16
                                   Other (Specify)
                                         o   Refrigerator/Freezer

                       While-Property Copy                           Canary- Records Copy                 Pink-Vehicle or Property Copy           Goldenrod-   PageCopy
                                                                                                                                                               Receipt  65 of 178
                                                                                                                                                                            COE 000647
                 Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                              Page 66 of 178
                                    CASE SUPPLEMENTAL REPORT                                             Printed: 04/07/2015 07:56



Eugene Police Department                                                                               OCA:   ]505349


Case Status: OPEN                                  Case Mng Status: NA                                 Occurred: 03/3012015
      Offense: MENACING -INTIMIDATEITHRT


Investigator: HERBERT, M (EPD290)                                          Date/Time: 03/ 31/2015/6:11 :45, Tuesday
 Supervisor: DONACA, J. (EPD227)                        Supervisor Review Date I Time: 0410212015 15:54:52, Thursday
     Contact:                                                                Reference: Supplemental



15-05349             2248 Devos                         Officer Involved Shooting (Homicide)

AO/                  Sergeant Malcom McAlpine      Eugene Police Patrol Division I SWAT
                 Officer Will Stutesman     Eugene Police Patrol Division I SWAT
                 Sergeant Andy Kenyon           Oregon State Police I IDFIT Supervisor
                 Detective Jed McGuire          Eugene Police Violent Crimes Unit I EPEA
                 Detective Cale Day             Oregon State Police I IDFIT Investigator
                 Detective Mel Thompson      Eugene Police Violent Crimes Unit

T/              Ali Anderson                        Eugene Police Employee's Association

Tl              Becky Gallagher                    Fendrich, Gallagher, and Garrettson, P.C.

V/              Babb, Brian A von II                    05/12/65 WMA

PT/             12 photos of Officer Stutesman and involved weapon/ uploaded to evidence server with
                copies to Detective Mel Thompson

E/              I)     One assault rifle, Heckler-Koch, 416D, 5.56 mm, s/n 88-005215, w/ optics, light and sling
                2)     One rifle magazine, 5.56 mm, loaded (rounds not counted)
                3)     One 5.56 round, live (reportedly ejected when weapon cleared)
                4)     One load-bearing vest with miscellaneous items in pockets including rifle and pistol
                        magazines, flash-sound devices and other equipment (not inventoried)

Details:

Monday, March 30, 2015 , at approximately 18:45, following this incident, I met Sergeant McAlpine and Officer
Stutesman as they arrived at the Eugene Police Department in Sergeant McAlpine's vehicle. Sergeant McAlpine told
me he drove Officer Stutesman to the police department following the shooting.

I contacted Sergeant Kenyon to relay this information and he requested I photograph Officer Stutesman in uniform.

Moments later, we were joined by Detective McGuire, Ali Anderson and Becky Gallagher. I led the group from the
main south entry of the police department to the basement parking level, wher~ I photographed Officer Stutesman


                                                                                                              Exhibit 16
       Investigator Signature                                            Supervisor Signature             Page 66 of 178
r_supp3                                                                                                            COE 000648
                                                                                                                       Page I
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                          Page 67 of 178
                                 CASE SUPPLEMENTAL REPORT                                          Printed: 04/07/2015 07:56



Eugene Police Department                                                                         OCA:   ]505349
                                                            .                        .

                 THE INFORMA'UQN BELOW IS CONFIDENTIAL·- FOR USE.BY AUTHORIZED PERSONNEL ONLY

Case Status: OPEN                           Case Mng Status: NA                                  Occurred: 03/30/2015

    Offense: MENACING- INTIMIDATEITHRT


Investigator: HERBERT, M (EPD290)                                   Date I Time: 03/3112015 /6: J/ :45, Tuesday
 Supervisor: DONACA, J. (EPD227)                  Supervisor Review Date I Time: 04/ 02/2015 15:54:52, Thursday
   Contact:                                                           Reference: Supplemental



wearing the uniform and load-bearing vest he wore at the time of the shooting.

Sergeant McAlpine then turned over to me Officer Stutesman's SWAT duty rifle, the magazine which was in the rifle
at the time of the shooting and one, loose, 5.56 round which was cleared from the chamber when the weapon was
rendered safe. I also took custody of Officer Stutesman's load-bearing vest and retained possession of these items until
21:35, when Detective Day arrived at the police department to seize the items as evidence. While in possession of the
weapon, vest and other items I took additional photo of them.

Tuesday, March 31, 2015, I uploaded the photos to the Eugene Police photo evidence server and provided the photos to
Detective Thompson on a compact disc.




                                                                                                        Exhibit 16
      Investigator Signature                                      Supervisor Signature
                                                                                                    Page 67 of 178
                                                                                                              COE 000649
                                                                                                                   Page 2
              Case 6:17-cv-00424-MC                  Document 44-17                          Filed 11/13/18                Page 68 of 178
                                             CASE SUPPLEMENTAL REPORT                                                                 Printed : 04/07/2015 07 :56


Eugene Police Department                                                                                                      OCA:         1505349
               ~:-~             ;   <         ~    ">   ~ ~   '· •....:   '~,.   \'Y      ~ < >   :   '   '\.,'y   >   y       ,...    <   ••;.,'·',:;,;::•;?':<
              ·       THE INFORJjfATION BELOW IS C0NFIDEN~IAL· .. FOR USE BY AUTHORIZED PERSONNEL ONLY· ,'· ~- ,·;;                                                · --~ .
                                                                                                                                                           ...


                                                    Case Mng Status: NA                                                       Occurred: 03/ 3012015
    Offense: MENACING -INTIMIDATEITHRT


Investigator: THOMPSON, M (EPD324)                                                        Date/Time: 04/ 06/201512:26:50, Monday
 Supervisor: MARTES, K. (EPD255)                              Supervisor Review Date I Time: 04106/2015 19:39:4 7, Monday
   Contact:                                                                                 Reference: Supplemental Officer Statement



THIS REPORT DOCUMENTS MY INTERVIEW OF OFFICER WARDEN (3E88).



AOI Officer J. Warden EPD I Patrol, JAW279
    Officer D. Clark EPD I Patrol, DXC614
    Officer W. Stutesman EPD I Patrol, WXS633

Sl Babb, Brian A von 0511211965 WM
  2248 Devos St, Eugene 97402
     DOD: 0313012015

II Antonini, James Robert 06121 11971 WM- Suspect's roommate
   2248 Devos St, Eugene 97402
     Cl (503)449-3218




On March 30, 2015, at approximately 2100 hours, I spoke with Officer Warden at the Eugene Police Employees
Association's (EPEA) business office. Association president Ali Anderson was also present during the conversation.
This contact was not recorded .

Officer Warden told me he was working a uniformed patrol assignment, using 3E88 as his unit designator, during his
third watch patrol shift on March 30,2015. He was at police headquarters, working on an unrelated investigation,
when he heard officers being dispatched to an armed suicidal subject at 2248 Devos Street. Officer Warden said he
quickly completed the project he was working on and prepared to respond and assist with the call due to the additional
information - shots having already been fired , armed and intoxicated suspect and the presence of a roommate - he was
hearing being broadcast to responding officers. Officer Warden called Sergeant McAlpine to inquire about the need
for the armored rescue vehicle (Bearcat) and was asked to assist Officer Pieske in bringing that piece of equipment to
the scene . When he responded to the special operations offices, he found Officer Pieske had already departed with the
Bearcat, ·so he drove to the scene to assist where ever needed.

Officer Warden told me he arrived in the area and was asked to partner with Officer Clark, who was attempting to
establish a perimeter position on the back side (west) of2248 Devos Street. Officer Warden parked his car onE Irwin
Way and joined Officer Clark in the 2400 block of E Irwin Way where they entered the backyard of a panhandle lot


                                                                                                                                           Exhibit 16
      Investigator Signature                                                           Supervisor Signature                            Page 68 of 178
r_supp3                                                                                                                                                          COE 000650
                                                                                                                                                                     Page I
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                           Page 69 of 178
                                 CASE SUPPLEMENTAL REPORT                                          Printed: 04/07/2015 07 :56


Eugene Police Department                                                                         OCA:   1505349


Case Status: OPEN                           Case Mng Status: NA                                  Occurred: 03/30/2015

    Offense: MENACING -1NTIMIDATEITHRT


Investigator: THOMPSON. M. (EPD324)                                 Date I Time: 04/ 06/2015 12:26:50, Monday

 Supervisor: MARTES, K. (EPD255)                  Supervisor Review Date I Time: 04/ 06/2015 19:39:47, Monday
   Contact:                                                           Reference: Supplemental Officer Statem ent



which shared a fence with 2248 Devos Street. Officer Warden said they had settled into their observation position
about the same time the Bearcat began loud hailing.

Dispatch records state Officers Warden and Clark reported they had established their position at 2435 E Irwin Way at
1736 hours.

Officer Warden told me he did not observed the suspect, Brian Babb, at any time while posted at the back of the
residence and all of his information about Babb's actions was via radio traffic. He said his view of the lower portion of
the involved residence was obscured by the fence separating the two properties . Officer Warden said he was able to
hear Babb moving around inside the residence from his position, yelling profanity laced demands to be left alone and
heard him yelling, "Fuck you, I'm not a criminal," when it was reported Babb was at the front door yelling.

Officer Warden told me he could clearly hear the hailed commands from the Bearcat providing the occupants of2248
Devos Street with clear instructions to exit the house without weapons, empty hands etc.

Officer Warden said the hails continued after Babb' s roommate, James Antonini, exited the house. A few minutes later
he heard a single gunshot and the radio traffic about the shot. Officer Warden said he and Officer Clark maintained
their position through the following confusion over the gunshot's origin and the subsequent advance of the Bearcat to
the front of the house. He told me after the scene was secured he was summoned to the front of the residence by
Sergeant McAlpine to assist Officer Stutesman from the scene. Officer Warden said he did not approach the front
porch area or see that area as he walked through to meet Officer Stutesman .

Officer Warden told me James Antonini spoke to him and Officer Stutesman as they passed him leaving the scene.
Officer Warden said Antonini told them he was not angry and they had not done anything wrong, it had to be done.

Officer Warden told me he accompanied Officer Stutesman from the scene and to police headquarters. Officer Warden
made family notifications via telephone for Officer Stutesman and obtained the ICY hard drive from Stutesman' s
patrol car which Officer Magnuson had driven from the scene to police headquarters . Officer Warden gave
Stutesman ' s ICY hard drive to Detective Greg Jones. I received the hard drive from Detective Jones on March 31, .
2015 , and subsequently provided it to Eugene Police IT staff Matt Barraclough for downloading.

Officer Warden said he remained with Officer Stutesman while at police headquarters for processing and photographs
and then at EPEA' s offices until Officer Stutesman was allowed to go home.



                                                                                                        Exhibit 16
      Investigator Signature                                      Supervisor Signature              Page 69 of 178
                                                                                                              COE 000651
                                                                                                                   Page 2
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                                                       Page 70 of 178
                                 CASE SUPPLEMENTAL REPORT                                                                         Printed: 04/07/2015 07:56



Eugene Police Department                                                                                                   OCA:      ]505349
                               . .   : • ·•   .   .      ~   :j..J              ..   .                      •   )"· .       ...
                 THE INFORMATION BELOW IS CONFIDENTIAL- FOR USE BY·AUTB'ORIZED P?RSONNEL ONLY

Case Status: OPEN                                     Case Mng Status: NA                                                  Occurred: 03/ 30/2015

    Offense: MENACING -INTIMIDATEITHRT


Investigator: THOMPSON, M. (EPD324)                                                        Date/Time: 04/ 0612015 09:32:01 , Monday
 Supervisor: MARTES, K. (EPD255)                                     Supervisor Review Date I Time: 04/0612015 /9:42:33, Monday
   Contact:                                                                                  Reference: Supplemental Officer Statement



THIS REPORT DOCUMENTS MY INTERVIEW OF OFFICER CLARK (3E59).



AOI Officer D. Clark EPD I Patrol, DXC614
    Officer J. Warden EPD I Patrol, JA W279
    Officer W. Stutesman EPD I Patrol, WXS633

Sl Babb, Brian A von 05/12/1965 WM
   2248 Devos St, Eugene 97402
     DOD: 0313012015

Tl Woodcook, Stephanie Marie 0112711967 WF- Babb's ex-wife
   2525 Cubit Street, Eugene 97402
     Cl (541 )515-2222

Tl Woodcook, Wesley Greer 0511111967 WM- Stephanie's husband
   2525 Cubit Street, Eugene 97402
     Cl (541 )913-5499

II Antonini, James Robert 061211197 I WM- Suspect's roommate
   2248 Devos St, Eugene 97402
     Cl (503)449-3218



On March 30, 2015, at approximately 2130 hours, I spoke with Officer Clark at the Eugene Police Employees
Association ' s (EPEA) business office. Association president Ali Anderson was also present during the conversation.
This contact was not recorded.

Officer Clark told me he was working a uniformed patrol assignment, using 3E59 as his unit designator, during his
third watch patrol shift on March 30, 2015. When he heard officers being dispatched to an armed suicidal subject at
2248 Devos Street, he also dispatched himself to the call. Officer Clark said he formulated a plan to respond to the
west side of 2248 Devos Street to set up an observation point for the back side of the residence. He said using his
patrol car's mapping function he identified the 2400 block of E Irwin Way as his point of deployment.



                                                                                                                                      Exhibit 16
                                                                                         Supervisor Signature
                                                                                                                                  Page 70 of 178
      Investigator Signature
r_supp3                                                                                                                                    COE 000652
                                                                                                                                                Page I
              Case 6:17-cv-00424-MC           Document 44-17           Filed 11/13/18       Page 71 of 178
                                      CASE SUPPLEMENTAL REPORT                                      Printed: 04/07/2015 07 :56



Eugene Police Department                                                                         OCA:   1505349
               . . THE INFORMATION BELOW IS CONFIDENTIAL c FOR USE BY AUTHORIZED .PERSONNEL ONLY .

Case Status: OPEN                            Case Mng Status: NA                                 Occurred: 0313012015
   Offense: MENACING -INTIMIDATEITHRT


Investigator: THOMPSON, M (EPD324)                                    Date/Time: 04/06/20/5 09:32:01, Monday
 Supervisor: MARTES, K (EPD255)                   Supervisor Review Date I Time: 04/ 0612015 /9:42:33, Monday
   Contact:                                                            Reference: Supplemental Officer Statement



Officer Clark said he worked to find a position that allowed him a view of the involved residence while maintaining
cover while still on E Irwin Way. Officer Clark confirmed he had heard dispatch updates reporting the suspect had
earlier fired a shot inside the residence, had access to many guns and was a combat veteran. He said he made contact
with residents and advised them of the situation and asked them to gather their children and to remain inside.

Once Officer Warden had joined him, they moved down a panhandle driveway towards the involved residence to
obtain a better view. From this position, Officer Clark said he could see three windows and the pedestrian door exit
from the garage on the west side of2248 Devos Street. Officer Clark said he could hear the loud hailing of clear
directions from the Bearcat from this position.

Dispatch records state Officers Warden and Clark reported they had established their position at 2435 E Irwin Way at
1736 hours. ·

Officer Clark told me he did not see the suspect, Brian Babb, during the incident. All of his information about Babb's
actions and location was from radio traffic from other officers who could see him . Officer Clark told me he could hear
Babb yelling, "Fuck you" and other profanities regarding his desire for the police to leave, from inside the residence.
He said he heard a single shot a few minutes after Babb' s roommate exited the residence.

Following the Bearcaf s advance on the residence and the residence being cleared, Officer Clark ·responded to Devos
Street to further assist as needed. He was subsequently asked to accompany Stephanie Woodcook, Babb's ex-wife and
mother of his children, to her residence and help notify Babb ' s son of his father's death.




                                                                                                         Exhibit 16
     Investigator Signature                                        Supervisor Signature              Page 71 of 178
                                                                                                              COE 000653
                                                                                                                  Page 2
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                          Page 72 of 178
                                 CASE SUPPLEMENTAL REPORT                                         Printed: 04/07/2015 07:56



Eugene Police Department                                                                        OCA:   ]505349
               .•. THE INFORMATION BELOW IS CONfltENTIAL- FOR USE BY AUTHORIZED.PERSONNEL ONLY

Case Status: OPEN                           Case Mng Status: NA                                 Occurred: 03/30/2015

    Offense: MENACING -!NTJMJDATEITHRT


Investigator: ROSALES, R. (EP D 12 5)                               Date/Time: 0313112015 02:23:09, Tuesday
 Supervisor: BERRETH, J (EPD353)                 Supervisor Review Date I Time: 03/ 31/2015 02 :28:24, Tuesday
   Contact:                                                           Reference: Supplemental



On March 30,2015, I was assisgned scene security at 2248 Devos St following an officer involved shooting.

When the crime scene was cleared, I removed the Bearcat from the scene and drove it to the Eugene City shops for
repairs . I removed the ICY hard drive from the Bearcat and uploaded the videos.

Prepared by Ofc. Rosales #125/DPSST 36499




                                                                                                        Exhibit 16
      Investigator Signature                                      Supervisor Signature              Page 72 of 178
r_supp3                                                                                                      COE 000654
                                                                                                                 Page I
    3131/2015              Case 6:17-cv-00424-MC                            Document 44-17
                                                                                      El.€fl!ReportFiled 11/13/18                           Page 73 of 178

        User: CEPDMET                                    EUGENE POLICE DEPARTMENT                                                                           03/31/2015 09:15:58


                                                                                   Event Report
        event ID : 14-294399                                Caii Ref# : 933                                                        Dateffime Received: I 2/30/20 I 4 094246

                                                                        Prime      IE52                                                  Service Involved
        Rept #: I 4-22342
                                                                                                                    I             I         I I I I
                                   Caii Source : PHONE
                                                                        Unit :     HUBBARD , ERIC                         lAW

        Location: 2248 DEVO S ST
                     CODY AVE                                                                                  Jur: CAD               Service: LAW                Agency: EPD
        X-ST:
                     JESSEN DR                                                                             St/Beat : EP05             District: EPDW                 RA :
        Business :                                          Phone:

       Nature: MENACING                                               Alarm Lvl : I                        Priority : 4                 Medical Priority:

        Caller: WOODCOOK,STEPHAN IE                                                                                               Alarm :        Call Taker       CEEYJSN
       Addr: 995 WILLA GILLESPIE RD                                       Phone: (541) 484-1877                            Alarm Type:                Console: CEPOL210

        Vehicle:                        St:              Report Only : No                                                 Race:               Sex                 Age:

       Gee-Verified Addr : Yes                           Nature Summary Code:                               Disposition: REPT                    Close Comments :

                     OCC EARLIER S/BABB,BRIAN .051265 V/BABB,CONNER. I5 YOM SITS CfS EX HUSBAND VIIS THEIR SONS/
       Notes:        THREATENED V/WTTH A GUN , AN D HAS M A DE SIMILA R THREATS IN T H E PAST T/CALLER AT 995
                     WILLAGILLESPIE RD SUITE 400 LOC/ORTHO DONTIC OFF ICE [12/30/14 09:45 :09 CEEYJSN]

                                                                                           Times

o'              Call Received : 12/30/2014 09 :4246
                   Caii Routed : 12/30/2014 0945: 10
         Call Take Finished : 12/30/2014 09:45 :10
                                                                    Time From Cal l Received
                                                                     000 :02 :24
                                                                     000:02:24
                                                                                                            Unit Reaction : 000 09 :23 (1st Dispatch to 1st Arrive)
                                                                                                                 En-Route :                  (1st Dispatch to 1st En-Route)
                 I st Dispatch: 12/30/2014 094814                    000:05 :28 (Time Held) :                    On-Scene: 00649:14 (1st Arrive to Last Clear)
                 I st En-Route:
                    I st Arrive: 12/30/20 14 09 :57:37              000: 14 51 (Reaction Time) :
                    Last Clear: 12/30/2014 164651                   007 04 :05

                                                                                       Radio Log
       Unit     EmR I ID     ~ Descri[ltion                      Time StamR                       Comments                                           Close Code     User
       IE52 EPD412
                     -----
                             D
                             -
                                      Dispatched                1
                                                                    12/30/2014 09 :48 :14
                                                                             ~-----
                                                                                                       -
                                                                                                  Stat/Beat: EP05                     _______iI________             CEEYRSG
       IE52 EPD412           L        Location Change               12/30/20 14 09:48 :24         995 WILLA GILLESPIE RD                                            CEEYRSG
       IE52 EPD412           A        Arrived                       12/30/2014 09:57:37                                                          i                 CEEYRSG
       IE52 EPD412           L        Location Change           112/30/20 14 10:39 :12            2525 CUBIT                                                       CEEYRSG
                                                                                                                                                 I
      I E52 EPD412 L
      - - -·----· - -
      IE52 EPD412 A
       IE52 EPD412           L
                                      Location Change
                                      Arrived
                                      Local ion Change
                                                            -
                                                                112/30/2014 11:09:39
                                                                 12/30/2014 11:09:40
                                                                Jl2/30/20 14 II :3045
                                                                                                  C4 2525 CUBIT


                                                                                                  M ARSHALUECHO HOLLOW
                                                                                                                                       -------r----···-
                                                                                                                                              !
                                                                                                                                                                   CEEYRSG
                                                                                                                                                                   CEEYRSG
                                                                                                                                                                   CEEYRSG
                                                                                                                                                                                -


       IE52 EPD412 IL                 Location Change
                     -----t---- t-----------_..______
                                                                l t2/30/2014 11:36 :21            3974 MARSHALL                         ____J_                     CEEYRSG
       IE52 EPD412 lA
            EPDm--tc  ---
                          Arrived                               112/30/20 I 4 11:36:22
                                                                                                  ------------------~--- ------
                                                                                                                         CEEYRSG
       IE52               Location Change                        12/30/20 14 12:3748              COMM CENTER                                    !                 CEEYEAW

O      IE52 EPD412           A        Arrived                    12/30/2014 12:37:49                                                                               CEEYEAW
       .E52 EPD412           L        Location Change           112/30/2014 13:24:34              EVIDENCE CONTROL UNIT                                            CEEYEAW
-      IE52 EPD412
                           --- ,___
                             L        Location Change
                                                     -
                                                                 12/30/2014 13 :24:41            EPD HEADQUARTERS
                                                                                                 1--------------·-··                                      Exhibit
                                                                                                                                                       ----·--    16
                                                                                                                                                               CEEYEAW
                                                                                                                                                               ------
       IE52 EPD412           A        Arrived                   r12/30/20 14-,3:46 :02-
                                                                                                                                                       Page 73 of 178
                                                                                                                                                               CEEYEAW
       IE52 EPD412         ,c        Cleared                    112/30/2014 I 6:46:51             REPT                                           jREPT             CEEYEAW
http)/ps j sr\AJpctr.ps j .net/opcenter /C NJ /EI.efltR eport.as px?i nci _i d= 14294399&call refno=
                                                                                                                                                                  COE 000655
                                                                                                                                                                           1/2
 3131/2015                Case 6:17-cv-00424-MC                     Document 44-17
                                                                             E\efl!Report Filed 11/13/18                  Page 74 of 178
             I
                                                                               Event Log
   : Unit EmgllD ~ Descrigtion                                     Time Stamg                Comments                             Close Code User
                 TR Time Received                                  12/30/20 14 09 :42 :46 By : PHONE                                           CEEYJSN
                                                                               -
                          ENT   Entered Street                     12/30/2014 09 :42:49 2248 DEVOS ST                                          CEEYJSN
                          ENT   Entered Nature                     12/30/2014 09 :42 :50 MENACfNG                                              CEEYJSN
                                                                                                        -
                          CHG Changed Priority                     12/30/2014 09 :42 :51 p --> 4                                               CEEYJSN
                 ---~~-   ~---·-- --
                                   ----· ·-· -··-----~---·-                                        --------··-----··--·--·-·-                       - ---
                          ENT   Entered CallerName_Callln          12/30/2014 09:43 :03 WOODCOOK,STEPHANIE                                     CEEYJSN
                          ENT   Entered CallerAddress              12/30/2014 09 :43 :10 995 WILLA GILLESPIE RD                                CEEYJSN
                          ENT 'Entered CallerPhone                 12/30/2014 09:43 :16 5414841877                                             CEEYJSN
    1-·             --·
                          ARM Added Remarks                        12/30/2014 09:45 :09                                                        CEEYJSN
                          FIN   Finished Call Taking               12/30/2014 09 :45 : I 0                                                     CEEYJSN
                          RSW jReset Watchdog Timer               !12/30/2014 09 :57:39 Units : IE52 >>> 60Min.                               CEEYRSG
                          RSW !Reset Watchdog Timer                12/30/2014 10 :54:19 Units : IE52 »> 15M in .                               CEEYRSG
                                               ··-                                                                   -
                          RSW   Reset WatchdogTimer                12/30/2014 11 :09:41 Units : I E52 >>> 60M in .                            . CEEYRSG
    - - 1-·                               ----------- - - - - - - - - - -·                                                        -·--·-                  --
                          RSW Reset Watchdog Timer                 12/30/2014 12 :37:50 Units : I E52 >>> 60M in .                            CEEYEAW
                          VCHS iViewed Call History                12/30/2014 12 :53 :57 Location Information                                 CEEYJAA
    ---                                                                •..                                                                          --
                          VCHS Viewed Call History                 12/30/2014 12 :54:01      Location Information                             CEEYJAA
    --- r--·--··                             ··-------- f--·                                   -                          ----- --·--
                          RSW   Reset Watchdog Timer               12/30/2014 13 :46:03 Units : IE52 »> 60Min.                                CEEYEAW
                          RPT   Requested Report#                  12/30/2014 13 :46:26 EPD Report #14-22342 Unit:IE52                        Unit :IE52
                      RSW (eset Watchdog Timer                    J12/30/2014 14:49:12 Units : IE52 >>> 60Min .                               CEEYEAW
                     ·-·
                      RSW Reset Watchdog Timer                     12/30/2014 15:52:46 Units : I E52 >>> 60M in .                             CEEYEAW

                                                                             Related Names
     Last, First MI Suffix                           ~           Race Sex HT WT Eyes DOB                    ~   Home Ph           Mobile Ph    Work Ph
     WOODCOOK , STEPHANIE                            CALLER                         0                           (54!) 48_4_-1_87_7_..1.-_. __ _j _ __ _
                                   Address :         WILLAGILLESPIE RD EUGENE OR 97401




                                                                                                                                      Exhibit 16
                                                                                                                                  Page 74 of 178

http://psjsr\Qpclr .psj .neVopcenter /CADIEI.e!l!Report.aspX?i nci_id= 14294399&callrefno=
                                                                                                                                           COE 000656
                                                                                                                                                    212
 Case 6:17-cv-00424-MC   Document 44-17   Filed 11/13/18   Page 75 of 178
                   Eugene Police Department



   Incident Case Number: 14-22342
       Reporting Agency: Eugene Police Department
         Print Date/Time: 03/31/2015 09:20:07




   Disclaimer: The information contained within this report is
reflective of the investigation at the date and time of its printing.




                                                                     Exhibit 16
                                                                 Page 75 of 178
                                                                        COE 000657
                                                                             Page I
                         Case 6:17-cv-00424-MC                          Document 44-17                          Filed 11/13/18                     Page 76 of 178
         Agency Name                                                               INCIDENT/INVESTIGATION                                             Case#
                                                                                                                                                                             14-22342
         Eugene Police Department                                                                     REPORT                                          Date I Time Reported
   l     OR!                                                                                                                                                     12/J0/2014 09A2 Tue
   N                               OR0200200                                                                                                          Last Known Secure
         Location of Incident                                                         Premise Type                                IZoneffract         At Found
                                                                                                                                                                 12/24/2014 02:00 Wed
   D                   2248 Devos St. Eugene OR 97402-                                 Single Family Residence                           EP05                    1212412014 03 :00 Wed
   E
   N     #1
                 Crime lncident(s)                                       (Com)        Weapon I Tools                                                                               I     ACt iVIty
                 Menacing- Dis Conduct
   T
                 163. 190                                                    M
                                                                                      Entry                               jExit                          j Security
   D             Crime Incident                                          (        )   Weapon I Tools                                                                                     Activity
   A     #2                                                                                                                                                                        I
   T                                                                                  Entry                               /Exit                          /Security
   A
         #3
                 Crime Incident                                         (         )   Weapon I Tools                                                                              J      ACUV Ity
                                                                                      Entry                            /Ex it                            / Security

  MO

         #of Victims      1         j Type:   SOCIETY!PUBLIC                                              Injury:
                Victim/Business Name (Last, First, Middle)                                          Victim of          DOB            Race Sex Relationship      Resident Status         Military
   v VI State Of Oregon                                                                             Crime #                                    To Offender                             Branch/Status
   I                                                                                                       1        Age
   c Home Address
   T
                                                                                                                                                          IHome Phone
   I
   M      Employer Name/Address                                                                                                         Business Phone                l   Mobile Phone

         VYR           Make       IModel              IStyle        IColor                    I Lie/Lis                                 YIN

         CODES : V- Victim (Denote V2, V3) 0 =Owner (if other th an victim)                    R = Reporting Person (if other than victim)
         Type : INDIVIDUAL/ NOT LAW ENFORCEMENT                                                       Injury :
  0
  T      Code     Name (Last, First, Middle)                                                       Victimt        DOB      Race Sex Relationship Resident Status    Mil it~
  H                BABE, STEPHANIE MARJE                                                           Crime      01/ 27/ 1967          To Offender                  Branch/Status
  E      co                                                                                                    Age 47      w F                      Resident
         Home Address                                                                                                                         Home Phone  j
     '     2525 Cubit St Eugene, OR 974028701                                                                                                                                541-515-2222
         Employer Name/Address                                                                                                          Business Phone                IMobile Phone
  l                                                                                                                                           541-484-1877                   541-515-2222
  N      Type: INDIVIDUAL! NOT LAW ENFORCEMENT                                                         Injury :
   v     Code     Namec}Las t, First,   Middl~                                                     Victim of      DOB    Race Sex Relationship Resident Status    Military
  0              ANT N1N1, JAMES OBERT                                                             Cri me # 06/ 21/ 1971          To Offender                  Branch/Status
  L      ME                                                                                                     Age 43    w M
  v
  E      Home Address
           5941 Avalon St Eugene, OR 9 74027572
                                                                                                                                            Home Phone    l                  503-449-3218
  D
         Employer Name/Address                                                                                                          Business Phone                J   Mobile Phone
                                                                                                                                                                             503-449-32 18
         I = None      2 =B urned       3 =Counterfeit I Forged 4 =Damaged I Vandalized              5 = Recovered 6 =Seized               7 =Stolen 8 =Unknown
                                              "OJ" =Recovered for Other Jurisdiction)
                 Status
         ~~ Code FrmfTo           Value          OJ IOTY                     Property Description                                       Make/Model                             Serial Number



  p
  R
  0
  p
  E
  R
  T
  y




         Officer/ID#          HUBBARD E. (EPO EPAT) (EPD41 2)
()       Invest ID#           HUBBARD, E. (EPO, EPAT) (EPD412)                                                            Supervisor       BERRETH, J. (EPO, EPAT) (EPD353)
 Status Complainant Signature                                J Su>
                                                                Case Status
                                                                  pended/inactive (no More Leads)
                                                                                                                          Case Disposition :
                                                                                                                                                               Exhibit I16 Page 2
                                                                                                          0211012015
         Prmted By: CEPDMET, CEPOL058                                                                                             Sys# : 4803 17           Page 76 of03178
                                                                                                                                                                       /31 /2015 09:20:08

                                                                                                                                                                            COE 000658
                         Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                                      Page 77 of 178
                                            Incident Report Additional Name List
Eugene Police Department                                                                                             OCA:       14-22342

            . •..., ..                                          'Additional Name<List> -                                                       .Page 3j

                                                                                                              Victim of
      NameCode/#            Name (Last, First, Middle)                                                         Crime#       D08            Age RaceSex

 1) ME           2          YOUNG, MARK COLIN                                                                              06/ 13/ 1974 40     u    M
            Address         3976 Marshall Ave , Eugene, OR 97402-                                                               H:
         Empi/Addr                                                                                                              8:
                                                                                                                          Mobile#:


 2) /0           1          YOUNG, CONNORAVON                                                                              03/ 17/ 1999   15   w    M
            Address         2525 Cubit St, Eugene, OR 97402-                                                                    H:   54/-844-8737
         Empi/Addr                                                                                                              8:
                                                                                                                          Mobile#:


 3)    /0       2           YOUNG, XAVIER COLIN                                                                            /1/0811998     16   w    M
            Address         3974 Marshall Ave, Eugene, OR 97402-                                                                H:   541-514-0807
         Empi/Addr                                                                                                              8:
                                                                                                                          Mobile#:




                                                                                                                                  Exhibit 16
                                                                                                                              Page 77 of 178
R CS7NC                                                  Printed By: CEPDMET, CEPOL058   03 /3 1/2015 09:20
                                                                                                                                          COE 000659
                   Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                                               Page 78 of 178
                                     INCIDENT/INVESTIGATION REPORT                                                      By: CEPDMET, CEPOLOS&   0313112015
                                                                                         Page 4
 Eugene Police Department                                                                                                 I Case#   14-22342
                                                                                                                                                       I
      I =None 2 =B urned            3 =Counterfe it I Forged   4 =Damaged I Vandalized    5 =Recovered 6 =Seized 7 = Stolen 8 = Unknown

    IBR Status           Quantity         Type Measure                     Suspected Type


D
R
u
G
s




    Assisting Officers




    Suspect Hate I Bias Motivated:        NONE

                                                                                                                                                  Page 4
NARRAT I VE




                                                                                                                                  Exhibit 16
                                                                                                                              Page 78 of 178
                                                                                                                                          COE 000660
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18 Page 79 of 178
                                  REPORTING OFFICER NARRATIVE           OCA
Eugene Police Department                                                                               14-22342
   Victim                                             Offense                                     Date I Time Reported
      So ciety                                                     MENACING - DIS CONDUCT           Tue 12/ 30/2014 09:42
                                                      ~ ,;   ''.              ,.                       .-.
                                                                                    '
                   THE INFORMATION BELOW I~ CONFIDENTIAL- FOR U.SEBY AUntORIZED PERSONNEL ONLY

   AI/ Weapon used during both incidents of menacing was a Beretta M9, a black 9mm semi-automatic
       Handgun

   AI/ Brian Babb has a gun safe on the ground floor which contains two 12 gage shotguns, a 300
       Winchester rifle, 30-06 rifle and a 22 rim fire rifle. Brian Babb also possesses a Beretta M9 semi-
       automatic handgun which he usually keeps underneath a pillow in his bedroom or in a military
       backpack. Per Stephanie Woodcook, all of Brian Babb's guns are loaded.

   AI/ Stephanie Marie Woodcook and Connor Avon Babb did not want to prosecute Brian Avon for either
       Menacing incident. Mark Colin Young and Xavier Colin Young did not want to prosecute Brian Avon
       Babb for either menacing incident.

   RMD/ forward this report to VCU and DHS

   RMD/ Suspend this case due to none of the involved desired to prosecute Brian Babb for any crimes at
        at this time.




   Details:

   On 12/30/2014, I was dispatched to a menacing incident which occurred at 2248 Devos Street in Eugene, Oregon
   and at 4299 Barger Drive in Eugene, Oregon. 2248 Devos Street is a two story house with the bedroom on the
   second floor.

   I contacted Stephanie Marie Woodcook at her place of work. Woodcook stated was concerned for her son's safety
   when he goes to her ex-husband ' s house (Brian Avon Babb at 2248 Devos Street). Woodcook stated Brian Babb
   has displayed a gun during several incidents with her son, Connor Avon Babb and now her son is afraid to go over
   to his dad's house. Woodc~>Ok stated her son told her recently Brian Babb. Woodcook did not have any specific
   information regarding the most recent incidents but stated a Brian Babb had pointed a gun at Connor Babb.
   Woodcook stated Connor Babb had a friend over at the house during the last menacing incident, Xavier Young.
   Woodcook stated Brian Babb has a roommate named Jim Antonini (James Robert Antonini).

   Woodcook stated Brian Babb was an alcoholic and takes a lot of medications. Brtan Babb has been diagnosed with
   Depression, Bi-Polar disorder, PTSD and possibly several other mental health disorders. Woodcook stated Brian
   Babb was a VET and had several loaded weapons in the house.

   Woodcook stated she did not want to prosecute Brian Babb for menacing but wanted to document the incident.
   Woodcook stated her son, Connor Babb, was safe at her house and she did not intend to let him visit his father in the
   near future . Woodcook also stated Brian Babb was scheduled for rehab at the VA clinic in Roseburg, Oregon on
                                                                                                     Exhibit 16
  Reporting Officer:   HUBBARD, E.                                                               Page 79 of 178 Page 5
  Printed By: CEPDMET, CEPOL058   03/31/2015 09 :20
                                                                                                             COE 000661
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18 Page 80 of 178
                                  REPORTING OFFICER NARRATIVE           OCA
Eugene Police Department                                                                                     14-22342
   Victim                                                 Offense                                       Date I Time Reported
      Society                                                MENACING- DIS CONDUCT                        Tue 12/ 30/2 014 09:42

                ··.· iHE INFoRiviArrqNsEww rs ·e:o}u;toB-mA.t -FoR usE J3y AurnoruzEn PERsoNNEL oNLy
   January 15,2015. Woodcook expressed that she did not want to inflame the situation by having Brian Babb
   contacted or arrested by the police.

   I gave Wood cook a Victim's Information card and a case number for this incident. Wood cook agreed to contact
   EPD if there were any additional incidents with Brian Babb.

    I contacted Connor Babb at his residence. Connor Babb stated on 12/23/2014 his friend Xavier Young spent that
   night with him at his dad's house, 2248 Devos Street. Connor Babb stated shortly after midnight he went into the
   garage with Young and barbequed some hamburgers. Connor Babb stated he forgot to open the garage door while
   they cooked the hamburgers. The garage was consumed in barbeque smoke. After Connor Babb and Young ate the
   hamburgers, they went to sleep on the living room couch. On 12/24/2014 at 0200, Connor heard his father walk
   down the stairs and exit the front door and then heard Brian Babb checking the garage. A short time later, Brian
   Babb started yelling at him and Xavier while they were still sleeping on the living room couch. When Connor
   opened his eyes, he observed his dad yelling at them while he held his Beretta M9 handgun at them. Connor Babb
   stated his dad held the gun with both hand in a traditional two handed triangular shooting platform. Connor Babb
   stated his dad held the mussel of the M9 directly at them for approximately 2 minutes. Brian Babb accused them of
   starting a fire in the garage. He also accused them of stealing something, unknown object. Connor Babb stated
   Young was crying due to Brian Babb pointing a gun and yelling at them. Connor Babb stated he did not say
   anything at first. As Young was crying, Young told Brian Babb that they would never set a fire in the house or steal
   anything from him . Connor Babb then explained he had used the barbeque in the garage. Brian Babb eventually
   lowered the gun and walked upstairs. Connor Babb stated his father returned to the living room approximately 15
   -20 minutes later without a gun in his possession. Connor Babb stated his father explained he woke up because of
   the smoke and then went outside to check if anyone had broken into the house.

   Connor Babb stated he was in fear for his safety when his dad pointed the gun at him and yelling at the same time.

   Connor Babb stated his father was intoxicated when he had menaced them with the handgun . Brian Babb was
   slurring his words. Connor Babb stated his father has a drinking problem and takes several medications. Connor
   Babb also stated Brian Babb had told them earlier in the night that he (Brian Babb) had taken some sleeping pill and
   was going to bed . Connor Babb stated his father was an alcoholic and diagnosed with PTSD, Depression and social
   anxiety.

   Connor Babb stated this was not the first time his dad had pointed a gun at him.

   Connor Babb stated approximately two months ago his father picked him and Young up at Taco Bell on Barger
   Drive, 4299 Barger Drive, Eugene, Oregon, at 1730. When Connor Babb got into the front passenger seat of his
   dad's truck, he noticed a gun laying in the middle of the front bench seat, between him and his father. Connor stated
   his father was really upset with his roommate, Antonini, and stated he was going to kill him. Connor Babb grabbed
   the Beretta M9 and dumped the loaded magazine and then expelled the bullet in the chamber by racking the slide.
   Brian Babb takes the gun away from him and puts a new loaded magazine into the M9 . Brian Babb racks a round
   into the M9's chamber and points the gun at Connor Babb as he (Brian Babb) said "Give me the other clip or I'm
   going to kill you." Connor Babb replied, "You are not going to do it. You love me too much. You love all your
   kids. You're just pissed off." Brian Babb said, ""You're right" and put the gun down. Brian Babb then said, ''I'm
                                                                                                           Exhibit 16
                                                                                                       Page 80 of 178
  Reporting Officer:   HUBBARD, E.                                                                                             Page 6
  Printed By : CEPDMET, CEPOLOS8   03 /31 /20 IS 09 :20
                                                                                                                 COE 000662
                Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18 Page 81 of 178
                                    REPORTING OFFICER NARRATIVE           OCA
                         -
Eugene Police Department                                                                                                                                                     14-22342
   Victim                                                                          Offense                                                                              Date I Time Reported

      Society                                                                           MENACING- DIS CONDUCT                                                             Tue 12/ 30/2014 09:42
            ;, -~   . :~:   -:•¥                          .. i:.,       ''    .  -,. '.                                  .~-   -:                                                                   ..-:•,.
                      . ~. THEJNFORMATION BELOW IS CONFIDENTIAL- FOR USE'BY AUTHORIZED PERSONNEL ONLY
                               .:•.,   • •    ¥•'.      ••   -• . • • · :   •• •   ••   '   .:   ·.--·   .-   ••.   ,.              -   • • .;:•   •.•• · •   ••   •




   sorry. I didn 't mean to scare you guys like that."

   Connor Babb stated Young was in the back right rear passenger seat during the entire incident. Young later told
   Connor Babb that he saw and he didn ' t know what was going on. Young told him, "I just saw the gun. I just stayed
   quiet."



   Connor Babb stated he did not believe his father was intoxicated when he picked him up at the Taco Bell parking
   lot. Connor Babb stated he was not fearful for his safety or Young's safety when his father pointed the gun at him in
   the parking lot. Connor stated he did not want to prosecute his father for any crimes.

   I contacted Young at his residence. Young stated on 12/23/2014 he went to Connor Babb' s father's house (2248
   Devos Street) and intended to spend the night there. Around midnight Connor and him went into the garage and
   barbequed some hamburgers. The garage filled with smoke because they left the doors shut. After they ate the
   hamburgers he went to sleep on the living room couch with Connor Babb. Young stated on 12/24/2014 at 0200, he
   heard Brian Babb knocking on Antonini's upstairs bedroom door. He heard Brian Babb say, "Jim help me." As
   Young stilllayed on the couch half asleep, he heard Brian Babb go down stairs and into the garage. Shortly after
   that, Brian Babb was standing next to the living room couch yelling at him while he held a black semi-automatic
   handgun in a two handed triangular stance at them (Connor and Young). Brian Babb yelled, Get up! Get Up!"
   Brian Babb accused Connor and him of starting a fire in the garage and stealing some medications. Young stated he
   feared for his safety and held a pillow in front of him for protection. Brian Babb told his son to put his hands up.
   Young stated Connor Babb yelled for his dad to put the gun down several times. Brian Babb responded, "No! No!
   You guys started a fire. Young stated Brian Babb pointed the handgun directly at then (Connor and Young) for
   approximately I 0 minutes. Young stated even though Brian Babb was most likely intoxicated, Brian Babb knew he
   was pointing a gun directly at him and Connor Babb.

   After Brian Babb put the gun in a lowered one hand position, Brian Babb apologized. Young stated Brian Babb
   apologized because he knew what he did was wrong. Brian Babb said, ''I'm sorry . I love you guys . Brian Babb
   then went back upstairs. Brian Babb returned to the living room 5-10 later without a gun in his possession . Brian
   Babb again apologized, "so sorry" and asked if he could make them anything to eat. Young stated he could not sleep
   anymore and went up to Connor Babb's bedroom with Connor Babb . They stayed into the bedroom the rest of the
   night.

   When I asked Young if he ever feared for his safety while Brian Babb pointed the gun at him, Young said, "For the
   first two minutes Yeah, Yeah I was."

   Young stated around 11/08/2014 at approximately 1700, Brian Babb picked him and Connor up at the Taco Bell on
   Barger Drive and Echo Hollow Road . Young got into the right rear passenger seat, behind Connor Babb who was in
   the right front passenger seat. When Young got into the Brian Babb' s truck, he was leaning forward and observed a
   black semi-automatic handgun on the bench seat, between Brian Babb and Connor Babb. Brian Babb stated he was
   going to kill his roommate Antonini over a vehicle parking issue at his house. Young observed Connor Babb grab
   the handgun and unload it. After that, Brian Babb said, "If you interfere with this, i'm going to kill you." When
   Connor Babb had the handgun, Brian Babb told Connor Babb to give the gun back or he would kill him (Connor
                                                                                                                                                                           Exhibit 16
  Reporting Officer:        HUBBARD, E.                                                                                                                                Page 81 of 178          Page 7
  Printed By: CE PDMET, CE POL058            03/31 /20 15 09 :20
                                                                                                                                                                                 COE 000663
                    Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18 Page 82 of 178
                                        REPORTING OFFICER NARRATIVE           OCA
Eugene Police Department                                                                                                                                                             14-22342
       Victim                                                       Offense                                                                                             Date I Time Reported
          Society                                                                MENACING- DIS CONDUCT                                                                           Tue 12/ 30/2014 09:42
                                                   .. -. ' '                              ":~--. >;:
                                                                                                                                                                                                             :· '' ·~_,,__ ,;
                                                                                                                            ·'"
                                                                                 ''
·',                                    '                              :·::t'i-                                       ','                                         '
                                                                                                                                                                        r. ,~'-: : ~::; ',:-~                                   _,;:,.,
                                                                                                                                                                                                    _.-.-~
                       THE INFORMATrON BELOW IS CONFIDENTIAL- FOR USE BY AUTHORIZED PERSONNEl:; ONLY ·                                                                     ' :
                                                                                                                                                                                                _



                            ,·             '                       _.~,,~-·••'        •   '   ·-'   :   "   :v   '    :>«    ,    -•   .•   'X   ~:- •.   '.:·       ·:,. . :~   ·:.·,·




       Babb). Connor Babb replied, "Dad you ' re going to kill me? Your son!" Young stated Connor did not give his dad
       the handgun back. Young stated Brian Babb was slurring his words and believed he was intoxicated. Young stated
       Brian Babb drove them to a store and they all went shopping. Connor Babb and his dad were not speaking to each
       other at that time. After shopping, Brian Babb drove Young home without any further incident.

       Young stated he was not in fear for his safety during the incident at Taco Bell. Young and his father (Mark Colin
       Young) both stated they did not want to prosecute Brian Babb for any crimes.

       I contacted Sergeant K. Williams and informed him in regards to my investigation. After I explained that Connor
       Babb was not currently in harm's way, he did not have any intention of going back to his dad's house until his dad
       completed treatment at the VA clinic and none of the involved wanted to prosecute, Sergeant K. Williams agreed
       that it was not necessary to contact Brian Babb at this time.




                                                                                                                                                                         Exhibit 16
                                                                                                                                                                     Page 82 of 178
      Reporting Officer:   HUBBARD, E.                                                                                                                                                                          Page 8
      Printed By : CEPDMET, CEPOL058           03/31 /2015 09:20
                                                                                                                                                                                                      COE 000664
                 Case 6:17-cv-00424-MC                        Document 44-17              Filed 11/13/18           Page 83 of 178
                                                          Incident Report Suspect List
Eugene Police Department                                                                                                     OCA:      14-22342


    Name (Last, First, Middle)                                   Also Known As                             Home Address
1                                                                    BABE, BRIAN                            2248 DEVOS ST
      BABE, BRIAN A VON II
                                                                                                            EUGENE, OR 97402
    Business Address                                                                                        541-514-2791

      DOB.                                              Hgt      Wgt        Hair    Eye      Skin          Driver's License I State.
      05/ 12/ 1965                                        509         160     BRO     HAZ                                    3516280 OR




    Reported Suspect Detail       Suspect Age                 Race                                                                     SSN

    Weapon, Type        Feature                               Model


    VehYr/Make/Model                            Style


    Notes                                                                                  Physical Char




                                                                                                                                   Exhibit 16
                                                                                                                               Page 83 of 178
R CSBIBR                  Printed By: CEPDMET, CEPOL058         03/31/2015 09:20                                                             COE 000665
                                                                                                                                                  Page 9
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                          Page 84 of 178
                                 CASE SUPPLEMENTAL REPORT                                         Printed: 03/31 /20 15 09:20


Eugene Police Department                                                                        OCA:   1422342


Case Status: SUSPENDED/INACTIVE (NO         Case Mng Status: SUSPENDED                          Occurred: 12/24/2014

    Offense: MENACING- DIS CONDUCT


Investigator: HUBBARD, E. (EPD412)                                 Date/Time: 01/2 7/201513:55:26, Tuesday
 Supervisor: DORMAN, W. (EPD11 8)               - Supervisor Review Date I Time: 01127/2015 16:4 1:16, Tuesday
   Contact:                                                          Reference: Supplemental



IO/ Babb, Brian Avon         W/M                        DOB: 05/1211965
    2248 Devos Street, Eugene, Oregon 97402                       PH: 541-514-2791

ME/ Babb, Connor Avon        W/M                        DOB : 0311711999
    2525 Cubit Street, Eugene, Oregon 97402                       PH : 541-844-8737

ME/ Young, Xavier Colin    HIM                          DOB : 1110811998
    3974 Marshall Avenue, Eugene, Oregon 97402                    PH : 541-514-0807

ME/ Babb, Stephanie Marie        W/F                        DOB : 0112711967
    2525 Cubit Street, Eugene, Oregon 97402                        PH: 541-515-2222

ME/ Antonini, James Robert      W/M                         DOB : 06/21/1971
    2248 Devos Street, Eugene, Oregon 97402                        PH: 503-449-3218

ROM/ Forward report to DHS




Details:

On 01/27/2015 at 1141, I contacted Brain Avon Babb at Eugene Police Department Headquarters. He had call the
previous day and wanted to talk to me regarding the EPD Case# 14-22342.

Brian Babb stated he just got out of outpatient rehab in Roseburg and just prior to meeting me he was at a PTSD group
meeting at the old federal building.

On 01127/2015 at 1149, I read Brian Babb his Miranda Rights via a city issued card. Brian Babb responded "Yes I do"
to understanding his Miranda Rights.

Brian Babb stated he was a "day drinker" and would consume 6 to 18 beers in the morning. He would usually stop
drinking around 1400. Brian Babb stated was taking 21 different prescription pills at the time of the most recent
menacing incident. Brian Babb stated he was taking Trazodone "light sleeping pill and Clonazepam . Since completing


                                                                                                       Exhibit 16
      Investigator Signature                                    Supervisor Signature               Page 84 of 178
r.supp3                                                                                                      COE 000666
                                                                                                                 Page I
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                         Page 85 of 178
                                 CASE SUPPLEMENTAL REPORT                                        Printed: 03/31/2015 09 :20



Eugene Police Department                                                                       OCA:   1422342
               , THE INFORMATION BELOW IS CONFIDENTIAL· FORUSEBY~UTH<:iRIZED Pt~SO~J::EONLY

Case Status: SUSPENDED/ INACTIVE (NO        Case Mng Status: SUSPENDED                         Occurred: I 2124120 I 4
    Offense: MENACING· DIS CONDUCT


Investigator: HUBBARD, E. (EPD412)                                 Date I Time: 01/2712015 13:55:26, Tuesday
 Supervisor: DORMAN, W. (EPD118)                 Supervisor Review Date I Time: 01/27/20I5 16:41 :16, Tuesday
   Contact:                                                         Reference: Supplemental



rehab Brian Babb is taking 9 different medications, down from 21 different medications.

Brian Babb stated a couple days prior to 12/24/2014, Deangelo (unknown last name or address, Connor Babb's friend)
came over to the house and provided Connor Babb and Xavier Colin Young with marijuana. All three of them smoked
the marijuana in the house. Brian Babb stated Deangelo usually comes over in the middle of the night and he is not
welcomed at the house anymore. Brian Babb stated Deangelo is a very vindictive person who has in the past keyed
cars and sliced car tires. Deangelo lives only a couple blocks away from 2248 Devos Street, Unknown address on
Golden Gardens in Eugene, Oregon.

Brian Babb stated at 2 am ( 12/24/2014) he woke up to the smell of smoke, not the smell of food burning. He collected
his 9mm handgun, took the lock off the gun and ran down stairs to investigate the situation. Brian Babb stated his son
and Young were sleeping on the living room couch, L shaped couch. They were sleeping on opposite ends ofthe
couch and were separated by approximately six feet.

Brian Babb opened the garage door which was filled with smoke. Brian Babb stated the BBQ which was in the garage
was on "High". A large 4 foot garage style light was dangling from the ceiling, next to the open garage man door to the
back yard. Brian Babb turned the gas offthe BBQ. Brian Babb said the BBQ was so hot the 1,000 degree black paint
on the inside of the BBQ was peeling off. Brian Babb then went out to the front yard. Brian Babb said, "I cleared left
and Right." Brian Babb then cleared the back yard. Brian Babb stated then then went back to the front yard, went
down their long panhandle lot to the street and did not see anyone. Brian Babb stated he walked to the comer ofthe
street as if to walk to Deangelo's house and did not see anyone.

Brian Babb stated he went back home, kicked the couch which his son and Young were sleeping on. Brian Babb stated
he kicked the couch and used his "command voice". Brian Babb said his son and Young "popped up, they both jumped
up at the same time'. Both of the boys repeatedly said, "Don't shoot me." Young grabbed a couch cushion and placed
in front of his as if it was a shield. Brian asked his son why there was smoke in the garage. Connor Babb hesitated and
then said, "Oh, I made a hamburger." Brian Babb said, "I felt like I scared them. I know I scared them with my voice."

Brian Babb stated when he confronted his son and Young regarding the smoke he had his 9mm handgun in his right
hand and down to the side of his body. Brian Babb was adamant he never pointed the gun at his son and Young.
Brian Babb told the kids to "Hang tuff' and he would be right back. Brian Babb went upstairs to his room and locked
his handgun up. Brian Babb stated the gun was not loaded, no bullet in the chamber. Brian Babb stated when he came
back down to talk to the kids; he playfully grabbed Young and rubbed his knuckles on the top of Young's head as he
told them, "I would never hurt you ." Brian Babb told the kids that he was afraid the house was on fire. Brian Babb


                                                                                                       Exhibit 16
     Investigator Signature                                    Supervisor Signature                Page 85 of 178
                                                                                                             COE 000667
                                                                                                                 Page 2
              Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                                                                                                                                                                           Page 86 of 178
                                 CASE SUPPLEMENTAL REPORT                                                                                                                                                                                                          Printed: 03/3 1/201 5 09 :20



Eugene Police Department                                                                                                                                                                                                                                       OCA:    1422342
               ...   ,.   ·   :~   ·   ~-   .   :··· _;v,   -~   .   ,,    -:x,~::.      ·<:. , · ~           ·   _t:'       ·        • " .· _.. ; ·_:,-         ,.· 'j:. _;,.: __ . :" '_,, '..-. ·_. ·   -:~   •. ,_,·-        . ::- .   - '~'-       . -·

                 ~\THE
                   •. •
                        INFORMATION-BELOW
                          . • . ' •• ~- . •. • '.
                                                  IS                 CONfiD"'ENLIP,.L- FOR USEBY:AUTHORIZED PERSONNEL ONLY
                                                                          • • '·>;_·:·       .•• ••   '   •              •       -:   :' ••   ~--.    ."·:_ ••           ·.•...,      ~            -             •          ·'        :,.f· .       '          ~




                                                                            Case Mng Status: SUSPENDED                                                                                                                                                         Occurred: 1212412014

    Offense: MENACING- DIS COND UCT


Investigator: HUBBA RD, E. (EPD4! 2)                                                                                                                         Date I Time: 0 1/2712015 13:55:26, Tuesday
 Supervisor: DORMA N, W. (EPD/1 8)                                                             Supervisor Review Date I Time: 011271201 5 16:4 1:16, Tuesday
   Contact:                                                                                                                                                          Reference: Supplemental



stated the boys went back to sleep after he talked to them .

Brian Babb said the boys (Connor Babb and Young) "freaked out, I should ' ve left the gun on the stairs". When I asked
Brian Babb if he had pointed the gun at Connor Babb or Young in a triangular shooting platform, Brian Babb said, "I
would have never pointed a gun at my son . They saw the gun and focused on it." Brian Babb said, "I don ' t want to
lose my relationship with my son. He means the world to me."

Brian Babb said, "My head was clear then" (referring to the night the smoke filled the garage), even thought he had
taken sleeping pills, Trazodone.

Brian Babb stated he believed Deangelo came over that night and had his son cook him a hamburger Brian Babb
thought after they ate the hamburger and Connor Babb and Young went to sleep; Deangelo came back into the garage
and turned the BBQ on high. Brian Babb found the long butane lighter which is used to light the BBQ on top of the
fridge in the garage. Brian Babb stated the placement of the lighter was very unusual along with the broken garage
light next to the open man door. Brian Babb again stated he believed Deangelo was vindictive enough to start a fire in
the house.

Brian Babb stated he absolutely did not point a gun at his son or young. It would have been impossible since they were
6 feet apart on the couch . Brian Babb stated he had been in the military infantry since 1987 and taken hundreds of gun
safety courses. He also taught gun safety courses . Brian Babb stated he has gone through extensive threat assessment
training and the "boys posed no threat". Brian Babb said since the boys posed no threat he would have never pointed a
gun at them . Brian Babb said, "It just didn ' t happen. I didn't point it at Xavier or Connor."

Brian Babb stated his ex-wife, Stephanie Marie Babb, would do anything to harm him . He believed Connor Babb is
adamant about the menacing because Stephanie Babb is.

I asked Brian Babb regarding a menacing incident which occurred at 4299 Barger Drive (Taco Bell) in Eugene, Oregon
around the end of October at 1730. Briand Babb said, "Doesn:t ring a bell." I asked Brian Babb if he picked his son
and Young up after school in the parking lot ofTaco Bell with his 9mm handgun in the middle ofthe front bench seat.
Brian Babb said, I don ' t carry a gun . I have no place to put it." Brian Babb stated he has his CCL but does not carry
handgun unless he is hunting or fishing. When I asked Brian Babb if he recalled his son grabbing a gun from the bench
seat of his truck, Brain Babb said, "I would never let him (Connor Babb) grab a gun. I would have come unglued ."
Brian Babb stated Connor Babb would never grab a gun away from him . Brian Babb stated he has taken his son
shooting but that would be the only time Connor Babb would have access to his handgun . Brian Babb stated his


                                                                                                                                                                                                                                                                        Exhibit 16
      Investigator Signature                                                                                                                         Supervisor Si gnature                                                                                          Page 86 of 178
                                                                                                                                                                                                                                                                              COE 000668
                                                                                                                                                                                                                                                                                  Page 3
              Case 6:17-cv-00424-MC             Document 44-17                    Filed 11/13/18           Page 87 of 178
                                      CASE SUPPLEMENTAL REPORT                                                          Printed: 03/3 1/2015 09 :20



Eugene Police Department                                                                                               OCA:   1422342
                 THE INFORMATION BELOW IS CONFIDENTIAL: FOR USE gy AUTHORrzED PERSONNEL ONLy
                                           ••    ''    •   ¥        •   '   •••        •·        .••   •     •   '1.




Case Status: SUSPENDED/INACTIVE (NO             Case Mng Status: SUSPENDED                                             Occurred: 1212412014
    Offense: MENACING- DIS CONDUCT


Investigator: HUBBARD, E. (EPD412)                                          Date/Time: 011271201513:55:26, Tuesday
 Supervisor: DORMAN, W (EPDI 18)                      Supervisor Review Date I Time: 01/27/2015 16:41 :16, Tuesday
   Contact:                                                                       Reference: Supplemental



handgun is locked up in a safe. When I asked Brian Babb about an incident where he was so mad at his roommate
(James Robert Antonini) that he wanted to kill him over a vehicle parking issue, Brian Babb stated he has never been
that mad at Antonini and there would have been plenty of parking at his house since his 5th wheeler and fishing boat
were in Winchester, Oregon. Brian Babb stated he was surprised about the questioning regarding the incident at Taco
Bell and he does not recall anything close to a situation that he had a gun in his truck, menacing anyone or being upset
with Antonini .

See all other reports under EPD Case# 14-22342 for further information regarding this case.




The above supplemental report was written by Officer E. Hubbard #412 on 01/27/2015 at 1538




                                                                                                                              Exhibit 16
     Investigator Signature                                         Supervisor Signature                                  Page 87 of 178
                                                                                                                                   COE 000669
                                                                                                                                       Page 4
  3131/2015                Case 6:17-cv-00424-MC                   Document 44-17
                                                                            E..entReportFiled 11/13/18                     Page 88 of 178

         User: CEPDMET                           EUGENE POLICE DEPARTMENT                                                                   03/31/2015 09 :16:48


                                                                         Event Report
         event ID: 14-260158                         Call Ref# : 724                                                Dateffime Received : 11 / 14/2014 16 :09:45

                                                  Prime     4E61                                                         Service Involved
         Rept #:
                                                                                                  I             I           I I I I
                      Call Source : PHONE
                                                  Unit :    WARD , CHRISTOPHER                        LAW

         Location: 2248 DEVOS ST
                      CODY AVE                                                                Jur CAD                  Service: LAW             Agency : EPD
         X-ST :
                      JESSEN DR                                                            St/Beat: EP05            District: EPDW                 RA :
         Business :                                  Phone:

         Nature: HARASSMENT                                       Alarm Lvl: I                Priority : 4                Medical Priority:

         Caller: SM ITH ,COLBY                                                                               Alarm :           Call Taker CEEYEJS
         Addr:                                     Phone: (541) 497-0792                           Alarm Type:                   Console: CEPOL216

         Vehicle:                    St :         Report Only : No                                    Race :                  Sex:              Age:

         Geo-Verified Addr: Yes                   Nature Summary Code:                      Disposition: INFO                   Close Comments :

                      {4E61} C4 [11/14/14 19:14:57 CEEYJMK] {4E61} C4 [11/14/ 14 19 :02 :10 CEEYCPJ] SPD ADVI [11 /14/14 18:32:06
                      CEEYCZS] I called the complainant at (541) 497-0792 and received no answer. I left a voicemail message. [II / 14/14 18 :27:53
                      Unit:4E61] OFFICER REQ TO BE PUT BACK ON CALL FOR PHONE CONTACT [11/14114 18 :09:38 CEEYJMK]
                      OFFICER NEVER MADE CONTACT [11/14114 17:57:40 CEEYJMK] ***DISREGARD** PER RECORDS COMP
      Notes :         LEFT UPSET DUE TO NO RESPONSE YET [11/14/14 17:56:18 CEEYCZS] CONFIRMED C/ STILL WAITING
                      [11 /14/14 17:43 :47 CEEYCPJ] CIIS AT FRONT COUNTER FOR CONTACT [11 / 14/14 16:10:44 CEEYEJS] DETAILS

0                     FROM PREVIOUS CALL: C!IS FEMALE C/CLEANS HOMES AND ONE HER CUSTOMERS OFFERED HER
                      MONEY TO SLEEP WITH HIM S/BABB, BRIAN.47YO [11 / 14114 15 05 :35 CEEYDMS] [11114114 16 :10:34 CEEYEJS]
                      REFER WCB #260116 [11 / 14/14 16:10 :14 CEEYEJS]

                                                                                Times
                 Call Received : 11 / 14/20 14 16:09:45    Time From Call Received
                    Call Routed : 11/14/2014 16:10 :53     000:01:08                        Unit Reaction : 000 :00:09 (1st Dispatch to 1st Arrive)
          Call Take Finished: 11 / 14/2014 16 :1053        000:01 08                            En-Route:                    (1st Dispatch to 1st En-Route)
                  1st Dispatch: 11 / 14/2014 17:36:42      001:26 :57 (Time Held) :             On-Scene: 002 58 53 (/ st Arrive to Last Clear)
                 1st En-Route:
                     1st Arrive: 11/14/20 141736:51        001 :27:06 (Reaction Time) :
                     Last Clear: 11 /14/2014 20:35:44      004 :25 :59

                                                                             Radio Log
              Empl                                                                                                                      Close
     Unit                ~ Descri[ltion          Time Stamp              Comments                                                                   User
              ID                                                                                                                        Code
                                                 11/14/2014
                         AS     Assigned                                 Unit CNTR assigned and made PU                                             CEEYEJS
    1· -      ----~--+-----L ____ _         _: _______ - --------. - ·-·----------·----
                                                 1610:49
                                                                                                                       ·-·--- - ---     ---·- --·--- r---- -
                                                 11 /14/2014
     4E61 EPD609 D              Dispatched                               Stat/Beat: EP06                                                            CEEYJMK
                                                 1736:42
                                                                                                                    -------·--------    ---- ----
0 4E61        EPD609 L
                                Location
                                Change
                                                 11114/2014
                                                 17:36:51
                                                                         FRONT COUNTER                                                              CEEYJMK

                                                 II /14/2014
     4E61 EPD609 A              Arrived                                  FRONT COUNTER;4E61 A                                                       CEEYJMK
     -
                                                 17:36:51                                                                                  Exhibit 16
                                                 11/14/2014                                                                            Page 88 of 178
     4E61 EPD609 jX             Canceled                                 none                                                                       CEEYJMK
 http://psjsr\Of)Ctr.psj .neVopcenter/CAD/E..entReport.aspX?inci_id= 14260158&callrefno=                                                         COE 000670
                                                                                                                                                          1/3
     3131/2015                              Case 6:17-cv-00424-MC                        Document 44-17
                                                                                                   E~.entReportFiled 11/13/18                      Page 89 of 178
                                    I                                      17:57:46                                                                                          I
                                                                           11114/2014
            4E61 EPD6091A                           Arrived                                ;4E61 L HQ/PHONE CONT ACT;4E61 A                                                  lcEEYJMK
                                                                           18:09:51                                                                                          I
            --                                      -----------            - -·- -------·- - - ----·-------·------·--..------·--
                       EPD6~~rL___ Location
                                                                                                                                                                  - ---·     !      --
                                                                           11/14/2014
0           4E61                                                                           HQIPHONECONTACT                                                                   lcEEYJMK
                                                    Change                 18:09:51                                                                                          i
........                                                              --
                                                                           11/14/2014                Stat/Beat: EP06;;4E61 L HQIPHONE CONT ACT;4E61
            4E61 EPD609 D                           Dispatched                                                                                                               jcEEYJMK
                                                                           18:09 :51                 A
                                                                           11/14/2014
            4E61 EPD609 c                              .Cleared                                                                                                   ADVI       Unit:4E61
                                            ,_________._I                  18:28 :12
                                                                  -                        -                                                   -
                                                                           11114/2014
            4E61 EPD609 D                           Dispatched                                       Stat/Beat: EP06;;4E61 L 5597 THURSTON RD                                CEEYJMK
                                                                           18:30:58
                                                   Location                11/1412014
            4E61 EPD609 L                                                                            5597 THURSTON RD                                                        CEEYJMK
                                                   Change                  18:30:59
                                                                           11/14/2014
            4E61 EPD609 A                          Arrived                                                                                                                   CEEYJMK
                                                                           18:51 :09
                                                                           11 /14/2014
            4E61 EPD6091L                          Loooboc                                           5977 THURSTON RD
                                                   Change                  1851 :26                                                                               - - - tCEEYJMK
                          -·--··-    ~------                           ---- -----·- --------- - - - -                                                 -·-
                                                                           11/14/2014
           4E61 EPD609 iA                          Arrived                                           5977 THURSTON RD;4E61 A                                                 CEEYJMK
           - - ·--~------L----·-
                                                                           18:51 :26
                                                                                                    1-·                                   ¥•--
                                                           11/14/2014
           4E61 EPD 609 L                        !Location            EVIDENCE CONTROL UNIT                                                                                  Unit:4E61
                                                + Change   19:41:18
                                                  ------- ----------- - - - - ------·                                                    ---
                                                           11/14/2014
           4E61 EPD609 A                         !Arrived                                                                                                                    Unit:4E61
                                                           19:56 :59
                                                                           11 /14/2014
           4E61 EPD609 C                          !Cleared                                                                                                        INFO       Unit:4E61
                                                                           20:35:44

       '                                                                                                  Event Log
0          Unit Emgl ID ~                               Descrigtion                             Time Stamg                Comments                          Close Code User
                        TR                              Time Received                               11/14/2014 16:09:45   By : PHONE                                       CEEYEJS
                                            ENT          Entered Street                             11/14/2014 16:09:49   2248 DEVOS ST                                    CEEYEJS
                                            ENT         Entered Nature                              11/14/2014 16:09:53   HARASSMENT                                       CEEYEJS
                                            CHG         Changed Priority                   11/14/2014 16:09:55            p --> 4                                          CEEYEJS
                                            ENT         Entered CallerName
                                                                                        --
                                                                                   Caltln  11/14/2014 16:10:01            SM ITH,COLBY                                     CEEYEJS
                                            ENT         Entered Cal lerPhone                    11/14/2014 16:10:03       5414970792                                       CEEYEJS
           - - - ·---
                                            ARM         Added Remarks                      !I 1/14/2014
                                                                                               -
                                                                                                        16:10:14
                                                                                                                --
                                                                                                                                                                           CEEYEJS
                                            ARM         Added Remarks                           11/14/2014 16:10:34                                                        CEEYEJS
                                            ARM         Added Remarks                      !I 111412014 16:10:44                                                           CEEYEJS
                                            ENT         Entered PrimeUnit                       11 / 14/2014 16:10:49     CNTR       ____ .. _ _ _ _ !--                   CEEYEJS
       -
                                            FfN         Finished Call Taking                    11/14/2014 1610:53                                                         CEEYEJS
                                    -
                                            ARM         Added Remarks                           11/14/2014 17:43:47                                                        CEEYCPJ
                                            RSW         Reset WatchdogTimer                     11/14/2014 17:51:57       Units: 4E61 >» 60Min.                            CEEYJMK
                                            ARM         Added Remarks                           11/14/2014 17:56:18                                                        CEEYCZS
                                            ARM         Added Remarks                           11/14/2014 17:57:40                                                        CEEYJMK
                                            CAN         Event Cancelled                        11/14/2014 17:58:44                                          DIS            CEEYJMK
                                            ROPN Re-Opened Event                               11/14/2014 18:09:28        OFCRREQ                                          CEEYJMK
                                            ARM         Added Remarks                          11/14/2014 18 :09:38                                                        CEEYJMK
                               ·--
                                            RSW         Reset Watchdog Timer                   11/14/2014 18:09 :53       Units : 4E61 >>> 60Min.                          CEEYJMK
()                                      !ARM            Added Remarks                          11/14/2014 18 :27 :53                                                       Unit:4E61

       1-          ·
                                        jROPN Re-Opened Event
                                              -·--··-----------     ------
                                                                                               11/14/2014 18:30:35
                                                                                               ..
                                                                                                                          REQ OFFICER
                                                                                                  -- - - - - - - - - ----- - - - - ! - - - - - - - - - -            Exhibit 16
                                                                                                                                                                        CEEYJMK
                                        !ARM Added Remarks
                              --·~----- ---------
                                        I
                                                                              11/14/2014 18:32:06
                                                          - --------- - 1-------- - - --..-- - - -----·--                   Page 89 of  178
                                                                                                                                     CEEYCZS
                                 I
    http://psjsr-.opctr .psj .neUopcenter /CAO/E\efl!Report.aspX?i nci_id= 14260158&call refno=                                    COE 000671            213
3/31/2015             Case 6:17-cv-00424-MC                      Document 44-17
                                                                          E~.entR eport Filed 11/13/18                 Page 90 of 178
                      1RSW       Reset Watchdog Timer
                                                                    1

                                                                        11/14/20 14 18 :49:54      Units : 4E61 >>> 15M in.                CEEYJMK
                                                                                                                     ..
                       ARM      Added Remarks                           11/14/20 14 19:02 10                                               CEEYCPJ

                       RSW       Reset Watchdog Timer                   11 /14/2014 19:14:51       Units : 4E61 >>> 60Min.                 CEEYJMK
    1-      1--- --
                       ARM      Added Remarks                           11/14/20 14 19:14:57                                               CEEYJMK
                       RSW      Reset Watchdog Timer                    11 / 14/201 4 20 :13 :01   Units : 4E61 »> 60Min.                  CEEYJMK

                                                                         Related Names
     Last First MI Suffix            ~              Race     Sex HT WT Eyes                 DOB    ~ Home Ph                  Mobile Ph    Work Ph
     SMITH , COLBY                   CALLER                                 0                            (541) 497-0792




    '·




                                                                                                                                   Exhibit 16
                                                                                                                               Page 90 of 178
http://psjsr\q)Ctr.psj .neVopcenter/CAD/EI.entReport.aspx?inci_id=14260158&callrefno=                                                     COE 000672
                                                                                                                                                   3/3
 3131/2015                  Case 6:17-cv-00424-MC                     Document 44-17
                                                                                E~.entR eportFiled 11/13/18                           Page 91 of 178

        User: CEPDM ET                             EUGENE POLICE DEPARTMENT                                                                           03/31/2015 09 :17:21


                                                                           Event Report
        event ID: 14-260116                             Call Ref# : 550                                                   Dateffime Received: 11 / 14/2014 15 :03:40

                                                                  Prime                                               Serv ice Involved
        Rep!# :            Call Source : PHONE
                                                                  Unit :
                                                                                                 I   lAW
                                                                                                            I            I I I I
         Location: 2248 DEVOS ST
                        CODY AVE                                                                      Jur: CAD                Service LAW                 Agency : EPD
        X-ST :
                        JESSEN DR                                                                St/Beat: EP05             D istrict : EPDW                   RA :
         Business :                                     Phone:

        Nature: HARASSMENT                                           Alarm Lvl: I                     Priority : 4                   Medical Priority :

        Caller: SM IT H, COLBY                                                                                       Alarm:               Call Taker: CEEYDMS
        Addr:                                          Phone: (54 1) 497-0792                              Alarm Ty p e:                    Console: CEPOL202

        Vehicle:                       St :         Report Only : No                                            Race :                   Sex:             Age:

        Gee-Verified Addr : Yes                     Nature Summary Code:                             Disposition: WCB                       Close Comments :

                        WCB WHEN SHE ARRIVES APRROX 30-45 MINS [11/14/14 15:07:47 CEEYDMS] CllS CURRENTLY IN
                        SPRINGFIELD IS GOING TO BE ENR TO HEA DQUARTERS FO R REPORT [11/14/14 15 :07:32 CEEYDMS] CllS
        Notes :
                        FEMALE C/CLEANS HOMES AN D ONE HER CUSTOMERS OFFERED HER MONEY TO SLEEP WITH HIM
                        S/BABB, BRIAN.47YO [11/14/14 15:05:35 CEEYDMS]

    I                                                                               Times
                  Call Received 11/14/2014 15 :03:40           Time From Call Received
                    Call Routed :                                                                     Unit Reaction :                 (I st Dispatch to 1st Arrive)
          Call Take Finis hed:                                                                             En-Route:                  (1st Dispatch to 1st En-Route)
                   I st D ispatch:                                       (Time Held) :                     On-Scene:                  (1st Arrive to Last Clear)
                   1st En-Route :
                        1st Arrive:                                      (Reaction Time) :
                        Last C lear:


                                                                                Event Log
    Unit Emg!ID ~ Descrig tion                                    Time Stamg                   Comments                                         Close Code User
                TR Time Received                                  11/14/2014 15 :03:40 By : PHONE                                                             CEEYDMS
                           ENT Entered Street                     11 / 14/2014 15 :03 :52 2248 DEVOE ST                                                       CEEYDMS
                                                                                                 ---
                         CHG Changed Street              11/14/2014 15:04 :01 2248 DEVOE ST --> 2248 DEVOS ST                                                 CEEYDMS
                  ---·-- ·- - - ----------- --- ---r----·---·- -- · - ----- - - ----·-·-----·-----· - - - · --·                                                       ··-
                         ENT Entered CallerName Caiiin ' 11/14/2014 15 :04:13 SMITH, COLBY                                                                    CEEYDMS
                          ENT Entered CallerPhone                 11 / 14/2014 15 04 :22 5414970792                                                           CEEYDMS
                          ARM Added Remarks                   11/14/20 14 15 :05 :35                                                                          CEEYDMS
    - -     -       -                                    - - ·- - - - - - -
                                                              11/14/2014 15 :07:32                                                                            CEEYDMS
                          ARM Added Remarks
    -       --- ---·                                                                                                           ·--
                          ARM Added Remarks                      111/14/2014 15 :07:47                                                                        CEEYDMS
                          ENT Entered Nature                      11 /14/2014 15 :08:00 HARASSMENT                                                            CEEYDMS
                                                   -
o.-         - - --
                          CHG Changed Priority                    11/14/2014 15 :08:05 p --> 4
                                                                                                                           ----
                                                                                                                                                              CEEYDMS


-                         CAN Event Cancelled                     11/14/2014 15 :08:14

                                                                           Related Names
                                                                                                                                                WCB

                                                                                                                                                    Exhibit 16
                                                                                                                                                              CEEYDMS



    Last, First M I Suffix               I~             !.Race !.Sex I.HT I.WT       ~~yes IPOB IM            !Home Ph                      IMPage
                                                                                                                                              obi1e Ph91 of 178Ph
                                                                                                                                                          Iwork
http ://psjsr~.UpC!r .psj .neVopcenter/CAD/E1.€n!R eport.aspX?i nci_id= 14260116&call refno=                                                              COE 000673
                                                                                                                                                                   1/2
 3/31/2015            Case 6:17-cv-00424-MC                     Document 44-17
                                                                          E...entReportFiled 11/13/18    Page 92 of 178
    !SMITH, COLBY                    !CALLER                              lo                1(541) 497-0792




                                                                                                                   Exhibit 16
                                                                                                               Page 92 of 178
http://psjsn.opctr.psj .net/opcenter/CAD/E...entReport.aspx?incijd=14260116&callrefno=                                COE 0006742/2
Case 6:17-cv-00424-MC   Document 44-17   Filed 11/13/18   Page 93 of 178




             LCDA
           REPORTS

        15-282543



                                                                    Exhibit 16
                                                                Page 93 of 178
                                                                       COE 000675
   Case 6:17-cv-00424-MC      Document 44-17   Filed 11/13/18   Page 94 of 178
               Alex R. Gardner
               Lane County District Attorney

                                                  LANE COUNTY DISTRICT ATTORNEY'S OFFICE
                                                                   1
                                                        125 EAST 8 h AVENUE, ROOM 400
                                                         EUGENE, OREGON 97401-2926
                                                            FAX ONLY (541) 682-3890
                                                                 (541) 682-4261




                           INVESTIGATIVE REPORT

DACASE#:           039282543
PRIMARYDA:         Alex Gardner
AGENCY/ CASE#: EGP 15-5349

RELATED CASES: OSP 15-095758
               LCSO 15-1925
               CGPD 15-0716

INCIDENT:          Officer Involved Shooting
LOCATION:          2248 Devos St. Eugene
DECEASED:          Brian Avon Babb                      05/12/1965
                   2248 Devos St. Eugene, OR 97402

INVOLVED OFFICER: EGP Officer Will Stutesman

ASSISTING OFFICERS:
Det. Dustin Sprague OSP (Case Agent)
Sgt. Andy Kenyon OSP
Sgt. Carl Wilkerson LCSO
Det. Jason Molony #71 0 LCDA
Det. Steve Simons #443 LCSO
Det. Cale Day, OSP
Det. George Crolly, SPD

WITNESS(es):      Reina Alvarez Elam                  02/20/1990
                  2258 Devos St. Eugene, OR 97402; 541-653-1058

                  Thomas Patrick Adair                03/10/1961
                  2258 Devos St. Eugene, OR 97402; 541-689-7558

                  Joy Gracia Zuidmulder-Goss          06/28/1980
                  2264 Devos St. Eugene, OR 97402; 541-554-8628



                                                                            Exhibit 16
                                                                       Page 94 of 178
                                                                   PAGE 1 OF 5

                                                                                COE 000676
    Case 6:17-cv-00424-MC       Document 44-17    Filed 11/13/18     Page 95 of 178

                Alex R. Gardner
                Lane County District Attorney

                                                      LANE COUNTY DISTRICT ATIORNEY'S OFFICE
                                                                       1
                                                            125 EAST 8 h AVENUE, ROOM 400
                                                             EUGENE, OREGON 97401-2926
                                                                FAX ONLY (541) 682-3890
                                                                     (541) 682-4261




                    Christine Ann Perucci                10/17/1956
                    2282 Devos St. Eugene, OR 97402; 541-870-3981

                    Marvin Eugene Karlsen                07/01/1960
                    2439 E. Irwin Way, Eugene, OR 97402; 541-520-2533


INVESTIGATION: On 3/30/15 at approx. 1925 hours I was notified via automated text
message of an activation of the Lane County Interagency Deadly Use of Force Team.
The activation was to address a Eugene Police Dept. officer involved shooting that
occurred at the listed address in the previous few hours. I notified Detective Molony
gave him the response information then responded to the scene arriving at approx.
2003 hours. I was briefed on scene by Sergeants Kenyon and Wilkerson and assigned
neighborhood canvass with Detectives Gale, Molony, Simons and Crolly. I personally
interviewed the listed subjects and assisted with other interviews conducted by
Detectives Gale, Molony and Simons.

STATEMENTS:        Reina Elam (2258 Devos) (paraphrased)
     She returned home in her vehicle at approx. 1720 hours with her child and
     noticed a male police officer with a gun out. The officer told her that there was
     an armed subject call they were responding to. Elam decided to leave the area
     and as she was driving out initially northbound on Devos St. but eventually
     southbound on Devos St. she was letting people she saw know about the armed
     subject call. Elam went to the Embers Lounge to wait until the incident was over.

      While Elam was at the Embers Lounge her neighbor Chelsea called . Chelsea
      lives one house south of Elam (2250 Devos, Det. Day OSP interview) next door
      to the incident residence. Chelsea said she had heard the cops saying "Brian we
      can't see you." Chelsea said right after that she heard a loud boom. After the
      loud boom Chelsea said the cops knocked on her door and had her get dressed
      to leave.

      Elam drove back to her residence around 1800 hours and the police allowed her
      to go through to her residence. When she arrived she called Chelsea and she
      answered but said that she couldn't talk at that moment. A few minutes later
      Chelsea came over and stayed at her residence for a while. About 30 minutes
      before I arrived Elam's roommate and sister arrived at her residence. They had
      not been there during the incident.

      Elam doesn't know the people who live at the residence personally and has
      never talked to them. She knows the male's name that lives at the residence is

                                                                                Exhibit 16
                                                                           Page 95 of 178
                                                                        PAGE2 OF 5

                                                                                     COE 000677
   Case 6:17-cv-00424-MC        Document 44-17     Filed 11/13/18    Page 96 of 178

                 Alex R. Gardner
                 Lane County District Attorney

                                                       LANE COUNlY DISTRICT ATTORNEY'S OFFICE
                                                             125 EAST 81h AVENUE, ROOM 400
                                                              EUGENE, OREGON 97401-2926
                                                                 FAX ONLY (541) 682-3890
                                                                      (54 1) 682-4261




      Brian because Chelsea told her. Elam moved into her residence around April
      and at that time she remembered hearing loud arguments from Brian's house.
      Brian was arguing with who Elam assumed was his wife and described her as
      being the antagonist in the arguments.

      Elam heard from Chelsea that there had been an incident in which Brian had
      pulled out a gun on his son . Chelsea said the son was being a "brat" about
      wanting some rims for a vehicle and Brian had pulled out a gun on him. Chelsea
      said the son had told this to Child Welfare and shortly after that the wife wasn 't
      there anymore. After the wife left things appeared to be peaceful and calm at the
      residence.

STATEMENTS:        Thomas Adair (2258 Devos) (paraphrased)
     His residence shares the same address as Reina Elam. He lives in a separate
     building on the property behind Elam's. the property shares a fence with the
     backyard of the incident residence. The first that he knew something was up was
     when Elam called him. Adair checked his caller ID and noted that she called at
     1729 hours. She told him that he should stay in the house because the neighbor
     had a gun and the police were there. Adair peaked out his front door and saw
     police standing near his vehicle parked in front of the residence on Devos St. and
     he saw a police car near that. He could only see the tops of the officers heads
    because the entire residence is surrounded by a six foot high fence. Adair went
    back inside.

      Adair then heard police on a loudspeaker saying something like "House behind
      2248 Devos you need to come out to resolve this so that nobody gets hurt." At
      first Adair thought they might be talking to him because he had not clearly heard
      the number 4 in the address and he lives in the house behind 2258 . The police
      repeated the statement several times, however, and he knew the message
      wasn 't meant for him. Adair said the officer on the loudspeaker sounded very
      friendly and was pleading with the guy saying things like, "come on man , come
      out and talk to us so we can do this without anyone getting hurt."

      Adair heard the male from the incident residence yell a response which included
      "Fuck you , I'm not coming out. You came here to my turf and shouldn 't have.
      I'm not coming out."

      Then it got quiet after the police stopped talking over the loudspeaker and Adair
      could hear rocks popping like a vehicle was moving up the driveway south of his
      residence. He peaked out the window and saw his fence moving as well but he
      couldn't see the vehicle that was causing it. He then heard a loud boom which
                                                                                 Exhibit 16
                                                                            Page 96 of 178
                                                                        PAGE 3 OF 5

                                                                                     COE 000678
    Case 6:17-cv-00424-MC       Document 44-17     Filed 11/13/18    Page 97 of 178
                 Alex R. Gardner
                 Lane County District Attorney

                                                       LANE COUNTY DISTRICT ATTORNEY'S OFFICE
                                                             125 EAST 8th AVENUE, ROOM 400
                                                              EUGENE, OREGON 97401-2926
                                                                 FAX ONLY (541) 682-3890
                                                                     (541 ) 682-426 1




       he thought was a single gunshot. He believed it would have been a large gun
       because of the loudness of the report. Then there was silence and he didn't hear
       anything else.

      - Adair went to his bedroom which has a south facing window and peaked out. He
        could see the top of the police vehicle with a large round metal turret on top
        parked in the backyard of the incident residence. Because of the fence
        surrounding his property he couldn 't see anything else. Adair stayed in his
        residence until contacted by us.

       Adair has lived there about 14 months. He doesn't know the guy who lives in the
       incident residence.

STATEMENTS:        Joy Zuidmulder-Goss (2264 Devos) (paraphrased)
     She had returned from work at what she estimated was 1630 to 1645 hours. The
     incident had already begun because there were police in the neighborhood and a
     male and female officer in the vacant lot south of her residence. As she was
     getting her child out of the car the female officer approached and told her to stay
     inside her residence and stay out of her backyard. The female officer told her
    that there was an angry man they were dealing with.

      She went into her residence and later heard a loudspeaker but she couldn't tell
      what was being said because she had her radio up loud . After that she heard
      two "pops" which sounded like gunshots to her. She is fairly familiar with guns
      and hears people hunting in the field nearby occasionally. She didn't think that
      the "pops" she heard would have been rifle shots but they sounded more like
      shots from a handgun.

      After the shots the only sound she heard was the sirens from the ambulance and
      fire trucks . She looked out and saw them pulling up. She doesn 't know the
      people in the incident residence . She lives there with her two year old daughter
      and husband . Her husband was not home during the incident.

STATEMENTS:        Christine Perucci (2282 Devos) (paraphrased)
     Perucci just moved here one month ago and doesn't know anybody in the
     neighborhood. She was out on her front porch smoking and playing a game on
     her phone. She heard a loudspeaker and couldn 't make out all of what was
     being said on the loudspeaker but it sounded like, "Ryan put your hands up and
     come out. Let's talk, we don't want to hurt you or for you to hurt yourself." She
     heard someone reply something like, "fuck you , just fuck you ."


                                                                                Exhibit 16
                                                                           Page 97 of 178
                                                                        PAGE4 OF 5

                                                                                     COE 000679
   Case 6:17-cv-00424-MC        Document 44-17    Filed 11/13/18     Page 98 of 178

                Alex R. Gardner
                Lane County District Attorney

                                                      LANE COUNTY DISTRICT ATTORNEY'S OFFICE
                                                                       1
                                                            125 EAST 8 h AVENUE, ROOM 400
                                                             EUGENE, OREGON 97401-2926
                                                                FAX ONLY (541) 682-3890
                                                                     (541) 682-4261




      She had gone out further into her front yard to try to see what was going on and
      all she could see was a female officer a few houses south of hers. She then
      heard what sounded to her like a motorcycle staring up followed by a crashing
      sound like someone had run into a garage door or something. After that she
      heard what sounded to her like a single gunshot. She is not real familiar with
      guns but said the loud report made her think it was a large gun. Then she saw
      several police running towards the sound south on Devos Street.

STATEMENTS:        Marvin Karlsen (2439 E. Irwin Way) (paraphrased)
     His residence shares a fence with the backyard of the incident residence. He
     has lived there since 2002 and is not sure when the current resident moved in
     and doesn't know his name but he has spoken with him before and described
     him as friendly. He spoke with the male resident who at the time wanted to
     consult with him about putting up the fence which he later did. Karlsen hasn't
     had any problems with the incident resident occupants and hasn't ever noticed
    anything strange there.

      Karlsen was not at home during the incident tonite. He returned home on his
      motorcycle around 2030 hours tonite. His neighbor to the south Ed came over
      immediately and told him that the guy in the residence in the back had a suicide
      issue. Ed said the SWAT officers came down Karlsen's driveway and were
      knocking on his windows. Ed said that eventually there was a gunshot and he
      heard that the police had killed the guy in the residence behind Karlsen's.


REPORT DATE:              03/31/2015
REPORTING OFFICER:        John A. Franklin, Investigator, LCDA




                                                                                Exhibit 16
                                                                            Page 98 of 178
                                                                        PAGE   5 OF 5
                                                                                        COE 000680
      Case 6:17-cv-00424-MC     Document 44-17     Filed 11/13/18     Page 99 of 178

                Alex R. Gardner
                Lane County District Attorney

                                                      LANE COUNTY DISTRICT ATIORNEY'S OFFICE
                                                            125 EAST 81h AVENUE, ROOM 400
                                                             EUGENE, OREGON 97401-2926
                                                                FAX ONLY (541) 682-3890
                                                                    (541) 682-4261




                            INVESTIGATIVE REPORT

COURT CASE#:       039282543
PRIMARY DA:        Alex Gardner
AGENCY/ CASE#: EGP #15-5349


INCIDENT:          Officer Involved Shooting
LOCATION:          2248 Devos St, Eugene


INVOLVED
OFFICER:           EGP Will Stutesman


AO:                Detective John Franklin (LCDA)
                   Detective Steve Simons (LCSO)
                   Detective George Crolly (SPD)


DECEASED:          Brian Avon Babb                          05/12/1965


WITNESS(es):       Crystal Ann Karkalik                     04/02/1984
                   (2244 Devos St, Eugene                   541-913-5506)


                   Roger Robert Gilmore                     03/23/1948
                   (2234 Devos St, Eugene                   541-689-0068)


                   Maureen Ann Gilmore                      01/26/1957
                   (2234 Devos St, Eugene                   541-689-0068

                                                                                   Exhibit 16
                                                                               Page 99 of 178
                                                                         PAGE   1 OF6
                                                                                        COE 000681
  Case 6:17-cv-00424-MC       Document 44-17   Filed 11/13/18    Page 100 of 178

               Alex R. Gardner
               Lane County District Attorney

                                                   LANE COUNTY DISTRICT ATTORNEY'S OFFICE
                                                         125 EAST 8th AVENUE, ROOM 400
                                                          EUGENE, OREGON 97401-2926
                                                             FAX ONLY (541) 682-3890
                                                                  (541) 682-4261




WITNESS(es):      Andrea Joy Castor                       05/25/1962
                   (2212 Devos St, Eugene                 541-606-3246


                  Denny Craig Castor                      04/04/1960
                  (2212 Devos St, Eugene                  541-606-3246


                  Eric Dean Severson                      08/21/1991
                  (2211 Devos St, Eugene                  503-569-6503


                  Merle Ellis Spaid                       08/29/1930
                  (2233 Devos St, Eugene                  541-689-1525)


                  Verla Jane Spaid                       02/16/1931
                  (2233 Devos St, Eugene                 541-689-1525


                  Maurice Allan Read                     04/20/1932
                  (2251 Devos St, Eugene                 541-689-7878)


                  Eva Joann Read                         09/25/1934
                  (2251 Devos St, Eugene                 541-689-7878)


                  Alicia Amber Boekhorst                 10/28/1982
                  (2265 Devos St, Eugene                 541-868-4651)


                  Sharon Ruth Rott                       08/01/1950
                  (2265 Devos St, Eugene                 541-868-4651)


                                                                             Exhibit 16
                                                                       Page 100 of 178
                                                                     PAGE 2 OF6

                                                                                 COE 000682
    Case 6:17-cv-00424-MC       Document 44-17     Filed 11/13/18     Page 101 of 178

                 Alex R. Gardner
                 Lane County District Attorney

                                                        lANE COUNTY DISTRICT ATTORNEY'S OFFICE
                                                                        1
                                                              125 EAST 8 h AVENUE, ROOM 400
                                                               EUGENE, OREGON 97401-2926
                                                                  FAX ONLY (541) 682-3890
                                                                      (541 ) 682-4261




WITNESS(es):         Elizabeth Lea Wobbe                       05/14/194
                     (2280 Devos St, Eugene                    541-912-1722)


INVESTIGATION:
On March 30th, 2015 at about 1930 hours I was paged to respond to 2248 Devos Street
in Eugene, Oregon for an Officer Involved Shooting that had just occurred. At this
location I met with Detectives Franklin, Simons and Crolly. Together we contacted
several neighbors for witness statements . ·

INTERVIEW: (Crystal Karaklik-2244 Devos St)
Karaklik advised that she has lived at this location for about 2 years. She did not know
Brian Babb very well and they rarely spoke. She did say that Babb 'drank a lot'.

 Karaklik further stated that on the listed date, at about 1600 hours, she returned home
from school. She immediately went into her bedroom and began doing homework. At
an unknown time shortly after beginning her homework her mother came into her room
and told her that there were police officers outside in the neighborhood . She went
outside, onto her backyard porch, and smoked a cigarette where she could hear police
talking on a 'megaphone'. She said that the police were making very clear commands
to someone that they were the police and whoever they were speaking to needed to
come outside with their hands up. She also heard the officer on the 'megaphone' say,
'We don't want to hurt you.' When asked how many times she heard the police make
these admonishments over the bullhorn she told me, 'at least 7' .

A few moments after hearing the police admonishments over the bullhorn she heard
one gunshot. This followed with a fence being rammed by a police SWAT vehicle and
then police running up to Babb's house. Immediately following this was a very calm
period where everything became quiet and police officers began putting up crime scene
tape in the area.

INTERVIEW: (Roger and Maureen Gilmore-2234 Devos St)
The Gilmore's stated that they have lived at this location for over 30 years. Brian Babb
has been a neighbor of theirs for about 3-4 of those years. They have both known Babb
for about 10 years because their grandchildren used to play baseball with his children.
They stated that he was a quiet neighbor who never caused any problems in the
neighborhood . However, Babb had a pretty severe 'drinking problem '. They remember


                                                                                  Exhibit 16
                                                                            Page 101 of 178
                                                                         PAGE 3 OF 6

                                                                                      COE 000683
   Case 6:17-cv-00424-MC        Document 44-17      Filed 11/13/18    Page 102 of 178
                 Alex R. Gardner
                  Lane County District Attorney

                                                        lAN E COUNTY DISTRICT ATIORNEY'S OFFICE
                                                               125 EAST 8th AVENUE, ROOM 400
                                                                EUGENE, OREGON 97401 -2926
                                                                   FAX ONLY (54 1) 682-3890
                                                                        (54 1) 682-4261




occasions where he would show up to the children's baseball games drunk and cause
big scenes where he would argue with umpires and other parents.

On the listed date both Robert and Maureen were gone. They returned home at about
1930 hours and saw all of the police vehicles and crime scene tape in the area .

INTERVIEW: (Andrea and Denny Castor-2212 Devos St)
The Castor's stated that they have lived at this location for about 14 years and have
never met Brian Babb. They would occasionally see him driving in the area. However,
they have never spoken to him.

On the listed date, at about 1720 hours, Denny Castor departed this location on his way
to school. At this time he observed a couple of police vehicles parked in the
neighborhood . About this time Andrea looked outside through her living room window
and saw a couple of police officers. Because she observed them carrying 'big guns'
she locked all of her doors and moved further into the house. Between 1730-1800
hours she heard one single gunshot. However, she did not hear anything before or
after. Just after 1800 hours Denny arrived back home and saw several additional police
vehicles and crime scene tape.

INTERVIEW: (Eric Severson-2211 Devos St)
Eric Severson advised that he has lived at this location since September of 2014. He
further advised that he does not know Brian Babb and has never spoken to him as far
as he can remember. On the listed date, unknown what time but definitely still light
outside, he observed police officers through his window. As he continued to watch
through this window he observed more police officers arrive. Soon after these
additional police officers arrived he heard one gunshot. However, he did not hear
anything before or after this gunshot and remained inside of his house the entire time.

INTERVIEW: (Merle and Verla Spaid-2233 Devos St)
The Spaid's advised that they have lived at this location for over 60 years and neither of
them know Brian Babb. They were both familiar with him as a neighbor and described
him as a quiet neighbor who never caused any problems. However, they have never
spoken to him before.

On the listed date, unknown what time but still light outside, Merle and Verla heard
people talking very loudly outside. They opened the front door and saw a police SWAT
vehicle drive through and break down a fence. At one point they heard a single gunshot
and nothing else.



                                                                                  Exhibit 16
                                                                             Page
                                                                          PAGE    102 of 178
                                                                               4 OF6
                                                                                       COE 000684
   Case 6:17-cv-00424-MC         Document 44-17     Filed 11/13/18     Page 103 of 178
                  Alex R. Gardner
                  Lane County District Attorney

                                                         LANE COUNTY DISTRICT ATTORNEY'S OFFICE
                                                                         1
                                                               125 EAST 8 h AVENUE , ROOM 400
                                                                EUGENE, OREGON 97401 -2926
                                                                   FAX ONLY (541) 682-3890
                                                                       (541 ) 682-4261




INTERVIEW: {Maurice and Eva Read-2251 Devos St)
The Read 's advised that they have lived at this location since 1977 and did not know
Brian Babb . They both described Babb as a quiet neighbor who never caused any
problems in the neighborhood. They both knew that he was a disabled veteran.

 On the listed date, unknown time but still light outside, they looked out of their living
 room window and saw a police officer on the roof of the house to the south of Babb's
 house. This police officer was positioned next to the chimney of this house. They saw
another police officer positioned behind a tree just to the north of Babb's house. A
police SWAT vehicle later pulled up into the driveway of the house where the first
observed officer was positioned on the roof. A few moments later they heard the police
on a 'loudspeaker'. They said that the police were very clear, had clearly identified
themselves multiple times and were giving clear commands of, 'Come out with your
hands up'. They both believe that the police gave these admonishments for about 30
minutes. Maurice and Eva told me that from their vantage point they had a blocked view
of Babb's house and they never saw anybody come out of the house as ordered . At
one point, they both observed the police SWAT vehicle 'take off' and drive through a
fence towards Babb's house but they could not see or hear what instigated this. About
1 or 2 minutes later they heard one single gunshot. Immediately following this gunshot
they both described the scene as very quiet with police running around putting up crime
scene tape.

INTERVIEW: {Alicia Boekhorst-2265 Devos St)
Alicia Boekhorst advised that she has lived at this location for about 2 Y-2 years and did
not know Brian Babb. On the listed date, at about 1715 hours, Boekhorst returned
home from school. She saw a couple of police vehicles in the area , however, she did
not think much about it and went about her evening routine of eating dinner. While
eating dinner she heard some loud crashing outside. Because it was trash day the
following day she did not think much of this noise either. She figured that it was
neighbors taking out their trash cans to the street curb which inspired her to do the
same. As she was moving her trashcan to the street curb she was approached by a
female police officer who ordered her to go back into her house. She immediately
complied as she saw that more police officers and police vehicles were now in the
neighborhood.

Boekhorst went back into her house and then 'peeked ' out through her living room
window to see what was going on. At this time she saw police officers carrying 'big
guns' so she closed the window blinds and moved further into the house because th is
frightened her. She was unable to hear or see anything further at this time.



                                                                                   Exhibit 16
                                                                             Page
                                                                           PAGE    103 of 178
                                                                                5 OF6

                                                                                       COE 000685
   Case 6:17-cv-00424-MC Document 44-17           Filed 11/13/18     Page 104 of 178
               Alex R. Gardner
                 Lane County District Attorney

                                                       LANE COUNTY DISTRICT ATTORNEY'S OFFICE
                                                             125 EAST 8th AVENUE, ROOM 400
                                                              EUGENE, OREGON 9740 1-2926
                                                                 FAX ONLY (541 ) 682-3890
                                                                      (54 1) 682-426 1




INTERVIEW: (Sharon Rott-2265 Devos St)
Sharon Rott advised that she has lived at this location for over 20 years. She does not
know Brian Babb but did describe him as a quiet neighbor who never caused any
problems in the neighborhood. Rott further advised that she did not see or hear
anything. She just listened to what Boekhorst was telling her about what she had seen
outside.

INTERVIEW: (Elizabeth Wobbe-2280 Devos St)
Elizabeth Wobbe advised that she has lived at this location since 1991. She went to
elementary and middle school with Brian Babb up until the point that he moved away.
At this time in her life she did not know Babb and really never spoke with him. She
does not remember much about him when they were children. She further advised that
his children and her children ended up going to school together as well. However, as
an adult and a neighbor she still never spoke with him and did not know much about
him. She said that she has not spoken to him at all since he moved in next to her. She
did describe him as very quiet and that he kept to himself.

On the listed date Wobbe remembers her husband calling her and tell ing her what was
going on. Up to that point she did not hear or see anything and did not know that
anything was happening in her neighborhood. After receiving this call she walked out to
the front porch of her house and heard Babb screaming . However, she could not tell
what he was saying. She also heard the police on a 'bullhorn ' saying , 'Brian , I know
you 've had a hard day, come out. ' Wobbe said that Babb only continued to scream and
she could still not tell what he was saying. A few moments later she heard one loud
bang. She believed that this 'bang ' was either a police flash grenade or a shotgun . At
this time she got frightened and went inside of her house and did not see or hear
anything further.


REPORT DATE:               03/31/2015
REPORTING OFFICER:         Detective Jason Molony #71 0 LCDA




                                                                                  Exhibit 16
                                                                           Page
                                                                         PAGE 6 OF104
                                                                                   6 of 178

                                                                                     COE 000686
Case 6:17-cv-00424-MC   Document 44-17   Filed 11/13/18   Page 105 of 178




             LCSO
           REPORTS .

              15-1925



                                                                    Exhibit 16
                                                               Page 105 of 178
                                                                       COE 000687
                              Case 6:17-cv-00424-MC                                  Document 44-17               Filed 11/13/18               Page 106 of 178


                                                                                  INCIDENT REPORT
                                                                                    LANE COUNTY SHERIFF'S OFFICE

C'
 cso
           TAU.Y


           ~v
                       PI5S


                       ME
                                   W.SP


                                   MEN!"AI.
                                                 CIS


                                                 aa:
                                                          FWQ.
                                                         SGT

                                                         CI'I.J
                                                                     HATE
                                                                     CliME

                                                                     GANG
                                                                                Incident & ORS No
                                                                                 Outside Agency Assist - OIS
                                                                                                                                                       Case Number
                                                                                                                                                        2015-1925
                                   t-.ll!
                                                                                Location                                                               Area         Source
 EFD          Res Dep/ CGn City:
                                                                                2248 Devos St. Eugene, OR                                                          OBS
 51'0         Other.
                                                                                Report Date                Time                   Occurred Date        Time
                                                                                                                                                                    to
              other:                                                            03-31-15
 OSP                                                                                                       0810                  03-30-15              1940

   SYNOPSIS

  On 03-30-15 at around 1700 hours, the Eugene Police Dept. responded to 2248 Devos St. regarding an armed and suicidal subject
  that had already fired a weapon inside the residence. Numerous officers converged on the scene and an armored rescue vehicle
  soon arrived as well. An EPD officer in the forward turret of that vehicle ~ red his weapon at the armed subject who came out of the
  house and pointed a rifle at him, resulting in that man's death. The Inter-agency Deadly Force Investigation Team was activated to
  investigate this incident.

          Name {last               First        Middle)                                             DOB
                                                                                                                     I   Race
                                                                                                                                               Sex            I   Work Hours


   E      Address                                                    City                  State    Zip       Res Phone             Occupation/School/Type of Business
 :e
 >
          Bus Address                                                City                  State    Zip       Bus Phone                         I
                                                                                                                                        0
                                                                                                                                    xn    ed        where Taken


                 fame (Last                   First    Middle)                                      DOB
                                                                                                                     I   Race
                                                                                                                                               Sex            J   Work Hours

  ...E                                                                                                                                                    I Relationshio
 u::
   ~.
          Address                                                    City                  State    Zip       Res Phone            I Bus Phone
  a                                                                                                                                                          I Work Hours
  E
  0
                ] Name (Last                  First     Middle)                                     DOB              I Race                    Sex
 uI
 u        Address                                                        City              State    Zip    Res Phone                Bus Phone             I Relationship
          ostolen
          OVictim
                              0 Suspect
                              OLoc      Oinv
                                                               I Lie #                                     VIN#                                         Value



  1:
  0
          Color(Top)                                           (Solid or Bottom)           I State I ExpYr I Type I Veh Yr         Make                 Model        ., Style
 :.::;
  ra
  ...E SPECIAL  VEHICLE FEATURES                                                                                          FURTHER DESCRIPTION OF MARKED ITEMS
 .e1: 00 21 Not
            Keys in Vehicle 0 1 Delinquent Payments
                            02 Rust/Primer Spots
                                                                                      0 1 Sticker in Window
                                                                                      02 Sticker/Decal on Bumper
 ....           Drivable
  Gl      0 3      Stereo Tape                    0 3 Level Altered                   03 Sticker/Decal on Body
 u 0 4 CB Radio                                   0 4 Decorative Paint                04 Painted Desc on Body
 :E
 Gl 0 5 Special Antenna
 > 0 6 Vinyl Top
                                                  0 5 Damage to Front
                                                  0 6 Damage to Rear
          0    7 Loud Muffler                     0 7 Damage to Right
          0    8 Custom Wheels                    0 8 Damage t o Left
          Tow Information

          Reg Owner Name (Last                         First      Middle)                                                       Phone


          Address                                                    City            I State       1 Zip     1 DOB
                                                                                                                                Notified Date/Time        I ByWhom       ID#




         EPORTING DEPUTY                                                        DPSSt# /BADGE#              REPORT DATE                                                         DATE

  Det. G. Jones                                                                   32043/464                03-31 -15                                                 eiJ/o'l./1
                                                                                                                                                            Exhibit 16
                                                                                                                                                                    Page 1 ol q
                                                                                                                                                       Page 106 of 178
                                                                                                                                                                     COE 000688
                           Case 6:17-cv-00424-MC                        Document 44-17           Filed 11/13/18            Page 107 of 178

        InCI'dent Report                                                                                                   case#: 2015 -1925


    I~ s
                    #1 - Name (Last        First     Middle)                                    DOB/Age                         AKA
                     Babb                 Brian                Avon                             05-12-65
            Address
     c>                                                City     State     Race       Sex         Ht        Wt       Hair           Eyes      Photo   Composite
    ...
    H
       I

    .......
            2248 Devos St.                     Eugene           OR        w          M           509       195      BRO        HAZ            D         D
     c Clothing Description
     0
     ~
     Gl
    Q.
     Cl
     c                                     First     Middle)                                    DOB/Age                            AKA
    ·;;; 0 # 2 - Name (Last
     Ill
    i
    Q.
    :E
        I
              Address                                 City      State     Race       Sex         Ht        Wt       Hair           Eyes    1 Photo   Composite
    .......
     c.
     Ill
                                                                                                                                              D         D
    :I
    Ul        Clothing Description
     I
    Ul




     Mise                                                 Mise                                            General


     Build                                         Complexion                          Speech                                 Hair Style


     Facial Hair                                   Glasses                             ·Teeth                                 Mask


    Additional Information:




    Scars I Marks /Tattoos



c   Suspect                      SMT                          LOCATION                     DESCRIPTION




R.Sincident R. 162.375 sections 212 initiating a false report "(1) A person commits the crime of initiating a false report if he knowingly
initiates a false alarms or report which is transmitted to a fire department, law enforcement agency or other organization that deals with
emergencies involving danger to life or property. (2) Initiating a false report is a class C misdemeanor, "I will testify as a witness against
the defendant when charged with a crime.


              D            I understand that I am liable for all towing and storage costs incurred during the recovery
                           of this vehicle.



              D            The named child is presently a runaway and I request that
                           he/she be taken into custody for their own protection.



                                                                                    (Signature of Person Reporting the Incident)              Date




    REPORTING DEPUTY                                           DPSSt# /BADGE#              REPORT DATE               GEANT SIGNATURE                    DATE

    Det. G. Jones                                                 32043/464                03-31-15                 ~W~i4Jg~
                                                                                                                           Exhibit ott/rz.f
                                                                                                                                   16                            b
                                                                                                                                      Page 107 of 178 Page 2 o


                                                                                                                                                COE 000689
              Case 6:17-cv-00424-MC                   Document 44-17           Filed 11/13/18   Page 108 of 178

                    CONTINUATION REPORT                                                          PAGE~OF_1_
                                                                                                 CASE NUMBER   2015-1925
                              LANE COUNTY SHERIFF' S OFFICE

             Involved/ EPD Offc. Stutesman, William


             Assisting Officers/ LCSO Det. Sgt. Wilkerson, Carl #445
                                 LCSO Det. Simons, Steve #443
                                 LCSO Det. Silano, David #538
                                 LCSO Det. Rogers, Chad #264
                                 SPD Det. Crolley, George
                                 SPD Det. Potter, Kyle
                                 OSP Det. Sgt. Kenyon, Andy
                                 OSP Det. Sprague, Dusty
                                 EPD Det. McGuire, Jed
                                 EPD Det. Thompson, Mel

             Witnesses/ EPD Ofc. Grose, Matthew Stephen #616
                        EPD Ofc. Farley, Kirk Patrick #612
                        EPD Ofc. DeWitt, Derek Andrew #415


            Mentioned/ EPD Sgt. Vinje, Scott
                       EPD Sgt. McAlpine, Malcolm
                       EPD Ofc. Keiser, Kyle
                       EPD Ofc. Barnes, Lori
                       EPD Ofc. Pieske, Nate
                       EPD Ofc. Warden, Judd

             INVESTIGATION: On Monday March 30th, 2015 the Inter-agency Deadly Force
             Investigation Team (IDFIT) was activated to investigate an officer involved shooting
             incident that occurred at 2248 Devos St. in Eugene around 1700 hours. It was learned that
             the 911 call center had received a call from crisis counselor Becky Higgins who was
             advising that she was on the phone with a man named Brian Avon Babb who was suicidal
             and had claimed to have already fired shots inside his home. The Eugene Police
            responded to the location and established a perimeter around the unique and challenging
            residential property. Babb exited the house and after a brief encounter, was shot and
            killed by EPD Officer Stutesman.
                    At 1920 hours I was called from my residence by Det. Sgt. Wilkerson who
            advised me of the officer involved shooting incident. Det. Sgt. Wilkerson assigned me to
            respond to the EPD union office at 450 Country Club Rd to contact witness officers and
            to obtain their statements. I arrived at the Eugene Police Employees Association office
            and met with union Vice President, Det. Jed McGuire. I was led to a private conference
            room where I could interview several of the officers who had some involvement in the
            suicidal subject call. As a union representative, Det. McGuire sat in on each of the
            interviews that I conducted on behalf of the officers.
                    I first spoke with Officer Matt Grose who, I learned, was sitting in the front
            passenger seat of the armored rescue vehicle that had been brought to the scene of the
            incident. Officer Grose is a current Crisis Negotiator for EPD and he was acting in this
                                                                                                          Exhibit 16
                                                                                                     Page 108 of 178
Reporting Officer         J.D.#   Assisting Officer     I.. D.#   Date & Time Prepared
Det. G. Jones       464                                           04-0 1-15  16 10                             COE 000690
               Case 6:17-cv-00424-MC                   Document 44-17            Filed 11/13/18   Page 109 of 178

                     CONTINUATION REPORT                                                           PAGE        oF_3__
                                                                                                   CASE NUMBER   2015-1925
                              LANE COUNTY SHERIFF' S OFFICE

             capacity from within the vehicle by hailing to the occupants of the house and by making
             brief phone contact with Babb. I next spoke with Officer Kirk Farley who had responded
             to the call from the River Road area. Officer Farley is a sniper with the EPD SWAT team
             and he advised that he took several positions during the unfolding of the call in an effort
             to locate one that would afford him the best vantage point from which to observe the
             home and any actions taken by Babb. After Babb was shot, Farley was one of several
             officers who then entered the home to clear it for any other persons who may have been
             inside.
                     I last spoke with Officer Derek DeWitt who told me that he had dispatched
            himself to the call from the Property Control Unit facility after it had been broadcast.
            Officer DeWitt arrived at the same time as Officer William Stutesman, and together they
            got into the rescue vehicle upon its arrival. Officer DeWitt had brief contact with a
            roommate in the involved residence and then heard a single shot fired. Officer DeWitt
            then escorted medics up to the front porch to the location of the deceased.
                     Upon completing these interviews I was contacted by Officer Judd Warden who
            provided me with Officer Stutesman' s In-Car-Video hard drive device and said that if it
            was on during the incident, then the audio would have been captured. I then went to the
            involved address of2248 Devos St to meet with Det. Sgt. Wilkerson for any further, or
            needed tasks to be completed. As I approached the location on Devos St., I saw that an
            EPD Community Service Officer had closed through traffic to the south of the address
            with his vehicle. I parked beyond his location and walked to the house where I had
            logged myself in with the officer managing the Crime Scene Log. I then located Det. Sgt.
            Wilkerson and OSP Sgt. Kenyon. I shared the information I had learned and inquired if
            there were any more tasks remaining that I could assist with. With enough investigators
            on scene and already handling the various assignments, I was released to secure for the
            night at 2300 hours.
                     On Tuesday March 31 s\ 2015, the IDFIT team convened a meeting at the
            Sheriff's Office at 1000 to share information learned from the individual investigative
            efforts, and to identify any necessary tasks yet to be completed. Information was shared
            and peripheral issues were discussed. I turned over Officer Stutesman' s ICV hard drive to
            EPD Det. Mel Thompson so that he could download the contents of it with the protocols
            and equipment they maintain for doing so. The remaining tasks to be completed were
            then assigned and the meeting adjourned.


            INTERVIEWS:

            Officer Matthew Stephen Grose #616                     DOB 03-10-81            2012 hours

                     Officer Grose has been employed with the Eugene Police Dept. for seven years
            and currently works 1700-0300 as part of team 41. On this day, Officer Grose' s radio
            designator was 4E31 . Officer Grose has been a part of the Crisis Negotiator Team (CNT)
            for the last four and a half years and regularly participates in training related to that skill;
            and has also gained practical experience in that regard.
                    Officer Grose told me that he had just arrived at Headquarters for briefing when
            the armed suicidal subject call was broadcast. Officer Grose responded to the location to
                                                                                                               Exhibit 16
                                                                                                          Page 109 of 178
Reporting Officer          l.D.#   Assisting Officer     I.. D.#    Date & Time Prepared
Det. G. Jones        464                                            04-0 1-15  1610                               COE 000691
              Case 6:17-cv-00424-MC                  Document 44-17          Filed 11/13/18   Page 110 of 178

                    CONTINUATION REPORT                                                           PAGE~ OF __3__
                                                                                                  CASE NUMBER   2015-1925
                             LANE COUNTY SHERIFF' S OFFICE

             assist in a CNT capacity in hopes of diffusing the situation. Officer Grose learned that a
             therapist or counselor was on the line with 911 and relayed information that the subject,
             Babb, had already fired a weapon inside his house. It was unknown at that point if there
             were any other people in the house who may be in jeopardy.
                      Officer Grose said that he was among the first few officers to arrive in the area
             and that he took a perimeter position until the arrival of their Bearcat armored rescue
             vehicle. This vehicle was operated by Officer Nate Pieske. Officer Grose got into the
             front passenger seat, followed by Officer William Stutesman who took a position in the
             forward turret of the vehicle. Sgt. Scott Vinje, Sgt. Malcom McAlpine, and Officer Kyle
             Keiser then followed into the rear compartment of the vehicle. Officer Grose then
             described the odd and challenging Babb property as being a two story house on a rear
            panhandle lot on the west side of Devos St. A long driveway accesses the house which is
            oriented southwest to north east. The driveway is bordered on the north by a six foot
            wooden fence and on the south side by a three foot wire fence. Officer Grose said that the
            Bearcat drove up to a position of about fifty to sixty feet from the house on the property
            to the south of the driveway. This was the only position that would afford the best,
            though minimal view of the front door area of the home. Officer Grose described his
            view as being mostly unobstructed of the second floor, but the first floor was mostly
            obscured by the wooden fence.
                     Officer Grose then began hailing on the public address system to the occupants of
            the house that the police presence was not leaving, and for them to come out. Officer
            Grose said that he hailed specifically for Babb to come out, that they didn't want anybody
            to get hurt, and to come out with nothing in his hands. A short time into the hailing, a
            male subject came out of the house with his hands up that complied with orders to walk
            to the back of the vehicle where he was contacted by the officers in the back of the
            Bearcat. It was learned that this subject was Babb's roommate, Jim Antonini. Officer
           Grose continued to hail to Babb to come out peacefully. Soon, Babb appeared in an
           upstairs window and began yelling towards them. Officer Grose could not make out
           exact! y what he was yelling due to the distance and being inside the armored vehicle.
           This occurred a few times with Babb yelling out to the police from an upstairs window.
           During those times, Babb did not appear to be in possession of any weapons.
                     Officer Grose then attempted to make contact with Babb by cell phone. On the
           first few tries, the phone rang until it went to voicemail. Eventually, Babb answered the
           phone and was hostile as he stated that he had a gun pointed at him (Grose, but possibly
           Stutesman in the turret), and for them not to come into his house or go onto his property,
           to just leave. Officer Grose told him that they were not going anywhere and that they
           were seeking a peaceful resolution. Babb hung up.
                      Officer Grose then said that he could somewhat overhear the conversation
           between the officers in the back of the vehicle and the roommate that had come out, Jim
           Antonini. He heard the roommate say that he was concerned about the armor capabilities
           of their vehicle, due to the types of rifles that he knows Babb possesses. The roommate
           had said that he and Babb frequently hunt and fish together and that Babb has many
           weapons. Officer Grose also heard the roommate state that he had just got home around
           1600 hours, did a few things around the house, and then went to his room. The roommate
           came out when he heard the police hailing into the house . .As he was coming down the
           stairs, the roommate had said that he saw Babb frantically trying to get into a large gun

                                                                                                             Exhibit 16
                                                                                                        Page 110 of 178
Reporting Officer         LD.#   Assisting Officer      L D.#   Date & Time Prepared          A   roved By       I. D!!.J
Det. G. Jones       464                                         04-01-15   1610                   w~ COE
                                                                                                     ~~ ,. ·000692
               Case 6:17-cv-00424-MC                   Document 44-17           Filed 11/13/18   Page 111 of 178

                    CONTINUATION REPORT                                                               PAGE~ OF __3._
                                                                                                      CASE NUMBER   2015-1925
                              LANE COUNTY SHERIFF'S OFFICE

              stairs, the roommate had said that' he saw Babb frantically trying to get into a large gun
              safe in the living room and that he appeared to be very angry and in a rage of sorts; angry
             in a way that he had never seen before.        ·
                       Officer Grose then said that he could see the top ofBabb' s head as he walked out
             onto his front porch. Again, this view was obstructed by the wooden fence and he could
             not see ifBabb had any weapons. Officer Grose tried to get out on the radio to broadcast
             his observation ofBabb coming out, but could not do so due to ongoing radio traffic.
             Officer Grose then told me that he heard Officer Stutesman saying someone was at the
             door with a gun, and then something to the effect of "He's pointing a rifle at me". Officer
             Stutesman was at that time, standing behind Officer Grose with his upper torso and head
             out of the vehicle area in the roof turret. Officer Grose then heard Officer Stutesman fire
             a single shot from his rifle, and then he lost sight of the top ofBabb's head as he fell
             down.
                       Officer Grose then described a quiet lull in the radio traffic and general movement
             of other officers immediately following the shot. Then, there seemed to be much
             confusion on the radio as officers and supervisors were trying to determine where the
             shot had come from. He heard inquiries if the suspect had shot, had the police fired, did
             the suspect shoot himself? Then Officer Grose heard Officer Stutesman state that he had
             fired the shot. Officer Grose then said that he heard radio traffic that they needed to get
            up to the front porch immediately. The Bearcat driver then began driving straight towards
            the front of the house from where they had been parked, striking a drift boat, a white Ford
            F350 pickup, and crashing through two wooden fences in doing so.
                       Officer Grose remained in the vehicle as other officers converged on the front of
            the house. He stated that he could see Babb's body lying on the ground with his upper
            half fallen back in to the house, and his legs were in the threshold ofthe doorway and
            slightly tucked under him. Officer Grose could also see a black, scoped, bolt action rifle
            with a bipod mounted on the front stock area lying on the front porch near the downed
            subject. Officer Grose then saw Officer Stutesman come down from the turret and
            watched as he put his rifle away on one of the seats. Officer Stutesman appeared to be
            shaking somewhat and slow in his movements. He watched Officer Stutesman go briefly
            to the downed man before returning to the Bearcat. Officer Stutesman then asked for
            Officer Judd Warden to be sent to him as they are good friends. Officer Groseman
            walked Officer Stutesman out to the street and waited with him for a few moments until
            Officer Warden arrived. Officer Grose was soon released from the scene to go to the EPD
            union office to give his statement there.
                      I asked Officer Grose if he had been recording the incident in any way with video
            or audio, and he said that his on-person recording system was off. However, he did say
            that there is a dash mounted camera in the Bearcat that he activated upon getting into the
            vehicle. Officer Grose believes that the camera view isn' t any better than the view he had
            of the incident, mostly of the fence and some activity just above it.




                                                                                                                 Exhibit 16
                                                                                                            Page 111 of 178
Reporting Officer         I. D.#   Assisting Officer      I..D.#   Date & Time Prepared          Ap    1eA Bp'_      !.D.# J
Det. G. Jones       464                                            04-01- 15  1610                     ~~COE          ~( 000693
                                                                                                                             .
               Case 6:17-cv-00424-MC                   Document 44-17            Filed 11/13/18   Page 112 of 178

                    CONTINUATION REPORT                                                            PAGE ____:]____ OF
                                                                                                   CASE NUMBER          2015- 1925
                              LANE COUNTY SHERJFF' S OFFICE


             Officer Kirk Farley #612                  DOB 10-09-67                2050 hours

                     Officer Farley has worked for the Eugene Police Dept for seven years and has
             been on the EPD SWAT team as a sniper since May 2010. Officer Farley advised that his
             current work shift is from 1100-2100 hours, and on that day his radio designator was
             3E68. Officer Farley told me that he was working in the River Road area of Eugene and
             was about to go out with a suspicious vehicle on Irvington Rd near Crocker St. when he
             heard the broadcast call of the armed suicidal subject. Officer Farley dispatched himself
             to the call and then went to the location where he entered from the north. Officer Farley
             said that he paired up with Officer Lori Barnes and they proceeded on foot to a vacant,
            grassy panhandle lot on the north side of the involved residence.
                     Officer Farley stated that they did not have much of a view of the ground floor of
            the house and that they were exposed to the second floor due to a lack of any kind of
            cover or concealment. Officers Farley and Barnes then went back out to the street and
            found a position from which he could safely observe the upstairs windows through a
            narrow lane between two homes that sit on the side of the road, east of the involved
            residence. Officer Farley said that he observed Babb in an upstairs window a few times
            and that he did not appear to be armed on those occasions. He also saw Babb peek out
            through the closed blinds on other upstairs windows. Officer Farley stated that during
            Babb's appearances in the window, he could see that Babb appeared to be yelling down
            to the Bearcat in an angry tone, but could not distinguish anything that he actually yelled.
                     Officer Farley said that he heard someone yell "He' s got a gun!" followed by a
            single gunshot. Officer Farley also described a brieflull in all radio traffic and movement
            by other officers, followed by a few minutes of confusion on the radio as to the origins of
            the gunshot. Officer Farley then located a ladder that he was able to use to gain
           immediate access to the rooftop ofthe home directly in front of(east) Babb's house.
           Upon gaining this access, Officer Farley could then look down onto the front porch of the
           house and saw Babb lying in the doorway of the home. From this vantage point, Officer
           Farley could not see a weapon near the body due to the overhang of the front porch cover
           and supporting pillars.
                     Officer Farley got down from the roof and joined several other officers; Sgt.
           Vinje, Sgt. McAlpine, and Officer Keiser to assist in clearing the residence to check for
           any other people or threats. Upon approaching the front of the house, Officer Farley did
           then see what he described was a black, scoped rifle that had the bolt action closed in the
           forward and down position, an indicator that the rifle was capable of firing. After entering
           the house, Officer Farley noted that in what appeared to be Babb' s upstairs bedroom he
           saw a spent handgun round casing lying on a small table and what looked to be a bullet
           hole in the floor. He also described seeing a trigger guard lock lying on the floor in the
           closet, opened in its two halves. Back in the living room area, Officer Babb saw a
           corresponding hole in the ceiling where he believed Babb' s bedroom to be. Officer Farley
           saw a large gun safe in the living room that had the door standing open, and observed
           numerous firearms stored within. On a nearby kitchen bar counter top, Officer Farley
           observed what appeared to be mortgage documents, bank documents, and three live
           rounds of rifle ammunition that he believed were of .300 Win Mag Caliber. Officer
           Farley was soon relieved and instructed to go to the union office for his interview.
                                                                                                              Exhibit 16
                                                                                                         Page 112 of 178
Reporting Officer         I. D.#   Assisting Officer      I.. D.#   Date & Time Prepared
Det. G. Jones       464                                             04-0 1- 15 1610                                     COE 000694
              Case 6:17-cv-00424-MC                   Document 44-17            Filed 11/13/18   Page 113 of 178

                    CONTINUATION REPORT                                                           PAGE_&'_
                                                                                                        · _OF   __j_
                                                                                                  CASE NUMBER   2015-1925
                             LANE COUNTY SHERJFF ' S OFFICE




             Officer Derek Andrew DeWitt #415                      DOB 06-02-84           2114 hours

                      Officer DeWitt has been employed by the Eugene Police Dept. for eight years and
             is currently working anll00-2100 shift. On this day, Officer DeWitt's radio designator
             was 3E45. Officer DeWitt is currently a Defensive Tactics instructor for EPD. Officer
             DeWitt advised me that he was at the Property Control Unit and preparing to write a
             Death Investigation Report for the call he had been assigned to when he heard the armed
             and suicidal subject call being dispatched. Officer DeWitt said that he cleared PCU and
             self-dispatched himself to that call and was among the first few officers to arrive in the
             area.
                     Officer DeWitt said that he had parked to the south of the residence near Officer
             Stutesman who had just arrived also. Officer DeWitt initially grabbed his patrol rifle as
             Officer Stutesman armed himself with a 40mm less lethal launcher. Officer DeWitt said
             that they agreed to switch weapons as Stutesman was on the SWAT team and was
             perhaps more capable with his patrol rifle. After a few moments, EPD's Bearcat armored
            rescue vehicle arrived and they both got inside. Officer Stutesman positioned himself in
             the forward turret and Officer DeWitt got into the back of the vehicle with Sgt. Vinje,
             Sgt. McAlpine, and Officer Keiser.
                     Officer DeWitt described the Bearcat moving into a position on a neighbor' s
            property, just south of the involved residence. Officer DeWitt heard Officer Grose then
            begin to hail to the occupants of the house. After a short time, a roommate identified as
            Jim Antonini exited the house and was brought to the rear of the Bearcat where he was
            contacted, searched, and brought into the vehicle to provid~ information about Babb,
            weapons, and any other persons who may be inside. Officer DeWitt told me that he heard
            Antonini say that he got home from work aroung 1600 hours and then went up to his
            bedroom where he said he fell asleep. Anonini said that he awoke to the sounds of the
            police hailing to them to come outside. Antonini said that he came downstairs and saw
            Babb frantically trying to open a large gun safe in the living room, and that he appeared
            to be angrier than he' d ever seen him to be. Antonini told Babb that he didn' t want any
            part of whatever was going on, so he went outside. Officer DeWitt heard Antonini say
            that he and Babb hunt and fish a lot, and that there is a lot of high powered weapons in
            the safe.
                     Officer DeWitt said that he could see and hear Officer Grose talking to Babb on
            the phone for a few moments before hanging up. A very short time after that, Officer
            DeWitt said that he heard "He' s got a gun! " coming from the front of the vehicle, and
            believed that it may have been Stutesman making that statement. A moment later, Officer
            DeWitt said that he heard a single gunshot. Officer DeWitt described a similar lull in all
            activity, followed by confusion on the radio as to who fired the shot. Officer DeWitt
            pulled Antonini out of the vehicle as it began driving toward the front of the house,
            striking a boat, a truck, and a wooden fence in its path.
                     Officer DeWitt took Antonini out to a patrol vehicle on the street and handed him
            off to another officer. He then led medics, who had been standing by, up to the front

                                                                                                            Exhibit 16
                                                                                                       Page 113 of 178
Reporting Officer         !.D.#   Assisting Officer      I.. D.#   Date & Time Prepared
Det. G. Jones       464                                            04-01-15   1610
                                                                                                                COE 000695
              Case 6:17-cv-00424-MC                    Document 44-17           Filed 11/13/18   Page 114 of 178

                     CONTINUATION REPORT                                                          PAGE   __.1_ OF ___3_
                                                                                                  CASE NUMBER    2015-1925
                               LANE COUNTY SHERIFF' S OFFICE

             porch where they could check on the condition of the Babb who was lying in the
             doorway. The medics declared Babb' s time of death at 1802 hours. Officer DeWitt then
             grabbed a camera from Officer Stutesman and began taking some initial photographs of
             the scene. Officer DeWitt said that he then began a Crime Scene Log and taped off the
             area in front of the house to establish a· scene perimeter. Officer DeWitt stayed on scene
             for another two hours before being relieved to return to the union office to provide his
             statement.




            FOLLOW UP: To be determined by case agent




            REFERRAL: Oregon State Police Det. D. Sprague. District Attorney' s Office




            DISPOSITION: Suspended




                                                                                                              Exhibit 16
                                                                                                         Page 114 of 178
Repmting Officer          I. D.#   Assisting Officer     I.. D.#   Date & Time Prepared
Det. G. Jones       464                                            04-01-1 5  1610                               COE 000696
                    Case 6:17-cv-00424-MC
                                        Document 44-17 Filed 11/13/18                                                      Page 115 of 178
                                 SUPPLEMENTAL       REPORT                                                                                         Page 1                of 2
                                               LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                           Case Number
                                                                                                                                                                      15-1925
                                                                                                                  REL.b-TED REPORTS
                                                                                                                   AI" Incident
                                    Incident & ORS No.
                                                                                                                     0 Accident
                                                 OUTSIDE AGENCY ASSIST "OIS"                                         0 Custody
                                                                                                                     0 Citation
                                   Location:                                                                        .&"' Prop./Evidence
                                                                                                                   -!!- Supplemental
                                        2248 Devos St. Eugene, OR 97402
                                   RPT. DATE                       Time            Occurred Date                  Time
                                       03/30/201                   2003            03/20/2015                      1706
                                                                          Victim                          First                Ml                          DOB
 FOLLOW UP REPORT                  [X 1                                      N/A
 DISPOSITION REPORT                [ 1                                                                                                                     Phone
 CONTINUATION REPORT               [ 1
  Suspect                                                                                      DOB:                      Age     Race I sex                        P.O.B.
       Babb, Brian Avon                                                                            05/12/1965            49      W/M                                     OR
 SCARS I MARKS /TATOOS EXACT DESCRIPTION OF TATTOO I MARK AND IT'S LOCATION




                                                                                                                                          :·.: .... _,,.



   ~---
   ~       CLEARED BY ARREST       Iii CLEARED EXCEPTIONAL
                                   ~
                                                                                         CLEARED UNFOUNDED




   .~SSISTING       OFFICER: Detective Sgt. A. Kenyon - OSP
                             Detective Sgt. C. Wilkerson #445
                             Detective D. Sprague- OSP
                             Detective G. Jones #464
                             Detective S. Simons #443
                             Detective C. Rogers #264
                             Detective G. Crolly- SPD
                             Detective C. Johnson - CGPD
                             Investigator J. Franklin - District Attorney's Office
                             Investigator J. Molony- District Attorney's Office


   RELATED CASE: Eugene Police Case #15-5349
                 Oregon State Police case #15-95758
                 Cottage Grove Police Case #15-716
                 Lane county District Attorney's Case #282543


  INVOLVED: Officer William Stutesman- Eugene Police


  INVESTIGATION: On 03/30/2015 the listed officers and I responded to the location regarding an officer involved
  shooting. Upon my arrival , I learned that Eugene Police Officer William Stutesman reportedly fatally shot the listed
  Brian Babb after Babb pointed a rifle at him or in the direction of him and other officers.

  I was then assigned to assist Oregon State Police Detective Dusty Sprague in processing the scene to include
                                                                                                Exhibit
  collecting evidence. I responded to Detective Sprague's location which was that of Babb's bedroom     16 in the ·
                                                                                                    located
Reporting Dfficer                              Assisting Officer            Date & Time Prepared                                    Page 115 of 178
Detective Davi                                                                 04/01/2015            1033 hrs.
                                                                                                                                                                   COE 000697
                    Case 6:17-cv-00424-MC               Document 44-17           Filed 11/13/18    Page 116 of 178
                                  SUPPLEMENTAL REPORT                                                            Page 2           of 2
                                           LANE COUNTY SHERIFF'S OFFICE
                                                                                                                 I   Case   Number15-1925


     11orth upstairs bedroom of the residence . Detective Sprague was in the process of obtaining photographs of the
     .ocation and in fact had already photographed most of the interior of the residence prior to my arrival.

    Detective Sprague and I then seized items of evidentiary value with from inside and outside of the residence with
    all of those items seized being placed into the custody or control of Detective Sprague. See Detective Sprague 's
    report for further details.


    FOLLOW-UP: To be determined


    REFERRAL: Lane County District Attorney's Office


    DISPOSITION: Suspended




                                                                                                                Exhibit 16
                    ~
                                                                                                           Page 116 of 178
Reporting Officer        1.0.#             Assisting Officer   Date & Time Prepared                ~ proved By
Detective D         J . Silano 538-28685                         04/01/2015           1033 hrs .    .   ~/GS(:y...J ~h2~~
                                                                                                                     COE 000698I
                     Case 6:17-cv-00424-MC                          Document 44-17                 Filed 11/13/18                     Page 117 of 178
                                         SUPPLEMENTAL REPORT                                                                                              Page                    1 of 3
                                                             LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                                Case Number

                                                                                                                                                                15-1925
                                                                                                                         RELATED REPORTS
                                                                                                                           x Incident
                                            Incident & ORS No.
                                                                                                                           0 Accident
                                            Outside Agency Assist (OIS)                                                    0 Custody
                                                                                                                           0 Citation
                                            Location:                                                                      0 Prop./Evidence
                                                                                                                           x Supplemental
                                            2248 Devos Street, Eugene
                                            RPT. DATE                                  Occurred Date                     Time
                                            03/30/2015                                 03/30/2015                        1940

                                                                               Vict/Compl                        First                     MI                  DOB

FOLLOW UP REPORT                            [xx1
DISPOSITION REPORT                          [ 1                        Address                                                                                 Phone
CONTINUATION REPORT                         [ 1
 Suspect                                                                                                 DOB :                  Age               Race I sex                     P.O.B.


SCARS I MARKS I TATOOS         EXACT DESCRIPTION OF TATTOO I MARK AND ITS LOCATION




  ~
  ~        CLEARED BY ARREST               •        CLEARED EXCEPTIONAL               ~       CLEARED UNFOUNDED                               l!j      SUSPENDED
                                                                                                                                                           .. ·,· ' ' . . .' ·' . ~ .   .   '   :;_.:




                                                                                                                                                                        ... ..
                                                                                                                                                                 ·,,.·.· · ·>:·


  Deceased
                    Babb, Brian Avon
                    DOB 05112/1965
                    2248 Devos Street
                    Eugene, OR 97402
                    (541) 514-2791

  AOI               Detective G. Jones #464
                    Detective D. Silano #538
                    Detective C. Rogers #264
                    Sergeant C. Wilkerson #445
                    DA Investigator J. Malony
                    DA Investigator J. Franklin
                    Detective G. Crolly (SPD)
                    Sergeant A. Kenyon (OSP)



                                                                                                                                        .....,.           Exhibit 16
Reporting Officer      DPSST#28626   I   Assisting Officer             l.D.#      Date & Time Prepared
                                                                                                                                  lt~~y              Page 117 of 178
Det. S. Simons #443                                                               03/31/2015 @ 1000                                            L/vJ.J?P~
                                                                                                                                    . ~usc--.-COE 000699
                             SUPPLEMENTAL
             Case 6:17-cv-00424-MC             REPORT
                                    Document 44-17 Filed 11/13/18                          Page 118Page
                                                                                                   of 178
                                                                                                        z_ of "3
                                                 LANE COUNTY SHERIFF'S OFFICE
                                                                                                      Case Number

                                                                                                      15-1925

 Ml         Antonini, James Robert                    (Roommate ofBabb)
            DOB 06/21/1971
            2248 Devos Street
            Eugene, OR 97402

 T/         Bishop, Paul Kyle                         (Community Service Officer)
            DOB 11108/1970
            300 Country Club Road
            Eugene, OR 97401
            (541) 513-2835

 Investigation
 On 03/30/2015 I was called out for an officer involved shooting (OIS). The message advised that the
 Eugene Police had been involved in a shooting at 2248 Devos Street in Eugene. I responded to the location
 and was briefed on what happened. The Eugene Police responded to a report of a suicidal subject at the
 location and encountered a hostile subject, Brian Avon Babb. At some point it was reported that Babb came
 out of the house with a firearm pointed towards units in the area and he was then shot by the Eugene Police.

 I contacted Sergeant Wilkerson who was helping coordinate the investigation. He asked me to team up with
 DA Investigator Malony to help canvas the neighborhood to see what any neighbors had observed. We
 started next door to the incident location and proceeded up and down the street from there.

 I made contact with Paul Bishop who was doing traffic control at the south end of Devos Street. I took his
 5tatement.

 Interview          Bishop, Paul Kyle                      DOB: 11/0811970
 Bishop said that he was called to help with traffic control at a suicidal subject call. He said that he was only
 an ear witness but heard a lot.

 He was working traffic control at Devos and Cody Street when he observed a lot of movement around the
 incident location. He had heard that the Bearcat armored vehicle was already on location and did not see it.
 He heard the police hailing for "Brian" and then heard yelling but couldn't make out what was being yelled
 back.

 He could see the upstairs of the residence as it was a two story house and Bishop said that he could see the
 windows open, then close, and then open again. He saw "Jimmie" Antonini walk away from the house with
 his hands up toward the back of the Bearcat. He then heard a shot.

 Bishop heard radio traffic between police units asking if it was the suspect who fired or one of them. He
 also heard that someone said, "I can see his legs by the door." A "roll call" was done and everyone
 responded to indicate if they were okay or not. After the roll call was done, someone announced on the
 radio that the police were the shooter. Another person said that the male that was down was not moving and
 he was asked to bring a camera to the scene because that is his duty.

 He then got crime scene tape and started taping off the area and then doing traffic control.



               DPSST#28626   Assisting Officer             I. D.#   Date & Time Prepared
                                                                                                      Exhibit 16
Det. S. Simons #443                                                 03/31/2015 @ 1000            Page 118 of 178
                                                                                                            COE 000700
                    Case 6:17-cv-00424-MC                    Document 44-17                 Filed 11/13/18   Page 119 of 178
                                    SUPPLEMENTAL REPORT                                                               Page    3 of~
                                                       LANE COUNTY SHERIFF'S OFFICE
                                                                                                                       Case Number

                                                                                                                       15-1925

    Referral
    Lane County District Attorney' s Office

    Disposition
    Suspended




                                                                                                                       Exhibit 16
Reporting Officer    DPSST#28626   Assisting Officer             I. D.#   Date & Time Prepared                    Page 119 of 178
Det. S. Simons #443                                                       03/31/2015 @ 1000
                                                                                                                             COE 000701
                     Case 6:17-cv-00424-MC                       Document 44-17                  Filed 11/13/18                       Page 120 of 178
                                     SUPPLEMENTAL REPORT                                                                                           Page          1 of 7
                                                         LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                       Case Number

                                                                                                                                                       15-1925
                                                                                                                          RELATED REPORTS
                                                                                                                            0 Incident                                    Source
                                        Incident & ORS No.                                                                  0 Accident                                    Assist
                                        Outside Agency Assist (OIS) .                                                       0 Custody
                                                                                                                            0 Citation
                                        Location:                                                                           0 Prop./Evidence
                                                                                                                            0 Supplemental
                                        2248 Devos Street, Eugene
                                                                                 Occurred Date                           Time
                                                                                 03/30/2015                               1940

                                                                                                                First                   MI             DOB

FOLLOW UP REPORT                        [xx1
DISPOSITION REPORT                      [ 1                        Address                                                                             Phone
CONTINUATION REPORT                     [ 1
 Suspect                                                                                                                        Age      Race I sex            P.O.B.


SCARS I MARKS ITATOOS          EXACT DESCRIPTION OF TATTOO I MARK AND ITS LOCATION




  ~        CLEARED BY ARREST           •       CLEARED EXCEPTIONAL               lim    CLEARED UNFOUNDED                                ~ SUSPENDED



                                                                                              ;l[ltl•..·.·.•· •·
                                                                                                 ·· ·. LF/r;teni Fiiiii6ipiulis .
                                                                                                    r.:utL!~e~up View~d
                                                                                                                 ··..
                                                                                                                                                .·;·           ·-.   ',




  Deceased
                    Babb, Brian Avon
                    DOB 05/12/1965
                    2248 Devos Street
                    Eugene, OR 97402
                    (541) 514-2791

  AO/               Detective G. Jones #464
                    Detective D. Silano #538
                    Detective C. Rogers #264
                    Sergeant C. Wilkerson #445
                    DA Investigator J. Malony
                    DA Investigator J. Franklin
                    Detective G. Crolly (SPD)
                    Sergeant A. Kenyon (OSP)



                                                                                                                                                  Exhibit 16
Reporting Officer      DPSST#28626   Assisting Officer             I. D.#    Date & Time Prepared                                            Page 120 of 178
Det. S. Simons #443                                                          03/31/2015@ 1600
                                                                                                                                                                COE 000702
                                    SUPPLEMENTAL
                    Case 6:17-cv-00424-MC             REPORT
                                           Document 44-17 Filed 11/13/18                          Page 121 Page
                                                                                                           of 178l-ot}
                                                        LANE COUNTY SHERIFF'S OFFICE
                                                                                                            Case Number

                                                                                                            15-1925
   Ml               Antonini, James Robert                   (Roommate of Babb)
                    DOB 06/21/1971
                    2248 Devos Street
                    Eugene, OR 97402

   T/               Russell, Robert L.                       (Neighbor ofBabb)
                    DOB 01114/1934
                    2224 Devos Street
                    Eugene, OR 97402
                    (541) 689-2463

   Investigation
   On 03/30/2015 I was called out for an officer involved shooting (OIS). The message advised that the
   Eugene Police had been involved in a shooting at 2248 Devos Street in Eugene. I responded to the location
   and was briefed on what happened. The Eugene Police responded to a report of a suicidal subject at the
   location and encountered a hostile subject, Brian Avon Babb. At some point it was reported that Babb came
   out of the house with a fuearm pointed towards units in the area and he was then shot by the Eugene Police.

   I contacted Sergeant Wilkerson who was helping coordinate the investigation. He asked me to team up with
   DA Investigator Malony to help canvas the neighborhood to see what any neighbors had observed. We
   started next door to the incident location and proceeded up and down the street from there.

   I made contact with Robert Russell at 2224 Devos Street. I took his statement.

   Interview           Russell, Robert L. .                DOB: 01114/1934
   Russell said that he had heard what was going on but didn't know exactly what had happened. He said that
   he believed it was the house where "Brian" lived and that Babb had moved in about two years ago after
   getting out of the service.

   He was at home and he believed at around 1800 to 1830 he heard a loud bang. He said that it was just one
   shot and then he saw the armored vehicle crashing through the fences and vehicles in the driveway to
   Babb's house. He said he knew that it was a serious situation due to all the police around his neighborhood.

  I asked Russell if he had heard or seen anything before the loud bang and he said that he had heard the
  police talking on the "bull horn" and that they were asking whoever was in the house to come out with their
  hands up.

  After it was over he heard that someone had come out with a gun and had been shot.

  I asked him if he had ever had any contact with Babb and he said that he had not but that he knew that Babb
  had shot off illegal fireworks that irritated him and his animals around the 4th of July.




Reporting Officer     DPSST#28626   Assisting Officer             I. D.#   Date & Time Prepared
                                                                                                            Exhibit 16
Det. S. Simons #443                                                        03/31/2015 @ 1600           Page 121 of 178
                                                                                                                 COE 000703
                    Case 6:17-cv-00424-MC                    Document 44-17                 Filed 11/13/18   Page 122 of 178
                                  SUPPLEMENTAL REPORT                                                                Page ~orr
                                                      LANE COUNTY SHERIFF'S OFFICE
                                                                                                                      Case Number

                                                                                                                      15-1925

     eferral
    Lane County District Attorney's Office

    Disposition
    Suspended




                                                                                                                       Exhibit 16
Reporting Officer   DPSST#28626   Assisting Officer             I. D.#   Date & Time Prepared                     Page 122 of 178
Det. S. Simons #443                                                      03/31/2015@ 1600
                                                                                                                            COE 000704
                                   Case 6:17-cv-00424-MC                                 Document 44-17                      Filed 11/13/18                             Page 123 of 178
                                                              SUPPLEMENTAL REPORT                                                                                                          Page                    \of 'V
                                                                                  LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                                                                  Case Number

                                                                                                                                                                                                  15-1925
                                                                                                                                                             RELATED REPORTS
                                                                                                                                                               x Incident
                                                                  Incident & ORS No.
                                                                                                                                                               D Accident
                                                                  Outside Agency Assist (OIS)                                                                  D Custody
                                                                                                                                                               D Citation
                                                                  Location:                                                                                    D Prop./Evidence
                                                                                                                                                               x Supplemenlal
                                                                  2248 Devos Street, Eugene
                                                                 RPT. DATE                   Time           Occurred Date                                    Time
                                                                  03/30/2015                 1940           03/30/2015                                       1940

                                                                                                    V ict/Compl                                   First                     M1                 DOB

FOLLOW UP REPORT                                                 [xx1
DISPOSITION REPORT                                               [ 1                        Address                                                                                            Phone
CONTINUATION REPORT                                              [ 1
 Suspect                                                                                                                             DOB:                           Age      Race / sex                         P.O.B.


SCARS / MARKS /TATOOS                              EXACT DESCRIPTION OF TATTOO/MARKAND ITS LOCATION




  1m3      CLEARED BY ARREST                                     •       CLEARED EXCEPTIONAL               li]      CLEARED UNFOUNDED                                       ~ SUSPENDED
                                                                                                                  •. :···                                                                                       .. .
                                                                                                                              ·Misc:Eb::A.Ni!:6us
                                                                                                                               ,·,    ·'· ':'···.·\······
                                                                                                                                                          ·                                       ·:·
                                                                                                                                                                                                           ..
                                                                                                                              · Ai/.A.Jiiit:;(i;;i;J t;:i,;': ·
                                                                                                                            · ·.·:~~~t~!tm!~· .
                                                                                                                                · c:H!6.Jiifg~f: :.::.: '                           . '    ~   .
                                                                                                                                TS!lnj~cs:S)l~ta~ed             ...
                                                                                                                               .'Lf(:i;:i!~#tii~~~~ijiTID,i.s '·.                                       .· <.    ·, __   .. ..- .-- ...   -·.·
                                                                                                                                LU/ L~ne-up :Vi~~ed                 ·
                                                                                                                                       .   ~-   >. .-·· ..
                ·.·.. -._.   .··
                                                  ·:·_-;:.·                                                                                                                        .· ·.
                                    >- .; ~ •..                                                                                                                                            • .·




  Deceased
                             Babb, Brian Avon
                             DOB 05/12/1965
                             2248 Devos Street
                             Eugene, OR 97402
                             (541) 514-2791

  AO/                        Detective G. Jones #464
                             Detective D. Silane #538
                             Detective C. Rogers #264
                             Sergeant C. Wilkerson #445
                             DA Investigator J. Malony
                             DA Investigator J. Franklin
                             Detective G. Crolly (SPD)
                             Sergeant A. Kenyon (OSP)



                                                                                                                                                                                      Exhibit 16
                                                                                                                                                                                 Page 123 of 178
Reporting Officer

Det. S. Simons #443
                                    DPSST#28626               Assisting Officer             1.0.#      Date & Time Prepared

                                                                                                       03/31/2015 @ 1600                                                  t!JAsv ~                        tk0)3~
                                                                                                                                                                                                            COE 000705
                    Case 6:17-cv-00424-MC                          Document 44-17               Filed 11/13/18   Page 124 of 178
                                        SUPPLEMENTAL REPORT                                                               Page ?.,of     V
                                                            LANE COUNTY SHERIFF'S OFFICE
                                                                                                                           Case Number

                                                                                                                           15-1925
                    Rodriguez, Cesar
                    DOB 02/05/1975
                    2441 E Irwin Street
                    Eugene, OR 97402
                    (541) 968-8667

   Investigation
   On 03/30/2015 I was called out for an officer involved shooting (OIS). The message advised that the
   Eugene Police had been involved in a shooting at 2248 Devos Street in Eugene. I responded to the location
   and was briefed on what happened. The Eugene Police responded to a report of a suicidal subject at the
   location and encountered a hostile subject, Brian Avon Babb. At some point it was reported that Babb came
   out of the house with a firearm pointed towards units in the area and he was then shot by the Eugene Police.

   I contacted Sergeant Wilkerson who was helping coordinate the investigation. He asked me to team up with
   DA Investigator Malony to help canvas the neighborhood to see what any neighbors had observed. We
   started next door to the incident location and proceeded up and down the street from there.

   During the canvas of the area for potential witnesses, I responded to the street just west of Devos, East
   Irwin.

   I made contact with Cesar Rodriguez. I took his statement.

   Interview          Rodriguez, Cesar                               DOB: 02/0511975
   Rodriguez said that he was home when a car pulled up rapidly in front ofhis house. A police officer got out
   and asked if he could go into their back yard to get a better look at the house behind theirs. The officer told
   them that there was a suicidal male in that house. They agreed to let the police officer use their back yard.

   All they knew after that was it seemed all calm until they heard two gunshots. After that there was no
   talking or use of the PA system. They had no idea who the people were that lived behind them and have
   never had any problems with them.

  Follow Up
  None

  Referral
  Lane County District Attorney's Office

  Disposition
  Suspended




                                                                                                                           Exhibit 16
Reporting Officer     OPSST#28626   I   Assisting Officer             I. D.#   Date & Time Prepared

                                                                               03/31/2015@ 1600
                                                                                                                      Page 124 of 178
Det. S. Simons #443
                                                                                                                                COE 000706
                                     SUPPLEMENTAL
                     Case 6:17-cv-00424-MC             REPORT
                                            Document 44-17 Filed 11/13/18                                                          Page 125Page
                                                                                                                                            of 178
                                                                                                                                                 \ of 1..---
                                                         lANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                                          Case Number

                                                                                                                                                                          15-1925
                                                                                                                      RELATED REPORTS
                                                                                                                        x Incident
                                         Incident & DRS No.
                                                                                                                        0 Accident
                                         Outside Agency Assist (OIS)                                                    0 Custody
                                                                                                                        0 Citation
                                        Location:                                                                       0 Prop./Evidence
                                                                                                                        x Supplemental
                                        2248 Devos Street, Eugene
                                        RPT. DATE                  Time            Occurred Date                     Time
                                        03/30/2015                  1940           03/30/2015                         1940

                                                                           Vict/Compl                       First                          MI                             DOB

 FOLLOW UP REPORT                       [xx]
 DISPOSITION REPORT                     [ ]                        Address                                                                                                Phone
 CONTINUATION REPORT                    [ ]

 Suspect                                                                                             DOB:                    Age                Race I sex                             P.O.B.


SCARS I MARKS I TATOOS         EXACT DESCRIPTION OF TATTOO I MARK AND ITS LOCATION




  ~        CLEARED BY ARREST           •        CLEARED EXCEPTIONAL               ~       CLEARED UNFOUNDED                                 lid SUSPENDED



                                                                                                                                                                                            ·.·.
                                                                                                                                   ·· ····;::       ~. ' ·   0 •• '   •   ' • • •' '
                                                                                                                    ·' ,•.




   Deceased
                    Babb, Brian A von
                    DOB 05/12/1965
                    2248 Devos Street
                    Eugene, OR 97402
                    (541) 514-2791

  AO/               Detective G. Jones #464
                    Detective D. Silano #538
                    Detective C. Rogers #264
                    Sergeant C. Wilkerson #445
                    DA Investigator J. Malony
                    DA Investigator J. Franklin
                    Detective G. Crolly (SPD)
                    Sergeant A. Kenyon (OSP)




Reporting Officer      DPSST#28626   Assisting Officer             t.D.#      Date & Time Prepared                                                      Exhibit 16
Det. S. Simons #443                                                           03/31/2015@ 1600                                                     Page 125 of 178
                                                                                                                                                                                       COE 000707
                    Case 6:17-cv-00424-MC                      Document 44-17          Filed 11/13/18   Page 126 of 178
                                    SUPPLEMENTAL REPORT                                                         Page £..-.of        'L-
                                                        lANE COUNTY SHERIFF'S OFFICE
                                                                                                                      Case Number

                                                                                                                      15-1925
      ./            Paylor, Twyla Carleen
                    DOB 10/03/1974
                    2435 E Irwin Street
                    Eugene, OR 97402
                    (541) 221-1874

   Investigation
   On 03/30/2015 I was called out for an officer involved shooting (OIS). The message advised that the
   Eugene Police had been involved in a shooting at 2248 Devos Street in Eugene. I responded to the location
   and was briefed on what happened. The Eugene Police responded to a report of a suicidal subject at the
   location and encountered a hostile subject, Brian Avon Babb. At some point it was reported that Babb came
   out of the house with a firearm pointed towards units in the area and he was then shot by the Eugene Police.

   I contacted Sergeant Wilkerson who was helping coordinate the investigation. He asked me to team up with
   DA Investigator Malony to help canvas the neighborhood to see what any neighbors had observed. We
   started next door to the incident location and proceeded up and down the street from there.

   I made contact with Twyla Paylor who lived behind the incident location on East Irwin. I took her
   statement.

   Interview          Paylor, Twyla Carleen                         DOE: 10103/1974
   Paylor said that she saw policemen shortly after 1700 hours. She said that they made contact with her and
   asked to go into their backyard. They said that there was a situation going on at the house behind theirs.
   She didn't get any details about what the situation was though.

   After a while she heard the police calling to someone named Brian. They were asking him to come out of
   the house with his hands up and his hands empty. She said that they made that request a number of times
   and told Brian that they were not going to go away.

  She said they did this for some time and took breaks between requests. Then she heard someone yelling,
  "Drop the gun, drop the gun, drop the gun." Right after that there was a boom.

  She has never had any issues with the people in that house and their yard backs up right to the back of the
  incident house. The only thing that they had ever done is ask the guy who lived there a few years ago to
  stop putting things up against the fence which was causing the fence to lean toward their house. She could
  not say what that person looked like or if it was even the same people.

  Follow Up
  None

  Referral
  Lane County District Attorney's Office

  Disposition
  Suspended


                                                                                                            /1
                                                                                                                      Exhibit 16
Reporting Officer     DPSST#28626   Assisting Officer                                                            Page 126 of 178
Det. S. Simons #443
                                                                                                                           COE 000708
                                    Case 6:17-cv-00424-MC                                                         Document 44-17                 Filed 11/13/18                    Page 127 of 178
                                                                         SUPPLEMENTAL REPORT                                                                                               Page t of 1---
                                                                                                         LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                                                                    Case Number

                                                                                                                                                                                                    15-1925
                                                                                                                                                                      RELATED REPORTS
                                                                                                                                                                        0 Incident                                          Source
                                                                                   Incident & ORS No.
                                                                                                                                                                        0 Accident                                          Assist
                                                                                   Outside Agency Assist (OIS)                                                          0 Custody
                                                                                                                                                                        0 Citation
                                                                                   Location:                                                                            0 Prop./Evidence
                                                                                                                                                                        0 Supplemental
                                                                                   2248 Devos Street, Eugene
                                                                                  RPT. DATE                         Time             Occurred Date                    Time
                                                                                  03/30/2015                        1940             03/30/2015                       1940
                                                                                                                             Vict/Compl                       First                   MI            DOB

FOLLOW UP REPORT                                                                  [xx]
DISPOSITION REPORT                                                                [ l                               Address                                                                         Phone
CONTINUATION REPORT                                                               [ l
 Suspect                                                                                                                                               DOB:                  Age       Race I sex           P.O.B.


SCARS I MARKS IT ATOOS                                      EXACT DESCRIPTION OF TATTOO I MARK AND ITS LOCATION




  ~           CLEARED BY ARREST                                                   •         CLEARED EXCEPTIONAL                     ~       CLEARED UNFOUNDED                         ~~~    SUSPENDED
                                                                                                                                                                                                                  ·.   .•
                                                                                                                                                                                                                               .. .




                                                                                                                                                                                                                   .   ·.·..          · '·

      ·. ........·.... ....
  . :·.·.·,·· .
                              ,•     . . ·-:'>;: : '_, . ·.·. ·._·: ..
                                                                         . ', .   ... .. . . -:
                                                                                      .           ~-   . '.   .


  Deceased
                                   Babb, Brian Avon
                                   DOB 05/12/1965
                                   2248 Devos Street
                                   Eugene, OR 97402
                                   (541) 514-2791

  AO/                              Detective G. Jones #464
                                   Detective D. Silano #538
                                   Detective C. Rogers #264
                                   Sergeant C. Wilkerson #445
                                   DA Investigator J. Malony
                                   DA Investigator J. Franklin
                                   Detective G. Crolly (SPD)
                                   Sergeant A. Kenyon (OSP)



                                                                                                                                                                                      /1        Exhibit 16
Reporting Officer

Det. S. Simons #443
                                       DPSST#28626                       Assisting Officer                          I. D.#      Date & Time Prepared

                                                                                                                                04/01/2015 @ 0800                                  tVt
                                                                                                                                                                                    /
                                                                                                                                                                                           Page 127 of 178
                                                                                                                                                                                           w.-~'- kr/5Zf'te3
                                                                                                                                                                                                   COE 000709
                     Case 6:17-cv-00424-MC                     Document 44-17               Filed 11/13/18   Page 128 of 178
                                    SUPPLEMENTAL REPORT                                                              Page     vat v
                                                        lANE COUNTY SHERIFF'S OFFICE
                                                                                                                       Case Number

                                                                                                                       15-1925
                    Engelmann, Wilma Maycer
                    DOB 12/08/1934
                    2223 Devos Street
                    Eugene, OR 97402
                    (541) 689-0675


   Investigation
   On 03/30/2015 I was called out for an officer involved shooting (OIS). The message advised that the
   Eugene Police had been involved in a shooting at 2248 Devos Street in Eugene. I responded to the location
   and was briefed on what happened. The Eugene Police responded to a report of a suicidal subject at the
   location and encountered a hostile subject, Brian A von Babb. At some point it was reported that Babb came
   out of the house with a firearm pointed towards units in the area and he was then shot by the Eugene Police.

   I contacted Sergeant Wilkerson who was helping coordinate the investigation. He asked me to team up with
   DA Investigator Malony to help canvas the neighborhood to see what any neighbors had observed. We
   started next door to the incident location and proceeded up and down the street from there.

   I made contact with Wilma Engelmann at 2223 Devos Street. I took her statement.

   Interview          Engelmann, Wilma Maycel                      DOBL: 12/08/1934
   Engelmann said that she had heard what was going on. She saw all the police go by and that she believed it
   ~1ad occurred at "Brian's" (Babb) house. She said that she did not know Babb but knew ofhim. I asked her
   how she knew ofBabb and she said that she is friends with someone who has had contact with him. That
   friend left a message for him about some property but he never got back to her and so it was decided that he
   was not a friendly person.

  I asked Engelmann what she heard and she said that she was inside and heard the police talking to someone
  over a loud speaker. She said that they were calling Babb and making requests for him to come outside and
  then she heard· a lot of yelling by someone she believed was Babb. She said that he was cursing and yelling
  things like "fuck you" and "get off my property."

  A little while later she heard a loud bang. It got quiet for a minute until "that big machine" started smashing
  into the fence and everything else in its path. After that she got away from the window and didn't see or
  hear anything else.

  She said she didn't have anything else to add,

  Follow Up
  None

  Referral
  Lane County District Attorney's Office

  Disposition
  Suspended

                                                                                                                       Exhibit 16
Reporting Officer     DPSST#28626   Assisting Officer             t.D.#   Date & Time Prepared
                                                                                                                  Page 128 of 178
Det. S. Simons #443                                                       04/01/2015@ 0800
                                                                                                                             COE 000710
                      Case 6:17-cv-00424-MC              SUPPLEMENTAL      REPORT
                                                                Document 44-17 Filed 11/13/18                                                                                     Page 129Page
                                                                                                                                                                                           of 178
                                                                                                                                                                                                l of                       'L
                                                                                LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                                                                 Case Number

                                                                                                                                                                                                 15-1925
                                                                                                                                                                      RELATED REPORTS
                                                                                                                                                                        x Incident                                        Source
                                                             lncidenl & ORS No.
                                                                                                                                                                        0 Accident                                        Assist
                                                            Outside Agency Assist (OIS)                                                                                 0 Custody
                                                                                                                                                                        0 Citation
                                                            Location:                                                                                                   0 Prop./Evidence
                                                                                                                                                                        x Supplemental
                                                            2248 Devos Street, Eugene
                                                            RPT. DATE                               nme                     Occurred Dale                             nme
                                                            03/30/2015                              1940                    03/30/2015                                1940

                                                                                                                 Vict/Compl                                   First                 MI           DOB

 FOLLOW UP REPORT                                           [xx1
 DISPOSITION REPORT                                         [ 1                                     Address                                                                                      Phone
 CONTINUATION REPORT                                        [ 1
 Suspect                                                                                                                                         DOB:                       Age      Race/ sex              P.O.B.


SCARS I MARKS IT ATOOS                  EXACT DESCRIPTION OF TATTOO I MARK AND ITS LOCATION




  [I]      CLEARED BY ARREST                               II                 CLEARED EXCEPTIONAL                          li£]    CLEARED UNFOUNDED                                 1¥] SUSPENDED

                                                                                                                                        /-~ <                                      . .·.·•                                      ·.-·.   '·




                                                                                                                                              LF/:~teJ!f EiilgerpriiJts .·
                                                                                                                                              LUt:Line-u!> 'fi~~~d ·.                              .   ..
                                                                                       . ·_:   .·                                                    .   ·'   .                                             ·-.:. ··   ·.-.·
                                                                                       .-,_-.·.
                          ·- ·.· ....                                .., ..
                                             -.•; •          .   .                                       ' •   ,;;··
                                        '   ·:-;-;···'


  Deceased
                    Babb, Brian Avon
                    DOB 05/12/1965
                    2248 Devos Street
                    Eugene, OR 97402
                    (541) 514-2791

  AOI               Detective G. Jones #464
                    Detective D. Silane #538
                    Detective C. Rogers #264
                    Sergeant C. Wilkerson #445
                    DA Investigator J. Malony
                    DA Investigator J. Franklin
                    Detective G. Crolly (SPD)
                    Sergeant A. Kenyon (OSP)




Reporting Officer      DPSST#28626                       Assisling Officer                          I. D.#             Dale & Time Prepared                                                   Exhibit 16
Det. S. Simons #443                                                                                                    03/31/2015@ 1600                                                  Page 129 of 178
                                                                                                                                                                                                            COE 000711
                     Case 6:17-cv-00424-MC                     Document 44-17                Filed 11/13/18   Page 130 of 178
                                    SUPPLEMENTAL REPORT                                                                 Page 'L-of'-
                                                        LANE COUNTY SHERIFF'S OFFICE
                                                                                                                          Case Number

                                                                                                                          15-1925

     I              Elliott, Brian Lynn                      (Neighbor across the street)
                    DOB 12/06/1962
                    2245 Devos Street
                    Eugene, OR 97402
                    (541) 632-6383

   Investigation
   On 03/30/2015 I was called out for an officer involved shooting (OIS). The message advised that the
   Eugene Police had been involved in a shooting at 2248 Devos Street in Eugene. I responded to the location
   and was briefed on what happened. The Eugene Police responded to a report of a suicidal subject at the
   location and encountered a hostile subject, Brian Avon Babb. At some point it was reported that Babb came
   out of the house with a firearm pointed towards units in the area and he was then shot by the Eugene Police.

  I contacted Sergeant Wilkerson who was helping coordinate the investigation. He asked me to team up with
  DA Investigator Malony to help canvas the neighborhood to see what any neighbors had observed. We
  started next door to the incident location and proceeded up and down the street from there.

  I made contact with Brian Elliott who lives directly across the street. I took his statement.

  Interview                Elliott, Brian Lynn                                DOB: 12/06/1962
  Elliott said that he was in the backyard doing yard work when he heard a commotion going on to the west.
  He was headed around to the front of the house when he heard what sounded like a gunshot. He said that he
  ,;aw a lot of police across the street at his neighbor Babb's house. He said that he didn't want to get hurt so
  he went inside and didn't see or hear anything else other than an ambulance arrive.

  I asked him if he had ever had any interaction with Babb and he said that he had made small talk with him
  before in passing but didn't really know him. He said that Babb parked a number of his vehicles in front of
  Elliott's residence on the street and rarely left room for Elliott to park there. Elliott said that he was not very
  happy about that and decided to talk to Babb about it.

  He waited until Babb was outside one day and went to speak to him. Once he got close to Babb and saw
  "the look in his eye" he decided against asking Babb to do anything. I asked him why and he said that Babb
  had that look like when someone doesn't care if they do great harm to someone. He said that he looked like
  if he was pushed even a little "he could snap and kill someone." He thought better of asking Babb to keep
  his vehicles away from the front of his house. He didn't really go near Babb after that because he was
  scared ofhim.

  As I was about to leave, Elliott told me that he had heard Babb yelling at the police in a "very angry" tone.
  He said that he was cursing and telling the police to go away. After that is when he heard the bang.

  Follow Up
  None

  Referral
  Lane County District Attorney's Office

                                                                                                                            Exhibit 16
Reporting Officer     DPSST#28626   Assisting Officer             I. D.#   Date & Time Prepared               /fproved Page
                                                                                                                       By   130 of 178
Det. S. Simons #443                                                        03/31/2015@ 1600                   (   •~--' ~~~>ZE.l(_fj
                                                                                                                          COE 000712
                     Case 6:17-cv-00424-MC                      Document 44-17                  Filed 11/13/18                Page 131 of 178
                                     SUPPLEMENTAL REPORT                                                                                           Page              I      ofL.-
                                                         LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                         Case Number

                                                                                                                                                         15-1925
                                                                                                                     RELATED REPORTS
                                                                                                                       x Incident                                                 Source
                                         Incident & DRS No.
                                                                                                                       0 Accident                                                 Assist
                                         Outside Agency Assist (OIS)                                                   0 Custody
                                                                                                                       0 Citation
                                        Location:                                                                      0 Prop./Evidence
                                                                                                                       x Supplemental
                                        2248 Devos Street, Eugene
                                        RPT. DATE                  Time             Occurred Dale                    Time
                                        03/30/2015                  1940            03/30/2015                       1940

                                                                            Vict/Compl                       First                MI                     DOB

 FOLLOW UP REPORT                       [xx1
 DISPOSITION REPORT                     [ 1                        Address                                                                               Phone
 CONTINUATION REPORT                    [ 1
 Suspect                                                                                              DOB:                  Age   Race/ sex                      P.O.B.


SCARS I MARKS I TATOOS         EXACT DESCRIPTION OF TATTOO I MARK AND ITS LOCATION




   ~       CLEARED BY ARREST            •       CLEARED EXCEPTIONAL                ~       CLEARED UNFOUNDED                      ~f          SUSPENDED




                                                                                                                                   . ·. •.   .. ··_;:_           .   ·   .. ·-.

  Deceased
                    Babb, Brian Avon
                    DOB 05/12/1965
                    2248 Devos Street
                    Eugene, OR 97402
                    (541) 514-2791

  AO/               Detective G. Jones #464
                    Detective D. Silano #538
                    Detective C. Rogers #264
                    Sergeant C. Wilkerson #445
                    DA Investigator J. Malony
                    DA Investigator J. Franklin
                    Detective G. Crolly (SPD)
                    Sergeant A. Kenyon (OSP)



                                                                                                                                            Exhibit 16
Reporting Officer      OPSST#28626   Assisting Officer             I. D.#      Date & Time Prepared                                    Page 131 of 178
Det. S. Simons #443                                                            03/31/2015@ 1000
                                                                                                                                                                 COE 000713
                          SUPPLEMENTAL
              Case 6:17-cv-00424-MC         REPORT
                                 Document 44-17 Filed 11/13/18                      Page 132Page
                                                                                             of 178
                                                                                                 ?_ of '2-
                                    LANE COUNTY SHERIFF'S OFFICE
                                                                                                Case Number

                                                                                                15-1925
T/          Wobbe, Richard Joseph
            DOB 02/06/1966
            2280 Devos Street
            Eugene, OR 97402
            (541) 689-4383

Investigation
On 03/30/2015 I was called out for an officer involved shooting (OIS). The message advised that the
Eugene Police had been involved in a shooting at 2248 Devos Street in Eugene. I responded to the location
and was briefed on what happened. The Eugene Police responded to a report of a suicidal subject at the
location and encountered a hostile subject, Brian Avon Babb. At some point it was reported that Babb came
out of the house with a firearm pointed towards units in the area and he was then shot by the Eugene Police.

I contacted Sergeant Wilkerson who was helping coordinate the investigation. He asked me to team up with
DA Investigator Malony to help canvas the neighborhood to see what any neighbors had observed. We
started next door to the incident location and proceeded up and down the street from there.

I made contact with Richard Wobbe. I took his statement.

Interview          Wobbe, Richard Joseph                         DOE: 02/06/1966
Wobbe lives near the north end of the street. He wasn't home when anything happened but he said that he
drove up to the north roadblock and was told that there was a situation going on down the road and that he
couldn't pass.

  e then got on his phone to make some business calls and saw paramedics coming north from the other end
of the street. While he was at the end of the road, his friend called him and asked if he knew what was
happening on his street. He said that his friend has a scanner. He was told that there was some suicidal guy
having a confrontation with the police.

I asked Wobbe if he had heard or seen anything other than the paramedics and he said no. He said at one
point the officer who was standing by at the roadblock ran down the road toward the house and he drove
around and went home knowing that where everyone was stopping was quite a ways down the road.

Follow Up
None

Referral
Lane County District Attorney's Office

Disposition
Suspended




                                                                                                Exhibit 16
                                                                                           Page 132 of 178
                                                                                                       COE 000714
                                           Case 6:17-cv-00424-MC                                                                 Document 44-17                                      Filed 11/13/18                                                       Page 133 of 178
                                                                                                     SUPPLEMENTAL REPORT                                                                                                                                              Page             r of       f
                                                                                                                         LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                                                                                                                                          Case Number

                                                                                                                                                                                                                                                                          15-1925
                                                                                                                                                                                                                                          RELATED REPORTS
                                                                                                                                                                                                                                            x Incident                                            Source
                                                                                                        Incident & ORS No.                                                                                                                  0 Accident                                            Assist
                                                                                                        Outside Agency Assist (OIS)                                                                                                         0 Custody
                                                                                                                                                                                                                                            0 Citation
                                                                                                        Location:                                                                                                                           0 Prop./Evidence
                                                                                                                                                                                                                                            x Supplemental
                                                                                                        2248 Devos Street, Eugene
                                                                                                        RPT. DATE                      Time                       Occurred Date                                                          Time
                                                                                                        03/30/2015                      1940                      03/30/2015                                                             1940

                                                                                                                                                        Vict/Compl                                                   First                                   Ml           DOB

    FOLLOW UP REPORT                                                                                    [xx1
    DISPOSITION REPORT                                                                                  [ 1                            Address                                                                                                                            Phone
    CONTINUATION REPORT                                                                                 [ 1
     Suspect                                                                                                                                                                                      DOB:                                               Age      Race/ sex            P.O.B.


    SCARS /MARKS /TATOOS                                          EXACT DESCRIPTION OF TATTOO/MARK AND ITS LOCATION




       llli]      CLEARED BY ARREST                                                                    •        CLEARED EXCEPTIONAL                              [2[j           CLEARED UNFOUNDED                                                            ~ SUSPENDED
              ·'··' ·. ; f:~~~o~ : ·                                                                   . y-~·hi~i~ :. ·                rRQP~~rr. · - · . ·                            >:-ilisciJii4Niotis



    :IJ~Inrv~otv·fed~fin0:t·•~:·:.ickon:·t-~'_·: ·~: -· ~wi.:w·tt_:.·~tne: : ·, -~· .·~s'.•v~,;_Ps~t o.r\e;~n:·~_vte~hi_~·.f.·~()·:.:.·_;·:_~f.~p:~l.(tDM~~am·~t·
                  31
                                                                                                                                                              ~a~.n~g ,er:·c~d.-~Prfo~ .o~p.:r · · • . ·}·~·· · ·.
                                                                                                                                                                                                                                                                                                      ',   _. :·
                                                                                                                                                                                                                                                                           . ·... ··     .
                                                                                                                                                                                                                                                                                  .. .·.·· ·
                                                                                                                                                                                                                                                                                   "         ''




                             .    .•.:.•                     ..s:.s:.:..·:.··_
                                                                             .•:.r···:.:·.i.•.                            ...•                                                                                                                                                         . . ,,
             ,,
    rii:e~i:ow;.er.<:
                                                   '·
                                           · .·.Yi':Wm;it:dsubj. . · · iori'ow~d\'eh. ·.· :.     •              "                >.·
                                                                                                                                       u
                                                                                                                                               .    ·?·i.
                                                                                                                                                   ..
                                                                                                                                                            .
                                                                                                                                                                      .•o·p.<   .·        LL,FUi/:,La
                                                                                                                                                                                          .
                                                                                                                                                                                                   _L·•:in.e.:e·_n_·;iu:FP.iVn
                                                                                                                                                                                                                             ···g:·•:·eewrp
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                               .· 't.'s
                                                                                                                                                                                                                                         . :.ennd

    M(cireii(.,ii~(l) : \                   ·    ·.:"::=::· •.. ·· --::·.                               y,viyi6\i~YW ·: ·                  · •···               ,..                  .:
                                                        -; .· >.· ·. ·'                                     . ,·

       Deceased
                                    Babb, Brian Avon
                                    DOB 05/12/1965
                                    2248 Devos Street
                                    Eugene, OR 97402
                                    (541) 514-2791

       AO/                         Detective D. Sprague (OSP)
                                   Detective G. Jones #464
                                   Detective D. Silano #538
                                   Detective C. Rogers #264
                                   Sergeant C. Wilkerson #445
                                   DA Investigator J. Malony
                                   DA Investigator J. Franklin
                                   Detective G. Crolly (SPD)
                                   Sergeant A. Kenyon (OSP)

                                                                                                                                                                                                                                                                       Exhibit 16
    Reporting Officer                           DPSST#28626                                          Assisting Officer                 1.0.#                                                                                                                      Page 133 of 178
I   Det. S. Simons #443                                                                                                                                                                                                                                                           COE 000715
                                    SUPPLEMENTAL
                    Case 6:17-cv-00424-MC              REPORT
                                           Document 44-17 Filed 11/13/18                          Page 134 Page
                                                                                                           of 178'Lof      s
                                                        LANE COUNTY SHERIFF'S OFFICE
                                                                                                             Case Number

                                                                                                             15-1925


   Ml               Antonini, James Robert                   (Roommate of Babb)
                    DOB 06/21/1971
                    2248 Devos Street
                    Eugene, OR 97402

   T/               Ryals, Linda Diane                       (Neighbor ofBabb)
                    DOB 05/3111961
                    2244 Devos Street
                    Eugene, OR 97402
                    (541) 912-4298

   Investigation
   On 03/30/2015 I was called out for an officer involved shooting (OIS). The mess-age advised that the
   Eugene Police had been involved in a shooting at 2248 Devos Street in Eugene. I responded to the location
   and was briefed on what happened. The Eugene Police responded to a report of a suicidal subject at the
   location and encountered a hostile subject, Brian A von Babb. At some point it was reported that Babb came
   out of the house with a firearm pointed towards units in the area and he was then shot by the Eugene Police.

   I contacted Sergeant Wilkerson who was helping coordinate the investigation. He asked me to team up with
   DA Investigator Malony to help canvas the neighborhood to see what any neighbors had observed. We
   started next door to the incident location and proceeded up and down the street from there.

   T made       contact with Linda Ryals who lived directly south of the incident location. I took her statement.

   Interview          Ryals, Linda Diane                    DOB: 05/31/1961
   Ryals said that she had been home when the incident occurred. She said that she knew that it was Brian
   (Babb) that had been in the shooting but was unaware of what the outcome had been. I asked her how she
   knew and she said that she heard the police arrive and then start talking on their "bull horns." She then
   heard Babb yelling at the police and then heard one loud bang.

  Ryals said that she knew Babb for about two years because they were next door neighbors and their children
  played together before. She said that Babb was ex-military and talked about it a lot. She said that he was a
  "little bit off" and had some pretty serious mental health issues. She said that he often talked to himself
  when he was around her and talked about being on many medications. She said that he was treated at the
  Roseburg VA Hospital and had been on 23 medications. He was recently cut back to 8 medications that he
  took all the time.

  She also said that he was a "big alcoholic." She said that she doesn't remember him ever being sober when
  she was around him. She said that she worried about her children playing outside with him being like that
  and when he would come home he often appeared to be in an intoxicated state.

  Ryals never had any problems with him directly and said that he was a nice enough guy. He would give all
  his beer cans to the children to turn in for money. He would visit and talk but always seemed on edge and
  had been in the war in Afghanistan.



Reporting Officer     OPSST#28626   Assisting Officer             I. D.#   Date & Time Prepared             Exhibit 16
Det. S. Simons #443                                                        03/3112015@ 0930            Page 134 of 178
                                                                                                                  COE 000716
                    Case 6:17-cv-00424-MC                 Document 44-17               Filed 11/13/18   Page 135 of 178
                                    SUPPLEMENTAL REPORT                                                          Page ~of        ?
                                                    lANE COUNTY SHERIFF'S OFFICE
                                                                                                                   Case Number

                                                                                                                   15-1925

    tyals believed that there were two other people living with Babb. She said that he had a friend named Joe
   (actual name of friend is James Antonini) that lived with him. She saw Antonini leaving the house with his
   hands up after hearing the police calling for the residents to exit the house with their hands up.

   She said that she didn't think ofBabb as being an angry person but when he was yelling back at the police,
   he was extremely hostile and using profanities.

   I asked her if had seen any of the incidents other than the exit of Antonini and she said that she had not. She
   said that she got away from the windows after she saw Antonini and then shortly after heard a loud bang and
   then it got quiet.

   She said that she had not seen him today and didn't know what the situation was about but had heard that he
   was talking with his counselor before the shooting. She could not remember who told her that.

   Follow Up
  None ·

  Referral
  Lane County District Attorney's Office

  Disposition
  Cleared - Exceptional




                                                                                                                  Exhibit 16
                                                                                                             Page 135 of 178
Reporting Officer     DPSST#28626   Assisting Officer         I. D.#   Date & Time Prepared
                                                                                                         t~ey
Det. S. Simons #443                                                    03/31/2015 @ 0930                   ~~lVr/~-
                                                                                                              COE 000717
                      Case 6:17-cv-00424-MC                                            Document 44-17                  Filed 11/13/18                 Page 136 of 178
                                                          SUPPLEMENTAL REPORT                                                                                      Page           f     of '2.-
                                                                                 LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                                      Case Number

                                                                                                                                                                      15-1925
                                                                                                                                             RELATED REPORTS
                                                                                                                                               x Incident                                  Source
                                                              Incident & ORS No.
                                                                                                                                               0 Accident                                  Assist
                                                             Outside Agency Assist (OIS)                                                       0 Custody
                                                                                                                                               0 Citation
                                                             Location:                                                                         0 Prop./Evidence
                                                                                                                                               x Supplemental
                                                             2248 Devos Street, Eugene
                                                             RPT. DATE                     Time       Occurred Date                          Time
                                                             03/30/2015                     1940      03/30/2015                             1940

                                                                                                                                     First                MI          DOB

FOLLOW UP REPORT                                             [xx]
DISPOSITION REPORT                                           [ ]                           Address                                                                    Phone
CONTINUATION REPORT                                          [      ]

 Suspect                                                                                                                                            Age   Race/ sex             P.O.B.


SCARS I MARKS I TATOOS                           EXACT DESCRIPTION OF TATTOO I MARK AND ITS LOCATION




  ~       CLEARED BY ARREST                                 •           CLEARED EXCEPTIONAL           ~       CLEARED UNFOUNDED                           ~ SUSPENDED
                    ' '   '   ...   ,•, ' ' ,   ...   '          .: .   '•   .




                                                                                                                                                                         ·' .•.- .· :
                                                                                                                                                                                            .;'.    ·... ··
                                                                                                                                                                                            ,I     •,
                                                                                                                                                                                                 :·,.




                                                                                                        ·.··.::- ::.
                                                                                                        ·.;. ,·:-·-
                                                                                                                            _;.· .




  Deceased
                    Babb, Brian A von
                    DOB 05/12/1965
                    2248 Devos Street
                    Eugene, OR 97402
                    (541) 514-2791

  AO/               Detective G. Jones #464
                    Detective D. Silano #538
                    Detective C. Rogers #264
                    Sergeant C. Wilkerson #445
                    DA Investigator J. Malony
                    DA Investigator J. Franklin
                    Detective G. Crolly (SPD)
                    Sergeant A. Kenyon (OSP)



                                                                                                                                                                    Exhibit 16
Reporting Officer             DPSST#28626                 Assisting Officer                I. D.#                                                              Page 136 of 178
Det. S. Simons #443
                                                                                                                                                                             COE 000718
                    Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                          Page 137 of 178
                                    SUPPLEMENTAL      REPORT                                              Page    2. of   -z....-
                                                        LANE COUNTY SHERIFF'S OFFICE
                                                                                                           Case Number

                                                                                                           15-1925

   T/               Bjerklund, Anita Marie
                    DOB 02/19/1947
                    2255 Devos Street
                    Eugene, OR 97402
                    (541) 689-7274

   Investigation
   On 03/30/2015 I was called out for an officer involved shooting (OIS). The message advised that the
   Eugene Police had been involved in a shooting at 2248 Devos Street in Eugene. I responded to the location
   and was briefed on what happened. The Eugene Police responded to a report of a suicidal subject at the
   location and encountered a hostile subject, Brian A von Babb. At some point it was reported that Babb came
   out of the house with a firearm pointed towards units in the area and he was then shot by the Eugene Police.

   I contacted Sergeant Wilkerson who was helping coordinate the investigation. He asked me to team up with
   DA Investigator Malony to help canvas the neighborhood to see what any neighbors had observed. We
   started next door to the incident location and proceeded up and down the street from there.

   I made contact with Anita Bjerklund. I took her statement.

   Interview          Bjerklund, Anita Marie                      DOB: 02/19/1947
   Bjerklund said that she knew why I was there. She said that she only heard one shot and knew that it was
   Brian Babb from across the street. She said she could hear him yelling at the police and that he was very
   angry and cursing. She also heard that police asking him to come out with his hands up.

   She said that she saw a bald guy come out with his hands up but not anyone else. After that guy exited the
   house, she didn't see anyone else leave the house. She also knew that the guy who left was not Babb.

   A short time later she heard a "pop" and then the armored vehicle started smashing into the fence and some
   other things. A few minutes later she saw paramedics arrive and go in with their bags. About two minutes
   after that she saw them come out with their bags and leave without anyone. She then assumed that whoever
   got shot was dead.

  Follow Up
  None

  Referral
  Lane County District Attorney's Office

  Disposition
  Suspended




                                                                          Date & Time Prepared
                                                                                                           Exhibit 16
                                                                                                      Page 137 of 178
Reporting Officer     DPSST#28626   Assisting Officer             !.D.#

Det. S. Simons #443                                                       03/31/2015@ 1600
                                                                                                                 COE 000719
                        Case 6:17-cv-00424-MC                        Document 44-17             Filed 11/13/18               Page 138 of 178
                                             SUPPLEMENTAL REPORT                                                                           Page 1           of 4
                                                               LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                             Case Number

                                                                                                                                                           15-1925
                                                                                                                     RELATED REPORTS
                                                                                                                       D Incident
                                               Incident & ORS No.
                                                                                                                       D Accident
                                                                    Outside Agency Assist                              D Custody
                                                                                                                       D Citation
                                              Loca tion:                                                               0 Prop./Evidence
                                                                                                                       0 Supplemental
                                                                    2248 Devos Street, Eugene
                                              RPT. DATE                               Occurred Date                  Time
                                               03/30/15                                 03/30/15                     1713-1752
                                                                               Vict/Compl                    First                MI        DOB

     FOLLOW UP REPORT                         [X]                               Eugene Police Department (IDFIT)
     DISPOSITION REPORT                       [ ]                                                                                           Phone
     CONTINUATION REPORT                      [ ]                                                                                                 (541)682-5111
     Subject of Arrest/Interest                                                                       DOS:                  Age   Race /sex         P.O.B.


    SCARS I MARKS I TATOOS EXACT DESCRIPTION OF TATIOO I MARK AND IT'S LOCATION




       ~~~     CLEARED BY ARREST              ~\      CLEARED EXCEPTIONAL            ~~~    CLEARED UNFOUNDED                     •       SUSPENDED




        Related Case(s)/                               EPD 15-5349
                                                       OSP 15-095758
                                                       CGPD 15-716

        Assisting Officer/                             CGPD Detective C. Johnson

        Contacted/                                     EPD Sgt. Malcom McAlpine #146
                                                       300 Country Club Road, Eugene, Or. 97401                                           (541)682-5111

       Mentioned/                                      EPD Sgt. Scott Vinje #270
                                                       300 Country Club Road, Eugene, Or. 97401                                           (541 )682-5111

       Mentioned/                               Antonini, James Robert (06/21/71)
                                                2248 Devos St. Eugene, Or. 97402
                                          ***roommate ofsuspect***

                                                                                                                                           Exhibit 16
    Reporting Officer        D.P.S.S.T#   Assis ting Officer
                                                                                                                                      Page 138 of 178
I   C. D. Rogers #264             33146
                                                                                                                                                  COE 000720
                                  SUPPLEMENTAL
                     Case 6:17-cv-00424-MC              REPORT
                                           Document 44-17 Filed 11/13/18                           Page 139 Page
                                                                                                            of 1782                 of 4
                                                         LANE COUNTY SHERIFF'S OFFICE
                                                                                                                     Case Number


                                                                                                                 I                 ~5-1925

       Involved Person/                            EPD Officer William Stutesman
                                                   300 Country Club Road, Eugene, Or. 97401                      (541)682-5111

      Suspect/                                     Babb, Brian Avon (05112/65)
                                                   2248 Devos St. Eugene, Or. 97402



      INVESTIGATIONS:
          On 03/30/15 I was called into work to assist with an officer involved shooting. I was advised a member
      of the Eugene Police Department was involved in a shooting while responding to a suicidal subject call for
      service. I responded to the location of the incident, 2248 Devos Street, which is in the Bethel area of West
      Eugene. The location is a densely populated residential neighborhood.
         At the location Detective Johnson and I were sent to the Eugene Police Department to interview the two
      sergeants who were present when the shooting occurred, Sgt. McAlpine and Sgt. Vinje.
         At EPD we first contacted Sgt. McAlpine. Sgt. McAlpine agreed to the interview being recorded. I
      later transferred the recording to a disk and placed it into LCSO evidence.




      STATEMENTS:
                                                  EPD Sgt. Malcom McAlpine
          Sgt. McAlpine supervises a patrol team. The patrol team's normal hours are 11am to 9pm, and the team
      consists of9 officers. There was nothing out of the ordinary on 03/30/15. Sgt. McAlpine was not ill or
      otherwise impaired.
          Sgt. McAlpine was at EPD approving reports when the initial dispatch of the call was aired. He recalled
      the initial call details involved a suicidal male who had reportedly already discharged a round from a
      firearm within his home. Sgt. McAlpine self-dispatched himself to the call.
          While he was enroute to the call, more details were aired. The complainant to EPD/911 was a counselor
     who was on another line with the suicidal male, who was identified as Brian Babb.
         As Sgt. McAlpine arrived he began coordinating the deployment of the arriving patrol officers. They
     quickly learned the residence was a on a pan-handled lot, which did not allow for them to safely view the
     residence.
         The fact that Babb had reportedly already discharged a round from a firearm, and that the male had a
     firearm either with him or on his person, increased the danger to Sgt. McAlpine and the other officers
     present. Due to the physical layout of the property and the increased danger to anyone in the area, they did
     not approach the residence until EPD's armored Bearcat arrived.
         The Bearcat was occupied by Sgt. McAlpine in the back portion of the vehicle, Officer Peskie was
     driving, Officer Gross was in the front passenger seat, and Officer Stutesman was in the top portion of the
     Bearcat, commollly referred to as the turret. Sgt. McAlpine further advised Officer Gross is a negotiator,
     and he was the person trying to communicate with Babb via phone and loud speaker. Additionally, Sgt.
     Vinje arrived and was at the rear ofthe Bearcat.
         Once the Bearcat arrived, it was parked in the neighboring driveway, however they could not clearly see
     the front of the residence due to fences. Officer Stutesman, according to Sgt. McAlpine, was the only

·o·  person who could clearly see the front door area of the residence.


 Reporting Officer
 C. D. Rogers #264
                        D.P.S.S.T#
                         33146
                                     Assisting Officer             I. D.#   Date & Time Prepared

                                                                              ?fq 115 ef7w
                                                                                                   I   tve_dBy
                                                                                                                      Exhibit 16
                                                                                                        . .- ?<-dzLtf"rt.s~
                                                                                                                Page 139 of7q_rj
                                                                                                                             178
                                                                                                                                .
                                                                                                                               .]?~t 0
                                                                                                                          COE 000721
                    Case 6:17-cv-00424-MC                           Document 44-17                 Filed 11/13/18   Page 140 of 178
                                             SUPPLEMENTAL REPORT                                                             Page 3       of 4
                                                              LANE COUNTY SHERIFF'S OFFICE
                                                                                                                            I   CaseNumber 15-1925

          Sgt. McAlpine's initial concern was that there was another person inside the residence. They had
      received information that a roommate may be in the residence with the suicidal male. The possibility of
      there being another person in the house, coupled with the information that Babb had already fired one
      round within the house compounded the seriousness of the call.
          After they began loud hailing, the roommate, Antonini, came out the front door. Antonini was brought
      to the rear of the Bearcat where they could debriefhim.
          Antonini told Sgt. McAlpine that Brian (Babb) had severe PTSD, has access to a large variety of
      firearms, and acts crazy when he is not on his medication. Antonini told Sgt. McAlpine, he (Antonini)
      observed Babb going toward the gun safe as he (Antonini) was going out the front door of the residence.
      Antonini was placed/seated in the back of the Bearcat, where he was protected by armor.
          Antonini told Sgt. McAlpine he had not heard a gunshot from within the residence. The roommate later
      advised he arrived home at about 4pm, and had gone up to his bedroom.
          While they were still speaking with Antonini, and relaying the information they were getting further up
     their chain of command, Babb came to the front door, as well as yelling from various windows. Sgt.
     McAlpine was not certain what Babb specifically yelled, but it was similar to, "get out of here," and "fuck
     off."
          Once the roommate was removed from within the house, Sgt. McAlpine, Sgt. Vinje, and others higher
     up the chain of command were trying to determine if they were going to simply leave. The idea ofleaving
     Babb in the home alone was being weighed against the possibility of forcing a confrontation. Sgt.
     McAlpine's goal was to resolve the situation without further conflict or confrontation. When Sgt.
     McAlpine mentioned to Antonini that they might simply leave Babb in the residence, Antonini replied, "are
     you kidding me, this guy is crazy, he's got weapons, he's out of it, and I don't feel safe going back inside."
     Sgt. McAlpine was concerned Babb could fire on the officers present. Specifically because they had
     limited observation of the residence, Babb had the ability to look down on them from the second story of
     the residence, and he could possibly escape out the back of the house and confront the one or two officers
     who were trying to establish a perimeter around the house.
         Sgt. McAlpine wanted Officer Gross to re-establish communication with Babb, Sgt. McAlpine believed
     Officer Gross had spoken with Babb once on the phone, which was not initially productive. Due to his
     concerns for the safety of the officers and anyone else in the area, Sgt. McAlpine did not even consider
     sending officers to the front door of the residence. Sgt. McAlpine's preference had been that Babb come
     out unarmed while on the phone with his counselor.
         While Sgt. McAlpine was trying to coordinate the communication with Babb, he became aware Babb
    had stepped out onto the front porch. Sgt. McAlpine then heard a single shot.
         It was not readily apparent to Sgt. McAlpine what direction the shot came from, or who shot. He was
    standing right behind the Bearcat, which was running. Initially no one announced they had shot. Initially,
    Sgt. McAlpine believed Babb had shot at them, and requested a full SWAT activation. While verifying the
    officers on scene were not injured, he became aware the shot was fired by Officer Stutesman.
         Babb could be scene down on the ground in the front doorway. The Bearcat was used to drive through
    the fences, into the front yard just in front of the front door of the residence.
         Sgt. McAlpine could see Babb down and a large rifle on the ground next to him. Sgt. McAlpine, Sgt.
    Vinje, and other officers approached Babb to render aid. As they got to him, Sgt. McAlpine checked and
    found Babb had no pulse. Sgt. McAlpine's only real description of the rifle Babb had, was that it was a
    very large, "huge," rifle. He also noted Babb appeared to be very discolored. They had medics come and
    verify Babb's condition.
         The residence was searched and there were no other people inside. Sgt. McAlpine stated he did not see
    a bullet hole in the residence, but it was reported back to him that it appeared a bullet had been fired from
    the second story into the floor, which exited the ceiling of the first floor.
                                                                                                                              Exhibit 16
                       o.P.s .s .r#   I                                                                                  Page 140 of 178
                                                                                                        e ~~~
Reporting Officer                         Assisting Officer             I. D.#   Date & Time Prepared
C. D. Rogers #264       33146                                                      tl?,/,5
                                                                                                                                    COE 000722
                    Case 6:17-cv-00424-MC                             Document 44-17           Filed 11/13/18   Page 141 of 178
                                              SUPPLEMENTAL REPORT                                                        Page 4          of 4
                                                                LANE COUNTY SHERIFF'S OFFICE
                                                                                                                          Case Number
                                                                                                                                        15-1925

        Aside from the physical layout of the property, and the fences in front of the residence, there was
     nothing impeding his ability to see the residence. Sgt. McAlpine pointed out that the incident occurred
     during daylight hours, estimating it was sometime after 5pm. He also stated the sun was low, or otherwise
     shining directly in their faces.
        Sgt. McAlpine clarified that the roommate was not certain if Babb had taken his medication, but pointed
     out this type of behavior is consistent with when Babb has not been taking his medication.
        Sgt. McAlpine did not have any type of recording device on his person, however he pointed out there
     was in-car video from the Bearcat.
        Based on his minimal contact with Babb prior to the shot being fired, it was apparent to Sgt. McAlpine
     that Babb was in some level of crisis. Sgt. McAlpine again clarified the position they took with the
     Bearcat, was done to keep ·the officers and other people in the area safe.




    FOLLOW UP:
    To be determined




    REFERRAL:
    Forward to OSP and the Lane County District Attorney' s Office




    DISPOSITION:
    Suspended




                                                                                                                          Exhibit 16
Reporting Officer      o .P.s .s .r #   I   Assisting Officer                                                        Page 141 of 178
C. D. Rogers #264       33 146
                                                                                                                              COE 000723
                    Case 6:17-cv-00424-MC                          Document 44-17                Filed 11/13/18              Page 142 of 178
                                          SUPPLEMENTAL REPORT                                                                              Page 1           of 4
                                                           LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                             Case Number

                                                                                                                                                           15-1925
                                                                                                                      RELATED REPORTS
                                                                                                                        D Incident
                                           Inci dent & ORS No.                                                          D Accident
                                                                 Outside Agency Assist                                  D Custody
                                                                                                                        D Citation
                                           Locati on:                                                                   D PropJEvidence
                                                                                                                        D Supplemental
                                                                 2248 Devos Street, Eugene
                                           RPT. DATE                    Time           Occurred Date                  Time
                                            03/30/15                     1940            03/30/15                     1713-1752
                                                                                Vict/Compl                    First              MI         DOB

 FOLLOW UP REPORT                          [X]                                  Eugene Police Department (IDFIT)
 DISPOSITION REPORT                        [ 1                                                                                              Phone
 CONTINUATION REPORT                       [ 1                                                                                                    (541)682-5111
  Subject of Arrest/Interest                                                                           DOB:                       Race /sex         P.O.B.


 SCARS I MARKS I TATOOS EXACT DESCRIPTION OF TATIOO I MARK AND IT'S LOCATION




  Ill CLEARED BY ARREST                   ~~~     CLEARED EXCEPTIONAL                 ~~~    CLEARED UNFOUNDED                   •        SUSPENDED




    Related Case(s)/                                EPD 15-5349
                                                    OSP 15-095758
                                                    CGPD 15-716

    Assisting Officer/                             CGPD Detective C. Johnson

    Contacted/                                     EPD Sgt. Scott Vinje #270
                                                   300 Country Club Road, Eugene, Or. 97401                                               (541)682-5111

    Mentioned/                                     EPD Sgt. Malcom McAlpine #146
                                                   300 Country Club Road, Eugene, Or. 97401                                               (541)682-5111

   Mentioned/                                Antonini, James Robert (06/21/71)
                                             2248 Devos St. Eugene, Or. 97402
                                       ***roommate ofsuspect***

                                                                                                                                           Exhibit 16
Reporting Officer         D.P.S.S.T#   Assisting Officer               I. D.#
                                                                                                                                      Page 142 of 178
C. D. Rogers #264              33146
                                                                                                                                                  COE 000724
                    Case 6:17-cv-00424-MC    Document 44-17 Filed 11/13/18                      Page 143 of 178
                                       SUPPLEMENTAL       REPORT                                         Page 2           of 4
                                                         LANE COUNTY SHERIFF'S OFFICE
                                                                                                           Case Number

                                                                                                                         15-1925

     Involved Person/                              EPD Officer William Stutesman
                                                   300 Country Club Road, Eugene, Or. 97401              (541)682-5111

     Suspect/                                      Babb, Brian Avon (05/12/65)
                                                   2248 Devos St. Eugene, Or. 97402

     Attachment/                                   hand drawn map of scene and deployed units

     INVESTIGATIONS:
        On 03/30/15 I was called into work to assist with an officer involved shooting. I was advised a member
     of the Eugene Police Department was involved in a shooting while responding to a suicidal subject call for
     service. I responded to the location of the incident, 2248 Devos Street, which is in the Bethel area ofWest
     Eugene. The location is a densely populated residential neighborhood.
        At the location Detective Johnson and I were sent to the Eugene Police Department to interview the two
     sergeants who were present when the shooting occurred, Sgt. McAlpine and Sgt. Vinje. One of Sgt.
     Vinje's ancillary/collateral assignments is one ofthe sergeants assigned to the EPD SWAT team.
        After interviewing Sgt. McAlpine, we interviewed Sgt. Vinje. Sgt. Vinje allowed the interview to be
     recorded. At the conclusion of the interview, Sgt. Vinje gave me the attached hand drawn diagram of the
     location. I later transferred the recording to a disk and placed it into LCSO evidence.



    STATEMENTS:
                                               EPD Sgt. Scott Vinje
         Sgt. Vinje supervises a patrol team. His team' s normal work hours are 7:30am to 5:30pm. The only
     thing out of the ordinary Sgt. Vinje dealt with prior to this incident, involved him going to Cottage Grove
     for a follow-up investigation.
        Sgt. Vinje was in Cottage Grove when this call was initially dispatched. He did not hear the initial
     dispatch, however when he became aware of the call, he finish his follow-up and self-dispatched himself to
     the call. Sgt. Vinje advised he traveled code 3 from Cottage Grove to the location on Devos Street.
        While enroute to the Devos Street address more details were being broadcast on the radio. He was
     aware the male, later determined to be Babb, was on the phone with a female counselor. He also learned
    that there was reportedly another male in the house, and Babb had reportedly already discharged one round
    inside the house. It was unclear where the discharged round was fired.
        Due to the fact there was a second person believed to be in the residence and Babb had already fired one
    round, increased the safety concern for everyone in the area, officers and area residents alike. Not knowing
    where the round was fired, there was concern the round penetrated the exterior wall(s) of the residence,
    possibly going into a neighboring residence.
        When Sgt. Vinje arrived to the location on Devos Street, the Bearcat had already arrived. There were
    several officers deployed around the property at 2248 Devos. He found Sgt. McAlpine at the rear of the
    Bearcat, managing the deployment of the officers in the area.
        Officer Peskie was driving the Bearcat, Officer Gross was in the front passenger seat, and Officer
    Stutesman was in the turret.                                                 ·
        They attempted to have the counselor, who had initially been on the phone with Babb, to convince Babb
    to come out of the house, based on her perceived rapport with Babb. However, the counselor was never
    able to re-establish contact with Babb. Officer Gross tried to contact Babb, and eventually began loud
      ailing for him.
Reporting Officer      D.P.S.S.T#   Assisting Offi cer
                                                                                                          Exhibit 16
                                                                                                     Page 143 of 178
C. D. Rogers #264       33146
                                                                                                                                   I
                                                                                                               COE 000725
                    Case 6:17-cv-00424-MC                     Document 44-17                Filed 11/13/18   Page 144 of 178
                                       SUPPLEMENTAL REPORT                                                            Page 3             of 4
                                                        LANE COUNTY SHERIFF'S OFFICE
                                                                                                                      I   Case Number   15-1925

         The roommate, Antonini, came out once the loud hailing began. Antonini told Sgt. Vinje and Sgt.
      McAlpine that Babb was in the house trying to get to his weapons, which were in a safe. Antonini also told
      them he'd never seen Babb so angry, and had never seen him "like this."
         Officer Gross reached Babb on the phone, however Sgt. Vinje could not specifically hear the
      conversation, but he got the impression Babb was not being cooperative with Officer Gross.
         From behind the Bearcat, Sgt. Vinje could see through the windshield and just barely over the fence.
     Through that narrow sight line over the fence, Sgt. Vinje could see Babb's head moving around in different
     windows.
         While Sgt. McAlpine continued to speak with Antonini, Sgt. Vinje tried to look around the side of the
     Bearcat, in an attempt to get better information regarding Babb's location. Just as Sgt. Vinje was looking
     around the Bearcat a shot went off. Sgt. Vinje could not tell for certain the direction of the shot, but the
     shot seemed very close to him, "it sounded right on top of me."
         No one called the shot, and he wondered if the shot came from the house. He specifically wondered if
     Babb had shot at him while he was peaking around the Bearcat.
         They initiated a roll-call on the radio to ensure all the officers present were ok. Either part way through
     the roll-call, or just when it concluded, it was announced that Officer Stutesman had shot.
         Once they determined who fired the shot, they quickly transitioned to finding a safe way to approach
     Babb. Officer J. Kid announced he could see Babb's legs just at the front door, and he could possibly see
     Babb's gun. They decided to use the Bearcat to drive through the fences, so they could safely and quickly
     get to Babb to render aid. Sgt. Vinje could see Babb down at the front door, and could see that Babb' s skin
     looked very white.
         As they approached Babb, Sgt. McAlpine checked Babb and advised he was deceased. Sgt. Vinje and
    others cleared the house. Medics also responded and checked Babb's vital signs, and verified he was
    deceased. While in the house there was a bullet hole found in the ceiling of the downstairs front room, and
    a spend casing found in the bedroom just above the front room.
         Like Sgt. McAlpine, Sgt. Vinje was considering pulling their units out of the area once Antonini came
    out of the house. He too did not want to force a confrontation with Babb once they were certain there was
    no one else in the house. However, they still were concerned about Babb's willingness to fire rounds off
    from inside the residence.
        Sgt. Vinje also questioned Antonini regarding shots being fired within the house. Antonini told Sgt.
    Vinje he had not heard a shot fired in the house.
        Throughout the incident, Sgt. Vinje was concerned for the safety of all of the officers who responded to
    the call. Sgt. Vinje was specifically concerned for the safety of the officers present, because Babb seemed
    to have progressed to being seriously suicidal. He specifically cited the fact that Babb was willing to
    discharge rounds inside the house. Sgt. Vinje pointed out individuals who are significantly motivated to
    harm or kill themselves, often will not let others stop them, or overcome others attempts to stop them via
    violence. "They don't have any regard for their own life, so they' re not going to have any regard for
    anybody elses."

       Sgt. McAlpine supervises a patrol team. The patrol team's normal hours are 11am to 9pm, and the team
   consists of9 officers. There was nothing out of the ordinary on 03/30/15. Sgt. McAlpine was not ill or
   otherwise impaired.
       Sgt. McAlpine was at EPD approving reports when the initial dispatch of the call was aired. He recalled
   the initial call details involved a suicidal male who had reportedly already discharged a round from a
   firearm within his home. Sgt. McAlpine self-dispatched himself to the call.
       While he was enroute to the call, more details were aired. The complainant to EPD/911 was a counselor
   who was on another line with the suicidal male, who was identified as Brian Babb.
                                                                                                                       Exhibit 16
Reporting Officer      D.P.S.S.T#   Assisting Officer             1.0 .#   Date & Time Prepared
                                                                                                                  Page 144 of 178
C. D. Rogers #264       33146                                               3/3,1 ,rre_ 170J
                                                                                                                               COE 000726
                    Case 6:17-cv-00424-MC                      Document 44-17                Filed 11/13/18   Page 145 of 178
                                       SUPPLEMENTAL REPORT                                                             Page 4          of 4
                                                         LANE COUNTY SHERIFF'S OFFICE
                                                                                                                        Case Number

                                                                                                                                      15-1925

        As Sgt. McAlpine arrived he began coordinating the deployment of the arriving patrol officers. They
     quickly learned the residence was a on a pan-handled lot, which did not allow for them to safely view the
    residence.
        The fact that Babb had reportedly already discharged a round from a firearm, and that the male had a
    firearm either with him or on his person, increased the danger to Sgt. McAlpine and the other officers
    present. Due to the physical layout of the property and the increased danger to anyone in the area, they did
    not approach the residence until EPD's armored Bearcat arrived.
       The Bearcat was occupied by Sgt. McAlpine in the back portion of the vehicle, Officer Peskie was
    driving, Officer Gross was in the front passenger seat, and Officer Stutesman was in the top portion of the
    Bearcat, commonly referred to as the turret. Sgt. McAlpine further advised Officer Gross is a negotiator,
    and he was the person trying to communicate with Babb via phone and loud speaker. Additionally, Sgt.
    Vinje arrived and was at the rear of the Bearcat.
       Once the Bearcat arrived, it was parked in the neighboring driveway, however they could not clearly see
    the front of the residence due to fences. Officer Stutesman, according to Sgt. McAlpine, was the only
    person who could clearly see the front door area of the residence.
       Sgt. Vinje could only describe Babb's rifle as a large .caliber hunting type rifle. He observed
    ammunition for the rifle, which he characterized as large rifle rounds. The type of ammunition that easily
    defeats body armor can shoot through most anything in the area, to include walls of houses.
       Sgt. Vinje was not aware of any previous police contacts with Babb, or the house specifically. Sgt.
    Vinje does not have a camera or other recording device on his person, but he pointed out the Bearcat has in-
    car video.
       Sgt. Vinje specifically recalled hearing Babb yelling from the house, but could not recall specifically
    what Babb was yelling. He noted he could hear Babb over the engine noise of the Bearcat, which has a
    diesel motor, and Sgt. Vinje pointed out he does not have good hearing anyway.
       Once Babb was shot, Sgt. Vinje began coordinating the crime scene, and had a crime scene log started.
    He remained at the scene in that capacity until relieved.




    FOLLOW UP:
    To be determined




    REFERRAL:
    Forward to OSP and the Lane County District Attorney's Office




    DISPOSITION:
    Suspended
                                                                                                                        Exhibit 16
Reporting Officer      D.P.S.S.T#   Ass isting Officer             I. D.#   Date & Time Prepared
                                                                                                                   Page 145 of 178
C. D. Rogers #264       33146                                                           I
                                                                                ~~ 11 ,fe..,,~
                                                                                                                             COE 000727
                        Routed by:             Case 6:17-cv-00424-MC                                                                 Document 44-17                                                Filed 11/13/18                             Page 146 of 178
                                                                                                                         EVIDENCE/PROPERTY                                                                                                                                  page          _L, - -I             0
                                                                   PAROL HATE
       , -QA- ··     TALLY PRESS ~YJISP
                                                                                                                                           g
                                                                                                                                                                                                                                                                                              -
                                                     CIS ·
                                                                      SGT~       C:Rii.IE:                                                                                                                                              RELATED REPORTS           2. Case No.
                                                                                                                                                                                                                 0                       0 Accident
      ; C.SD           JUV.       ME
                                              MIL
                                              HEA
                                               ..
                                                    OLCC              CNU GANG                                                                                                                                                           0 Incident                         15                            }q~
          ··· - -·-· -·
          FPD j Res. l?•p. / coo. ciiy.
                                        . ·---                        .... -- -- -··
                                                                        ..                                                    Lane County Sheriff's Office                                                                               0 Citation
                                                                                                                                                                                                                                         0 Custody                Storage.Location . .
                                                                                                                                                                                                                                                                         -.-.     ~    '. !   "(. - ~:_   ';    ..
                                                                                                                ...                                                                                                                      0 Prop/Evidence                                                                 --------
                                                                                                                                                                                                                                         0 Supplemental            -· ...   . .    -     . ____ _ _,           ___

()_'                   9frler:
                                                                                             1. Incident & O.R.S'(J
~sf> ·                 Other:
                                    -- ·· ·                   ..      .....     . ·-··----
                                                                                                '
                                                                                             3. Incident Location
                                                                                                                          1;~•06                          Ar...a.J~_v        /
                                                                                                                                                                                                         AS6,~,-                                                                         ·-.

      ·· ·· ·· "-·- pro~ilrty Want Check              .       ~- --


                                                                                                                 7.2.1.1?                    U~u~ S"i',                                                           &.r..~                                          ....                                         ...


             AIRS ..     I       LEDS . - 1         NCIC .•
                                                                          4 . Reported, /;te
                                                                                          3 aol.G
                                                                                                                                           ,5.Time
                                                                                                                                                   lc:t'to                                                        ,6. Seized   Dat'ts/<!U/t ~                     ?. Tim~~
                                                     9. Instructions for Processing {list item no.'s)
             8.


         w
       (.)
       zw
                   0 Destroy
                   0 Hold for Court                                                                             ~ ·
                                                                                                                       ~       /1
                                                                                                                              ' \.    ... ...             ' .1~0,\•
       0
                   0 Hold for Lab .
      >
      w            0 Print Pictures
                   0 Rngerprint
                   0 Hold for Owner                 10.Test for                                                          111 . Suspected Content:                                                                        12. Towed From
                                                       Cont. Substance 0
             13. Recovered Stolen Vehicle                                                                                     14. TOWED VEHICLE INFO.                                                                    15. Towed By                                       16. Towed To

      w
      ...J   OLCSO Case
                                                                                             0 Custody                        0      Abandoned~
      (.)                                                                                    OAccident                        0 Seized AsseVFo                 iture
      I
      w
      >
             Other Agency                                                                    0 Evidence Hold                  0 Hazard                    117. Cit.~k                                                    18. Tow Operator Signature
      0
      w
      3:
      ~ .[i . ARS ILEDS,NCIC -1 REG                                                                  I
                                                                                    > .AIRS LEOS NCIC ·I . .REG                                 119. VIN No.
                                                                                                                                                                         I                                                                 120. Color (Top/Bottom)                                        121 . Odometer



                                                                                                                                                                                       '
                                                                                 ·· (.)

             22. LIC. NO.                                                          State             ExpYr            VehYr       I Make                                 Model                                                Style            123. Notified Date/Time                                               J   Value


               v I AIL              24. Name              .            B                     First                             Middle
                                                                                                                                                                         ..
                                                                                                                                                                             AIRS No.
                                                                                                                                                                                      --                         -- .   ··-    5Df.~ 1/1
                                                                                                                                                                                                                                                         32.
              .Yl c                 AR-"63                                    lfZ...1Fl~                   A\hl..J                                    '                                                                           ,,;~rt.D'5'            0     Keys 1             h.                                 0 Right Damage
      en                                                                                                                                                                                                                                                                                   A0
      z
      0
      en
      a:
      w
             "26. Addresi {


               v
                   ~?
                       AIL          28. Name
                                               D~                                  -&--,
                                                                                             First
                                                                                                         Cij,;.l'~f
                                                                                                                               Middle
                                                                                                                                                               lot ~•t+o~    AIRS No:
                                                                                                                                                                                                                               27. Phone


                                                                                                                                                                                                                               29. DOB
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                               Not Drivea
                                                                                                                                                                                                                                                               Radio
                                                                                                                                                                                                                                                               Stereo Tape
                                                                                                                                                                                                                                                                          •            f..] 0
                                                                                                                                                                                                                                                                                                            Lett Damage
                                                                                                                                                                                                                                                                                                            Front Damage
                                                                                                                                                                                                                                                                                                          ~ Rear Damage
      n.       s        c                                                                                                                                                •       ••   -~ - '   w   - -   •• •   •# •
                                                                                                                                                                                                                                                         0     CB Radio                                     Stripped
             30. Address                                                                                 City                                                  I State       Zip                                               31. Phone                 0     Spec. Ant.                                            o;~
                                                                                                                                                                                                                                                         0     Gust. Wheels                                          0    Pro~. ~ ,    ved

( ) NO.                      QTY.                         33. 1TEM                                         34. SER. NOJINSCR.                                  35. BRAND                                                              36. MODEUSIZEICOLOR                                                                    37. VALUE


 ri w...t                     I                (11) - Ct:\,.J"t'A ,.,.;.,_l(,.                                            ~~                M AA~ i 5I ~r:                                                              \/ii'J.l~ .J             ~             .... ~                                                       ~
  0
   C!l
   z
   f=
   en
   :J
   >-
   a:
   ~
  zw
  >
  ;?;

                                                                                                                                                                                                                                                                                              ..




  0
  ~
  a:
  w
  n.
  0
  a:
  n.
  zw
  ...J

  ~
  en
  0
 w
 a:
 w
 >
 0
 (.)
 w
 a:




/\
L:OtJ(\~-~                                                                                   ~· l33f;J~ate                                                1 1·~~
                                                                                                                                                          4                                    141 . Released By                                       I.D. No.      42. Date                                              143. Time

                                                                                                                                                                                                                                                                   Exhibit 16
                                                                                                                                                                                                                                                               4~Approved By                                                           I.D.No.
                                                                                                                                                                                                                                                           Page    146 of 178
 .44. Submitted Other (Specify)                                                                                                                            145. Released To (Signature)
                                                                                                                                                                                                                                                            ( . ,'VJ:.uto/ttS:._r.-                                           ((cu(5'2ft. .
 Whit~FI LE            COPY                                             Canary- LAB COPY                                             Pink- PROPERTY                                                Goldenrod-RECEIPT COPY
                                                                                                                                                                                                                                                                                              COE 000728
                                                                                                                                                                                                                                                                                       REV. 3105 #207
                                                                                                                                                                                                                                                                                                   Form C77-303
                   Case
                      .!e'· 6:17-cv-00424-MC          Document 44-17          Filed 11/13/18         Page 147 of 178
                        ;·,
                        II


                        I
                        I
                        I                                                                     . -~
                                                                                                                   1  s- 11Js
                        I




                       II




                        !I                                                   I

                                     J                                      -·




-1          ~~                  ·.       -.                              te*fil
 I      I     }                                          I
- ~~~l~~:~----~v------------------
~
 ~ ~~~~~~--~~--~-----------------------                                                                          Exhibit 16
--- ---n-J,.------ --                                                                                       Page 147 of 178
--------- -·- -----· i------------------- ------------ --------· - -·------- - --   -----~---- --- -- --···--   --- - -COE
                                                                                                                       ------.000729
                                                                                                                               - - · -. - _-
                      Case 6:17-cv-00424-MC    Document 44-17 Filed 11/13/18                                                    Page 148 of 178
                                         SUPPLEMENTAL      REPORT                                                                              Page 1 of2
                                                             LANE COUNTY SHERIFF'S OFFICE
                                                                                                                                                Case Number

                                                                                                                                                15-1925
                                                                                                                         RELATED REPORTS
                                                                                                                           D Incident
                                             Incident & ORS No.                                                            D Accident
                                                              Outside Agency Assist (0.1.5.)                               D Custody
                                                                                                                           D Citation
                                             Location:                                                                     D Prop./Evidence
                                             2248 Devos Street, Eugene                                                     D Supplemental

                                             RPT. DATE                                  Occurred Date                    nme
                                             0313012015                                 0313012015                       1713-1752

                                                                                                                 First               Ml         DOB

     FOLLOW UP REPORT                        [X 1
     DISPOSITION REPORT                     [ 1                                                                                                 Phone
     CONTINUATION REPORT                    [ 1
      Subject of Arrest                                                                                   DOB:                 Age    Race I sex        P.O.B.


     SCARS I MARKS I TATOOS EXACT DESCRIPTION OF TATIOO I MARK AND IT'S LOCATION




       [II   CLEARED BY ARREST              ~~~     CLEARED EXCEPTIONAL                 1!1 CLEARED UNFOUNDED                        ~~~      SUSPENDED




             AO/      Interagency Deadly Force Investigative Team
                      Lt. Jenn Bills, Eugene Police Department

                      Babb, Brian Avon                                     Deceased
                      DOB 05-12-1965
                      2248 Devos Street
                      Eugene, OR 97 402

             T/       Antonini, James Robert                               Roommate of Brian Babbs
                      DOB 06-21-1971
                      2248 Devos Street
                      Eugene, OR 97402

             INVESTIGATION:

                      On March 30 1h 2015, at approximately 6:00 pm, I was informed that the Eugene Police Department had
                      responded to 2248 Devos Street, in Eugene, regarding a suicidal and armed subject call which resulted in
                      an officer involved shooting. I subsequently contacted the Sheriffs Office Communications Section and
                      requested that they initiate the Interagency Deadly Physical Force Investigative Team paging system and
                      to have the investigators assigned to the team respond to the incident location. I also responded to the
                      scene.

                                                                               I                                                               Exhibit 16
lI   Reporting Office~
     Del Sgt C. Wilk~S/32888
                             t.D.#   I   Assisting Officer             I.D.#       Date & Time Prepared
                                                                                   04-03-2015 @ 1200                                      Page 148 of 178
                                                                                                                                                      COE 000730
       Case 6:17-cv-00424-MC Document 44-17 Filed 11/13/18                           Page 149 of 178
                       SUPPLEMENTAL     REPORT                                                      Page 2 of2
                                          lANE COUNTY SHERIFF'S OFFICE
                                                                                                        Case Number



                                                                                                    I   15-1925

      Upon my arrival, I contacted Oregon State Police Detective Sergeant Kenyon and obtained a briefing of
      the events. I began giving assignments to the responding I.D.F.I.T. Investigators and assisted in the
      management of the investigation. During my briefing, I learned that Brian Babb had been fatally wounded
      and the incident location was his residence. I also was informed that Babb's roommate, James Antonini,
      was present and at the location when the incident occurred .

      One of the assignments that were given out was to have James Antonini interviewed. This interview was
      accomplished by Springfield Police Detective Kyle Potter and Eugene Police Detective Mel Thompson .
      Following the completion of Antonini's interview, I was informed that he was requesting some personal
      items from within the residence, to include his cellular phone, his wallet, his keys, and his medications.

      Eugene Police Lt. Bills and I then entered the residence and retrieved multiple bottles of medications, a
      set of keys, a cellular phone and seven dollars from within the upstairs bedroom that had been identified
      as Antonini's. We did not locate his wallet. We were then informed that his wallet was likely inside of
      Antonini's Toyota pickup parked in the driveway of the involved residence. I then retrieved the wallet from
      the Toyota. I then took Antonini's property to him as he was waiting with Detectives Thompson and
      Potter.

      I later facilitated and authorized Antonini to remove his pickup from the location so he could leave the
      location until the scene investigation was completed.

      I remained at the location until the necessary I.D.F.I.T. assignments had been completed for the evening
      and then I cleared the scene at approximately 12:00 am.



FOLLOW UP:            To be determined
REFERRAL:             I.D.F.I.T. Case Agent- Detective Sprague OSP, Lane County District Attorney's Office
DISPOSITION:          Suspended




                      Assisting Officer             I. D.#   Date & Time Prepared
                                                                                               Exhibit 16
                                                                                      Approved By
                                                             04-03-2015@ 1200            Page 149 of 178
                                                                                        ~&<JG·(S         r--'


                                                                                                                COE 000731
    Case 6:17-cv-00424-MC   Document 44-17       Filed 11/13/18   Page 150 of 178



                                             .                       ..




      SPRINGFIELD
         POLICE
      . REPORTS

                  15-2821


(




                                                                               Exhibit 16
                                                                          Page 150 of 178
                                                                                  COE 000732
                       Case 6:17-cv-00424-MC                               Document 44-17 Filed 11/13/18 Page 151 of 178
          Agency Name                                                          INCIDENT/INVESTIGATION       Case#
                                                                                                                                                                             15-02821
          Springfield Police Department                                                                REPORT                                          Date I Time Reported
    I     ORl                                                                                                                                                      03!30!2015 19:15 Mon
    N                              OR0200600

    -
         Location of Incident
                       2248 Devos St, Eugene OR 97402-
                                                                                        Premise Type                                I
                                                                                                                                    Zone/Tract
                                                                                                                                            EP05
                                                                                                                                                       Last Known Secure

                                                                                                                                                       At Found
                                                                                                                                                                   03130/2015 19:15 Mon
                                                                                                                                                                   03/3012015 19:15 Man
    E            Crime Incident(s)                                          (Com)       Weapon I Tools                                                                                    ACtiVIty
          #1
    N
    T
                 Assist Outside Agency
                 ASSISTOUTAGY                                                   0
                                                                                        Entry                               'Exit                          I
                                                                                                                                                           Security
    D            Crime Incident                                             (       )   Weapon I Tools                                                                                    Activity
    A     #2
    T
    A
                                                                                        Entry                           I   Exit                           I
                                                                                                                                                           Security
                 Crime Incident                                             (       )   Weapon I Tools                                                                              j    Activity
          #3
                                                                                        Entry                           'Exit                              I
                                                                                                                                                           Security

MO

         #of Victims     0         I Type:                                                                Injury:
               Victim/Business Name (Last, First, Middle)                                            Victim of          DOB             Race Sex Relationship      Resident Status        Milit¥Y
    v Vl                                                                                             Crime#                                      To Offender                            Branch/Status
    I                                                                                                                 Aae
    c Home Address
    T
                                                                                                                                                           I   Home Phone
    I
    M     Employer Name/Address                                                                                                           Business Phone              I   Mobile Phone

          VYR        'Make        I Model           I   Style          I
                                                                       Color                I   Lie/Lis                                   VIN

          CODES: V- Victim (Denote V2, V3) 0 = Owner (if other than victim)                     R =Reporting Person (if other than victim)
          Type: INDIVIDUAL/ NOT LAW ENFORCEMENT                                                           Injury:
0
T        Code Name (Last, First, Middle)                                                           Victim~f            DOB              Race Sex Relationship      Resident Status         Mili~
H                 BABE, BRIAN AVON II                                                               Crime           05/1211965                   To Offender                            Branch/Status
E         IO                                                                                                         Age 49             w       M
         Home Address
           2248 Devos St        Eu~ene,      OR 97402
                                                                                                                                                           I   Home Phone
                                                                                                                                                                             541-514-2791
I
         Employer Name/Address                                                                                                            Business Phone
                                                                                                                                                541-688-4190
                                                                                                                                                                      I
                                                                                                                                                                      Mobile Phone
                                                                                                                                                                             541-514-2 791
N        Type: INDIVIDUAL/ NOT LAW ENFORCEMENT                                                         Injury:
v       Code Name      9JN.t, First, Middle)                                                       Victim of           DOB              Race Sex Relationship Resident Status    Mili~
0                OGD N, CLARISSA MARJE                                                             Crime#           03/30/1966                   To Offender                  Branch/Status
L
v
         10                                                                                                          Age 49             w     F
E        Home Address
          1645 H St Springfield, OR 97477
                                                                                                                                                           I   Home Phone
                                                                                                                                                                            541-510-5455
D
         Employer Name/Address                                                                                                           Business Phone               I
                                                                                                                                                                      Mobile Phone

         1- None      2=Bumed         3 =Counterfeit I Forged 4 =Damaged I Vandalized               5 = Recovered       6 =Seized           7 = Stolen 8 = Unknown
                                            "OJ"= Recovered for Other Jurisdiction)
                    Status
         ~     Code Frmffo        Value        OJ QTY                       Property Description                                          Make/Model                          Serial Number



p
R
0
p
E
R
T
y




        Officer!ID#          CROLLY. G. J. (307)

Q       Invest ID#
        Complainant Signature
                             (0)
                                                            J Case Status
                                                                Onen
                                                                                                                        Supervisor
                                                                                                                        Case Disposition:
                                                                                                                                                       LEWIS, D. W. (234}

                                                                                                                                                                Exhibit  16     I       Page 1
        Pnnted By: SPGJC307, SP00458                                                                                            Sys# : 488647                       0410212015 09:41:01
                                                                                                                                                           Page 151 of 178
                                                                                                                                                                            COE 000733
                         Case 6:17-cv-00424-MC   Document 44-17 Filed
                                            INCIDENT/INVESTIGATION    11/13/18
                                                                    REPORT                                                     Page
                                                                                                                               By:     152SP00458
                                                                                                                                   SPGJC307, of 178 0410212015 09:41
                                                                                              Page2
    Springfield Police Department
                                                                                                                                     I Case#   15-02821
Status     1 =None       2 = Burned      3 =Counterfeit I Forged   4 = Damaged I Vandalized    5 = Recovered   6 = Seized   7 = Stolen &=Unknown
Cnrles

         ffiR   Status        Quantity         Type Measure                     Suspected Type



    D
    R
    u
    G
    s




         Assisting Officers


                                                                        -

         Suspect Hate I Bias Motivated:

                                                                                                                                                            Page2
I
NARRATIVE




                                                                                                                                             Exhibit 16
                                                                                                                                        Page 152 of 178
                                                                                                                                                   COE 000734
              Case 6:17-cv-00424-MC  DocumentOFFICER
                                  REPORTING   44-17 Filed 11/13/18
                                                     NARRATIVE                          Page 153
                                                                                              OCA of 178
Springfield Police Department                                                                        15-02821
   Victim                                            Offense                                    Date I Time Reported
                                                        ASSIST OUTSIDE AGENCY                     Mon 03/ 30/201519:15




   On March 3Oth, 2015 at approximately 1915 hrs, I was contacted at home and asked to respond to 2248 Devos St. in
   Eugene, the scene of an Officer Involved Shooting involving Officers with the Eugene Police Department.

   INVESTIGATION:

   Other members of the Lane County Interagency Deadly Force Investigation team were called and responded to the
   scene as well. While en-route to the scene, I was diverted by OSP Sgt. Kenyon and was asked to respond to the
   office of the Eugene Police Officers Association at 450 Country Club Rd. I was told that Officer Will Stutesman
   was involved in the -incident and was the shooting officer. My responsibility was to process Officer Stutesman's
   weapon andphotograph Officer Stutesman. Upon arrival, I met with Detective Jed McGuire, Association
   Vice-President. I was informed that EPD Detectives had already photographed Officer Stutesman and seized and
   processed his firearm and ammunition. I relayed this infonnation to Sgt. Kenyon.

   I was also advised by Detective McGuire that other EPD Officers were present at the office and those officers were
   prepared to give statements about their involvement.

   STATUS:

   Investigation Continuing




 Reporting Officer:   CROLLY, G. J                                                                  Exhibit 16Page 3
  Printed By: SPGJC307, SP00458   04/02/2015 09:41                                             Page 153 of 178
                                                                                                           COE 000735
               Case 6:17-cv-00424-MC
                                  CASEDocument 44-17 Filed
                                       SUPPLEMENTAL        11/13/18
                                                      REPORT                                   Page 154   of 04/02/2015
                                                                                                    Printed:  178       09:41


 Springfield Police Department                                                                      OCA :   1502821


 Case Status: OPEN                               Case Mng Status: NA                                Occurred: 03/3012015
     Offense: ASSIST OUTSIDE AGENCY


 Investigator: CROLL Y, G. J (3 07)                                     Date/Time: 04/01/2015 14:23:18, Wednesday
  Supervisor: LEWIS, D. W (234)                       Supervisor Review Date I Time: 04/02/2015 08:51 :43, Thursday
    Contact:                                                             Reference: Supplemental



 SOURCE:

 On March 3Oth, 20 15 at approximately 1915 hrs, I was contacted at home and asked to respond to assist with an
 Officer Involved Shooting involving Officers with the Eugene Police Department

 INVESTIGATION:

Upon responding to the office of the Eugene Police Officers Association at 450 Country Club Rd, I was advised by
Association Vice President Jed McGuire that other EPD Officers were present at the office and those officers were
prepared to give statements about their involvement

At approximately 2010 hrs, I met with Officer Nate Pieske along with Association representative Dan Braziel in a
private room within the Association office. I asked Pieske if he could provide me with a statement about his
involvement as well as what he witnessed. Pieske told me he was on duty, in uniform, operating his marked police
motorcycle when the call for service came over the radio. Pieske told me he heard radio traffic that mentioned the
incident was somewhere near Devos St. and Barger Drive. Pieske said he heard Sgt. McAlpine mention something
about needing the Bearcat at the scene. I am familiar with the Bearcat as an armored response & rescue vehicle.
Pieske confirmed that was what he was referring to.

Pieske told me he radioed Sgt. McAlpine and told him he was available to take the Bearcat to the scene. Pieske said he
responded to the EPD storage lot on Lincoln St. and drove the Bearcat to Devos St. and stopped just south of the
involved residence (2248 Devos St.). Pieske said Sgt. McAlpin~, Officer Stutesman, and Officer Gross got into the
Bearcat at that time. Pieske said-he drove the vehicle dovm the driveway of the residence to the south of the involved
residence at 2248 Devos St. Pieske explained that involved residence was at the end of a long driveway on a
panhandle lot Pieske said he stopped the Bearcat approximately 100 feet away from the front door of the involved
residence and parked the vehicle so that it faced the residence.

Pieske told me he had not driven the Bearcat before and was not aware of what level of ballistic protection it provided.
From his position in the driver's seat, Pieske said he could see movement on the second story level of the house at a
window on the east facing side. Pieske told me Officer Stutesman positioned himself in the turret of the Bearcat and
held the best vantage point. Pieske said Officer Gross was seated in the front passenger seat and played the role of a
                                            as
negotiator. Pieske described Officer Gross using the phone and loudspeaker to attempt to communicate with the
subject inside the house.




                                                                                                            Exhibit 16
    . Investigator Signature                                       Supervisor Signature                Page 154 of 178
r_supp3
                                                                                                                  COEPage
                                                                                                                      000736
                                                                                                                          1
               Case 6:17-cv-00424-MC
                                  CASEDocument 44-17 Filed
                                       SUPPLEMENTAL  REPORT11/13/18                         Page Printed:
                                                                                                 155 of04/02/2015
                                                                                                          178            09:41


Springfield Police Department                                                                    OCA :   1502821
                                                                                                                         -   .~ -
                                                                                                                               .
                                                                                                                                    .. _: .·.
                                                                                                                                     r·.~




 Case Status: OPEN                            Case Mng Status: NA                                Occurred: 03/30/2 015
    Offense: ASSIST OUTSIDE AGENCY


Investigator: CROLLY, G. J (307)                                     Date/Time: 04/01/2 01514:23:18, Wednesday
 Supervisor: LEWIS, D. W (234)                     Supervisor Review Date I Time: 04/02/2015 08:51 :43, Thursday
    Contact:                                                          Reference: Supplemental



Pieske told me that, at one point, the front door of the residence opened and closed a couple of times. Pieske said a
male exited the house with his hands up and was contacted by Sgt. McAlpine and Sgt. Scott Vinje, who had recently
arrived at the Bearcat. Pieske said it was determined that man was the roommate of the distraught subject they were
there to deal with. Pieske said he could hear the roommate talking and heard him say the male inside t.lje house was
furious and was going to the safe to get his guns.

Pieske told me he saw the male at a window on the. east side of the house and could hear him yelling through the
window but could not quite make out what was being said. Pieske sa-i d that the man appeared quite agitated. Pieske
said Officer Gross continued to try to deescalate the situation and negotiate with the man. Pieske said Officer
Stutesman had been relaying what he had been seeing from his position in the turret.

Pieske said that a short time later, the front door opened two times. The first time the man slammed the door so hard
he could see the frame and threshold of the door shake. When the door opened the second time, Pieske saw a large
white male wearing a gray shirt exit. Pieske said he saw that the man was armed with a rifle with a bipod ana. had
raised the firearm as he exited. Pieske told me Officer Stutesman was still in his position at the turret of the Bearcat
and Pieske could hear Officer Stutesman yelling commands at the male. Pieske told me he was concerned that the man
intended to shoot the rifle at them. Pieske expressed an add.ed. concern that the windshield of the bearcat was not bullet
resistant and was worried that he or Officer Gross could be shot in the face. Pieske said he heard Officer Stutesman
say something about a gun and then heard a single gunshot.

Pieske said he asked Officer Stutesman, "Did you shoot him?" and that Stutesman responded, "Yeah". Pieske told me
that no one else seemed to realize what had just happened. Pieske said Sgt. McAlpine and Sgt. Vinje were engaged in
conversation with the roommate that just exited and seemed unaware that Officer Stutesman fired his weapon. After a
radio roll-call was conducted, it was confmned that Stutesman was the officer that frred his weapon. Pieske said it was
determined that officers needed to move up to the porch to check on the man that was shot. Pieske was told to drive
the Bearcat up to the front door. Pieske told me he drove the vehicle through tWo fences and into the yard in front of
the porch. Pieske said other officers moved up with the Bearcat and approached the subject. Pieske said the officers
moved the rifle away from the man and determined he was deceased. Nonetheless, medics were summoned to the
scene and confmned the man was deceased. Pieske said he exited the Bearcat and left the vehicle parked.

I summarized the facts I learned fro I? Officer Pieske and asked if there was anything else I need to know. Officer
Pieske felt that he had relayed all of the information he could. I ended my conversation with Officer Pieske a short
time later and arranged to speak with another involved officer.




                                                                                                         Exhibit 16
     Investigator Signature                                      Supervisor Signature               Page 155 of 178
                                                                                                               COEPage2
                                                                                                                   000737
              Case 6:17-cv-00424-MC
                                 CASEDocument 44-17 Filed
                                      SUPPLEMENTAL  REPORT11/13/18                  PagePrinted:
                                                                                         156 of04/02/2015
                                                                                                 178      09:41


Springfield Police Department                                                            OCA:   1502821


Case Status: OPEN                    Case Mng Status: NA                                 Occurred: 03/30/2015

    Offense: ASSIST OUTSIDE AGENCY


Investigator: CROLLY, G. J (307)                              Date I Time: 04/011201514:23:18, Wednesday

 Supervisor: LEWIS, D. W (234)            Supervisor Review Date I Time: 04/02/2015 08:51 :43, Thursday
   Contact:                                                    Reference: Supplemental



STATUS:

Investigation Continuing




                                                                                                Exhibit 16
     Investigator Signature                                Supervisor Signature            Page 156 of 178
                                                                                                      COEPage3
                                                                                                          000738
               Case 6:17-cv-00424-MC
                                  CASEDocument 44-17 Filed
                                       SUPPLEMENTAL        11/13/18
                                                      REPORT                                 Page Printed:
                                                                                                  157 of04/02/2015
                                                                                                           178     09:41


 Springfield Police Department                                                                    OCA :   1502821


 Case Status: OPEN                           Case Mng Status: NA                                  Occurred: 03/30/2 015
     Offense: ASSIST OUTSIDE AGENCY


 Investigator: CROLLY, G. J. (307)                                   Date I Time: 04/01/2015 14:26:30, Wednesday
 Supervisor: LEWIS, D. W. (234)                    Supervisor Review Date I Time: 04/02/2 015 09:02:2 7, Thursday
    Contact:                                                          Reference: Supplemental



·soURCE:

 On March 3Oth, 20 15 at approximately 1915 hrs, I was contacted at home and asked to respond to assist with an
 Officer .Involved Shooting involving Officers with the Eugene Police Department.

 INVESTIGATION:

Upon responding to the office of the Eugene Police Officers Association at 450 Country Club Rd, I was advised by
Association Vice President Jed McGuire that other EPD Officers were present at the office and those officers were
prepared to give statements about their involvement.

At approximately 2050 hrs, I met with Officer Joe Kidd along with Association Vice President Jed McGuire in a
private room within the Association office. I asked Kidd if he could provide me with a statement about his
involvement as well as what he witnessed. Kidd told me he was on duty, in uniform, operating his marked police
vehicle when the call for service came over the radio. Kidd said the radio call mentioned a welfare check on a suicidal
man that was armed and had already fired a gun. Kidd said he responded to the location to assist. Upon his arrival,
Kidd parked his patrol carsouth of the involved residence and walked· in from there.

Kidd said ~e initially met up with Officer Stutesman and Sgt. McAlpine. Kidd told me he initially took a surveillance
position to the east of the residence, alongside a long driveway. Kidd said he tried to monitor the residence through
some fence boards but felt his position was unsafe and not the best for surveillance as he could only see the upstairs
windows of the house. Kidd said he was able to move to the rooftop of the house outh of 2248 Devos St. Kidd said
he was next to a chimney that provided him cover and concealment. Kidd said that from that position he could see the
upper level and lower level of the house, to include the front door. Kidd said his view was partially obscured by two
columns that were on either side of the porch.

Kidd told me while he was in his surveillance position he was armed with his duty pistol. K.idd said he observed a
white male open the front door and yell at least one time. Kidd told me that a short time later a different male opened
the front door and exited the residence. K.idd said that man had his hands raised and walked out towards officers at the
Bearcat that was parked in an adjacent driveway. Kidd said officers contacted and spoke with that man and he
maintained surveillance on the house.

Kidd told me while he was watching the house he could hear a male inside the residence yelling things such as, "Fuck
You! This is my property!" and other random things that he could not remember specifically. K.idd said, not long after



                                                                                                          Exhibit 16
      Investigator Signature                                     Supervisor Signature                Page 157 of 178
r_supp3                                                                                                         COEPage
                                                                                                                    000739
                                                                                                                        1
              Case 6:17-cv-00424-MC
                                 CASEDocument 44-17 Filed
                                      SUPPLEMENTAL  REPORT11/13/18                         Page Printed:
                                                                                                 158 of04/02/2015
                                                                                                         178            09:41


Springfield Police Department                                                                   OCA :   1502821


Case Status: OPEN                           Case Mng Status: NA                                 Occurred: 03/3 0/2015

    Offense: ASSIST OUTSIDE AGENCY


Investigator: CROLLY, G. J (30 7)                                    Date I Time: 04/01/2015 14:26:30, Wednesday
 Supervisor: LEWIS, D. W (234)                    Supervisor Review Date I Time: 04/02/2015 09:02:27, Thursday
   Contact:                                                           Reference: Supplemental



the yelling, a man exited the liouse via the front door. Kidd said he heard Officer Stutesman yell at the man in a
command voice. Kidd said he heard the word "Rifle". Kidd told me he then heard one shot come from the area of the
Bearcat. Kidd said he thought Officer Stutesman may have fired the shot. Kidd told me he broadcast, "Shot fired"
over the radio. Kidd said no one knew, for·sure, who had fired the shot. Kidd said he tried to maintain surveillance on
the man on the porch. Kidd said the man was lying on the ground and was not moving. Kidd said he continued to
watch the ma..'l until other officers safely approached him and confirmed he as deceased. Kidd said he moved down
from his surveillance position and later Cleared the scene.

I summarized the facts I learned from Officer Kidd and asked if there. was anything else I need to know. Officer Kidd
felt that he had relayed all of the information he could. I ended my conversation with Officer Kidd a short time later
and arranged to speak with another involved officer.

STATUS:

Investigation Continuing




                                                                                                        Exhibit 16
     Investigator Signature                                       Supervisor Signature             Page 158 of 178
                                                                                                              COEPage2
                                                                                                                  000740
               Case 6:17-cv-00424-MC
                                  CASEDocument 44-17 Filed
                                      SUPPLEMENTAL   REPORT11/13/18                        PagePrinted:
                                                                                                159 of04/02/2015
                                                                                                        178           09:41


Springfield Police Department                                                                  OCA:   1502821


 Case Status: OPEN                           Case Mng Status: NA                               Occurred: 03/30/2015
     Offense: ASSIST OUTSIDE AGENCY


Investigator: CROLLY, G. J (30 7)                                  Date I Time: 04/01/2015 14:2 7: 54, Wednesday
 Supervisor: LEWIS, D. W (234)                    Supervisor Review Date I Time: 04/0212015 09:19:43, Thursday
    Contact:                                                         Reference: Supplemental



 SOURCE:

 On March 30th, 2015 at approximately 1915 hrs, I was contacted at home and asked to respond to assist with an
 Officer Involved Shooting involving Officers with the Eugene Police Department.

INVESTIGATION:

Upon -responding to the office of the Eugene Police Officers Association at 450 Country Club Rd, I was advised by
Association Vice President Jed McGuire that other EPD Officers were present at the office and those officers were
prepared to give statements about their involvement.

At approximately 2120 hrs, I met with Officer Lori Barnes along with Association Vice President Jed McGuire outside
of the Association office. I asked Barnes if she could provide me with a statement about her involvement as well as
what she witnessed. Barnes told me she was on duty, in uniform, operating her marked police vehicle when the call for
service came over the radio. Barnes said she had been writing reports at the Property Control Unit on Garfield St.
when she was dispatched to 2248 Devos St. regarding a suicidal man with PTSD that was armed and had already fired
a gun. Barnes said she was amongst numerous units responding to the call. Upon her arrival, Barnes parked her patrol
car north of the involved residence and walked in from there,-eventually meeting up with Officer Farley.

Barnes said she and Officer Farley began to move towards the involved residence to obtain a visual on the house.
Barnes said the Bearcat arrived on scene and moved up towards the house from the east. Barnes said she could hear
"hailing and admonishments" over the loudspeaker. Barnes told me she could also hear a male yelling from inside the
house. Barnes said there was radio traffic about the man inside the house. Barnes told me she heard a single gunshot a
short time later. Barnes told me she did not immediately know who fired the shot. Barnes reported hearing more radio
traffic and heard that officers moved up and confirmed the male who exited the house was deceased.

Barnes said she did not see the man or the shooting occur. Barnes said she made her way to the driveway of the house
and ended up contacting a man named Jim, who was the deceased man's roommate. Barnes told me she stood by with
"Jim" until she was relieved from the scene. Barnes said she did not interview "Jim" but he spoke while she was with
him. Barnes said "Jim" made mention of Brian and his behavior issues, as well as mentioning the V.A.

I summarized the facts I learned from Officer Barnes and asked if there was anything else I need to know. Officer
Barnes felt that she had relayed all of the information she could. I ended my conversation with Officer Barnes a short
time later.


                                                                                                        Exhibit 16
      Investigator Signature                                    Supervisor Signature               Page 159 of 178
r_supp3                                                                                                       COEPage
                                                                                                                   000741
                                                                                                                      1
                                  Case 6:17-cv-00424-MC
                                                     CASEDocument 44-17 Filed
                                                         SUPPLEMENTAL   REPORT11/13/18                                                                                                           PagePrinted:
                                                                                                                                                                                                      160 of04/02/2015
                                                                                                                                                                                                              178      09:4 1


Springfield Police Department                                                                                                                                                                           OCA :     1502821
>''       •''          >    --~     -~-"   "'w '      ,    ::·'       c,'':,•    ,   ·~~   >   ",>'~•'   I    <.-- (          •,   .:;,   \,V:;    ,•,,,''         A<,      >..                   ,;.        '     <    -~           ;   > ',' ~    ~-   ·~·-·.
· · :. -"              . ' i ·. ·::. THE 'INFORMATION BELOW IS CONFIDENTIAL - FOR USE BYAUTIIORJZED PERSONNEL ONLY ·                                                                                                              ' .'      -.',•
                                                                                                                                                                                                                                              '           · ..
 •.... :~ ...· - · ,       ,-_    .:.~<,,.l... ~,:~       .v''•-· .        "    ""   •"        .~·.,/.....        "•,   •   ,•'    ,.':       ~    .~•"   -,,~•·    "1•,·     ~. - •. ,.',   "     "     -   ",._•,.,        "'


Case Status: OPEN                                                                               Case Mng Status: NA                                                                                     Occurred: 03/ 30/2015

       Offense: ASSIST OUTSIDE AGENCY


Investigator: CROLLY, G. J (30 7)                                                                                                          Date I Time: 04/01/2015 14:2 7: 54, Wednesday
 Supervisor: LEWIS, D. W (234)                                                                               Supervisor Review Date I Time: 04/02/2015 09:19:43, Thursday
      Contact:                                                                                                                                    Reference: Supplemental




STATUS:

Invest~gation                          Continuing




                                                                                                                                                                                                                  Exhibit 16
           Investigator Signature                                                                                                   Supervisor Signature                                                     Page 160 of 178
                                                                                                                                                                                                                                         COEPage2
                                                                                                                                                                                                                                             000742
             Case 6:17-cv-00424-MC
                                CASEDocument 44-17 Filed
                                     SUPPLEMENTAL  REPORT11/13/18                         PagePrinted:
                                                                                               161 of04/02/2015
                                                                                                       178            09:4 1


Springfield Police Department                                                                  OCA:   1502821


 Case Status: OPEN                         Case Mng Status: NA                                 Occurred: 03/30/20I5

    Offense: ASSIST OUTSIDE AGENCY


Investigator: CROLLY, G. J. (307)                                   Date/Time: 04/01/20I5 16:51 :48, Wednesday
 Supervisor: LEWIS, D. W (234)                  Supervisor Review Date I Time: 04/02/2015 09:20:28, Thursday
    Contact: Sherman, Jenifer Coleen                                 Reference: Supplemental
             2436 E Irwin Way, Eugene
             54I-513-6324

SOURCE:

On March 3Oth, 2015 at approximately 1915 hrs, I was contacted at home and asked to respond to assist with an
Officer Involved Shooting involving Officers with the Eugene Police Department.

INVESTIGATION:

After conducting interviews with several Eugene Police Officers I responded to the scene of the shooting, 2248 Devos
Street in Eugene. I assisted with a canvas of the neighborhood, seeking witnesses to the incident. I checked the
neighborhood immediately west of the residence. I was able to contact the residents of2436 E. Irwin Way. Jenifer
SHERMAN was contacted there and advised she was home when the incident occurred. SHERMAN said she was
outside her house when a police car pulled up in front and an officer exited and walked eastbound down a long
driveway. Another police officer arrived a short time later and went to the same area. SHERMAN said it seemed they
were watching a house on Devos St.

SHERMAN said that during the next 15-20 minutes she heard what she thought was the police on a loudspeaker telling
someone to "come out" and "we want to talk". SHERMAN said she heard what sounded like a single gunshot fired.
SHERMAN said the two officers came back out to the street and told her to move back for her own safety.
SHERMAN said she went inside her house and ·did not see or hear anything else.

SHERMAN told me she did not know anyone at the involved house and presumably did not know the involved male.



STATUS:

Investigation Continuing




                                                                                                      Exhibit 16
      Investigator Signature                                     Supervisor Signature            Page 161 of 178
r_supp3                                                                                                     COEPage
                                                                                                                000743
                                                                                                                    1
               Case 6:17-cv-00424-MC
                                  CASEDocument 44-17 Filed
                                      SUPPLEMENTAL   REPORT11/13/18                         PagePrinted:
                                                                                                 162 of04/02/2015
                                                                                                         178      09:41


Springfield Police Department                                                                   OCA :   1502821


 Case Status: OPEN                          Case Mng Status: NA                                 Occurred: 03/30/2 015

    Offense: ASSIST OUTSIDE AGENCY


Investigator: POTTER. K. D. (354)                                  Date I Time: 04/01/2015 08:50:57, Wednesday
 Supervisor: LEWIS, D. W (234)                    Supervisor Review Date I Time: 04/02/2 015 08:43:35, Thursday
    Contact:                                                         Reference: Witness Statement



Source of Activity: I was contacted at home and assigned to assist with an officer involved shooting at 2248 Devos St.
in Eugene. I responded to the residence and spoke with Oregon State Police Sgt. Kenyon who directed me to speak
with James Antonini.



Observation and Investigation: Detective Thompson with the Eugene Police Department and I spoke with Brian
Babb 's roommate, James Antonini. Refer to Officer Thompson's report for details of our interview of Antonini.
While talking with Antonini he advised Babb had.recently been dating and spending a lot of time with a female named
"Kris". Antonini stated "Kris" might have insight to Babb's current mental state. Antonini dicrnot know Kris' s name
or phone number. Antonini told me he would be able to figure out Kris's name and number and get it to as soon as
possible.

Antonini called me a short while later and advised "Kris" was Clarissa Ogden and provided me her phone number. I
called Ogden and advised her of the situation. Ogden agreed to speak with me at her residence in Springfield.
Detective Thompson and I then went to Ogden's residence.

We spoke with Ogden about Babb and she told me the following: Ogden stated she has known of Babb for many years
but had never met him until recently. March 16th, 2015, was the first time she met Babb. They met on an internet
dating site called plenty of fish. Ogden said they have spent time together every day except two since they met two
weeks prior. Ogden also stated they have spent the night together almost every night since they first met.

Ogden stated the last time she saw Babb was the morning of March, 28th, 2015, after she stayed the night. Ogden
stated they had a great night and everything seemed normal when she left. Ogden stated she did not hear back from
Babb all of that day and he would not return her phone calls. Ogden thought this was strange because they had talked
so much within the two weeks prior. Ogden went by his house to see if he was home that same night and noticed his
vehicle was in the driveway and the lights were on. Ogden did not go up to the residence, she only drove by to see if
he was home.

The next day Ogden tried again to call and text Babb. Babb never returned Ogden's phone calls or text's and she did
not speak with him that entire day. On Monday, March, 30th, 2015, she attempted again to get in touch with Babb but
was unable. About 1600 hours that day Ogden drove by his residence again and noticed Babb' s truck was at the
residence but had been moved from the street to the driveway. Ogden did not go up to the residence and drove home.
Ogden called Babb when she got home. Babb did not answer her phone call but called her back about a minute later.
Babb then told her he was having phone issues and was not receiving anyone's calls or text messages. Ogden stated


                                                                                                         Exhibit 16
      Investigator Signature                                    Supervisor Signature                Page 162 of 178
r_supp3                                                                                                       COEPage
                                                                                                                   000744
                                                                                                                      1
              Case 6:17-cv-00424-MC  Document 44-17 Filed 11/13/18                         PagePrinted:
                                                                                                163 of04/02/2015
                                                                                                        178
                                 CASE SUPPLEMENTAL REPORT                                                        09:4 1


Springfield Police Department                                                                  OCA :   1502821
                                                                                                                         --~.-_·-:




Case Status: OPEN                          Case Mng Status: NA                                  Occurred: 03/ 30/2 015

    Offense: ASSIST OUTSIDE AGENCY


Investigator: POTTER, K D. (354)                                    Date I Time: 04/0112015 08:50:57, Wednesday
 Supervisor: LEWIS, D. W. (234)                 Supervisor Review Date I Time: 04/02/2 015 08:43:35, Thursday
   Contact:                                                          Reference: Witness Statement



she was upset with Ba~b for not answering her phone calls and was not buying his story. Ogden stated she ended the
phone call with him after about a minute. Ogden stated she never let him know she was upset or confronted him about
not answering her calls. Ogden stated Babb sounded nonnal over the phone and she did think anything was wrong
with his mental state.

Ogden told me Babb was very open about his mental issues and experiences in the military during the two weeks they
were dating. Babb told Ogden he suffers from PTSD, trouble sleeping, muscle spasms and headaches. Ogden stated
she knew Babb to have two different therapists which he spoke with regularly. Ogden also knew he had not visited
either of his therapists for more than two weeks. Babb had expressed to Ogden he was in need ofvisiting his
therapists.

Ogden told me she knew Babb to suffer from mental issues due to his time in the military but never realized the
severity. Ogden stated Babb was never temperamental or aggressive with her. Ogden knew Babb to a kind, down to
earth person and she never would have expected something like this to happen.



Case Status: This report has been forwarded to Oregon State Police Officer Sprague.




                                                                                                         Exhibit 16
     Investigator Signature                                      Supervisor Signature               Page 163 of 178
                                                                                                              COEPage2
                                                                                                                  000745
               Case 6:17-cv-00424-MC
                                  CASE Document 44-17 Filed
                                       SUPPLEMENTAL   REPORT11/13/18                        PagePrinted:
                                                                                                 164 of04/03/2015
                                                                                                         178            08 :50


Springfield Police Department                                                                    OCA:   1502821


 Case Status: OPEN                           Case Mng Status: REFERRED TO OTHER                  Occurred: 03/30/2015

     Offense: ASSIST OUTSIDE AGENCY


Investigator: POTTER, K D. (354)                                    Date I Time: 04/03/2015 08:23:19, Friday
 Supervisor: LEWIS, D. W (234)                     Supervisor Review Date I Time: 04/03/2015 08:30:40, Friday
    Contact:                                                          Reference: Supplemental Officer Statement



 Source of Activity: I was contacted at home and assigned to assist with an officer involved shooting at 2248 Devos St.
 in Eugene. I was assigned to interview Eugene Police Office Keyser, who was a perimeter officer at the scene and
 assisted with the case.



 Obs~rvation and Investigation: I spoke with Officer Keyser at the Eugene Police Union Office. I spoke with Officer
Keyser at approximately 2120 hours and he told me the fgllowing; On March 30th, 2015; Officer Keyser was working
as a uniformed patrol officer. Officer Keyser was conducting follow up in Cottage Grove when he heard officers
dispatched to 2248 Devos St. in Eugene. Officer Keyser heard over the radio that Brian Babb was a suicidal subject at
the residence who had possibly fired a gun shot inside the residence.

Officer Keyser recognized the call to be potentially serious situation and possibly need additional officers to assist.
Officer Keyser began driving toward the residence to assist. Officer Keyser arrived at the scene about fifteen to twenty
minutes after the initial officers. Officer Keyser approached the residence on Devos from the north. Officer Keyser
block Devos St. with his patrol vehicle at the far north end so pedestrian vehicles would be unable to enter the scene.

Officer Keyser approached the scene on foot and joined Officer Farley who had taken cover behind a van and was
covering the residence with his patrol rifle. Officer Keyser and Office Farley moved up to the residence that sat just to
the north-east of2248 Devos. Officer Keyser stated their view of the involved residence was limited and they could
mostly only see the roof from their location. Officer Keyser heard yelling from officers who were across the driveway
from them, inside the Eugene Police armored rescue vehicle (Bearcat). Office Keyser could tell the officers in the
Bearcat were challenging someone at the front of the residence. Officer Keyser glanced at the officers in the Bearcat
and saw Officer Stutsman, who was in the turret of the Bearcat, fire one shot toward the residence. Officer Keyser
then heard over the radio there was a person, later identified as Brian Babb down in the doorway of the residence.

Officer Keyser and Officer Farley then attempted to get a better view of the involved residence. Officer Farley got
onto the roof of the residence to the north-east of the involved residence. Officer Farley was only on the roof for a
brief moment before climbing down. Officer Keyser and Officer Farley then moved into position behind the Bearcat.
The Bearcat drove through the south side neighbor's fence toward the front of the involved residence. Officer Keyser
followed behind the Bearcat on foot as it made its way toward the residence. The Bearcat then went across the
driveway and through the neighbor's fence on the other side of the driveway. The Bearcat then gets into a position
where the officers could better see Babb lying just inside the doorway of the residence. Officer Keyser could also see a
hunting rifle lyingjust outside the open doorway of the residence. Officer Keyser, Sgt. Vinje, Sgt. McAlpine all
approached Babb. Babb was motionless and there was blood pooling underneath his head and upper body. Sgt.


                                                                                                         Exhibit 16
      Investigator Signature                                     Supervisor Signature               Page 164 of 178
r_supp3                                                                                                           COEPage
                                                                                                                       000746
                                                                                                                          1
                                                        Case 6:17-cv-00424-MC
                                                                           CASEDocument 44-17 Filed
                                                                                SUPPLEMENTAL        11/13/18
                                                                                               REPORT                        Page Printed:
                                                                                                                                  165 of04/03/2015
                                                                                                                                           178     08:50


Springfield Police Department                                                                                                     OCA :   1502821
·.-:·,: ··
           -
             . :;:;,,... ' ,,"
                       ' ~
•   • :   • •• -   •     • •   ~-~   -: -_. ••   :. '   ¥ ••




    Case Status: OPEN                                                          Case Mng Status: REFERRED TO OTHER                 Occurred: 03/30/2015

               Offense: ASSIST OUTSIDE AGENCY


Investigator: POTTER, K. D. (354)                                                                   · Date I Time: 04/03/2 015 08:23:19, Friday

    Supervisor: LEWIS, D. W (234)                                                  Supervisor Review Date I Time: 04/03/2 015 08:30:40, Friday
            Contact:                                                                                  Reference: Supplemental Officer Statement



    McAlpine checked his vitals and advised Babb was deceased.

    Officer Keyser, Sgt. Vinje, and Sgt. McAlpine checked the inside of the residence and found there were no other
    occupants inside. Officer Keyser stayed with Babb for about ten minutes before he was relieved. Officer Keyser had
    no other interaction with this case after this point.



    Case Status: This report has been forwarded to Oregon State Police Officer Sprague.




                                                                                                                                          Exhibit 16
                   Investigator Signature                                                        Supervisor Signature                Page 165 of 178
Supplements {Edit}                                                                                                                                COEPage2
                                                                                                                                                      000747
Case 6:17-cv-00424-MC   Document 44-17   Filed 11/13/18   Page 166 of 178




      · COTTAGE
         GROVE
         POLICE
        REPORTS

              15-0176

                                                                    Exhibit 16
                                                               Page 166 of 178
                                                                       COE 000748
                  Case 6:17-cv-00424-MC                Document 44-17                 Filed 11/13/18              Page 167 of 178




                                                Cottage Grove Police Dept.                                    I
                                                          City of Cottage Grove
                                                             400 Main Street
                                                        Cottage Grove, OR 97424
                                                             (541) 942-9145


                                             I Incident           Report:            20150716                I
                                                                              Current As Of: Monday, April 06, 2015

Offense(s): 103          AGENCY ASSIST                                        Reported        3/30/2015    Rcvd    8:01 PM Dispatcher: 52943
Add'/Chgs:                                                                    Department                    Disp 8:02PM Officer:
                                                                              End                           Arvd 8:32PM
Location:    2248 DEVOS ST EUGENE OR 97402                        District:    Z                            Clrd 10:30 PM
Dispatch     DET JONES ENRT TO LOC TO ASST W/OFCR INVOLVED SHOOTING.
Narrative:
             • 412/FILE RPT


Scratch:     03/30 20:02:53 ...412 Added ...
             03/30 20:32: 17 ...422 C6 ... 34278
             03/30 20:45:33 .. .412 ENRT EPD ON COUNTRY CLUB .. .34278
             03/30 20:55:14 ...412 C6 EPD .. .34278
             03/30 22:04:57 ...412 CLR ENRT SCENE ...34278
             03/30 22:15:19 .. .412 C6 SCENE. .. 34278
             03/30 22:26:45 ... 224 C4 ... 34278

 People Involved:                                                                                                            Date
 Involvement Name I Address                           DOB           Phone I Cell           Charge/Offense                    Officer

 Involved Pers BABB, Brian Avon                       5/12/1965                            AGENCY ASSIST                     3/30/2015
                DECEASED 03/30/15                     Age: 49                              AGENCY ASSIST                     Jones
 File# 105608                                         Employer:                                           Employer Phone:
 Involved Pers EPD,                                                 541-682-5911                                             3/30/2015
                300 COUNTRY CLUB Rd                   Age:                                 AGENCY ASSIST                     Jones
File#   8259    Eugene                     OR         Employer:                                           Employer Phone:
Complainant     LCSO ,                                              541 -682-4150                                            3/30/2015
                125 E 8TH AVE                         Age:                                 AGENCY ASSIST                     Jones
File# 13337 Eugene                         OR         Employer:                                           Employer Phone:




Incident#    20150716                                                                                                                Page 1 of 2




                                                                                                                             Exhibit 16
                                                                                                                        Page 167 of 178
                                                                                                                                       COE 000749
               Case 6:17-cv-00424-MC         Document 44-17            Filed 11/13/18         Page 168 of 178

                                                    Narrative
                                                Incident # 20150716
                                     Date   4/6/2015 Time 10:50 Hours Officer Jones

  SYNOPSIS
  Members of the Lane County, Oregon Interagency Deadly Force Investigation Team conducted an
  investigation after a Eugene Police Officer was involved in a shooting at 2248 Devos Street in Eugene ,
  Oregon.

  PROPERTY I EVIDENCE
  None.

 NARRATIVE
 On March 30, 2015 at approximately 7:26P.M . I was off duty when I received an automated message via
 the Lane County Sheriffs Office activating the Lane County Interagency Deadly Force Investigation Team ,
 with instructions to respond to 2248 Devos Street Eugene, Oregon and contact Sergeant Andy Kenyon , of
 the Oregon State Police along with Sergeant Carl Wilkerson of the Lane County Sheriffs Office.

 When I arrived I was briefed by Sergeant Wilkerson and learned that the involved subject is BRIAN BABB
 who resides at the Devos Street address. Sergeant Wilkerson then requested that I respond with
 Detective Chad Rogers , (Of the Lane County Sheriffs Office) to the main office of the Eugene Police
 Department. Sergeant Wilkerson 's request was specific to interviewing two Eugene Police Sergeants
 who were on scene during the incident and may have witnessed the events leading up to and including the
 shooting. Detective Rogers took the lead in these interviews , digitally recorded them and compiled reports
 documenting our findings. Refer to his report for details on these interviews.

 DISPOSITION
 Case closed , information report.

 Forward to the Springfield Office of the Oregon State Police Attention Sergeant Kenyon and Detective
 Dustin Sprague.

  ASSOCIATED CASE(S)
  Eugene Police Department Case Number 2015-5349.
  Oregon State Police Case Number 2015-095758.
  Lane County Sheriffs Office Case Number 2015-1925.
· Springfield Police Department Case Number 2015-****.
  Lane County District Attorney's Office Case Number 282543.




 Officer's Signaturt;s         ~ones~                          DPSST #: 44434 Date:....;0:...4:.:..:10::.::3:..:...;/1=5:-_ __
 Approved By:          Q.    -=-                               DPSST #: 42042 Date: 04/06/2015
 Incident # 20150716                                                                                                  Page 2 of 2

                                                                                                           Exhibit 16
                                                                                                      Page 168 of 178
                                                                                                                  COE 000750
Case 6:17-cv-00424-MC   Document 44-17   Filed 11/13/18   Page 169 of 178




          EVIDENCE




                                                                    Exhibit 16
                                                               Page 169 of 178
                                                                       COE 000751
                                     Case 6:17-cv-00424-MC     Document 44-17   Filed 11/13/18    Page 170 of 178
                                                                                                              Page _ _ of _ _ pages




              10. OWNER NAME                                                                                          13. RES.PHONE
                Lost                                                                                            yr.
    CIJ
    z         14. OWNER ADDRESS                                                                                       16. BUS. PHONE
    0           S!re&t
    CIJ
    a:        17.                                                                                                     21 . RES. PHONE
    w         ~8(                          La! l
    CL    t         peel
                                                                                                                      24. BUS. PHONE
              DVIctim


    :i               l.kMS~J t io.                           'IIPl
    w
    >         26. TOWED BY


    29. PROPERTY CODES: S - stolen R - recovered E - evidence F - found I - Inventory                   0   Warrant
                        C • contraband SK - safekeeping AT - returned L - lost             30. Search   0 Probable Cause
                                                                                                        0 Consent
 CODE         ITEM
 31.            #
E
J)W~ - 1

E
                                                CC•'Cf
Dw> - z



                                                                                                                               •

/)WS-         'J
                         OtMr ln!ormJf~


    t
                                               C-;:.!<..-
J)WJ-.).-
                         Of:"rtr lnr('_., ,.,,t;on


E
                                               CcW

/)W!, - (;               O~t~.Ilo lcxm.s i OO



f
ows- 7                   {)tr,\!r
                                               C<"i"

                                    rn~c.rinil;.-;.n



E.
                                               (""'-")!~

PwJ - fJ                                                                                                                        •
                         OV'<·r 1nru1T~11;v,




/)WJ - tj




                                                                                                                 Exhibit 16
                                                                                                            Page 170 of 178
                                                                                                                        COE 000752
                                               Case 6:17-cv-00424-MC                                                                       Document 44-17                                                            Filed 11/13/18                                               Page 171 of 178
                                                                                                                                                                                                                                                                                                              Page _ _ of _ _ pages

                                              OREGON STATE POLICE                                                                                2, RELATED REPORTS
                                                                                                                                                                                                         3. PROPERTY ROOM #                                        5· GHQ               I OHQ I             1.0.      I LAB I DOC.                  6. ~
                                                                                                                                        ta'TriCidant         0 DetaM




            *
                                                                                                                                                                                                                                                                                                                                                    -\':>
                                              PR~RTh REPORT                                                                                                                                                                                                                                                                                         z-
                                                                                 eld
                                                                                                                                          D Accident
                                                                                                                                          D CUstody
                                                                                                                                                             D Citation
                                                                                                                                                             0 Forenslo                                  LcJI1   COUNTY OF VENUE
                                                                                                                                                                                                                                                                         OTHER:                                                                     OV)
Q     7. 1NCiu<.N           1
                                              1.       '


                                    "JJ.LL,/ ~ r J;,k,Jwt:/
                                                                   Ylt'J
                                                                             Office

                                                                                                                    S)oohnt:
                                                                                                                                         0 Supplemental
                                                                                                                                         0 Additional Evidence
                                                                                                                                 1 ·-fPur~.O 1Jl\-
                                                                                                                                                                          8
                                                                                                                                                                                                                            "C-
                                                                                                                                                                                                                            ,       &,~)111
                                                                                                                                                                                                                                                                                                                                                l!g
                                                                                                                                                                                                                                                                                                                                                            ~
      19. LOCATION (Where seized, found,
        suut~ "'''"                                                                           '~:Jtjlf               _O;t?l/o( &A.--'""- ~ 6;/(                                                                                                       I
                                                                                                                                                                                                                                                                                              ""-''                            Z'PC<>"'
               10. OWNER NAME
                          La;t
                                                                                                                                                                   ./                                                                                      ,11. SEX               '!_oye~•Y                   J
                                                                                                                                                                                                                                                                                                                            13. RES. PHONE
                                                                                                          F .t~.l                                                                      ~.~,J..;"~                                                                                                                   yr.
         (/)
         z               14. OWNER ADDRESS                                                                                                                                                                                                                                        15. RACE                                  16. BUS. PHONE
         0                S!l~.at                                                                 c••,                                                                              St3 \t                                                      ZopO>J•
         (/)
         a: 117.                               16. NAME 1?r, h.h l?ot:t          /JvDVJ                                                                                                                                                                    I}JEX               1~-/2~&.~
                                                                                                                                                                                                                                                                                                                            21. RES. PHONE
         UJ
         Q. !~~::.:
                 .-~,0
                                     ..                LtU

                                               22. ADDRESS 2 z t)!:1
                                                                                                                    JA}ISI                                                                                           t-.hj~:Q



                                                                                                                                                                                                                                                                                        tV                                  24. BUS. PHONE
                                                       SitMt         'DY'vo.5;;,, £_, a.,.h '?'.                                                                                    t!J/2            s....                                        Z•p CO<fo
                                                                                                                                                                                                                                                                                  23.

                         25. VEHICLE INrvnj" uve                                                                                                 ,/
         :rUJ                   ll«n<•       llo.                        St>to         I                                                 'JH~                       I               Year             I                          lh ke                        I            fi.~ Qd'l                I                             I
                                                                                                                                                127.
                                                                                                                                                                                                                                                                                                                    Sty:O                     C'.t-!':'1'

         >               26. TOWEDBY                                                                                                                   TOWEOTO                                                                                                                    128. TOWOPERATOR'SSJGNATURE
                                                                                                                                                                                                                                                                                        tlatr..e                                          Q,'j\•)


        29.       PROPERTY CODES:
                                                                          S - stolen              R - recovered                          E-      evidence                 F -        found               I -         Inventory                                                                     0     Warrant
                                                                          C - contraband                   SK - safekeeping                             RT - returned                                L- lost
                                                                                                                                                                                                                                                             30.     Search                        0     Probable Cause
                                                                                                                                                                                                                                                                                                   0     Consent
      CODE
      31.
                         ITEM
                           #
                                     32.          HUt'~H
                                                                  ut:.tAt~nJl!Jr.&/J Zln,-. I Cll1..d__ 7s."7Z~o)                                                                       h 1/Y'                   I    /?ru. '~il'it>l.xo                         () j:.       I                          S; l•}Ca ~b:'e
                                                                                                                                                                                                                                                                                                                                          33. LOT/
                                                                                                                                                                                                                                                                                                                                                    BIN
      £.                                                    co:or           CJm~ t1              .... ./-;b)l')                                                                     #      4     lm/JIR'd       /H;m ~<'-/lJ.
     IPw.S- 11                       Olh<r tot"'""">"                                                                                                                                                           tJ> I~~--~ ~l'fCltEos
        f                                                                            12          11na fon                       J   .L11MkJ                  E..   ~··if-00                           /(~ ~lr!...    ,~) l:vn- tltJ-;.,c,£1 h }y,y,
                                       ~"-d{ c ac-                                        I           v ('<,                                                I             va:t.e                 I Set";...,\ :1:1:. E, 7 I C>~,?;;6~J ~!                                                      'ffl'l0                                    -~

     IZMI~ 12                        OttHi f lf'\ f(lf fNt.io~l
                                                                                     &t1/rd'                        11n   finYI-1-- IVJrt' J.. k.; S"n.....-;&Ur.                                                                                                                  IJI.~r_. ~·~...;J "U
      £                                                                       T)lC..f)                         'Dic. ;~-/a J oLG~ < IJ f !~rn~"'"·';(.                                                                                                                        I • •                __.SiJefC • I<xe


                                             .t~:;;_;;:::;-fZ' '                      I                                ,/ jt:o                           I               V~!u.l                  I                                                                o.w;pc~
                                                                                                                                                                                                                                                                                                                                      J....
      Qw.£ ·/3
    ,                                                                                ~l/.1                                &                                                                                                                                              , . - ~~ i rY
                                                                                                                                                                                                                                                                       .f.Jli:J'JI~
                                                  '.
                                                                                                                                                :'GW3dl..lr
                                                                             T)1";:.m                                      'I                            ~';"':o.                                            I                      l\<lfd/ ~'>'•                                                      __s. ,etc • ~,,.

        r.-••
                                                           C t.!~>:                     I                 Olofl'!tAP1=•t- ~j~.lo                         I               V•~~                  I                                                                 o.,,,:pc<>,
                                 I~                                                                                                                                                                                                                                                                             I   NCIC/LEDS


                                                    ~                         l)'t'S ~ ...                                      I                           Ser<>INo.                                        I                      O!arodJ ~.~ ~. o
                                                                                                                                                                                                                                                                           I                            SllejCa>Ne


                                                     Cc..:.c~ ~                         I                                                                I               \'a l>ja              I                                                                 D:w:~ tt-J\


                                    Ol hcJ i n1,;.,rn~l~•fl                          ~                                                                                                                                                                                                                          I   NCICJLEOS


                                                                             Tl~><>'-•m           ~                            I                            Se.rWt:o.                                        I                      Dtar.jJMalo;e                          I                            $i tofC.;. ~ tA e



                                                           Co!c<                        I                ()-~"'''"·                                     I                Va"JO                 I                                                                 O~Kripti~



                                    OU'It-r l r.!~nlitlvrl
                                                                                                                              ~                                                                                                                                                                                I    NCIC/LEDS


                                                                             T)~-<><em                                         I                ~ s.r~•t;:;x'                                                I                      Bt&r~;M.a .'<~                        I                             S~'l.GiCs.\t.n.



                                                           Cc·k"<                      I                 o-.·.~.r    1\Jl<:.' •d ''"'·                  ~~~1.                                                                                                    OH.::t:p(.;.on
                                                                                                                                                       -;:s                                                                                                                                                    INciCI. ~M
                                    Oitl'i'f lniNrNI I?n                                                                                                                  ~
                                 16~\                                        T),... .,~..;.                                    I                                    . ''<<;~ I
                                                                                                                                                            ~ri.tl;:o.                                                              Dt ~~o r..jlt,tJ~-s:
                                                                                                                                                                                                                                                                          I                             S'ze;C<i\t-re
                                 1 '':~/.'

                '/· ..
                                                           l..c·~{;(
                                                                                       I                 "                      P.'-o                   I                I   ~
                                                                                                                                                                        Valva.                                                                                   Ocv.:.~t'oo



                                    Ott1c-f   lflf.::("n,&l"=rn                                                                                                                                                            ~                                                                                   I   NCICJLEOS


                                                                             l )f~·~trn
                                                                                                                               I                         Ser~lt:o.                                           I                      Doa<~                                 I                            S't ~iCa~ N~



                                                           Cdet                        I                 0,\J>?t    A~f~ M      t:{l.                   I               Valt.:ll             I                                                             ~.<';>(<>,
                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                     "'
                                                                                                                                                                                                                                                                                                                   NCICfLEOS
                                    0\1;\.' ''"''-Jrr.;.t:.:,.-,

                                                                            T ) p:a ':~ :-n
                                                                                                                              I                          ~rUI ! I?
                                                                                                                                                                                                             I                     C< .. ~,~-~ .- .                       I           """              S'••JC• It<a

                                                           C<'"                       I                  Ot.rt?l A~l>'t.::l ~·o                         I               '1::,\;,)            I                                                                   o.,.,,~~«>




    [34:'
                                    O:t.c•ir. ' c-rr-~ t ·:>.•

                                 TO OR RECEIVED FROM                                                                                                                                                                                                                                               """        j'·~~_G'w·~
                                                                                                                                                                                                                                                                                                            Exhibit 16
                                                                                                                                                                                                                                                                                                            ~S. S'\J""'-'"
                                                                                                                                                                                                                                                                                                       Page 171 18YI39.DATAENTRY
                                                                                                                                                                                                                                                                                                                of 178
       N• <r~


     3~; 3 ~t'VN ji),~(~                                               <;::; r?? n I                                    3lJ.~2o ''""" 3                                               3 .l;              I~ IIJE~/;.~.J~"r
                                              /                                  /
                                                                                              A F"'

                                                                                                                                                                                                                                     '.                                           ,-                                          COE -000753
                                Case 6:17-cv-00424-MC                                                               Document 44-17                                                     Filed 11/13/18                                                  Page 172 of 178




q
  * 7. INCIDEfo/TTYPn
                             OREGON STATE POLICE
                             PROPERTY REPORT
                             ~.Sp_llt:lj nd.d
                                ,t;/],r/'11"
                                                      office
                                                      y· rl/)/t '/'/ _(),o"rrtnli
                                                     . :-n,, ,,,l;d,
                                                                                                                        2. RE\ATEO REPORTS
                                                                                                               .t-81ii'Cident
                                                                                                                  0 Accident
                                                                                                                  0 Custody
                                                                                                                  0 Supplemental
                                                                                                                  0 Additlonel Ev!daOCG
                                                                                                                                       0 Oetai
                                                                                                                                       0 Citation
                                                                                                                                       0 Forensic

                                                                                                                                                      8. REPORTED
                                                                                                                                                                               L
                                                                                                                                                                                  3. PROPERTY ROOM #


                                                                                                                                                                                    COUNTY OF VENUE
                                                                                                                                                                                   C/11t::-
                                                                                                                                                                                                            ~JJ1~
                                                                                                                                                                                                                                      5· GHQ

                                                                                                                                                                                                                                               OTHER:
                                                                                                                                                                                                                                                           I OHQ I
                                                                                                                                                                                                                                                                                Page - - of _ _ pages

                                                                                                                                                                                                                                                                              I.D,        I LAB I DOC•
                                                                                                                                                                                                                                                                                                                           6.\p.,
                                                                                                                                                                                                                                                                                                                           z~
                                                                                                                                                                                                                                                                                                                           ~~
                                                                                                                                                                                                                                                                                                                           ~~
                                                                                                                                                     1 3,,
                                                                                                                                         ]3@, 1/y I &"'TO
 9. LOCATION (Where seized, found, surrendered£,,
 Slre•t~d.>reos                              •• /,-:_,~>1/                                            /o/,r::                    D.r"a;rL.-" -;L                                                                                                                   S:it~                              2{f!C<.oda                ~
             10. OWNER NAME                                              /                                                                                                                                                   11. SEX
                                                                                                                                                                                                                                                        12.    oJe.             J                13. RES. PHONE
               laS!
     en 14. OWNERAOORESS                                                          f•st                                                                             P.~~~                                                                                 rno.          <lay             )'f.
     z                                                                                                                                                                                                                                                  15. RACE                                 16. BUS. PHONE
     0
     en 17.S'tu:                                                         Cit',.                                                                                 S!;ol~                                            lipCc..::fo)

     a:
     w ~er 18. ~~1ME7}.; h).,                                                                                                                                                                                                                       ~~Jz-~~
                                                                                                                                                                                                                                                                                                 21 . RES. PHONE
                                                                        1lJ-Jo "'~;~.•     Jh/DV?                                                                                      t.1tJd'.G
                                                                                                                                                                                                                             J;»__EX
     0..1-     peel
                                                                       ~                                                                                                                                                                               _.ZfA_./
                                                                                     c; ,~,
                    22. AODR:7) '-//{ I                                        (                                                                                                                                                                              RACE                               24. BUS. PHONE
             OVictim
                                 .    S~eat                              'I /D                 £&rM,..                                                                       6/iJ-W'                                Z:PCc-<ko                                                   .
     'X      25.   V,:,~~;~NFORTATI~~t•                                                                                                 /I
     w                                                          I                                                  Vii ~                                        Yttar         I                    Ma.~(}
                                                                                                                                                                                                                              I                t/.Wg.l                 I                St1~            I             C-~'J ~


     >       26. TOWEOBY                                                                                                   127. TOWEDTO                                                                                                                 ~28. TOWOPERATOR' SSIONATURE
                                                                                                                                                                                                                                                              tbrr.e                    1                          oattt

    29. PROPERTY CODES: S • stolen R - recovered E - evidence F - found I - inventory                                                                                                                                                                                  0    Warrant
                        C • contraband SK • safekeeping RT • returned L- lost                                                                                                                                                 30. Search                               0    Probable Cause
                                                                                                                                                                                                                                                                       0    Consent
CODE
 31 .
              ,
             ITEM      32. PROPERTY DETAIL · -.
                                                       Typ~1:e.m
                                                                       Jl )(  ·      IJ?A--1'1' J ...~.t.JJt 1) I I ,S:e~h}tJ m I /?, { lt!!!•tCa\b<e                                                                                                                                                              33.     LOT/
                                                                                                                                                                                                                                                                                                                           SIN
£                                                                I <;ori~:;<J~Td/;;~dl4>. 8!5 - 004i.;?!Jc;-
OWf'l'l                0\her tnrtvm!.tion
                                           Co:.:.t          .
                                                                   //>/IT'r kd hv                    ])~)-.  Cb~ .     l!L~ou·L,r~~s
                                                                                                                                    .....             ... I

                                                                                                                                                      ..
                                                                                                                                                                                                              ~                     ~'-!>'til:!_

                                                                                                                                                                                                                                                                           -----
E                                                      rrpo"•"IJ16dn Z InA                c/nd s..-.,~/:'Jc /,'I                                                                        YIX1#r/<Jf.l•••                      -      YPJt1tJL                  ,;1"7s;,.,ca•t<•
                                                                       fvfn'\.'?•T"'~~vl)w ( IV            I                                                                                                                                                       ,_,.~~--
VA1J'. . IS
                                           Cc.r:~               l
                                                                                              ,                             r                         V6\.e                                                    ft.            ~ "~:'«!

                       Otl':~tlnlcwm.a.t;.;..n
                                                                                                                                                                                                             I' II~O_Q_~N~
IE                                                    l.J;;.:c ~ /; ..,.     r1 -"'
                                                                                         ?o!ltt'~ Pft;,Jt. ~ all"Y ~-                                                                                                                              I                       SJu jC~~t-< Q




'1wf~/c,
                                           C<:o!((         P.lc/k.r                     kA. .
                                                                                      ~.\,~      ,;/?t:~.n vr§)y]d_ hoi<: .                                                                                                  --!)·""~
                                                                                                                                                                                                                             f'I\J ~·7~~"96
                                                                                                                                                                                                                                                                                        .....   ..-     "'
,                      O:t<ilt lnfc.-rr~tQn


                                                      l)'P" i!~nl                                          I                              Str l!r~:o.                              I                    r!ttr':dJt,f~). e
                                                                                                                                                                                                                                               l                           S'UiC!~t.fe




             ""      ~
                                           Ceo!«

                                     ... 0\Jf()n


                                       ~
                                           CV'.::t
                                                                I

                                                      T)-pai1~rtl



                                                     ~I
                                                                                   o.·.r~}.r.pt-~:-.:o




                                                                                  O~.r.;uAw~uo
                                                                                                           I
                                                                                                                                      I
                                                                                                                                       I

                                                                                                                                         S~fl;;ltb.
                                                                                                                                                      Vo);e




                                                                                                                                                     VJ I}Ja.
                                                                                                                                                                         I



                                                                                                                                                                         I
                                                                                                                                                                                   I                    D:e.rAl'/t.~a.\o
                                                                                                                                                                                                                                    l}l)!.Crip~iO'l




                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                    OeS<t:,P~:.on
                                                                                                                                                                                                                                                                                    I   NCIC/LEOS


                                                                                                                                                                                                                                                                           Si t o;'Ct!~.to(oa




                       Olf'o\lr lrlfC'otfl\.llOO                    ~                                                                                                                                                                                                               I   NCIC/LEDS


                                                      T~~ifE'm
                                                                              ~                           I                             Seti.JII!o,
                                                                                                                                                                                   I                    EV&n.:lj~.~.tlto
                                                                                                                                                                                                                                                I                          SOzoiCa t:tro


                                          Co-'c-r               I                 Ot.r.,;r~.l,:."o.                                   I              'Ja~Ji
                                                                                                                                                                         I                                                          0~!-(tlp t..:.n



                       O~i'r   lnfc.-rN I:.OO                                                                    ~                                                                                                                                                               l      NCIC/LEDS


                                                      Tr;::.art!m                                         I                     ~.,;all~                                           I                    Sr/J.r...-JJ!.'~\8                     I                           SilejCJa-r(j


                                          C<·!o-                I                 o-.·.r~: Apr.~ed J~ .                            ·k.~.JAJ                                                                                        0~5ti:Pt~.f1


                       0\t,·.!r ln/c.,n\:.l%'1n                                                                                    5 ~ -- "Z.~                                                                                                                                  1       NCIC/LEOS


                                                      T)~v i:em                                        I                            Str:~r t.'o~ ~-              / ,                                    BraM:r.tiko                            I                           S.re;C~\t-1&



                                          C<:~O'                I                 OA·~r       Afl(i!>c\J   P~:).
                                                                                                                                      I              Va\:e               (\--->"                                                   00)-":.r"·pl:O.l

                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                    ""
                                                                                                                                                                                                                                                                                        NCIC/LEOS
                     O!f•cr-r lnft'fmlllXI


                                                      lHJi ·~~ -"'~l                                   I                                ~' 1 -!! .':o .
                                                                                                                                                                                   I                    [tur:.jj~                              I                           Siz.a{C;;.t btit
                                                                                                                                                                                                                                                              -.
                                          Cc.!.or               I                 Ov•r~ A~'fl!e..:.t t ~o .
                                                                                                                                      I              Va:t.·ol
                                                                                                                                                                         l                                                    ~·:p~->0
                     Oth.'lf lnl.:.urat ~:. n                                                                                                                                                                                                  ~                                    INCIC/Leos


                                                     ·r;~ !1 rm                                        1',                             s~·>.:irr~.,
                                                                                                                                                                                   I                   Cnr..j;Mi!o:e                           I               ~ S.NiCc.~~.r.a
                                          C~.;                  I                 Ot;ne r J..~'"';\'¢-J    ~~o
                                                                                                                                     I               va:w                I                                                         Ce~r(/..:0~
                                                                                                                                                                                                                                                                           ~
                     O".hoar rn!C'm\it•;-.,
                                                                                                                                                                                                                                                                                    IN~'-t_OS
34. RELEASED TO OR RECEIVED FROM                                                                                                                                                                                      Exhibit          16
                                                                                                                                                                                                                          35. S:-Jro~h.:ti)
                                                                                                                                                                                                                                  r:-.or.:.)                           i
                                                                                                                                                                                                                PageAPPROVEDBYI39.
                                                                                                                                                                                                                      172 of 178
    Ua"'ll                                                                                                                       ;t<"}j l t!1o "il

                                                                                                                                                                                                   131.l:___Eil01~
        :~o~(J!:                                                                  :s 9s-;;0 z (')                                               3               '5/o-;/(,~
                                                                                                                                                                                                                                           DATA ENTRY

                                                                                                                                                                                                                                                          ,
             --
36.
    N>rr~   \/ J 1                             5.PY.Yt?. l//1"
                                /                      /                                                                                                                                                                                                                                           COE 000754
                                                                                                                                                                                                                                                                                                          ··-.
    Form tffl5 (Rev. 1ot98)         Case 6:17-cv-00424-MC                                                         Document 44-17                                          Filed 11/13/18                                   Page 173 Page
                                                                                                                                                                                                                                     of 178
                                                                                                                                                                                                                                         __                                    of _ _ pages

                              OREGON STATE POLICE                                                            -        3J!El.ATED REPORTS
                                                                                                         ,t..-!3"1'ilcident                  D      Detail
                                                                                                                                                                        3. PROPERTY ROOM #                          5
                                                                                                                                                                                                                        . GHQ
                                                                                                                                                                                                                                    I DHQ I I.D. I LAB I DOC.                             6
                                                                                                                                                                                                                                                                                            \.J\
                                                                                                                                                                                                                                                                                              ·
                                                                                                                                                                                                                                                                                            "t>
                              PR~PERTY.b R.EJ?QRT                                                            D     Accident                  D      Citation                                                                                                                              ~ ~
                              1.
                                 /\
                                 t)TIM t
                                  ~!fica
                                       I
                                         9/              D
                                                         D
                                                                                      Q /1. L
                                                                                              ~
                                                                                              ~ C::::.       D
                                                                                                                   Custody
                                                                                                                   Supplemental
                                                                                                                   Additional Evidence
                                                                                                                                             D      Forensic            4/..:_
                                                                                                                                                                         . COUNTY OF VENUE                                 OTHER: - - - - - - -                                           -
                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                      )



        ~~c:IDE~~nj·~~~~~'u,t
                            :,r~/l~~M~~~~r,wpit~~~O~~~~~·.)h~~.M~4~~ri
                                                        <Y J ,..- ~/~~-l·j~,m~·-~~==========~~~~
                                                                     .~ ~- J 'Po~G'~~
                                                                                 0

    ..,LocATION (Where  seize~uPII.       <';"\ , ," ('
                                                    SJIIrtel)9ered)
     street Address                    L        L'-l.r~                    J~A/II                             ~?--                           ~JA..d1'/'JL                                                                                State                           ZipCoda
               10. OWNER NAME
                                                                                                                                                        /                                                 111 . SEX             12. oyB.
                                                                                                                                                                                                                                 mo. 1 day
                                                                                                                                                                                                                                                      I                13. RES. PHONE                 I
      en         Last                                                                  First                                                            Mtddle                                                                                             yr.
    · Z        14. OWNER ADDRESS                                                                                                                                                                                                15. RACE                               16. BUS. PHONE
      ~          Sb'eat                                                     City                                                                    State                                             Zip Code
      0:
      W
      Q.
              17.
             ~ ~ ~er
           .,t~spect
                               18. NAM!1"')

                               22.
                                             1J 1
                                   Last /-<}o/J/)
                                    ADo~,..,   / / rJ
                                                                            tr')
                                                                            l<'.rJ~~
                                                                             - r,-,. .
                                                                                                                 /}
                                                                                                             .ln//).)1
                                                                                                                 :.,..,1             A>
                                                                                                                                                                              Middle                      ,,m                   ~r2·-1 <-
                                                                                                                                                                                                                                23. / : /
                                                                                                                                                                                                                                                                       21 . RES. PHONE

                                                                                                                                                                                                                                                                       24. BUS. PHONE
              O Victim             Street         KLL Y                            /~I//) (.y                • V1'Yr--~                                                                                Zip Code
              25. VEHICLE INFORMATION
      zw                                                                                                                                                        /
                      Ucense No.            I      State           I                                          VIN                       I           Year            l                  Make                   1            Modsl               1           Style           I         Cola
              26. TOWED BY
      >                                                                                                               127. TOWED TO                                                                                                 28. TOW OPERATOR'S SIGNATURE
                                                                                                                                                                                                                                     Name                                          Date
                                                                                                                                                                                                                                1

      29. PROPERTY CODES:                           s - stolen              R - recovered                     E - evidence                  F - found                   I - inventory                                                          0   Warrant
                                                    C - contraband                      SK - safekeeping                      RT - returned                         L - lost                                     30. Search                    0   Probable Cause
                                                                                                                                                                                                                                               0   Consent
     CODE      ITEM       32. PROPERTY DETAIL                                                                                                                                                                                                                                      33.    LOT/
     31 .        #                                         Type item                                     I                         Sertal No.                             }                   Brandt Make
                                                                                                                                                                                                                            1                      Size/Calibre
                                                                                                                                                                                                                                                                                          BIN
    D(,o5                                  Color                       j~              6:_nor&;.led No            CJ.IJL'~a/C.                                  I   Phu#.S'. .                                      Description


             17           Other Information
                                                                                                                                                                                                                                                          I NCIC/LEDS
    t;wj                                                                                                                                                                                                                    I                      SizejCalibre


                                           Color                       I                Owner Applied No.                       I           Value               I                                                   Des.criptk>n
           Iff            Other lnform2tion
                                                                                                                                                                                                                                                          I NCIC/LEDS
                                                           Type item
                                                                                                                                                                                                                            I                      SizejCalibre
     OwJ                                   Color                       I                                                                                                                                            Description

             17           Other lnlormetion
                                                                                                                                                                                                                                                          I NCIC/LEDS
    ~w$                                    Color
                                                           Type item


                                                                   I
                                                                                   /                     I                         Sertal No.               /             I                   Br•ndtMake                    I                      Sizs/C~ibre




           .;'p           Other Information
                                                                                                                                                                                                                                                         J NCIC/LEDS



     ow>                                                   Type item                                                                                                                                                                               Size/Calibre


                                           CcMor                   I               fi?._ner A       /1            J l:J ~                   Value               I                                                  Description
            21            Other Information
                                                                                                                           -~
                                                                                                                                                                                                                                                          I NCIC/LEDS
     'J)w{                                           ~kt"ht                                              'I /'_,})/~f(J!~~                                          ~m                    /;~rAl                            I                      Size/Calibre


                                           Color                   I                   ~r        Appr .LJ..,        Jv£1$V value                                I                                                  Oescr1ptlon

          22.             OthBt' Information
                                                                                                                                                                                                                                                          I NCIC/LEDS
     f)j,;v}                                               Type i1em                                                                                                                                                                               Size/Calibre


                                           Color                   I
          23              Other lnfOfmation
                                                                                                                                /

    !)wf                                                   Type item                                                                                                                                                                               Size/Calibre

                                                                                                                                                                                                                                                                   /
                                           Coloc                   I
       2'1                Other Information
                                                                                                                                                                                                                                                          I NCIC/LEDS
      [}tvf                                                Type item                                                                                                                                                                               Size/C alibre


                                           Color                   I
       z5                 O"Jl&r Information                                                                                   /                                                                                                                         J NCIC/LEDS


I         ' v(                                             Type Item                                                                                                                          Bt~JMake                      I                      SizotCalibre


                                                                   I                   Owner Applied No.                       I            Valuo               I               /                                  Oescription_ } L _
    r-tb                                   Color


                          Other Information                                                                                                                                                                                                    Exhibit 16JNCIC/LEDS

     34. RELEASED TO OR RECEIVED FROM
      Name                                                                                                                    Address                                                                              ?hone
                                                                                                                                                                                                                                          Page 173 of35178
                                                                                                                                                                                                                                                       . Signaturo

     36. REPO~ OFJICFR                                                                         --;! h    ~ ..,-....                           /     J       ,.:; _      /.- ,-.137. RECEIVED-PROP. ROOM                                               138. APPROVED BYI39. DATA ENTRY
       Name f         .J/
                (l?l..,.o                                                                       ""'5 7   ~ Le-J                             '7' - ~ate'/ (                                mo.     I     day   _l    ysar   J.        1mtials         I                 COE /000755
"                             /                                /
Foon 165 (Rev. 10198)                  Case 6:17-cv-00424-MC                                                Document 44-17                                        Filed 11/13/18                                         Page 174 Page
                                                                                                                                                                                                                                  of 178
                                                                                                                                                                                                                                       __                                   of _ _ pages

                                OREGON STATE POLICE                                                           2. RElATED REPORTS                                                                                                                                                        6.   V\
                                                                                                     ~ant                     D Detail
                                                                                                                                         3. PROPERTY ROOM #                                                       5.
                                                                                                                                                                                                                         GHQ      I DHQ I I.D. I LAB I DOC.                             z0 ':s?
                                ;,~~:.~ ~~~~ORT
                                                                                                        D   Accident          D Citation
                                                                                                        D
                                                                                                        D
                                                                                                            Custody
                                                                                                            Supplemental
                                                                                                                              D Forensic LCOUNTYOFVENUE                                                                  OTHER:
                                                                                                                                                                                                                                                                                        a II)1
                                                                                                                                                                                                                                                                                        m
                                                                                                                                                                  Q J-1
                                                                                                                                                                                                                                                                                             ~
                                                     /Office                                            D   Additional Evidence                  ~                                                                                                                                      z
                                                                                                                                                                                                                                                                                        -i
        1c1DENT~HTrr'/                               _z;1/t.J)M-¥_/ Q tK:J-h.J~U                                              I~·ioEPOr.~ I ~~~                                                          I                                                                              *
                                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                       time

~OCATION (Wher".}'~t!;~· su,;r:;;,ed)                                                <)",).      .. Y
 Street Address                                                        'Vtl ('                                    /;;;, A'AtA.L                                                                                                       Sta te                          Zip Code               V\
           10. OWNER NAME
             Lasl
                                                                                                                      /                                                                              111 . SEX                12. D"i"B.           I                13. RES. PHONE
  en                                                                                First                                                   Middle                                                                             mo.     day              yr.
  z        14. OWNER ADDRESS                                                                                                                                                                                                  15. RACE                              16. BUS. PHONE
  0          Street
  en                                                                         City                                                         Stale                                               Zip Code

  a: 17.
  w
  a., ~:rect
                                 18.   NAM~J);
                                       l as t                            ~   /f//h>I'Jst             llvtJYJ                                                          Middle                         1   mx
                                                                                                                                                                                                         1
                                                                                                                                                                                                                              s-€/2-~ r
                                                                                                                                                                                                                                                                    21 . RES. PHONE


                                       ADDR~~~~
                                                                             J)~i/t.J.S_c; ~y~~
                                 22.                                                                                                                                                                                                                                24. BUS. PHONE
                                                                                                                                      ~-
          OVictim                                                                                                                                             ~
                                                                                                                                                                                                                              2WE
                                       Street                                                                                                                                                  ZlpCodo


  ::i
          25. VEHICLE INFOR,ATION
                                                                                                                                                  /
  w
                     Ucense No.                      S1ate        I                                     VIN                   I           Year            J                    Make                          I           Model              I           Style           I           Color

  >       26. TOWED BY                                                                                        127. TOWED TO                                                                                                    128. TOW OPERATOR'S SIGNATURE
                                                                                                                                                                                                                                  Name                                           Oats

 29. PROPERTY CODES:                                  S - stolen             R - recovered              E - evidence              F - found                   I - inventory                                                                 D   Warrant
                                                      C - contraband                 SK - safekeeping              RT - returned                          L - lost                                           30. Search                     D   Probable Cause
                                                                                                                                                                                                                                            D   Consent

                                                                                                                  'i:;f!~ .17.1'2'/1
                        32. PROPERTYDETAIL ,;~
                                                                                            /i,/1,.-~                                                                       L
CODE       ITEM                                                                                                                                                                                                                                                                  33.
             #                                   /?:'tf'!                                                                                                                                                                                                                               LOT/
31 .                                     Type it                                                                                                                        /                      ~ ako
                                                                                                                                                                                                                          I                     Size/Calibre
                                                                                                                                                                                                                                                                                        BIN
1)/;vS                                      Color               lJw S -.ew,..).l~No                               OMc~/s1                                     it'! / )-r:-_                                       Description       ;./
    :<7                     Other Info rmation
                                                                                                                                                                                                                                                       I NCIC{LEDS
                                                             ~17..'1 LMh ~~~ af1.L~· ""!' ....... ~4-' k~d/Mako
-vvv>                                       Color            /?'(!,c!M•h(J'JI?Appl~{- .ji,~ v~d~
                                                                                                                                                                                                                          I
                                                                                                                                                                                                                  Description     L/'
                                                                                                                                                                                                                                                Size/Calibre




 1..B                       Other lnlormat)On                 f'n vufy~ c<L &        t:J.iflc!r"__,.- /JJ;1"/w ~/ .kkw.s~                                                                                                                              I NCIC{LEDS
                                                                                             /
         ., _                                                Type item
                                                                                                 I                       Serial No.                               I                   Brand/M ake                         I                     Si ze/Calibre


             -·,..                          Color                  I                Owner Applied No.                I            Value               I                                                           Description
                     '· -
                        Oil\eQnlormatlon
                                                                                                                                                                                                                                                       I NCIC{LEDS
~                                   ~                        Type item
                                                                                                 I                       Serial No.                               I                   Brand/M ake                         I                     Size/Calibre


                                            Color ~                I                Owner Appl1ed No.                I            Value               I                                                           Description


                            Other Info rmation
                                                                 ~                                                                                                                                                                                     I NCIC{LEDS
                                                             Type item       ~   I                                       Serial No.                               I                   Brand/Make                          I                     Size/Calibre


                                            Color                  I          ~iedNo.                                I            Value               I                                                           Description


                            Other Information                                                    ~                                                                                                                                                     I NCIC{LEDS

                                           Color


                            Other Information
                                                             T ypei1em


                                                                   I
                                                                                                 I
                                                                                    Owner Appfled No.       ""' 7 ..
                                                                                                              <'--~·
                                                                                                              7
                                                                                                                         Serial ~.




                                                                                                                              ~r-
                                                                                                                                                      I
                                                                                                                                                                  I                   Brand/Make
                                                                                                                                                                                                                          I
                                                                                                                                                                                                                 Descrtptlon
                                                                                                                                                                                                                                                Size/Calibre




                                                                                                                                                                                                                                                       I NCIC/LEDS
                                                             T ypaltem
                                                                                                 I                       Serial ::~                               I                   Brand/M ake
                                                                                                                                                                                                                          I                     Size/Calibre


                                           COIOO"                  I                                                 I                                I

                                                                                                                                                          ""
                                                                                    Owner Applied No.                             Valu9                                                                          Description


                        Other Information                                                                                                                             ~                                                                                I' NCIC{LEDS
                                                             Type Item                           I                    Serial No.                                  I              ~/Make                                   I                     Slze{Calibre


                                           Color                   I                Owner Applied No.                I            Value           I                                        ~                     Description
                                                                                                                                                                                                                                                                /


                        Other Inform ation                                                                                                                                                               ~                                             I NCIC/LEDS
                                                             Type item                           I                    Serial No .
                                                                                                                                                                  I               Brand/t..1ake
                                                                                                                                                                                                                         ~                      Site/Calibre




                                                                                                                                                                                                                                  ""'
                                           Color                   I                Owner Appfi9d No.                I            Value           I                                                              Descrlptlcn


                        01her Information
                                                                                                                                                                                               ·,
                                                                                                                                                                                                    -
                                                                                                                                                                                                '· r-
                                                                                                                                                                                                                                                "'L     NCIC{LEDS


                                                             Typeii.em                           I                    Serial No.                                  I               Bia~{M!lke
                                                                                                                                                                                                    .,
                                                                                                                                                                                                                          I                     SlzotCalib~


                                                                                                                                                                                                                                                                     ""' ""'"
                                           Color                   I                Owner Applied No.                I            Valva           I                                                              Description


                        Other Information                                                                                                                                                                                     .                      IExhibit
                                                                                                                                                                                                                                                      NCIC{LEDS
                                                                                                                                                                                                                                                                16
                                                                                                                                                                                                                                       Page 174 of25.178
34. RELEASED TO OR RECEIVED FROM
  Name                                                                                                             .4ddtess                                                                                      ?hcna                                                  Signature

36. RE~NGr~CE\:,
 Name   fI                                      ~A! I    /r                  '?9.S~zoNo                             ~--            e?,_./ , ,-;--                              137. RECEIVED-PROP. ROOM
                                                                                                                                                                                 mo. I ca1 I ysar I                               imtlals
                                                                                                                                                                                                                                                  138. APPROVED BYT 39. DATA ENTRY
                                                                                                                                                                                                                                                                    COE 000756
                            I                    /
Form *65 (Rev. 10198)             Case 6:17-cv-00424-MC                                         Document 44-17                                   Filed 11/13/18                                    Page 175 Page
                                                                                                                                                                                                            of 178
                                                                                                                                                                                                                 __                                        of _ _ pages

                           OREGON STATE POLICE                                          ~ant
                                                                                                     2 · RELATED REPORTS
                                                                                                                       0 Detail
                                                                                                                                               3. PROPERTY ROOM #                          5
                                                                                                                                                                                               ·   GHQ
                                                                                                                                                                                                            I DHQ I I.D. I LAB I DOC.                                  6
                                                                                                                                                                                                                                                                       z-
                                                                                                                                                                                                                                                                           •   \]\.
                                                                                                                                                                                                                                                                               ~
                           PR~PERT!JY RW,E ORT                                             o0 custody
                                                                                              Accident                 o0 Forensic
                                                                                                                          citation                                                                                                                                     _
                                                                                                                                                                                                                                                                       00
                                                                                                                                                                                                                                                                               ~,
                              ,,n           •i'                                                                                                4LOUNTY OF VENUE                                    OTHER: - - - - - - - -
                           1  'V rl /II; /"'r 4                                            0     Supplemental                                                                                                                                                          m       ~
                            .                  /offi(;                                     0     Additional Evidence                              471~                                                                                                                 z       ~
    ·~ciDENTTYPE/J/h~ .'Z;,vtJ}I.k'd' . ~J/JtlJn-1
    ::~~~_l~~~~~_I~~~~~~========~~                 18.lEPol~ I tsT       l ~ :J
                                                                              ~                                                                                    tme

 Stroe~~~:~N               22. SlR D~J;;;f s/-,,t~
                     (Where seized, found , surrendered)        ~ 4 '7'»1~    ~                                                        ./-                                                                        Stal1l                             Zip Code

          10. OWNER NAME                                                                                                                                   /                 ~11 . SEX                  12. D.O,.B.            l                   13. RES. PHONE
  t/)         Last                                                        First                                                  M1ddle                                                                  mo.            day            yr.
  Z       14. OWNER ADDRESS                                                                                                                                                                             15. RACE                                   16. BUS. PHONE
  ~        Stroot                                                  City                                                        State                                      Zip Code
  a:
  W
         17.
         ~~
         ~~spect
                             18. NAME
                                  Last
                                             o:t7
                                             i5n /J /J
                                  ADDRES~2' , j h
                                                      .1 ·)
                                                                      &16~                      /lv/)}1                                           Middle
                                                                                                                                                                                                                                                   21 . RES. PHONE

  Q.
         0   Victim
                            22.
                                  Stroot
                                      -./   V )(                          'i¥_1/19t(           f ~ ..) ·~              ~ .( :;!(~                                          Zip Code
                                                                                                                                                                                                                                                   24. BUS. PHONE

         25. VEHICLE INFORMATION                                                                                                 /
  ::C            Ucense No.              I    State        I                                   VIN                I            Year        I               Malee                  l                Model                J              Style           I          Color
  w      26. TOWED BY
  >                                                                                                   27. TOWEDTO                                                                                           28. TOW OPERATOR'S SIGNATURE
                                                                                                                                                                                                        1    Name                                               Oeta


 29. PROPERTY CODES:                           s - stolen          R - recovered               E - evidence           F - found                I - inventory                                                            0     Warrant
                                               C - contraband                 SK - safekeeping             RT - returned                   L - lost                                   30. Search                        0     Probable Cause
                                                                                                                                                                                                                        0     Consent

                      I-3-2._P_Ro_P_E_RT_v_D_ET-AI.:2~yr(!!/)~
                                                       . ::!::..._ _..:.2..
                                                                      /Ju..::=.d::.·..:...'~
                                                                                       ()~~~~'{~·~::.!/~=:.:::llln~.'?~~.~{J~/_...LfL-l-_!./_--!:./.:::nd:!:.fM::::.Gt_=:LL),'.L.·'/:_'J__             lbt.•::.. ~-----1                                               ~~JI
 CODE     ITEM
 31.        II                                                                                                                                                                        l ___::;
                                                                                                                                                                                            Sl2;:.•tc=•l=                                                       33.

 j)WS                                Color                     I           Owner Applied No.                 I        ::.              I                                                   Description            V
 /01                   Other Information
                                                                                                                                                                                                                                   I   NCIC/LEDS




                                     Color                     I           Owner Applied No.               I          Value            I                                                   Description                             t,/'
                       Other In formation
                                                                                                                                                                                                                                   I   NCIC/LEDS




                                     Color              d;v/               r);;otf,J;odNo . / ( /      /-';(e a"~                              ,£:;;;/. --~ ,1..                          Description                       v-
                       Other lnformenon
                                                                                                                                                v      ..                                                                          I NCIC/LEDS
                                                                                                                                                                                          .ArJ I                            Size/Calibre

                                                                                                                       '
                                     Color                 I               Owner Applied No.                I         Value            I                                                  Description


                       Other Information
                                                                                                                                                                                                                                   I   NCIC/LEos


                                                                                                                                                                                                                            Si z:e/Galibre




                                                                                                                                                                                                                                   I NCIC/LEDS
                                                                                                                                                                                                                            Size/Calibre



                                                                           /              ,                                ,                                                                                                       I NCIC/LEDS
                       Other Information



J)Wf                                                                                                             e.
                                                                                                                                                                                                    I                       Size/Calibre


                                     Color                 I               Owner Applied No.                I         Value            I                                                  Description

Jo7                    Other Information
                                                                                                                                                                                                                                   I   NCIC/LEDS



!Jw>                                                                                                        '1                         I
                                                                                                                                                                                                    I                       Size/Calibre

                                                                                                                                                                                                                                               /
                                     Color                 I               Owner Applied No.                          Value                                                               Description

/08                    Othor tnformaHon                                                                               I
                                                                                                                                                                                                                                   I   NCIC/LEDS


                                                                                                                                                                                                    I                       SizeiCalibra


                                     Color                 I               Owner Appned No.                 I         Value            j                                                  Description


                       Other Information
                                                                                                                                                                                                                                   I   NCIC/LEDS


                                                                                                                                                                                                    I                       SlzotCalibre


                                                                                                                                                                                          Description


                       Other In Iormation       /                         V                                 t./                                                                                                                    IExhibit
                                                                                                                                                                                                                                    NCIC/LEDS
                                                                                                                                                                                                                                              16
34. RELEASED TO OR RECEIVED FROM
  Name                                                                                                    Address                                                                         Phone
                                                                                                                                                                                                                  Page 175 ofZS178
                                                                                                                                                                                                                               . Signatwe
                                                                                                                                                               37. RECEIVED-PROP. ROOM                                         I3B. APPROVED BYI39. DATA ENTRY
                                                                                                                                                           1    mo.   I     day       I    ysar     I        in•tials          I                   COE I000757
          ~               '(                          ./
    Form .ss (Rev. 1o.'98)          Case 6:17-cv-00424-MC                                                             Document 44-17                                         Filed 11/13/18                                      Page 176 Page
                                                                                                                                                                                                                                          of 178
                                                                                                                                                                                                                                               _\_                                        of   _j_          pages

                               OREGON STATE POLICE                                                                      2. RElATED REPORTS
                                                                                                                  ~Incident             D Detail
                                                                                                                                                                        3. PROPERTY ROOM #                                5.
                                                                                                                                                                                                                                 GHQ       l DHQ I             1.0. I LAB I DOC.
                                                                                                                                                                                                                                                                                                       6.
                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                       -z (f.
                               PROPERTY REPORT                                                                    D
                                                                                                                      Accident          D Citation
                                                                                                                                        D Forensic                                                                             OTHER:
                                                                                                                                                                                                                                                                                                       ()

                                                 S~o
                                                                                                                      Custody                                           4. COUNTY OF VENUE                                                                                                             a
                               1.
                                                     Office
                                                                                                                  D
                                                                                                                  0
                                                                                                                      Supplemental
                                                                                                                      Additional Evidence                                             LP>.Ne                                                                                                                 :6
                                                                                                                                                                                                                                                                                                       ..,mz ~
         '~CIDENTTYPE
                                                                                                                                                    ~EPoiJ'DI lhi
Q~                         oiS
           OCATION (Where seized, found , surrendered~'.). l..j ~
                                                                                                                                            18.
                                                                                                                                                                                             len_r_                 l                                                                                  ~    ---.1
                                                                                                                                                                                                                                                                                                            'S'
                                                                                                                                                                                                                                                                                                            ~
       reel Address                                                     <7          1             'DEVOS                                            City       E uq-<h-u..                                                                       State     10R                      Zip COda
                10. OWNER NAME                                                                                                                                                                                  111. SEX                                                          13. RES. PHONE
                                                                                                                                                                                                                                      12. o"j"e.
      rn
      z
                  Last
                14. OWNER ADDRESS
                                                                                        First ·                                                            M1ddle                                                                      mo.     day          l yr.                 16. BUS. PHONE
                                                                                                                                                                                                                                      15. RACE
      0           Street                                                     City
      rn                                                                                                                                               Stale                                          Zip Code
      a:        17.             18. NAMB                                                                                                                                                                                              20                                          21. RES. PHONE
      UJ        0 Finder             Last        P--06                                            Firs~ {2.. 1 (".. N                                                             k~l/oN                        119.W\
                                                                                                                                                                                                                                           5:?(]- bS
      0.       ~Suspect
                OVictim
                                22. ADDRESS
                                     Street                                                            Citt                                                         State                              Zip Code
                                                                                                                                                                                                                                      23. RACE  vJ                                24. BUS. PHONE

                25. VEHICLE INFOR,ATION
      :z:.·           License No.                State        I                                                   VIN                      I           Year         l                     Make                      l            MOdel
                                                                                                                                                                                                                                                       l              Style           I             Color
      UJ        26. TOWED BY
      >                                                                                                                 127. TOWEDTO                                                                                                      128. TOW OPERATOR'S SIGNATURE
                                                                                                                                                                                                                                            Name                                                Date

     29.       PROPERTY CODES:
                                                  S - stolen                 R - recovered                        E - evidence                 F - found                I -       inventory                                                        D           Warrant
                                                  C - contraband                         SK - safekeeping                     RT - returned                         L - lost
                                                                                                                                                                                                                        30.    Search              D           Probable Cause
           -                                                                                                                                                                                                                                       D           Consent
     CODE       ITEM       32. PROPERTYDETAIL                                                                                                                                                                                                                                                   33. LOT/
     31 .         #                                      Type item                                          I                          Serial No.                             I                  BrandfMal\a
                                                                                                                                                                                                                                 l                         Sizji1Calib:e
                                                                                                                                                                                                                                                                                                       BIN
    It                      Cb V-&~ L\LI.C~1 o ru:.,~Vrf.li<O\I<o ~.f ;"'-f~v/tMJ Wii-h 5+-t.Phc,\l)i.(. l~~c..od<.( 5/G'J_-Wle.
     GP-D -..1.            Other Information
                                                                                                        _)                                                                                                                                                 ' I        NCIC/LEDS
                                                                                                                                                                                                                                                                                           I




    ~                                                    Type item                                          I                      Serial No .
                                                                                                                                                                             I                   BrandjMake
                                                                                                                                                                                                                                  1                        Size/Calibre


                           Ct> \~~\-. \Yin i'fvJ                                    n>l           .l        ·~l'lS (~ \.~                                       U;            '\c\L~               1
                                                                                                                                                                                            ")4\.\1 V\ {\ oescrfi1,/                        boJLJ be~A
     C-f:\1:)' ')._        Othar Information
                                                                      ..)
                                                                                                        J                                                                             J                             _)                I                    I      I   NCICJ{EDS



     C:'                                                 Type item
                                                                                                            I                      Serial No.
                                                                                                                                                                             I                   BrandfMake
                                                                                                                                                                                                                                 I                         StzefCalib_
                                                                                                                                                                                                                                                                     re


                           CD          \i;;),,'~..li."''.~
                                              pr       •
                                                                        '     l\.l-\~{1)\pptl\o&CO r;,\ 1'\.d-~                                t*-         )vfe-rJr-t-\..f w;-1;\'\ ~~o~~GQ 1 ns (s/co\,!n9kil ·l                                  1

I
     ~



         1\·D - 3          Other Information
                                                               J                                                                   )                                                                                             I          JJ                   'I   r(,ciC/LEDS              ./

                                                         Type item                                          I                      Serial No.
                                                                                                                                                                             I                   Brand{Make
                                                                                                                                                                                                                                  I                        Size/Calibre


                                         Color                    I                      0\vner Applied No.                    J               Value           I                                                          Description


                           Other Information
                                                                                                                                                                                                                                                                  I   NCIC/LEDS


                                                         Type item                                          I                      Serial No.                                I                   Brand{Make
                                                                                                                                                                                                                                  I                        Size/Calibre


                                         Color                 I                         0\vner Appli6d No.                        I           Value           I                                                          Description


                           Other Information
                                                                                                                                                                                                                                                                 J    NCIC/LEDS


                                                         Type item                                          I                      Serial No.                                I                   Brand/Make                       I                        Siz:e(Catibre


                                         Color                 I                         Owner Applied No.                         I           Value           I                                                          Description


                           Other lnformal:lon
                                                                                                                                                                                                                                                                  I   NCIC/LEDS


                                                         Type item                                          I                      Serial No.                                I                   Brand/Make                       I                        Size/Calibre


                                         Color                 I                         Owner Applied No.                         I           Value           I                                                          Description


                           Other InformatiOn
                                                                                                                                                                                                                                                                 ·I   NCIC/LEDS


                                                         Type i1em                                        I                        5erial No.                                I                   Brand/Make                       I                        Size/Calibre

                                                                                                                                                                                                                                                                              I
                                         Color                 I                        O.,.mer Applied No.                        I           Value           I                                                          O~scriptivn



                           Othor Information
                                                                                                                                                                                                                                                                  I   NCIC/LEDS


                                                         Type item                                        I                        Seriai No.                                I                   Brand/Make
                                                                                                                                                                                                                                 I                         Size/Calibre


                                         Color                 I                        Owner Applied No.                          I           Value
                                                                                                                                                               I                                                          Description


                           Othor Information
                                                                                                                                                                                                        ·,
                                                                                                                                                                                                             '•!"
                                                                                                                                                                                                                                                                 I    NCIC/LEDS


                                                         Type rtem                                        I                        Serial No.                                I               Brand/Make
                                                                                                                                                                                                                                 I                         S!zofCalibre


                                         Color                 I                        Owner Applisd No.                          I           Valua
                                                                                                                                                               I                                                          Description

                                                                                                                                                                                                                                                                 I    NCIC/LEDS
                                                                                                                                                                                                                                                      Exhibit 16
                           Other lntcrmallcn

    34. RELEASED TO 0\ RECEIVED FROM
                                    1>-.Nc Go ; ~                                                                             Address                                                                                                            Page 176 of35.178                    Signa lura

                                                                                                                                                                                  rs
      Name                                                                                                                                                                                                               Phcna

    36. REPORTING OFFICER
                                            t-, bl\'-l                                                                \..\>[\ 71       ~
                                                                                                                                                                Jkl \                      37. RECEIVED-PROP. ROOM                                              138. APPROVED BYI39. DATA ENTRY
                                                                                                                                                                                          1 mo. I oa1 I year I
                                                                                                                                                                                                                                                                                  COE 000758
      Namo                                                                                                  No.                                                D            41    \                                                         initials
                                                                                                                                                                        I
             Case
        Oregon    6:17-cv-00424-MC
               State Police                                         Document 44-17
                                                                         D Rush                             FiledLAB
                                                                                                                  11/13/18
                                                                                                                     USE ONLY Page 177 of 178
                                                                                                                                                                                            Analyst Int. _ __
        Forensic Services Request                                                                                                                                                           P_~,~e:',' : ~FL
                                                                  Date Due:

                                                                  DA Contact: (if known)                           Lab case#


                                                                                                                                                                                                                                         ~
       Agency Case # '              r,r.,·                                                                                                                                                                        M   .:    .J':,.   0       '




                                                                  D Additional Suspect Info Only
          <.f lS""- 09 s       75=-i                              D Previous Evidence Submitted
                                                                                                                                                                            ,_   ._
                                                                                                                                                                            '.;::...
                                                                                                                                                                                      -:-


       Secondary Agency                                           Secondary Agency Case #                           Restrict this case.to:                                                  -.   '   '·. -~   .   . _.     ':~


                                                                                                                    .0 Inves-tigating .Officer         0   Agency           OLab staff
                                                                                                                                               -:-..

                                                                     0FMVA                       Offense D~te(mm\ddlyy)                      County of Venue

      Last (Individual # 1)                                                    First
                                                                                             I     ?:,/zo/6                              I       Lc-. . . . . e_
                                                                                                                                                                                 Middle
              Bg bb                                                               Kr'\c\'{\                                                                                      Avon
    Ksuspect D Mentioned         RACE           ~- Male                        DOB(mm\ddlyyJ             SID#                       FBI#                                         Breath Test Given?
    D Victim D Deceased
                                 w              0    Female                   r:;/:< /bs                                                                                         DYes D No
                                                                                                                                                                                 Result
      Last (Individual # 2)                                                    First                                                                                             Middle


      D Suspect D Mentioned      RACE           0    Male                      DOB(mm\ddlyyl             SID#                       FBI#                                         Breath Test Given? ,
      D Victim D Deceased                                                                                                                                                        DYes D No
                                                0    Female                                                                                                                      Result
     Last (Individual # 3)                                                     First                                                                                             Middle


     D Suspect D Mentioned      RACE            0    Male                      DOB(mm\ddlyyJ          SID#                          FBI#                                         Breath Test Given?
     D Victim · D Deceased                                                                                                                                                       DYes D No
                                                0   Female
     Investigating Officer (Please Print)                  I   Phone# of Investigating Officer                  Email of Investigating Officer
                                                                                                                                                                                 Result


     Spr"'-,9ve , OLI.S-tv
    Lab             Agency      description of Evidence
                                                             (!:>'-II ) 7 .< b         -:< 5 _s(,":{"f:S   I     D.Sorcv< ve    ('! osp,_s,--fa-le..~ or, us
                                                                                                                                        Exam Requested
    Exhibit         Exhibit     (Please associate evidence with appropriate individual, if applicable)                                  (Please include officer report on all physical evidence)




.t.: ' .-~.




         /     'the OSP Forensic Services Division shlill,select appropri~_te methods bas~d on the type qf'ey_idence a~d information provide!;~.




 Evidence Transferor-Referral
              .               Received From:                       Via:         0UPS                  Daterrirne                        I Lab _Staff               ~ ~-Exhibit
                                                                                                                                                                        ltefl1(s) .D16
                                                                                                                                                                                     Submi~sion . _
                  -.... -
                     ·,

                                                                                                                                                           Page 177 of 178
                                     ~




Blue and Yellow Copies ·Lab                  White Copy- Agency
                                                                                                                                                                             COE 000759
                                                                                                                                                                      Rev 01 -2010                            FORM49
 Case 6:17-cv-00424-MC               Document 44-17                                  Filed 11/13/18                            Page 178 of 178



                                                                                               LCSO Case No . _ _ _ _ __




                LANE COUNTY SHERIFF'S OFFICE
                               CONSENT TO SEARCH


 I,  ·:r-~S              ~)DNr~-=r:-                     voluntarily .g iveconsentfor
 investigators ofthe Lane Comity Sheriffs Office to search and or retrieve from my person or
 my property: ··

--
 . . Saliva Samples
                   ·'
_ _ Pubic Haif Samples
                               ..
_ _ Hair Samples
     "
_ _ Blood Samples

~-       Urine Samples

~        Property, Described As:   --=Z~Z~~.L_~.::___j).t:;;___;;\f"::....::v~o....,>~S.!..J.'T~--;·~
                                                                                                 · _,f:"'...._,LJL-,.....,_,'
                                                                                                                      . l..::O"<}J"-fS~-G+-•;--"'0"'--'~'--




I give conse.nt for any testing of the samples including DNA genetic testing. This signed
eonsent is given by me to the Lane County Sheriffs office.investigators witliout threats,
coercion or pro · es of any kind.

                                                                                              S ~)D -- JS
                                                                                                                    Date


               Printed Name


                                                                                                5       ~36 ··15/fc, :o8
               Witness                                                                                        Date/ 1me




                                                                                                                                                   Exhibit 16
                                                                                                                                              Page 178 of 178
                                                                                                                                                              COE 000760
